Exhibit 10.1


Confidential Treatment Requested. Confidential portions of this document have
been redacted and have been filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to this
redacted information.



EXECUTION VERSION


FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF
MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP

(a Delaware limited partnership)
Dated as of December 20, 2013
THE LIMITED PARTNER INTERESTS (THE “INTERESTS”) OF MONOGRAM RESIDENTIAL MASTER
PARTNERSHIP I LP HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER
APPLICABLE U.S. OR NON‑U.S. SECURITIES LAWS, IN EACH CASE IN RELIANCE UPON
EXEMPTIONS PROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE INTERESTS MAY BE ACQUIRED FOR INVESTMENT ONLY, AND NEITHER THE
INTERESTS NOR ANY PART THEREOF MAY BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE
SECURITIES ACT, ANY APPLICABLE STATE SECURITIES LAWS AND ANY OTHER APPLICABLE
SECURITIES LAWS, AND (II) THE TERMS AND CONDITIONS OF THIS PARTNERSHIP
AGREEMENT. THE INTERESTS WILL NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE
WITH SUCH LAWS AND THIS PARTNERSHIP AGREEMENT. THEREFORE, PURCHASERS OF THE
INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.
TO NON‑U.S. INVESTORS: IN ADDITION TO THE FOREGOING, BE ADVISED THAT THE
INTERESTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE
OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS UNLESS THE INTERESTS ARE
REGISTERED UNDER THE SECURITIES ACT, OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE. HEDGING TRANSACTIONS (WITHIN
THE MEANING OF REGULATION S UNDER THE SECURITIES ACT) INVOLVING THE INTERESTS
MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.






--------------------------------------------------------------------------------

TABLE OF CONTENTS







 
 
 
 
 
PAGE


 
 
 
 
 
 
ARTICLE 1
 
DEFINITION
 
2


 
 
 
 
 
 
ARTICLE 2
 
THE PARTNERSHIP
 
25


2.1
 
 
Formation of Partnership
 
25


2.2
 
 
Partnership Name and Principal Office
 
25


2.3
 
 
Office of and Agent for Service of Process
 
25


2.4
 
 
Term of the Partnership
 
25


2.5
 
 
Title to Assets
 
25


2.6
 
 
Purpose and Powers; Subsidiary REITs and REIT Partner; Sale of Project
 
25


 
 
 
 
 
 
ARTICLE 3
 
PARTNERS AND CAPITAL CONTRIBUTIONS
 
29


3.1
 
 
General Partner; Capital Contribution During Commitment Period
 
29


3.2
 
 
Limited Partner; Capital Contribution During Commitment Period
 
30


3.3
 
 
Capital Calls
 
31


3.4
 
 
Additional Capital Contributions
 
32


3.5
 
 
Failure to Make Capital Contributions
 
33


3.6
 
 
Return of Capital Contributions
 
35


3.7
 
 
Capital Account
 
35


3.8
 
 
Transfer of Capital Account
 
36


3.9
 
 
Tax Matters Partner
 
36


3.10
 
 
Capital Commitments
 
36


 
 
 
 
 
 
ARTICLE 4
 
ALLOCATIONS
 
36


4.1
 
 
Allocation of Profits and Losses
 
36


4.2
 
 
Tax Allocations
 
37


4.3
 
 
Payment Allocations and Project Capital Contribution Allocations
 
38


 
 
 
 
 
 
ARTICLE 5
 
DISTRIBUTIONS, FEES AND EXPENSES
 
38


5.1
 
 
Distributions
 
38


5.2
 
 
Tax Provisions
 
39


5.3
 
 
Fees Payable to the General Partner
 
39


5.4
 
 
Priority
 
40


5.5
 
 
Payments to Partners for Services
 
40


5.6
 
 
Expenses
 
40


5.7
 
 
Acquisition Costs
 
42


 
 
 
 
 
 
ARTICLE 6
 
LIMITED PARTNER
 
43


6.1
 
 
Limited Liability of Limited Partner
 
43


6.2
 
 
Non‑U.S
 
43


6.3
 
 
Power of Attorney
 
43


6.4
 
 
Confidentiality
 
44




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
 
PAGE


 
 
 
 
 
 
ARTICLE 7
 
MANAGEMENT RIGHTS, DUTIES, AND POWERS OF THE GENERAL PARTNER; TRANSACTIONS
INVOLVING THE GENERAL PARTNER OR ITS AFFILIATES
 
45


7.1
 
 
Management of the Partnership
 
45


7.2
 
 
Investment and Divestments
 
47


7.3
 
 
Initial and Subsequent Operating Plans
 
50


7.4
 
 
Business with Affiliates; Other Activities
 
51


7.5
 
 
Exclusivity Right for Projects
 
53


7.6
 
 
Initial Projects
 
53


7.7
 
 
Suspension Period
 
54


7.8
 
 
Removal
 
55


7.9
 
 
Maintenance of Domestic Status
 
58


7.10
 
 
Withholding
 
58


7.11
 
 
Change in BHMF REIT / Change of Control Event    
 
59


7.12
 
 
General Partner Cause Event
 
59


7.13
 
 
Successor General Partner Cause Event
 
60


7.14
 
 
Tax Status
 
60


7.15
 
 
Subsidiary Net Cash Flow
 
61


 
 
 
 
 
 
ARTICLE 8
 
ADVISORY COMMITTEE
 
61


8.1
 
 
General
 
61


8.2
 
 
Functions of the Advisory Committee
 
61


8.3
 
 
Meetings; Operation of the Advisory Committee
 
65


8.4
 
 
Expenses
 
66


8.5
 
 
Reports
 
66


8.6
 
 
No Liability
 
66


8.7
 
 
Dispute Resolution Procedure
 
66


 
 
 
 
 
 
ARTICLE 9
 
LIMITATIONS ON LIABILITY AND INDEMNIFICATION
 
69


9.1
 
 
Limitation of Liability
 
69


9.2
 
 
Indemnification
 
69


 
 
 
 
 
 
ARTICLE 10
 
TRANSFERS OF PARTNERS' INTERESTS IN THE PARTNERSHIP
 
71


10.1
 
 
Transfers
 
71


10.2
 
 
Basis Election
 
73


10.3
 
 
Void Transfer
 
73


10.4
 
 
PGGM Purchase Option
 
73


 
 
 
 
 
 
ARTICLE 11
 
DISSOLUTION OF PARTNERSHIP
 
74


11.1
 
 
Bankruptcy of Partner
 
74


11.2
 
 
Other Events of Dissolution
 
75








ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
 
PAGE


 
 
 
 
 
 
11.3
 
 
Distribution Upon Liquidation
 
75


11.4
 
 
Procedural and Other Matters
 
76


 
 
 
 
 
 
ARTICLE 12
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
77


12.1
 
 
Representations, Warranties and Covenants of the General Partner and Partnership
 
77


12.2
 
 
Representations and Warranties of the General Partner
 
77


12.3
 
 
Representations, Warranties and Covenants of the Limited Partner
 
79


 
 
 
 
 
 
ARTICLE 13
 
BOOKS AND RECORDS; REPORTS TO PARTNERS
 
81


13.1
 
 
Books
 
81


13.2
 
 
Quarterly Reports
 
81


13.3
 
 
Annual Reports
 
81


13.4
 
 
Partnership Budget and Business Plan
 
82


13.5
 
 
Accountants; Tax Returns
 
83


13.6
 
 
Control Statement
 
83


13.7
 
 
Additional Information
 
83


13.8
 
 
Accounting and Fiscal Year
 
83


 
 
 
 
 
 
ARTICLE 14
 
PORTFOLIO AND PROJECT SALE RIGHTS; SPECIAL SITUATION; FIRPTA EVENT BUY/SELL
 
83


14.1
 
 
Portfolio Sale Right
 
83


14.2
 
 
Project Sale Right
 
86


14.3
 
 
Special Situation
 
90


14.4
 
 
FIRPTA Event Buy / Sell
 
93


 
 
 
 
 
 
ARTICLE 15
 
MISCELLANEOUS
 
94


15.1
 
 
Notices
 
94


15.2
 
 
Execution in Counterparts
 
95


15.3
 
 
Amendments
 
95


15.4
 
 
Additional Documents
 
95


15.5
 
 
Validity
 
95


15.6
 
 
Governing Law
 
95


15.7
 
 
Waiver
 
95


15.8
 
 
Consent and Approval
 
96


15.9
 
 
Waiver of Partition
 
96


15.10
 
 
Binding Effect
 
96


15.11
 
 
Entire Agreement
 
96


15.12
 
 
Captions
 
96


15.13
 
 
No Strict Construction
 
96


15.14
 
 
Identification
 
96


15.15
 
 
Recourse to the General Partner
 
96


 
 
 
 
 
 








iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
 
 
 
PAGE
 
 
 
 
 
 
15.16
 
 
Recourse to the Limited Partner
 
96
15.17
 
 
Remedies Not Exclusive
 
97
15.18
 
 
Use of Behringer Harvard Trade Name
 
97
15.19
 
 
Waiver of Jury Trial
 
97
15.20
 
 
Public Disclousre
 
97
15.21
 
 
PGGM Exclusions Policy, etc.
 
98
15.22
 
 
RIRE
 
99




iv

--------------------------------------------------------------------------------






EXHIBITS
 
Exhibit A
Partners; Addresses; Percentage Interests
Exhibit B
Investment Guidelines
Exhibit C
Form of Notice of Commitment
Exhibit D
Form of Subsidiary REIT Limited Liability Company Agreement
Exhibit E
Form of New Venture Agreement
Exhibit F
Form of Control Statement
Exhibit G
Initial Projects
Exhibit H
Existing Projects
Exhibit I
Form of Consent for an Initial Operating Plan
Exhibit J
Form of Consent for a Subsequent Operating Plan
Exhibit K
Advisory Committee Members
Exhibit L
Form of Divestment Proposal
Exhibit M
List of Existing Ventures
Exhibit N
Form of Amendment to Existing Venture Agreements
Exhibit O
Form of Investment Proposal
Exhibit P
Form of Investment Quick Scan Proposal
Exhibit Q
Leverage Parameters
Exhibit R
Form of Notice of PGGM Proportionate Interest
Exhibit S
Valuation Policy
Exhibit T
Sample Calculation of Incentive Distributions
Exhibit U
Baseball Style Arbitration Provisions
Exhibit V
Property Management, Leasing and Related Services
Exhibit W
Form of Finance Proposal
Exhibit X
Form of Initial Operating Plan
Exhibit Y
Proposed Form of Approved Annual Budget
Exhibit Z
Proposed Form of Approved Business Plan
Exhibit AA
Fees, Costs, Reimbursements and Expenses
Exhibit BB
Form of Amendment to Existing Subsidiary REIT Agreements
Exhibit CC
Approved Development Costs
Exhibit DD
Form of Subsequent Operating Plan
Exhibit EE
PGGM Exclusions Policy
Exhibit FF
PGGM Responsible Investment Policy for Real Estate
Exhibit GG
Intentionally Deleted
Exhibit HH
PGGM Reporting Guidelines




v

--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP
OF
MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP
(a Delaware limited partnership)
THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of MONOGRAM
RESIDENTIAL MASTER PARTNERSHIP I LP, a Delaware limited partnership, dated as of
December 20, 2013, is entered into by and among REIT MP GP, LLC, a Delaware
limited liability company (“BHMF GP”), and an indirect wholly owned subsidiary
of Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation (“BHMF
REIT”) with its principal office at 15601 Dallas Parkway, Suite 600, Addison,
Texas 75001, as general partner, and Stichting Depositary PGGM Private Real
Estate Fund (the “Depositary”), a Dutch foundation, acting in its capacity as
depositary of and for the account and risk of PGGM Private Real Estate Fund (the
“Fund” and together with the Depositary, “PGGM PRE Fund”), a Dutch fund for the
joint account of the participants (fonds voor gemene rekening) with its
principal office at Noordweg‑Noord 150, P.O. Box 117, 3700 AC Zeist, The
Netherlands, as limited partner.
W I T N E S S E T H
WHEREAS, Stichting Pensioenfonds Zorg en Welzijn (formerly known as Stichting
Pensioenfonds voor de Gezondheid, Geestelijke en Maatschappelijke Belangen,
“PFZW”), a Dutch foundation, and Behringer Harvard Institutional GP LP, a Texas
limited partnership (“BH Institutional”), entered into an arrangement for the
purpose of jointly acquiring, owning and operating first‑class multifamily
residential properties through separate Ventures and Subsidiary REITs;
WHEREAS, PFZW and BH Institutional formed the Partnership to be governed by the
Act and to establish their respective rights and duties relating to the
Partnership and its ownership of interests in the Ventures and, indirectly, the
Subsidiary REITs on the terms provided in that certain Agreement of Limited
Partnership of the Partnership, dated as of May 7, 2007 (the “Original
Agreement”);
WHEREAS, BH Institutional and PFZW entered into an Amended and Restated
Agreement of Limited Partnership, dated as of May 7, 2007, and a Second Amended
and Restated Agreement of Limited Partnership, dated as of November 7, 2007 (the
“Second Amended Agreement”);
WHEREAS, effective as of July 31, 2009, (i) PFZW transferred its Interest to
PGGM PRE Fund and withdrew from the Partnership, subject to the terms and
conditions of that certain Assignment of Limited Partnership Interest, dated as
of July 31, 2009 (the “PGGM PRE Fund Assignment”), and (ii) PGGM PRE Fund was
admitted to the Partnership as the Limited Partner, and pursuant to the terms
and conditions of the PGGM PRE Fund Assignment, the General Partner agreed to
admit PGGM PRE Fund as the Limited Partner;

1

--------------------------------------------------------------------------------




WHEREAS, concurrently with the effectiveness of the Assignment, PGGM PRE Fund
and BH Institutional entered into a Third Amended and Restated Agreement of
Limited Partnership, dated as of July 31, 2009 (as amended by that certain
letter agreement, dated December 18, 2009, and Amendment No. 1 to the Third
Amended and Restated Agreement of Limited Partnership, dated November 22, 2011,
the “Third Amended Agreement”);
WHEREAS, effective as of July 31, 2013, (i) BH Institutional transferred its
Interest to REIT TRS Holding, LLC and withdrew from the Partnership, subject to
the terms and conditions of that certain Bill of Sale, dated as of July 31,
2013, (ii) REIT TRS Holding, LLC was admitted to the Partnership as the General
Partner, and (iii) the Limited Partner agreed to admit REIT TRS Holding, LLC as
the General Partner;
WHEREAS, effective as of August 6, 2013, (i) REIT TRS Holding, LLC transferred
its Interest to BHMF GP and withdrew from the Partnership, subject to the terms
and conditions of that certain Purchase and Assumption Agreement, dated as of
August 6, 2013, (ii) BHMF GP was admitted to the Partnership as the General
Partner, and (iii) the Limited Partner agreed to admit BHMF GP as the General
Partner;
WHEREAS, pursuant to that certain Amendment to Certificate of Limited
Partnership filed with the Secretary of State of the State of Delaware on
December 16, 2013, the Certificate was amended to change the name of the
Partnership from “Behringer Harvard Master Partnership I LP” to “Monogram
Residential Master Partnership I LP”; and
WHEREAS, the Partners desire to amend and restate the Third Amended Agreement as
hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereby agree as
follows:

ARTICLE 1
DEFINITIONS
Capitalized terms used in this Agreement (including, without limitation,
Exhibits, Schedules and amendments) have the meanings set forth below or in the
Section of this Agreement referred to below, except as otherwise expressly
indicated or limited by the context in which they appear in this Agreement. All
terms defined in this Agreement in the singular have the same meanings when used
in the plural and vice versa. Accounting terms used but not otherwise defined
shall have the meanings given to them under U.S. GAAP. References to Sections,
Articles and Exhibits and Schedules refer to the sections and articles of, and
the exhibits and schedules to, this Agreement, unless the context requires
otherwise.
“Act” means the Revised Uniform Limited Partnership Act of the State of
Delaware, Del. Code Ann. tit. 6, §§ 17‑101 et seq., as it may be amended from
time to time, and any successor to such statute.

2

--------------------------------------------------------------------------------




“Additional PGGM Exclusions” has the meaning ascribed thereto in Section 15.21.
“Additional Projects” means any Project (other than an Initial Project or an
Existing Project), acquired, or to be acquired, as the context may require, by a
Venture in accordance with the terms and provisions of this Agreement on or
after the date hereof.
“Administrator” means an independent public accounting firm that has not been
engaged by either of the Partners or their respective Affiliates within the
three‑year period prior to its engagement by the Partnership with substantial
experience in providing audit or due diligence services with respect to U.S.
based real estate related ventures and real property investments.
“Advisory Committee” has the meaning ascribed thereto in Section 8.1.
“Affiliate” means, with respect to a specified Person, (i) any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person or (ii) any
Person that is an officer, general partner or trustee of, or serves in a similar
capacity with respect to, the specified Person or of which the specified Person
serves in a similar capacity and with respect to the PGGM PRE Fund solely for
purposes of Article 10, “Affiliate” shall also mean (i) any participant in the
PGGM PRE Fund as of the date hereof (which participants are identified in the
Participant Letter), (ii) any company, partnership, fund or entity sponsored,
managed or advised by PGGM Vermogensbeheer B.V. that is a European “qualified
investor” (as that term is defined in the Dutch Financial Market Supervision Act
(Wet op het Financieel Toezicht) or any other similarly applicable legislation),
(iii) any fund or entity sponsored, managed or advised by PGGM Vermogensbeheer
B.V. in which all investors are European “qualified investors” (as that term is
defined in the Dutch Financial Market Supervision Act (Wet op het Financieel
Toezicht) or any other similarly applicable legislation) and (iv) any company,
partnership, fund or entity sponsored, managed or advised by PGGM
Vermogensbeheer B.V. and in which Stichting Pensioenfonds Zorg en Welzijn (as
PGGM Vermogensbeheer B.V.’s key client) holds an interest exceeding 50%. For
this purpose, the term “control” (including, without limitation, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership, as amended, modified, supplemented or restated from time to time.
“Alternate” has the meaning ascribed thereto in Section 8.1.
“Applicable Law” means the law in effect from time to time and applicable to a
Default Loan that permits the charging and collection of the highest permissible
lawful nonusurious rate of interest on a Default Loan, including laws of the
United States of America and, to the extent applicable to a given Default Loan,
laws of the State of Texas. It is intended that Chapter 303 of the Texas Finance
Code, as amended, shall be included in the laws of the State of Texas in
determining Applicable Law; and for the purpose of applying said Chapter 303 to
a Default Loan, the interest ceiling applicable to such Default Loan under said
Chapter 303 shall be the rate determined under Section 303.001, et seq. of the
Texas Finance Code.

3

--------------------------------------------------------------------------------



“Applicable Portfolio Sale Projects NAV” has the meaning ascribed thereto in
Section 14.1(d).
“Applicable Sale Project NAV” has the meaning ascribed thereto in
Section 14.2(f).
“Appraisals” has the meaning ascribed thereto in Section 14.3(b).
“Approved Acquisition Costs” means the contractual purchase price for the
Project, not including any third‑party costs such as title costs and third‑party
broker costs.
“Approved Annual Budget” has the meaning ascribed thereto in Section 13.4(a).
“Approved Business Plan” has the meaning ascribed thereto in Section 13.4(b).
“Approved Development Costs” means any of the acquisition and developments costs
identified on Exhibit CC attached hereto.
“Arbitration” has the meaning ascribed thereto in Section 8.7(b).
“Arbitrator” has the meaning ascribed thereto in Section 8.7(b).
“Asset Management Fee” has the meaning ascribed thereto in Section 5.3(a).
“Award” has the meaning ascribed thereto in Section 8.7(b).
“Bankruptcy” has the meaning ascribed thereto in Section 11.1(c).
“Bankruptcy Event” has the meaning ascribed thereto in Section 11.1(b).
“Beneficial Owner” means a Person who or which is or is treated as a direct or
indirect owner of the applicable Subsidiary REIT for purposes of determining the
status of the applicable Subsidiary REIT as a domestically‑controlled qualified
investment entity under Section 897(h)(4)(B) of the Code.
“Beneficial Ownership” means the interest of a Beneficial Owner.
“Best Efforts” has the meaning ascribed thereto in Section 2.6(b)(iii).
“BH Institutional” has the meaning ascribed thereto in the recitals to this
Agreement.
“BHMF GP” has the meaning ascribed thereto in the preamble of this Agreement.
“BHMF GP Buy Notice” has the meaning ascribed thereto in Section 14.3(a).
“BHMF GP Capital Commitment” means the sum of (a) $3,030,303.03, less (b) all
BHMF GP Capital Contributions made with respect to New Projects, plus (c) any
BHMF GP New Project Returned Amounts.

4

--------------------------------------------------------------------------------



“BHMF GP New Project Returned Amounts” means the sum of any amounts (other than
Incentive Distributions and Fees) (1) distributed to BHMF GP pursuant to this
Agreement on account of a Capital Transaction with respect to a New Project, and
(2) representing unused Capital Contributions returned to BHMF GP in accordance
with Section 3.1 of this Agreement, which amounts shall (x) be available for
reinvestment in a New Project, and (y) shall be subject to a Subsequent Capital
Call.
“BHMF GP Proportionate Interest” means with respect to any direct or indirect
percentage ownership interest in a Venture, a Subsidiary REIT or a Project, the
difference (expressed as a percentage) between (x) 100% and (y) the PGGM
Proportionate Interest in such Venture, Subsidiary REIT or Project.
“BHMF GP Representative” has the meaning ascribed thereto in Section 8.1.
“BHMF GP Trigger Date” has the meaning ascribed thereto in Section 14.3(a).
“BHMF REIT” has the meaning ascribed thereto in the preamble of this Agreement.
“BHMF REIT‑Sponsored Investment Program” means an Entity formed or advised by
BHMF REIT or one of its Affiliates to invest in real estate and/or real estate
related assets.
“BHMF REIT Venture” means an Entity formed or owned by BHMF REIT or one of its
Affiliates and one or more third party investment and/or development partners
for the purpose of investing in and/or developing real estate and/or real estate
related assets.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.
“Buy / Sell” means the buy / sell rights set forth in Section 8.2 of each
Existing Venture Agreement.
“Capital Account” has the meaning ascribed thereto in Section 3.7.
“Capital Call” has the meaning ascribed thereto in Section 3.3.
“Capital Commitment” means, with respect to PGGM PRE Fund, the PGGM Capital
Commitment, and with respect to BHMF GP, the BHMF GP Capital Commitment.
“Capital Contribution” means a capital contribution made by a Partner to the
Partnership in accordance with Article 3 hereof.
“Capital Transaction” means (i) any sale, exchange, transfer or other
disposition of the assets of the Partnership or any entity in which the
Partnership owns a direct or indirect interest, including a Venture, a
Subsidiary REIT, or an entity in which the Partnership owns a direct or indirect
interest and that that holds a direct or indirect interest in a Project, which
is not in the ordinary course of the Partnership’s or such entity’s operating
business (as applicable), (ii) any Financing or condemnation of a Project, and
(iii) any casualty suffered by any Project.

5

--------------------------------------------------------------------------------



“Carried Interest Event” means the occurrence of (i) a Cause Event, (ii) a
Change of Control Event or (iii) a Special Situation.
“Cause Event” means the declaration by the Limited Partner that the occurrence
of an event or circumstance described in one of the following clauses (i)
through (v) constitutes a “Cause Event” as provided in Section 7.12: (i) a
material breach of this Agreement by BHMF GP if such breach has had or is
reasonably expected to have a material adverse effect on the Partnership,
(ii) BHMF GP taking any action which is a Major Decision under any Venture
Agreement, requires the Consent of the members of the Advisory Committee
pursuant to Section 8.2(b) of this Agreement or requires the consent of the
Limited Partner pursuant to this Agreement, in each case if such action has had
or is reasonably expected to have a material adverse effect on the Partnership
and such action was taken without the prior consent of all or a specific subset
of the members of the Advisory Committee or the Limited Partner, (iii) any
breach of applicable law or gross negligence by BHMF GP, BHMF REIT, any director
of BHMF GP or BHMF REIT, Key Man or any Corporate Level Personnel if such breach
of applicable law or gross negligence, has had or is reasonably expected to have
a material adverse effect on the Partnership, (iv) any fraud or willful
misconduct by BHMF GP, BHMF REIT, any director of BHMF GP or BHMF REIT, Key Man
or any Corporate Level Personnel if such fraud or willful misconduct, has had or
is reasonably expected to have a material adverse effect on the Partnership, or
(v) BHMF GP or BHMF REIT filing either a Chapter 7 or a Chapter 11 bankruptcy
proceeding or admitting in writing in any similar proceeding its inability to
pay its debts as they mature, but in each of the foregoing clauses (i) through
(iv) only if such material breach, action or conduct is not cured (to the extent
such material breach, action or conduct is capable of cure) by BHMF GP or BHMF
REIT (as applicable) within sixty (60) days following the date on which BHMF GP
first obtained knowledge of the occurrence of such material breach, action or
conduct (which sixty (60) day period can be extended by sixty (60) days for a
total of one hundred twenty (120) days following the date on which BHMF GP first
obtained knowledge of the occurrence of such material breach, action or conduct
if BHMF GP or BHMF REIT (as applicable) commences to cure such material breach,
action or conduct within such initial sixty (60) day period, such material
breach, action or conduct remains capable of cure and thereafter BHMF GP or BHMF
REIT (as applicable) diligently pursues the cure of such material breach, action
or conduct); provided, however, BHMF GP and BHMF REIT shall not have a cure
right with respect to the conduct described in the foregoing clause (iv) if such
conduct was committed by a Key Man.
“Cause Event Damages” shall mean all losses, costs, expenses and damages
actually incurred by the Partnership and/or the Limited Partner on account of a
Damages Cause Event.
“Certificate” means the Certificate of Limited Partnership of the Partnership,
as originally filed with the office of the Secretary of State of the State of
Delaware, as such Certificate may be amended, restated, supplemented or
otherwise modified from time to time.
“Chancery Rules” has the meaning ascribed thereto in Section 8.7(b).
“Change of Control” means either (x) a transfer of 50% or more of the economic
or voting rights in the capital of BHMF GP or BHMF REIT to any Person or group
of Persons (including Persons acting in concert), or (y) the failure of the
board of directors of BHMF REIT to be comprised of a majority of Independent
Directors, provided that with respect to the foregoing clause (y), if the

6

--------------------------------------------------------------------------------



board of directors of BHMF REIT is not comprised of a majority of Independent
Directors solely as a result of the Incapacity, removal or resignation of one or
more Independent Directors, a “Change of Control” will only occur if the board
of directors of BHMF REIT is not comprised of a majority of Independent
Directors on or before the date that is sixty (60) days following the date on
which the board of directors of BHMF REIT was not comprised of a majority of
Independent Directors as a result of such Incapacity or resignation.
“Change of Control Event” means the declaration by the Limited Partner that the
occurrence of a Change of Control constitutes a “Change of Control Event” as
provided in Section 7.11.
“Charter” means the Articles of Incorporation of BHMF REIT, as in effect as of
the date hereof, as the same may be amended, modified or supplemented from time
to time.
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law); any reference to any section of
the Code shall include any corresponding provision of succeeding laws.
Notwithstanding the foregoing, any change in the Code which materially increases
the requirements for qualification of any of the Subsidiary REITs as a
domestically‑controlled qualified investment entity for purposes of
Section 897(h)(4)(B) of the Code, or otherwise causes any of the Subsidiary
REITs not to be a domestically‑controlled qualified investment entity for
purposes of Section 897(h)(4)(B) of the Code, shall not be included in the
definition of “Code” hereunder, it being understood that the Limited Partner
will bear the risk of such change; provided, that the General Partner will use
commercially reasonable efforts to minimize the financial impact to the Limited
Partner of any such change (at the Limited Partner’s expense); but provided
further that the same does not adversely affect the General Partner’s tax
status. The preceding sentence does not apply to Section 3.3.(b) hereof on the
Limited Partner’s right to terminate the Commitment Period or Section 7.10
hereof on withholding.
“Commitment Period” means the period from the date of the Original Agreement
through the earlier of (i) the Expiration Date, and (ii) any termination of the
Commitment Period in accordance with Section 3.3(e).
“Consent” means the vote, approval or consent, as the case may be, of a Person
to do the act or thing for which the vote, approval or consent is solicited, or
the act of voting or granting such approval or consent, as the context may
require.
“Contribution Agreement” means that certain Contribution Agreement dated as of
the date hereof by and among BHMF REIT, the Partnership, Behringer Harvard
Multifamily OP I, LP, a Delaware limited partnership and the Contributing
Parties (as defined in the Contribution Agreement), providing for the
contribution of each of the Initial Projects to a New Venture and subsequent
contribution of each of the Initial Projects to the applicable Subsidiary REIT.
“Control Statement” means a certificate substantially in the form of Exhibit F
hereto.
“Conversion Right” means the “Conversion Right” under and as defined in each New
Venture Agreement.

7

--------------------------------------------------------------------------------



“Corporate Level Personnel” shall mean any person holding the position of
“Regional Manager”, “Regional Vice President”, “Vice President”, “Senior Vice
President” or “Executive Officer”, within BHMF GP’s or BHMF REIT’s organization.
“Court” has the meaning ascribed thereto in Section 8.7(b).
“Damages Cause Event” shall mean any of the uncured “Cause Events” described in
clauses (i) and (ii) of the definition of “Cause Event”.
“Dead Deal Costs” means any fees, expenses or other costs (including, without
limitation, legal, accounting, travel, due diligence, third‑party appraisals and
valuations and other fees and out‑of‑pocket expenses) incurred directly or
indirectly by or on behalf of the Partnership or any New Venture in connection
with the potential acquisition of an interest in any Additional Project that is
not for any reason consummated.
“Default” has the meaning ascribed thereto in Section 3.5(a).
“Default Loan” has the meaning ascribed thereto in Section 3.5(b).
“Defaulting Partner” has the meaning ascribed thereto in Section 3.5(a).
“Depositary” has the meaning ascribed thereto in the preamble of this Agreement.
“Disposition” means a disposition of all or substantially all of BHMF REIT’s
multifamily properties.
“Disposition Fee” has the meaning ascribed thereto in Section 5.3(b).
“Dispute” means any and all disputes, disagreements or claims arising from,
relating to or in connection with this Agreement, including those between the
Partners or the members of the Advisory Committee, as applicable, in respect of
any event, circumstance, condition or matter that requires the approval of
(a) the Partners, (b) the members of the Advisory Committee, or (c) the Limited
Partner or PGGM PRE, in each case pursuant to the terms and provisions of this
Agreement; provided, however, that a Dispute shall not include any matter
described in this Agreement for which a resolution mechanism is specified
herein. For example, pursuant to Section 7.3(b), the failure of the Advisory
Committee to grant its Consent to a Subsequent Operating Plan for a Project
prior to the beginning of the fiscal year for which such Subsequent Operating
Plan is intended to be used shall not be a Dispute inasmuch as Section 7.3(b)
provides that the operations of such Project shall be conducted in all material
respects in accordance with the Operating Plan for the immediately preceding
fiscal year until a Subsequent Operating Plan is approved.
“Dispute Notice” has the meaning ascribed thereto in Section 8.7(a).
“Divestment Proposal” means a comprehensive proposal in respect of the
disposition of a Project prepared by the General Partner and in the form of
Exhibit L attached hereto.



8

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

                                                                                                                        
“Domestic Status Loss” means a change in the Tax Sensitive Beneficial Owner
Group, if the effect thereof would be a disqualification of the applicable REIT
as a “domestically‑controlled qualified investment entity” within the meaning of
Section 897(h)(4)(B) of the Code.
“Domestically‑Controlled REIT” means a REIT that is a “domestically‑controlled
qualified investment entity” for purposes of Section 897(h)(4)(B) of the Code.
“Entity” means a partnership, corporation, business trust, limited liability
company, proprietorship, joint stock company, trust, estate, unincorporated
association, joint venture, pension fund, governmental entity, cooperative
association or other foreign or domestic entity or enterprise.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exclusivity Right” has the meaning ascribed thereto in Section 7.5.
“Existing Project Capital Contributions” means, with respect to a Partner, the
Capital Contributions funded from time to time by such Partner that have been
invested in and/or allocated to Existing Projects in accordance with
Section 4.3(b) of this Agreement.
“Existing Project IRR” means ***.
“Existing Project Incentive Distributions” has the meaning ascribed thereto in
Section 5.1(a)(ii).
“Existing Project Incentive Distribution Percent” means ***.
“Existing Project Remaining Percent” means ***.
“Existing Project Value Determination Date” has the meaning ascribed thereto in
Section 5.1(d)(i).
“Existing Projects” means the Projects described on Exhibit H attached hereto,
which Projects are owned by one or more Ventures as of the date hereof.
“Existing Subsidiary REIT” means, with respect to a particular Existing Venture,
a subsidiary that has been formed by such Existing Venture for the purpose of
investing in an Existing Project and that has qualified as a REIT. The General
Partner shall use all reasonable efforts to obtain any necessary consents to the
adoption of an amendment to the limited liability company agreement for each
Existing Subsidiary REIT in substantially the form attached hereto as
Exhibit BB, and upon obtaining all such necessary consents, to adopt such
amendments, within 90 (ninety) days after the date hereof.

9

--------------------------------------------------------------------------------





“Existing Venture” means a partnership or limited liability company governed by
an operating agreement in substantially the form of the Existing Venture
Agreement that has been formed for the purpose of organizing, owning and
operating an Existing Subsidiary REIT and whose partners or members are (i) this
Partnership and (ii) BHMF REIT and/or one or more Affiliates of BHMF REIT or
BHMF REIT Sponsored Investment Programs. The Existing Ventures are listed on
Exhibit M.
“Existing Venture Agreement” means the existing partnership or limited liability
company agreement of each Existing Venture, as amended pursuant to an amendment
of such existing partnership or limited liability company agreement in
substantially the form attached hereto Exhibit N; the General Partner shall use
all reasonable efforts to obtain any necessary consents to the adoption of such
amendment, and upon obtaining all such necessary consents, to adopt such
amendments, within 90 (ninety) days after the date hereof.
“Expiration Date” means December 31, 2023, as the same may be extended pursuant
to Section 2.4 hereof, or accelerated pursuant to Article 11 hereof.
“Fair Value Method of Accounting” means investment company accounting as defined
by U.S. GAAP.
“Fees” means any or all of the Asset Management Fee and Disposition Fee, as the
context may require.
“Finance Proposal” means a comprehensive proposal in respect of a Financing of a
Project prepared by the General Partner and in the form of Exhibit W attached
hereto.
“Financing” means any financing or refinancing of a Project, whether by a loan
or the issuance of preferred equity, securities or otherwise.
“FIRPTA” means the Foreign Investment in Real Property Tax Act of 1980, as
amended.
“FIRPTA Event” means the occurrence of any event or circumstance applicable to
the Limited Partner (as determined by the Limited Partner in its sole and
absolute discretion) that allows the Limited Partner to achieve its tax planning
objectives without the need to own its direct or indirect interest in a Project
through a Domestically‑Controlled REIT, whether pursuant to a repeal, rescission
or change in FIRPTA or otherwise; provided, that a FIRPTA Event shall not occur
prior to the date on which the Limited Partner provides the General Partner with
written notice of the Limited Partner’s determination that a FIRPTA Event has
occurred; provided, further that the Limited Partner shall provide the General
Partner with written notice of the Limited Partner’s determination of whether a
FIRPTA Event has occurred no later than six (6) months after the General Partner
furnishes the Limited Partner with a written request that the Limited Partner
consider whether the occurrence of any event or circumstance described in this
definition has given rise to a FIRPTA Event.

10

--------------------------------------------------------------------------------



“FIRPTA Buy / Sell” has the meaning ascribed thereto in Section 14.4.
“FIRPTA Event Buy / Sell Election Date” has the meaning ascribed thereto in
Section 14.4.
“FIRPTA Event Buy / Sell Election Notice” has the meaning ascribed thereto in
Section 14.4.
“FIRPTA Event Buy / Sell Procedures” means the buy / sell procedures set forth
in Exhibit G to each New Venture Agreement.
“FIRPTA Event Trigger Date” means the date on which a FIRPTA Event occurs.
“Form 8‑K” has the meaning ascribed thereto in Section 12.2(g).
“Fund” has the meaning ascribed thereto in the preamble of this Agreement.
“General Partner” means BHMF GP, or any permitted successor or assign of BHMF GP
in accordance with this Agreement, in such Person’s capacity as a “general
partner” of the Partnership within the meaning of the Act.
“Gross Asset Value” has the meaning ascribed thereto in the Investment
Guidelines.
“Incapacitated” means, with respect to any Person, that such Person has
experienced Incapacity.
“Incapacity” means, with respect to any Person, (i) the adjudication of
incompetence or insanity, or (ii) the death, dissolution or termination, as the
case may be, of such Person.
“Incentive Distributions” means collectively the Existing Project Incentive
Distributions and the New Project Incentive Distributions.
“Indemnified Person” and “Indemnified Persons” have the meanings ascribed
thereto in Section 9.2(a).
“Independent Directors” has the meaning set forth in the corporate governance
rules of the New York Stock Exchange (or such other national securities exchange
on which the shares of common stock of BHMF REIT may be listed), as such
definition may be amended from time to time.
“Individual Venture Offer” has the meaning ascribed thereto in Section 14.1(a).
“Initial Operating Plan” has the meaning ascribed thereto in Section 7.3(a).
“Initial Projects” means the Projects described on Exhibit G attached hereto,
which are acquired, or are to be acquired, as the context may require, by a New
Venture in accordance with the terms and provisions of this Agreement on or
after the date hereof. Set forth opposite each Initial Project on Exhibit G
attached hereto are (x) the Limited Partner’s required PGGM Proportionate
Interest in such Project, and (y) the approved purchase price for such Initial
Project

11

--------------------------------------------------------------------------------



(together with all approved closing costs and BHMF GP legal fees and
out‑of‑pocket expenses related thereto).
“Interest” means, as to each Partner, the entire ownership interest of such
Partner in the Partnership at any particular time, including the right of such
Partner to any and all benefits to which such Partner may be entitled as
provided in this Agreement, together with the obligations of such Partner to
comply with all the terms and provisions of this Agreement.
“Investment Guidelines” means, unless otherwise agreed by the Partners, the
investment guidelines for a Project described in Exhibit B.
“Investment Period” means the period from the date hereof until the earlier to
occur of (x) the date on which $303,030,303.03 of Capital Commitments has been
invested in New Projects, and (y) the date which is three (3) years from the
date hereof.
“Investment Period Key Man Event” means a Key Man Event that occurs during the
Investment Period.
“Investment Proposal” means a comprehensive proposal in respect of an Additional
Project prepared by the General Partner and in the form of Exhibit O attached
hereto.
“Investment Quick Scan Proposal” means a proposal in respect of an Additional
Project prepared by the General Partner and in the form of Exhibit P attached
hereto.
[exhibit101123113image1.gif]“IRR” means the “internal rate of return” calculated
by applying the following formula, which is used in the XIRR Excel function:
where:
di = the ith, or last, payment date
d1 = the 0th payment date.
Pi = the ith, or last, payment.

12

--------------------------------------------------------------------------------



The following is an example of the calculation of an IRR.
 
A
B
1
Values
Dates
2
‑10,000
January 1, 2008
3
2,750
March 1, 2008
4
4,250
October 30, 2008
5
3,250
February 15, 2009
6
2,750
April 1, 2009
 
Formula
Description (Result)
 
=XIRR(A2:A6,B2:B6, 0.1)
The internal rate of return (0.373362535 or 37.34%)



“Key Man” means Mark T. Alfieri.
“Key Man Event” means (i) the Key Man is no longer employed by BHMF REIT, any of
its Affiliates or any successor or assign of any of them, (ii) the Key Man
becomes Incapacitated, or (iii) the Key Man does not devote 100% of his business
time to the business and activities of BHMF GP and BHMF REIT, including work for
BHMF GP, BHMF REIT and the Partnership, provided that the foregoing shall not
prevent the Key Man from (A) serving on the boards of directors of non‑profit
organizations and other for profit companies, (B) participating in charitable,
civic, educational, professional, community or industry affairs, or (C) managing
the Key Man’s passive personal investments so long as such activities in the
aggregate do not interfere or conflict with the Key Man’s duties hereunder or
create a potential business or fiduciary conflict.
“Leverage Parameters” means, unless otherwise agreed by the Partners, the
leverage parameters described in Exhibit Q.
“Limited Partner” means PGGM PRE Fund or any permitted successor or assign of
PGGM PRE Fund or, in the event of the removal of the General Partner pursuant to
Section 7.8, the Removed General Partner, in such Person’s capacity as a
“limited partner” of the Partnership within the meaning of the Act.
“Liquidation” means (i) when used with reference to the Partnership, the date
upon which the Partnership ceases to be a going concern, and (ii) when used with
reference to any Partner, the earlier of (a) the date upon which there is a
Liquidation of the Partnership or (b) the date upon which such Partner’s entire
Interest in the Partnership is terminated other than by Transfer to a Person
other than the Partnership.
“Liquidator” has the meaning ascribed thereto in Section 11.3(a).
“Listing” means the listing of the common shares of BHMF REIT on a national
securities exchange.
“Major Decision” has the meaning ascribed thereto in Section 8.2(b)(xiii).

13

--------------------------------------------------------------------------------



“Major Dispute” has the meaning ascribed thereto in each Venture Agreement.
“Major Dispute Event” means the occurrence of a Major Dispute.
“Major Dispute Project Sale Right” means the right of the Partnership under a
New Venture Agreement to cause the sale of the New Project owned by such New
Venture in accordance with the terms and provisions of such New Venture
Agreement.
“Management Fee” has the meaning ascribed thereto in Section 7.4(b).
“Manager” has the meaning ascribed thereto in the applicable Venture Agreement.
“Matching Right” has the meaning ascribed thereto in Section 14.2(g).
“Material Change” means (a) with respect to any Investment Proposal, an
aggregate two percent (2%) net increase or decrease in the total investment
amount in the Additional Project to which such Investment Proposal relates,
(b) with respect to any Divestment Proposal, an aggregate two percent (2%) net
increase or decrease in the sales price of the Project to which such Divestment
Proposal relates, or (c) with respect to any Finance Proposal, (i) an aggregate
two percent (2%) net increase or decrease in the principal balance of the
Financing to which such Finance Proposal relates or (ii) an increase in the
interest rate applicable to such Financing of more than twenty (20) basis
points.
“Maximum Rate” means the maximum lawful nonusurious rate of interest (if any)
that under Applicable Law the Non‑defaulting Member is permitted to charge the
Defaulting Member on a Default Loan from time to time.
“Merger” means the merger or consolidation of BHMF REIT into or with another
Person.
“MSAs” has the meaning ascribed thereto in the Investment Guidelines.
“Net Cash Flow” as of the end of any period, means the cash of the Partnership
as of the end of such period, less (without any duplication):
(1)any New Project Capital Contributions and/or Existing Project Capital
Contributions (A) then held by the Partnership, (B) not then invested in or
allocated to New Projects or Existing Projects (as applicable) and
(C) anticipated (in the sole discretion of the General Partner) to be invested
in Projects; and
(2)    operating reserves for amounts anticipated to be paid during the thirty
(30) day period following the end of such period (as determined by the General
Partner in its sole discretion), which amounts include, without limitation,
Fees, Organizational Expenses, budgeted capital expenditures and Operating
Expenses; and
(3)    non‑operating reserves (as determined by the General Partner in its sole
discretion), which include, without limitation, capital expenditures, projected
financing costs, non‑budgeted

14

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

expenditures and escrows, but in no event in excess of (A) two percent (2.0%),
multiplied by (B) the net asset value of the Partnership’s assets.
“Net Invested Capital” means, with respect to any calendar month, (x) the
average aggregate outstanding amount of Capital Contributions during such month
contributed by the Partnership to all Ventures for investment in Projects
(excluding, for avoidance of doubt, the amount of any fees, Operating Expenses
and Organizational Expenses allocated to Projects in accordance with the terms
of this Agreement) less (y) with respect to each Project that has been the
subject of a Capital Transaction, the amount of proceeds of such Capital
Transaction that have been distributed to the Partners hereunder, but not in
excess of the total amount of Capital Contributions (excluding the amount of
fees, Operating Expenses and Organizational Expenses allocated to such Project)
that were contributed to the Project by the Partnership; provided however, once
a Project has been sold by the applicable Venture, the Capital Contributions
contributed by the Partnership to such Venture shall be deemed $0 until such
time as the proceeds of such sale (up to the amount of such Capital
Contributions) have been re‑contributed to a Venture in accordance with the
terms and provisions hereof.
“New Project Capital Contributions” means, with respect to a Partner, the
Capital Contributions funded from time to time by such Partner that have been
invested in and/or allocated to New Projects in accordance with Section 4.3(b)
of this Agreement.
“New Project Incentive Distributions” has the meaning ascribed thereto in
Section 5.1(b)(iv).
“New Project IRR” means either (as then applicable) (i) the New Project Tier 1
IRR, (ii) the New Project Tier 2 IRR or (iii) the New Project Tier 3 IRR.
“New Project Tier 1 Carried Interest Event IRR” means ***.
“New Project Tier 2 Carried Interest Event IRR” means ***.
“New Project Tier 3 Carried Interest Event IRR” means ***.
“New Project Tier 1 Incentive Distributions” has the meaning ascribed thereto in
Section 5.1(b)(ii).
“New Project Tier 2 Incentive Distributions” has the meaning ascribed thereto in
Section 5.1(b)(iii).
“New Project Tier 3 Incentive Distributions” has the meaning ascribed thereto in
Section 5.1(b)(iv).
“New Project Tier 1 Incentive Distribution Percent” means ***.
“New Project Tier 2 Incentive Distribution Percent” means ***.
“New Project Tier 3 Incentive Distribution Percent” means ***.

15

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

“New Project Tier 1 IRR” means ***.
“New Project Tier 2 IRR” means ***.
“New Project Tier 3 IRR” means ***.
“New Project Tier 1 Remaining Percent” means the difference (expressed as a
percentage) between (x) 100% and (y) the New Project Tier 1 Incentive
Distribution Percent.
“New Project Tier 2 Remaining Percent” means the difference (expressed as a
percentage) between (x) 100% and (y) the New Project Tier 2 Incentive
Distribution Percent.
“New Project Tier 3 Remaining Percent” means the difference (expressed as a
percentage) between (x) 100% and (y) the New Project Tier 3 Incentive
Distribution Percent.
“New Project Value Determination Date” has the meaning ascribed thereto in
Section 5.1(d)(ii).
“New Projects” means the Initial Projects and the Additional Projects that are
acquired by a New Venture in accordance with the terms and provisions of this
Agreement on or after the date hereof.
“New Subsidiary REIT” means, with respect to a particular New Venture, a
subsidiary that may be formed in the future by such New Venture for the purpose
of investing in a New Project and that intends to qualify as a REIT. The form of
limited liability company agreement for a New Subsidiary REIT is attached hereto
as Exhibit D.
“New Venture” means a partnership or limited liability company governed by an
operating agreement in substantially the form of the New Venture Agreement that
will be formed for the purpose of organizing, owning and operating a New
Subsidiary REIT and whose sole partners or members will be (i) this Partnership
and (ii) BHMF REIT and/or one or more Affiliates of BHMF REIT, including a BHMF
REIT Sponsored Investment Program or a BHMF REIT Venture.
“New Venture Agreement” means a partnership or limited liability company
agreement for a New Venture in the form attached hereto as Exhibit E.
“Non‑Damages Cause Event” means any uncured Cause Event that is not a Damages
Cause Event.
“Non‑Defaulting Partner” has the meaning ascribed thereto in Section 3.5(a).
“Non‑Reimbursable Expenses” means fees, costs, and expenses incurred by BHMF GP,
its Affiliates, or their respective employees or agents in evaluating,
negotiating, or structuring any Initial Project or any Additional Project
(including, without limitation, market research costs, travel costs, acquisition
personnel costs and overhead, senior management personnel costs and overhead,
due diligence personnel costs and overhead, and data communication costs);
provided that

16

--------------------------------------------------------------------------------



Non‑Reimbursable Expenses shall not include any such fees, costs and expenses
that have been approved by the Advisory Committee as part of an Investment
Proposal.
“Notice of Commitment” means a notice substantially in the form of Exhibit C.
“Notice of PGGM Proportionate Interest” means a notice substantially in the form
of Exhibit R.
“Offset Dispute Notice” has the meaning ascribed thereto in Section 7.8(c).
“Offset Distributions” has the meaning ascribed thereto in Section 7.8(c).
“Offset Notice” has the meaning ascribed thereto in Section 7.8(c).
“Offset Withholding Notice” has the meaning ascribed thereto in Section 7.8(c).
“Operating Expenses” has the meaning ascribed thereto in Section 5.6(b).
“Organizational Expenses” has the meaning ascribed thereto in Section 5.6(a).
“Oversight Fee” has the meaning ascribed thereto in Section 7.4(b).
“Original Agreement” has the meaning ascribed thereto in the recitals to this
Agreement.
“Outside Date” has the meaning ascribed thereto in Section 7.6(a).
“Participant Letter” means that certain letter delivered by PGGM PRE Fund to
BHMF GP, dated as of the date hereof and which identifies each participant in
the PGGM PRE Fund as of the date hereof.
“Partners” means the Limited Partner and the General Partner.
“Partner” shall mean any one of the Partners.
“Partnership” means the limited partnership formed by the Certificate and
governed hereby.
“Partnership Agreement Approved Legal Expenses” means the fees and expenses of
legal counsel actually incurred by each of the Partners from and after July 2,
2013 for purposes of preparing, drafting, negotiating, finalizing and executing
this Agreement.
“Partnership Proportionate Interest” means the Partnership’s proportionate
ownership interest as determined by its direct or indirect percentage ownership
interest in a Venture, a Subsidiary REIT or a Project, as applicable. By way of
example, and not in limitation of the foregoing, if the Partnership’s ownership
interest in a Venture is 45%, such Venture’s ownership interest in its
Subsidiary REIT is 99.9% and such Subsidiary REIT’s ownership interest in its
subsidiary joint venture that owns 100% of a Project is 80%, then the
Partnership Proportionate Interest in such Project is 35.96% (i.e., 0.45
multiplied by 0.999 multiplied by 0.8 multiplied by 1.0 = .35964 = 35.964%).
Notwithstanding anything to the contrary herein, for purposes of determining the
amount

17

--------------------------------------------------------------------------------



of the Disposition Fee payable pursuant to Section 5.3(b), the calculation of
the Partnership Proportionate Interest shall not be reduced by any interest in a
Project received by a developer or other third party as compensation for its
services related to such Project or for which such Person has not otherwise
invested a proportionate amount of cash, and such method of calculation shall be
applicable commencing with the Original Agreement. By way of example, and not in
limitation of the preceding sentence, in the example set forth in the second
sentence of this definition, if a developer of such Project had received for its
services a promoted interest of 50% in the subsidiary joint venture that owns
100% of the Project, the Partnership Proportionate Interest would be 35.96%,
calculated in the same manner as in such example, since the developer’s promoted
interest in the subsidiary joint venture would be excluded from the calculation
of the Partnership Proportionate Interest. For the avoidance of doubt, the
Partnership Proportionate Interest of any item that is to be credited or charged
entirely to the Partnership shall be 100%.
“Payor” has the meaning ascribed thereto in Section 7.10.
“Percentage Interest” means, as to each Partner, its percentage ownership
interest in the Partnership based on the proportion of the Capital Commitment of
such Partner to the aggregate Capital Commitments of all Partners, as the same
may be amended from time to time; provided that, in the event of the removal of
the General Partner pursuant to Section 7.8, the respective Percentage Interest
of each Partner in respect of a Pre‑Removal Project shall mean the percentage
ownership interest of such Partner in such Pre‑Removal Project based on the
proportion of such Partner’s aggregate Capital Contributions in respect of such
Pre‑Removal Project to the aggregate Capital Contributions of all Partners in
respect of such Pre‑Removal Project immediately prior to such removal.
“Permitted Temporary Investments” means investments in (i) U.S. government and
agency obligations with maturities of not more than one year and one day from
the date of acquisition, (ii) commercial paper with maturities of not more than
six months and one day from the date of acquisition and having a rating assigned
to such commercial paper by Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc. (or, if neither such organization shall rate such
commercial paper at such time, by any nationally recognized rating organization
in the United States of America) equal to one of the two highest commercial
paper ratings assigned by such organization, it being understood that as of the
date hereof such ratings by Standard and Poor’s Rating Services are “P1” and
“P2” and such ratings by Moody’s Investors Service, Inc. are “Al” and “A2,”
(iii) interest bearing deposits in U.S. banks with an unrestricted surplus of at
least $250 million, maturing within one year and (iv) money market mutual funds
with assets of not less than $500 million, substantially all of which assets are
believed by the General Partner to consist of items described in the foregoing
clause (i), (ii), or (iii).
“Person” means an individual or Entity.
“PFZW” has the meaning ascribed thereto in the recitals to this Agreement.
“PGGM Capital Commitment” means the sum of (a) $300,000,000.00, less (b) all
PGGM PRE Fund Capital Contributions made with respect to New Projects, plus
(c) any PGGM New Project Returned Amounts.

18

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

“PGGM Exclusions List” has the meaning ascribed thereto in Section 15.21.
“PGGM Exclusions Policy” has the meaning ascribed thereto in Section 15.21.
“PGGM New Project Returned Amounts” means the sum of any amounts (1) distributed
to PGGM PRE Fund pursuant to this Agreement on account of a Capital Transaction
with respect to a New Project, and (2) representing unused Capital Contributions
returned to PGGM PRE Fund in accordance with Section 3.2 of this Agreement,
which amounts shall (x) be available for reinvestment in a New Project, and
(y) shall be subject to a Subsequent Capital Call.
“PGGM PRE Fund” has the meaning ascribed thereto in the preamble of this
Agreement.
“PGGM PRE Fund Assignment” has the meaning ascribed thereto in the recitals to
this Agreement.
“PGGM Proportionate Interest” means the Limited Partner’s proportionate
ownership interest as determined by its direct or indirect percentage ownership
interest in a Venture, a Subsidiary REIT or a Project, as applicable.
“PGGM Representatives” shall have the meaning ascribed thereto in Section 8.1.
“Plan Asset Regulation” means the final regulation promulgated by the U.S.
Department of Labor at 29 C.F.R. Section 2510‑101.
“Plan Assets” means any assets deemed to constitute “plan assets” subject to
ERISA, Section 4975 of the Code or any substantially similar applicable U.S.
federal, state or local law.
“Portfolio Offer” has the meaning ascribed thereto in Section 14.1(a).
“Post‑Investment Period Key Man Event” means a Key Man Event that occurs
following the expiration of the Investment Period.
“Pre‑Removal Project” has the meaning ascribed thereto in Section 7.8(b)(iii).
“Premium” means ***. The Premium shall accrue with respect to each Initial
Project as BHMF GP or its Affiliates incurs the costs described in clause (x) of
the definition of Premium Base in respect of such Initial Project through the
date of payment of the Premium applicable to such Initial Project pursuant to
Section 7.6.
“Premium Base” means with respect to each Initial Project, the positive
difference between (x) the costs then actually incurred by BHMF GP or its
Affiliates for the acquisition, development and maintenance of such Initial
Project, less (y) all net cash flow of such Initial Project actually distributed
to BHMF GP or its Affiliates.
“Prior Operating Plan” has the meaning ascribed thereto in Section 7.3(b).

19

--------------------------------------------------------------------------------



“Profits” or “Losses” means, for each period taken into account under Article 4,
an amount equal to the Partnership’s taxable income or taxable loss for such
period, determined in accordance with federal income tax principles, adjusted to
the extent the General Partner determines that such adjustment is necessary to
comply with the requirements of Section 704(b) of the Code.
“Prohibited Partner” means any Person who is (i) a “designated national,”
“specially designated national,” “specially designated terrorist,” “specially
designated global terrorist,” “foreign terrorist organization,” or “blocked
person” within the definitions set forth in the regulations of the U.S. Treasury
Department’s Office of Foreign Assets Control; (ii) acting on behalf of, or a
Person owned or controlled by, any government against whom the United States
maintains economic sanctions or embargoes under the regulations of the United
States Treasury Department, including, but not limited to, the “Government of
Sudan,” the “Government of Iran” and the “Government of Cuba”; (iii) within the
scope of Executive Order 13224 — Blocking Property and Prohibiting Transactions
with Persons who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001; (iv) subject to additional restrictions imposed by the
following statues (or regulations and executive orders issued thereunder): the
Trading with the Enemy Act, the Iraq Sanctions Act, the National Emergencies
Act, the Antiterrorism and Effective Death Penalty Act of 1996, the
International Emergency Economic Powers Act, the United Nations Participation
Act, the International Security and Development Cooperation Act, the Nuclear
Proliferation Prevention Act of 1994, the Foreign Narcotics Kingpin Designation
Act, the Iran and Libya Sanctions Act of 1996, the Cuban Democracy Act, the
Cuban Liberty and Democratic Solidarity Act, and the Foreign Operations, Export
Financing, and Related Programs Appropriations Act; (v) designated or blocked,
associated or involved in terrorism, subject to restrictions under laws,
regulations or executive orders similar to, or any other law, regulation or
executive order of similar import as, those set forth above under the preceding
clauses (i) through (iv), if and to the extent such laws, regulations or
executive orders are in effect or (vi) as any of the laws, regulations or
executive or other orders in the preceding clauses (i) through (v) may be
amended, supplemented, adjusted, modified, reviewed or interpreted from time to
time.
“Project” means a traditional “Class A” multifamily residential property, such
as a garden apartment, a mid‑rise apartment or a high‑rise apartment complex,
that (A)(x) is to be developed or is in the process of being developed or
(y) for which development has been completed and a certificate of occupancy
issued not more than ten years prior to the Partnership’s acquisition of an
interest (through a Venture and a Subsidiary REIT) in such property, (B) meets
the Investment Guidelines and (C) meets the Leverage Parameters. For the
avoidance of doubt, (x) a Project does not include a residential property for
assisted living, student housing or senior housing, unless otherwise agreed by
the Partners, and (y) the term “Project” includes all Existing Projects and all
New Projects.
“Project Capital Contributions” means, with respect to a Partner, the sum of
such Partner’s (x) Existing Project Capital Contributions and (y) New Project
Capital Contributions.
“Project Sale Bid Date” has the meaning ascribed thereto in Section 14.2(e).
“Project Sale Offer” has the meaning ascribed thereto in Section 14.2(a).

20

--------------------------------------------------------------------------------



“Project Sale Period” has the meaning ascribed thereto in Section 14.2(c).
“Project Sale Trigger Event” has the meaning ascribed thereto in
Section 14.2(a).
“Proposed Value” has the meaning ascribed thereto in Section 14.3(b).
“Purchase Option Trigger Date” has the meaning ascribed thereto in
Section 10.4(a).
“Purchase Option” has the meaning ascribed thereto in Section 10.4(a).
“Qualifying Opinion” means a written opinion of outside, reputable tax counsel
licensed to practice law in the United States and acting reasonably.
“Real Estate Proceeds” means proceeds from the direct sale of a Project (as
opposed to proceeds from the sale of interests in the Subsidiary REIT that owns
such Project).
“REIT” means a real estate investment trust under the Code.
“REIT Disposition Requirement” has the meaning ascribed thereto in
Section 2.6(b)(ii).
“REIT Partner” means a direct or indirect (through another partnership or
limited liability company) Limited Partner that is not a U.S. Person and for
whom the direct or indirect receipt of Real Estate Proceeds would have a
material adverse tax consequence on such Limited Partner. For the avoidance of
doubt, PGGM PRE Fund is a REIT Partner.
“Rejected Project” has the meaning ascribed thereto in Section 7.2(a)(vi).
“Removed General Partner” has the meaning ascribed to such term in
Section 7.8(a).
“Respondent” has the meaning ascribed thereto in Section 8.7(b).
“RIRE” has the meaning ascribed thereto in Section 15.22.
“Sale Period” has the meaning ascribed thereto in Section 14.1(b).
“Sale Project” has the meaning ascribed thereto in Section 14.2(c).
“Second Amended Agreement” has the meaning ascribed thereto in the recitals to
this Agreement.
“Self‑Management Transaction” has the meaning ascribed thereto in
Section 12.(g).
“Senior Executives” has the meaning ascribed thereto in Section 8.7(a).
“Shares” means the shares of beneficial interests (including, for the avoidance
of doubt, membership interests) of a particular Subsidiary REIT.

21

--------------------------------------------------------------------------------



“Special Situation” means the board of directors of BHMF REIT has (i) adopted a
resolution to begin (a) the process of Listing, (b) a Merger with a person that
it not an Affiliate of BHMF REIT, or (c) a Disposition, and (ii) determined that
it is in the best interest of BHMF REIT to terminate the Partnership.
“Special Situation Closing” has the meaning ascribed thereto in Section 14.3(d).
“Special Situation Closing Date” has the meaning ascribed thereto in
Section 14.3(d).
“Special Situation Right” has the meaning ascribed thereto in Section 14.3.
“Subsequent Operating Plan” has the meaning ascribed thereto in Section 7.3(b).
“Subsidiary REIT” means each Existing Subsidiary REIT and each New Subsidiary
REIT.
“Subsidiary Net Cash Flow” as of the end of any period, means the unrestricted
cash (i.e. cash of such entity not held for resident security deposits, lender,
development or other escrows or restricted accounts) of any entity in which the
Partnership owns a direct or indirect interest, including a Venture, a
Subsidiary REIT, or an entity in which the Partnership owns a direct or indirect
interest and that that holds a direct or indirect interest in a Project as of
the end of such period, less (without any duplication):
(1)    any capital contributions (A) then held by such entity, (B) not then
invested in or allocated to the Project directly or indirectly owned by such
entity and (C) anticipated (in the sole discretion of the “Manager” or “General
Partner” of such entity) to be invested in Projects; and
(2)    operating reserves for amounts anticipated to be paid during the thirty
(30) day period following the end of such period (as determined by the “Manager”
or “General Partner” of such entity in its sole discretion), which amounts
include, without limitation, fees, organizational expenses, budgeted capital
expenditures and operating expenses, including amounts necessary to meet
periodic real estate tax and insurance installment payments and payments on debt
service; and
(3)    non‑operating reserves (as determined by the “Manager” or “General
Partner” of such entity in its sole discretion), which include, without
limitation, capital expenditures, projected financing costs, non‑budgeted
expenditures and escrows, but in no event in excess of (A) two percent (2.0%),
multiplied by (B) the net asset value of such entity’s assets.
“Substitute Capital” has the meaning ascribed thereto in Section 3.4(b).
“Substituted Limited Partner” means a Person admitted to the Partnership as a
Limited Partner in accordance with Section 10.1.
“Successor General Partner” has the meaning ascribed to such term in
Section 7.8(a).
“Successor General Partner Cause Event” means the declaration by the Removed
General Partner (as a Limited Partner) that the occurrence of an event or
circumstance described in one of the following clauses (i) through
(v) constitutes a “Successor General Partner Cause Event” as

22

--------------------------------------------------------------------------------



provided in Section 7.13: (i) a material breach of this Agreement by a Successor
General Partner if such breach has had or is reasonably expected to have a
material adverse effect on the Partnership, (ii) the Successor General Partner
taking any action which is a Major Decision under any Venture Agreement,
requires the Consent of the members of the Advisory Committee or which requires
the Consent of the Limited Partner pursuant to Section 8.2(b) of this Agreement,
in each case if such action has had or is reasonably expected to have a material
adverse effect on the Partnership and such action was taken without the prior
consent of the Advisory Committee, the Limited Partner or BHMF GP, (iii) any
breach of applicable law or gross negligence by the Successor General Partner,
any director in the organization of the Successor General Partner or any
Successor General Partner Corporate Level Personnel if such breach of applicable
law or gross negligence, has had or is reasonably expected to have a material
adverse effect on the Partnership, (iv) any fraud or willful misconduct by the
Successor General Partner, any director in the organization of the Successor
General Partner or any Successor General Partner Corporate Level Personnel if
such fraud or willful misconduct, has had or is reasonably expected to have a
material adverse effect on the Partnership, or (v) Successor General Partner
filing either a Chapter 7 or a Chapter 11 bankruptcy proceeding or admitting in
writing in any similar proceeding its inability to pay its debts as they mature,
but in each of the foregoing cases only if such material breach, action or
conduct is not cured (to the extent such material breach, action or conduct is
capable of cure) by the Successor General Partner within sixty (60) days
following the date on which such Successor General Partner first obtained
knowledge of the occurrence of such material breach, action or conduct (which
sixty (60) day period can be extended by sixty (60) days for a total of one
hundred twenty (120) days following the date on which such Successor General
Partner first obtained knowledge of the occurrence of such material breach,
action or conduct if such Successor General Partner commences to cure such
material breach, action or conduct within such initial sixty (60) day period,
such material breach, action or conduct remains capable of cure and thereafter
such Successor General Partner diligently pursues the cure of such material
breach, action or conduct); provided, however, such Successor General Partner
shall not have a cure right with respect to the conduct described in the
foregoing clause (iv) if such conduct was committed by a key principal in
Successor General Partner’s organization.
“Successor General Partner Corporate Level Personnel” shall mean any person
holding the position of “Regional Manager”, “Regional Vice President”, “Vice
President”, “Senior Vice President” or “Executive Officer”, or any person
holding a similar senior position, within any Successor General Partner’s
organization.
“Suspension Period” has the meaning ascribed thereto in Section 7.7(a).
“Tax Matters Partner” has the meaning ascribed thereto in Section 3.9.
“Tax Return” means any report, return or other information required to be
supplied to a taxing authority in connection with Taxes.
“Tax Sensitive Beneficial Owner Group” means all Beneficial Owners of Shares
other than (i) PGGM PRE Fund, (ii) PGGM PRE Fund’s direct or remote transferees
with respect to such Shares, and (iii) the direct or indirect owners of PGGM PRE
Fund or its transferees.

23

--------------------------------------------------------------------------------



“Taxes” means all taxes, charges, fees, duties, levies or other assessments,
including without limitation, income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, occupational and interest equalization, windfall profits,
severance and employees’ income withholding and Social Security taxes, which are
imposed by the United States, or any state, local or foreign government or
subdivision or agency thereof, and such term shall include any interest,
penalties or additions to tax attributable to such Taxes.
“Termination Event” has the meaning ascribed thereto in Section 14.1(a).
“Third Amended Agreement” has the meaning ascribed thereto in the recitals to
this Agreement.
“Transfer” means to give, sell, assign, pledge, hypothecate, devise, bequeath or
otherwise dispose of, transfer or permit to be transferred, during life or at
death. The term “Transfer” when used as a noun, means any Transfer transaction.
“Unfunded Capital Commitment” means, with respect to any Partner at any time,
such Partner’s then unfunded Capital Commitment.
“U.S. GAAP” means U.S. generally accepted accounting principles at the time in
effect.
“U.S. Person” means a “U.S. Person” as such term is defined in
Section 7701(a)(30) of the Code.
“Unreturned Existing Project Capital Contributions” means, with respect to any
Partner, the difference between (x) such Partner’s Existing Project Capital
Contributions, and (y) the aggregate distributions to such Partner (that
represent a return of such Partner’s Capital Contributions (as opposed to a
return on such Partner’s Capital Contributions)) pursuant to Section 5.1(a)(i)
of this Agreement.
“Unreturned New Project Capital Contributions” means, with respect to any
Partner, the difference between (x) such Partner’s New Project Capital
Contributions, and (y) the aggregate distributions to such Partner (that
represent a return of such Partner’s Capital Contributions (as opposed to a
return on such Partner’s Capital Contributions)) pursuant to Section 5.1(b)(i)
of this Agreement.
“Valuation Policy” means the valuation policies attached hereto as Exhibit S.
“Value Determination Date” means (a) with respect to the Existing Projects, the
Existing Project Value Determination Date, and (b) with respect to the New
Projects, the New Project Value Determination Date.
“Venture” means each Existing Venture and each New Venture.
“Venture Agreement” means each Existing Venture Agreement and each New Venture
Agreement.

24

--------------------------------------------------------------------------------



“Venture Parties” has the meaning ascribed thereto in Section 12.2(g).

ARTICLE 2
THE PARTNERSHIP


2.1    Formation of Partnership. The Partners hereby form, or ratify the
formation of, a limited partnership pursuant to the provisions of the Act, and
the rights and liabilities of the Partners shall be as provided in the Act
except as herein otherwise expressly provided.
2.2    Partnership Name and Principal Office. The name of the Partnership shall
be “Monogram Residential Master Partnership I LP” or such other name as the
General Partner may determine. The principal place of business and the principal
administrative office of the Partnership shall be 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001. The Partnership may change such office and may
have such additional offices as the General Partner may determine.
2.3    Office of and Agent for Service of Process. The registered office of the
Partnership in the State of Delaware shall be c/o Corporation Service Company,
2711 Centerville Road, Suite 400, in the city of Wilmington, County of New
Castle, Delaware and the Partnership’s agent for service of process on the
Partnership in the State of Delaware shall be Corporation Service Company. The
General Partner may change, at any time and from time to time, the location of
such registered office and/or such registered agent upon written notice of the
change to the Limited Partner.
2.4    Term of the Partnership. The term of the Partnership commenced on May 7,
2007. Unless sooner dissolved as hereinafter provided or by operation of law,
the term of the Partnership shall continue until December 31, 2023, subject to
two five‑year extensions of such date with the Consent of the Partners.
2.5    Title to Assets. Record title to all assets acquired by the Partnership
shall be held in the name of the Partnership, and no Partner shall have any
property interest in such assets.
2.6    Purpose and Powers; Subsidiary REITs and REIT Partner; Sale of Project.
(a)    The Partnership is organized for the object and purpose of causing
Ventures to make investments in a geographically diverse portfolio of Projects
through Subsidiary REITs in accordance with the Investment Guidelines and
Leverage Parameters, owning, managing, supervising and disposing of such
investments through Ventures and Subsidiary REITs, sharing the profits and
losses therefrom and engaging in furtherance of the foregoing in such activities
necessary, incidental or ancillary thereto and in any other lawful act or
activity for which limited partnerships may be organized under the Act. For the
avoidance of doubt, each Venture will be formed to invest, and own a controlling
interest, in a single Subsidiary REIT that will own, directly or indirectly, a
Project. Notwithstanding any other provision of this Agreement, the Partnership,
and the General Partner on behalf of the Partnership, may execute, deliver and
perform such agreements and documents as the General Partner determines are
necessary or desirable for the formation, organization and continuation of the
Partnership. Any provision herein regarding the purpose and

25

--------------------------------------------------------------------------------



powers of the Partnership and the authorization of actions hereunder shall also
apply to, and may be done through, a direct or indirect subsidiary of the
Partnership (including, without limitation, a Venture and/or a Subsidiary REIT).
In furtherance of this purpose, subject to the limitations and restrictions set
forth in the Investment Guidelines, the Leverage Parameters, the Approved Annual
Budget, the Approved Business Plan or elsewhere in this Agreement, including
without limitation Article 8, the Partnership shall have all powers necessary,
suitable or convenient for the accomplishment of the aforesaid purpose, as
principal or agent, including, without limitation, all of the powers that may be
exercised by the General Partner on behalf of and, except as specifically
provided herein, at the expense of, the Partnership pursuant to this Agreement
or the Act, and further including, without limitation, the following:
(i)    to direct the formation of investment policies and strategies for the
Partnership, and select and approve the investment of Partnership funds;
(ii)    to organize or cause to be organized Ventures and Subsidiary REITs and
to act (a) as general or limited partner, member, or manager of any Ventures,
and (b) through each Venture, as member, manager or shareholder of any
Subsidiary REITs (including in each case, without limitation, the respective
subsidiaries of such Ventures and Subsidiary REITs), and to exercise all of the
powers, duties, rights and responsibilities associated therewith;
(iii)    to borrow money, encumber assets (other than the Capital Commitment
obligations of the Partners) and otherwise incur recourse and non‑recourse
indebtedness (including, without limitation, the issuance of guarantees of the
payment or performance of obligations by any Person) in connection with or in
furtherance of the acquisition or development or the financing or refinancing of
a Project, including, without limitation, entering into hedging transactions
(e.g., interest rate swaps or caps);
(iv)    to improve, develop, redevelop, construct, reconstruct, maintain,
renovate, rehabilitate, reposition, manage, lease, mortgage and otherwise deal
with the assets and/or businesses of the Partnership;
(v)    to lend money on a secured or unsecured basis and, if applicable, in
connection therewith take as collateral a mortgage or pledge of any real or
personal property and to extend or modify the terms of any such financing;
(vi)    to alter or restructure the Partnership’s investment in any Project at
any time during the term of the Partnership without any precondition that the
General Partner make any distributions to the Partners in connection therewith;
(vii)    to, subsequent to the Partnership’s initial investment in any Project,
make additional investments in such Project (including, without limitation,
additional investments made to finance acquisitions by any Subsidiary REIT or
any capital improvements, tenant improvements or other improvements or
alterations to any property constituting a Project or otherwise to protect the
Partnership’s investment in any Project or to provide working capital for any
Project);

26

--------------------------------------------------------------------------------



(viii)    to invest Partnership funds in Permitted Temporary Investments;
(ix)    to pay commissions, fees or other charges to Persons that may be
applicable in connection with any transactions entered into by or on behalf of
the Partnership;
(x)    to open, maintain and close bank accounts and draw checks and other
orders for the payment of moneys;
(xi)    to engage outside accountants, custodians, appraisers, attorneys, asset
and property managers, leasing brokers and any and all other third‑party agents
and assistants, both professional and nonprofessional, and to compensate them in
such reasonable degree and manner as the General Partner may deem necessary or
advisable;
(xii)    to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary or advisable or incident to carrying out its
purpose, including, without limitation, such agreements as are contemplated by
the definition of Project or as otherwise contemplated by this Agreement;
(xiii)    to sue and be sued, to prosecute, arbitrate, settle or compromise all
claims of or against third parties, to compromise, arbitrate, settle or accept
judgment with respect to claims of or against the Partnership and to execute all
documents and make all representations, admissions and waivers in connection
therewith;
(xiv)    to make any and all elections and filings for federal, state, local and
foreign tax purposes, including, without limitation, any consent dividend IRS
Form 972;
(xv)    to purchase the interest of any third party investment and/or
development partners in a BHMF REIT Venture;
(xvi)    to purchase, and otherwise enter into contracts of, insurance
(including, without limitation, property and casualty insurance, terrorism
insurance, and liability insurance in respect of any liabilities for which the
Partnership or the members of the Advisory Committee would otherwise be entitled
to indemnification under this Agreement);
(xvii)    to enter into and perform the terms of any credit facility as borrower
or as guarantor and cause any Venture or Subsidiary REIT to enter into and
perform the terms of any credit facility as borrower, including, without
limitation, repaying borrowings under any credit facility on behalf of the
Partnership; and
(xviii)    to do such other things and engage in such other activities as the
General Partner may deem necessary, convenient or advisable with respect to the
conduct of the business of the Partnership, and have and exercise all of the
powers and rights conferred upon limited partnerships formed pursuant to the
Act.
(b)    (i)    The Partnership shall make each investment in a Project through a
Venture that owns all or substantially all of the Shares of a Subsidiary REIT
that is, or intends to qualify as, a Domestically‑Controlled REIT.

27

--------------------------------------------------------------------------------



(ii)    An interest in a Project owned by the Partnership may only be sold,
exchanged or otherwise disposed of (A) by selling, exchanging or otherwise
disposing of for cash the applicable Venture’s Shares in the Subsidiary REIT
that directly or indirectly owns such Project, (B) subject to any other
requirements of this Agreement, including, without limitation,
Section 2.6(b)(iii), by selling, exchanging or otherwise disposing of for cash
the Partnership’s interest in the applicable Venture, or (C) in connection with
a like‑kind exchange of the Project pursuant to Section 1031 of the Code that
does not result in the recognition of any taxable gain to the applicable
Subsidiary REIT, an involuntary conversion of the Project pursuant to
Section 1033 of the Code that does not result in the recognition of any taxable
gain to the applicable Subsidiary REIT, or any other disposition or transfer
that pursuant to a nonrecognition provision in the Code does not result in the
recognition of any taxable gain to the applicable Subsidiary REIT, provided
that, in a transaction within the description of the foregoing clause (C) the
Advisory Committee approves the asset or assets to be acquired as a result of
such transaction (the “REIT Disposition Requirement”).
(iii)    The General Partner shall use “Best Efforts” (as defined below) to
cause each Subsidiary REIT to satisfy the requirements for taxation as a
Domestically‑Controlled REIT; provided, however, that the General Partner and
its Affiliates shall not be required to engage in any transaction with, or on
behalf of, the Partnership or contribute additional capital to the Partnership
in connection with such obligation. For purposes of the foregoing sentence, the
General Partner’s “Best Efforts” means that (A) no capital contribution to a
Venture shall be accepted and no redemption of interests in a Venture shall be
allowed if as a result thereof more than 49% of the interests in the applicable
Subsidiary REIT would be held, directly or indirectly (including, without
limitation, through its Venture) by Persons that are not U.S. Persons, and
(B) no Transfer of less than all the Venture’s interest in any Subsidiary REIT
shall be permitted if such Transfer would result in such Subsidiary REIT no
longer qualifying as a Domestically‑Controlled REIT. In satisfying the
requirements of this Section 2.6(b)(iii), in the absence of actual knowledge to
the contrary, the General Partner shall be entitled to rely upon the most recent
written representations of the direct or indirect partners or members and
prospective partners or members of any Venture or Subsidiary REIT regarding the
extent to which they are, or are owned by, U.S. Persons.
(iv)    The General Partner shall cause the limited liability company agreement
or other governing document of each Subsidiary REIT to provide that any Transfer
that, if effective, would result in the interests in such Subsidiary REIT being
beneficially owned (as provided in Section 856(a) of the Code) by fewer than 100
Persons (determined without reference to any rules of attribution) shall be void
ab initio as to the Transfer of any interest in such Subsidiary REIT which would
be otherwise beneficially owned (as provided in Section 856(a) of the Code) by
the transferee and that the intended transferee shall acquire no rights in such
interest.
(v)    The provisions of Sections 2.6(b)(i) through (iii) shall not apply if
either (A) there is not at least one REIT Partner, (B) the Partnership has
received a Qualifying Opinion (from counsel reasonably acceptable to the Limited
Partner) that there has been a change in applicable U.S. law that eliminates the
material adverse tax consequence relating to the receipt by a REIT Partner of
Real Estate Proceeds, (C) a FIRPTA Event has occurred, or (D) the Limited
Partner has waived in writing the provisions of Sections 2.6(b)(i) through
(iii); provided, that, in

28

--------------------------------------------------------------------------------



the case of an event described in the preceding clauses (B) – (D), the
Partnership shall make and hold each investment in a Project through a Venture
that owns all or substantially all of the Shares of a Subsidiary REIT, unless
the Limited Partner has waived in writing the requirement set forth in this
proviso. Without limiting the foregoing, if a FIRPTA Event has occurred, (i) a
Project may be directly sold, exchanged or otherwise disposed of for cash rather
than selling, exchanging or otherwise disposing of for cash the Partnership’s
interest in the applicable Venture or the applicable Venture’s interest in the
Subsidiary REIT that directly or indirectly owns such Project, and (ii) a
Project may be acquired by or through a Subsidiary REIT that is not a
Domestically Controlled REIT.
ARTICLE 3
PARTNERS AND CAPITAL CONTRIBUTIONS
3.1    General Partner; Capital Contribution During Commitment Period. The name
and address of the General Partner shall be as set forth on Exhibit A. The BHMF
GP Capital Commitment shall equal 1.0% of the total Capital Commitments of the
Partners (it being understood that the General Partner or one or more of its
Affiliates will have additional funding obligations pursuant to each Venture
Agreement). The General Partner shall have no obligation to fund additional
Capital Contributions to the Partnership in excess of its Capital Commitment.
The General Partner shall be required to make Capital Contributions under this
Section 3.1 only if:
(a)    such Capital Contribution is (x) in connection with a Project, including
the acquisition, development, improvement, financing (including any mezzanine or
other financing), operation or maintenance by a Venture through a Subsidiary
REIT of a Project, or (y) to be used to pay any Fees, Organizational Expenses,
Operating Expenses or other amounts for which the General Partner has the right
to issue a Capital Call pursuant to the terms and provisions of this Agreement;
(b)    if such Capital Contribution relates to the initial investment in an
Initial Project or an Additional Project, concurrently with the making of such
Capital Contribution the applicable Venture is formed and (A) such Venture,
directly or indirectly, has acquired an interest in such Project or a binding
commitment has been executed for the acquisition of an interest in such Project;
(B) such Project has been substantially developed by the General Partner, an
Affiliate, a BHMF REIT‑Sponsored Investment Program or a BHMF REIT Venture; or
(C) such Venture, directly or indirectly, has provided mezzanine or other
financing for such Project or a binding commitment for the provision of such
financing has been executed;
(c)    if such Capital Contribution relates to the initial investment in an
Additional Project, the conditions applicable thereto set forth in
Section 7.2(a) have been satisfied, and if such Capital Contribution relates to
the initial investment in an Initial Project, the conditions applicable thereto
set forth in Section 7.2(a)(v) have been satisfied; and
(d)    if such Capital Contribution relates to the initial investment in an
Additional Project, the Limited Partner has executed and delivered to the
General Partner a Notice of PGGM Proportionate Interest.

29

--------------------------------------------------------------------------------



Subject to the payment of any Fees or Organizational Expenses or Operating
Expenses otherwise due and payable, if the acquisition, development or financing
of the applicable Project or any additional funding with respect to such Project
contemplated by this Section 3.1 for which a Capital Contribution has been
called does not occur within sixty (60) days of the scheduled closing date for
such acquisition, development or financing of such Project, the Capital
Contribution, if any, made by the General Partner in respect thereof pursuant to
this Section 3.1 shall be returned to the General Partner.
3.2    Limited Partner; Capital Contribution During Commitment Period. The name
and address of the Limited Partner shall be as set forth on Exhibit A. The PGGM
Capital Commitment shall equal 99.0% of the total Capital Commitments of the
Partners. The Limited Partner shall have no obligation to fund Capital
Contributions to the Partnership in excess of its Capital Commitment. The
Limited Partner shall be required to make Capital Contributions under this
Section 3.2 only if:
(a)    such Capital Contribution is (x) in connection with a Project, including
the acquisition, development, improvement, financing (including any mezzanine or
other financing), operation or maintenance by a Venture through a Subsidiary
REIT of a Project, or (y) to be used to pay any Fees, Organizational Expenses,
Operating Expenses or other amounts for which the General Partner has the right
to issue a Capital Call pursuant to the terms and provisions of this Agreement;
(b)    if such Capital Contribution relates to the initial investment in an
Initial Project or an Additional Project, concurrently with the making of such
Capital Contribution the applicable Venture is formed and (A) such Venture,
directly or indirectly, has acquired an interest in such Project or a binding
commitment has been executed for the acquisition of an interest in such Project;
(B) such Project has been substantially developed by the General Partner, an
Affiliate, a BHMF REIT‑Sponsored Investment Program or a BHMF REIT Venture; or
(C) such Venture, directly or indirectly, has provided mezzanine or other
financing for such Project or a binding commitment for the provision of such
financing has been executed;
(c)    if such Capital Contribution relates to the initial investment in an
Additional Project, the conditions applicable thereto set forth in
Section 7.2(a) have been satisfied, and if such Capital Contribution relates to
the initial investment in an Initial Project, the conditions applicable thereto
set forth in Section 7.2(a)(v) have been satisfied; and
(d)    if such Capital Contribution relates to the initial investment in an
Additional Project, the General Partner has executed and delivered to the
Limited Partner a Notice of Commitment.
Subject to the payment of any Fees or Organizational Expenses or Operating
Expenses otherwise due and payable, if the acquisition, development or financing
of the applicable Project or any additional funding with respect to such Project
contemplated by this Section 3.2(a) for which a Capital Contribution has been
called does not occur within sixty (60) days of the scheduled closing date for
such acquisition, development or financing of such Project, the Capital
Contribution, if any, made by the Limited Partner in respect thereof pursuant to
this Section 3.2(a) shall be returned to the Limited Partner.

30

--------------------------------------------------------------------------------



3.3    Capital Calls.
(a)    The General Partner from time to time during the Commitment Period may,
on at least ten (10) Business Days’ prior notice, call for payment (a “Capital
Call”) of each Partner’s Capital Commitment or any portion thereof (i) for the
payment of Fees, Organizational Expenses or Operating Expenses at any time such
Fees, Organizational Expenses or Operating Expenses have been incurred or have
accrued and are due and payable, and (ii) for contribution to a Venture, in each
case to the extent the conditions precedent to the Capital Contribution
obligations of the Partners with respect to a Project set forth in Sections 3.1
and 3.2 have been satisfied (or will be satisfied concurrently with the making
of such Capital Contribution). Capital contributed to the Partnership in order
to satisfy the Partnership’s capital contribution obligations to a Venture shall
be promptly contributed by the Partnership to the Venture in order to timely
satisfy those obligations.
(b)    Each call for contributions of capital from the Partners shall be made in
accordance with (x) their respective Percentage Interests, (y) the Notice of
PGGM Proportionate Interest and (z) the Notice of Commitment; provided that, any
such call made for the payment of any Fees, any Organizational Expenses, any
Operating Expenses, any other expenses, any non‑accountable expense
reimbursement or any other amounts, which (A) are allocated to the Partners
pursuant to the terms and provisions of this Agreement other than in accordance
with each Partner’s Percentage Interest and (B) are not required to be paid by a
Venture pursuant to the applicable Venture Agreement, shall be made in the
ratios required pursuant to the terms and provisions of this Agreement; and
provided further, that, to the extent necessary in order to maintain the Capital
Contributions in the ratio of 1.0% for the General Partner and 99.0% for the
Limited Partner, the General Partner shall pay its share of (x) Fees,
Organizational Expenses, Operating Expenses, other expenses, non‑accountable
expense reimbursements and other amounts, which are (A) allocated to the
Partners pursuant to the terms and provisions of this Agreement other than in
accordance with each Partner’s Percentage Interest and (B) are not required to
be paid by a Venture pursuant to the applicable Venture Agreement, in each case
that exceeds (y) one percent (1%) of such Fees, Organizational Expenses,
Operating Expenses, other expenses, non‑accountable expense reimbursements or
other amounts, directly and not through a Capital Contribution to the
Partnership.
(c)    The aggregate amount of such Capital Calls on the General Partner and the
Limited Partner with respect to any Venture shall not, without the Consent of
the Partners, exceed the amount set forth as the Partnership’s Total Commitment
for such Venture’s Project in the applicable Notice of Commitment for such
Venture.
(d)    No Partner shall be required to fund a Capital Call other than as
provided in Section 3.1, 3.2, 3.4 or this Section 3.3 as applicable. No Capital
Contributions shall be required to be made after the termination of the
Commitment Period, except for (x) Capital Contributions for which a Capital Call
was made, but which were not contributed, prior to such termination, (y) Capital
Contributions to be made for any Project with respect to which a binding
commitment for the acquisition, development, improvement or financing of such
Project has been made by BHMF REIT, any of its Affiliates, any BHMF
REIT‑Sponsored Investment Program or any BHMF REIT Venture on behalf of a
Venture or Subsidiary REIT or a subsidiary thereof (whether or not any such
Entity is then in existence) prior to such termination, or (z) any binding
obligation of the

31

--------------------------------------------------------------------------------



Partnership entered into or incurred prior to such termination; provided that,
the Limited Partner has been notified of such binding commitment or obligation
under the preceding clause (y) or (z) prior to the expiration of the Commitment
Period. Except as otherwise provided in the preceding sentence, upon the
termination of the Commitment Period, any Unfunded Capital Commitments of the
Partners shall expire.
(e)    In the event that during the Commitment Period there is a change in the
Code that (i) materially increases the requirements for qualification of any New
Subsidiary REIT as a Domestically‑Controlled REIT, or (ii) would otherwise cause
a New Subsidiary REIT not to be a Domestically‑Controlled REIT, then the General
Partner shall, at the Limited Partner’s election, terminate the Commitment
Period upon the enactment of such change.
3.4    Additional Capital Contributions.
(a)    If at any time, and from time to time, either (i) during the Commitment
Period when each Partner’s Unfunded Capital Commitment is zero, or (ii) after
the Commitment Period, a Venture makes a call for additional capital to be
contributed in respect of a Project, including in order to pay the costs of
maintenance, repairs, capital improvements, replacements or other expenses
necessary to comply with lease or other contractual obligations of the
Subsidiary REIT (or any subsidiary thereof that owns such Project) and to keep
such Project in good condition and repair, then the General Partner may, upon
not less than ten (10) Business Days’ prior notice, make a Capital Call for
additional Capital Contributions from the Partners in proportion to their
respective Percentage Interests in an amount equal to the Partnership’s share of
the additional capital called by the Venture. The General Partner shall be
obligated to make its Capital Contribution specified in such Capital Call. The
Limited Partner may at its election either pay the entire amount of its Capital
Contribution specified in such Capital Call or may decline to make such Capital
Contribution, and unless otherwise agreed by the General Partner and the Limited
Partner, the Limited Partner shall be deemed to have declined to make such
Capital Contribution if the Limited Partner has not paid such Capital
Contribution on or before the due date specified in the notice for the such
Capital Call.
(b)    In the event that the Limited Partner declines to make its Capital
Contribution in accordance with Section 3.4(a), the General Partner shall be
obligated to contribute, or to cause an Affiliate or Affiliate(s) or the other
member in such Venture to contribute, an amount (the “Substitute Capital”) equal
to the Limited Partner’s Capital Contribution specified in such Capital Call.
Unless otherwise agreed by the Limited Partner, the General Partner or such
Affiliates or other member in such Venture shall contribute the Substitute
Capital to the Subsidiary REIT that owns an interest in such Project. In
consideration of the contribution of the Substitute Capital, such Subsidiary
REIT shall issue Shares to the Person(s) contributing the Substitute Capital
based on the value of the outstanding Shares of the Subsidiary REIT determined
in accordance with this Section 3.4(b). The number of Shares to be issued by
such Subsidiary REIT in consideration of the contribution of the Substitute
Capital shall equal the amount of such Substitute Capital divided by the value
of a Share, which value shall be determined by the net asset value of such
Subsidiary REIT, based upon the valuation of such Project specified in this
Section 3.4(b) and such Subsidiary REIT’s interest in the Project and taking
into account the fair value of any other assets and the

32

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

                                                                                               
liabilities of such Subsidiary REIT and the number of Shares outstanding
immediately prior to the contribution of the Substitute Capital. The value of
the Project shall be based on a valuation (or an update of the most recent
valuation) that has been prepared within the three months preceding the
contribution of the Substitute Capital to such Subsidiary REIT and made by the
real estate valuation firm that prepared the most recent valuation of the
Project for such Venture or another real estate valuation firm approved by the
Advisory Committee, or, if there is no previous valuation, upon a valuation
prepared by a real estate valuation firm approved by the Advisory Committee;
provided that, if there has been any event that in the reasonable judgment of
the manager of such Venture has had a material effect (whether beneficial or
adverse) on such Project since the date of such valuation, a new valuation or an
update of the most recent valuation shall be obtained for the valuation of the
Project.
3.5    Failure to Make Capital Contributions.
(a)    If, for any reason (other than, for the avoidance of doubt, failure to
satisfy the conditions set forth in Section 3.1 or 3.2), a Partner (the
“Defaulting Partner”) fails to make a Capital Contribution required under
Section 3.3(a) (a “Default”), which Default continues for fifteen (15) days
after notice from the General Partner, the Partner who has made, or is prepared
to make, its contribution of such capital (the “Non‑Defaulting Partner”) may,
but shall not be obligated to, make a Default Loan to the Defaulting Partner in
accordance with Sections 3.5(b) through (e).
(b)    The Non‑Defaulting Partner may, at its election, make a loan (a “Default
Loan”) to the Defaulting Partner of all of the amount that the Defaulting
Partner was obligated to contribute to the Partnership. The Defaulting Partner
hereby irrevocably authorizes and directs the Non‑Defaulting Partner to advance
the proceeds of each Default Loan to the Partnership. Receipt by the Partnership
of such proceeds shall constitute a Capital Contribution of, and a loan made by
the Non‑Defaulting Partner to, the Defaulting Partner, and such Default Loan
shall be legally enforceable to the same extent and in the same manner, subject
to the terms of this Agreement, as if such proceeds were loaned directly to the
Defaulting Partner and contributed by the Defaulting Partner to the Partnership.
The making of a Default Loan to the Defaulting Partner shall not cure the
Default by the Defaulting Partner.
(c)    Each Default Loan shall bear interest on the unpaid principal amount
thereof from time to time outstanding from the date advanced until repaid, at
the lesser of (i) *** and (ii) the Maximum Rate permitted by Applicable Law, and
all payments made thereon shall be applied first toward payment of unpaid
accrued interest and then (if anything remains) toward payment of principal.
Each Default Loan, both principal and interest, shall be due and payable from
the Defaulting Partner to the Non‑Defaulting Partner who has made such loan upon
demand by such Non‑Defaulting Partner, and the Non‑Defaulting Partner shall have
and is hereby granted a first and prior lien and security interest upon the
Interest of the Defaulting Partner and all amounts, payments and proceeds
becoming distributable or payable by the Partnership to such Defaulting Partner
to secure repayment of the Default Loan.

33

--------------------------------------------------------------------------------




(d)    In no event shall the aggregate of the interest on a Default Loan, plus
any other amounts paid in connection with the Default Loan that under Applicable
Law would be deemed “interest”, ever exceed the maximum amount of interest
which, under Applicable Law, could be lawfully charged on such Default Loan. The
Defaulting Partner and Non‑Defaulting Partner making the Default Loan
specifically intend and agree to limit contractually the interest payable on
each Default Loan to not more than an amount determined as being at the Maximum
Rate. Therefore, none of the terms of a Default Loan or any other instruments
pertaining to or securing a Default Loan shall ever be construed to create a
contract to pay interest at a rate in excess of the Maximum Rate, and neither
the Defaulting Partner nor any other party liable therefor shall ever be liable
for interest in excess of that determined as being at the Maximum Rate. The
provisions of this Section 3.5(d) shall control over all provisions of or
respecting a Default Loan and of any other instruments pertaining to or securing
a Default Loan. If any amount of interest taken or received by the
Non‑Defaulting Partner shall be in excess of the maximum amount of interest
that, under Applicable Law, could lawfully have been collected on a Default
Loan, then the excess shall be deemed to have been the result of a mathematical
error by the parties hereto and shall be refunded promptly to the Defaulting
Partner. All amounts paid or agreed to be paid in connection with the
indebtedness evidenced by a Default Loan that would under Applicable Law be
deemed “interest” shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated, and spread throughout the full term of such
Default Loan.
(e)    If a suit or other proceeding in any court shall be instituted for
collection of a Default Loan or enforcement of the lien and security interest
securing payment of same, the Defaulting Partner, in addition to all other
remedies available at law or in equity in connection with such Default, shall be
liable for all court costs and reasonable attorneys’ fees and other collection
costs thereby incurred, payment of which shall likewise be secured by said
security interest and lien. A Partner who becomes a Defaulting Partner shall
continue to be a Defaulting Partner until all Default Loans made to such Partner
have been fully repaid, both as to principal and interest and costs, and all
amounts due from the Defaulting Partner to the Partnership and the
Non‑Defaulting Partner in connection with such Default Loans shall have been
paid in full. Notwithstanding anything to the contrary in Article 5 or elsewhere
in this Agreement, all amounts of Net Cash Flow and any other payments and
proceeds which become distributable or payable to a Defaulting Partner shall be
paid, first, to discharge all accrued and unpaid interest and the outstanding
principal (in that order) of the Default Loans made to the Defaulting Partner,
and second (if anything remains), to pay all remaining amounts due to the
Partnership from the Defaulting Partner (with any amounts applied to discharge a
Default Loan and any costs or expenses in connection therewith being treated as
having been distributed to the Defaulting Partner).
(f)    Notwithstanding anything to the contrary contained in this Agreement,
during the period that any Partner is a Defaulting Partner with respect to a
Capital Call, such Partner’s Consent, whether otherwise required directly or
indirectly, shall not be required in order for the Partnership to make or to
implement any action, decision or other matter set forth in Section 8.2(b).
(g)    Without limiting the terms and provisions of Sections 3.5(a) through (f),
if for any reason (other than, for the avoidance of doubt, failure to satisfy
the conditions set forth in

34

--------------------------------------------------------------------------------




Section 3.1 or 3.2) the Limited Partner fails to make any Capital Contribution
required under Section 3.3(a) on or before the date on which such Capital
Contribution is due, or within fifteen (15) days thereafter, and such required
Capital Contribution is to be used in connection with the acquisition,
development or financing of a Project, then in addition to the rights of the
General Partner set forth in Sections 3.5(a) through (f): (i) if the General
Partner has elected not to make a Default Loan in accordance with
Sections 3.5(a) through (e), the General Partner, any of its Affiliates, any
BHMF REIT‑Sponsored Investment Program or any BHMF REIT Venture may take the
opportunity to acquire, develop or finance such Project for themselves or with
any third parties or otherwise deal with such opportunity, and neither the
Partnership nor the Limited Partner shall have any interest therein or to the
income or profits therefrom, or the General Partner, its Affiliates, any BHMF
REIT‑Sponsored Investment Program or any BHMF REIT Venture may abandon such
opportunity; (ii) the Limited Partner shall indemnify and hold harmless the
Partnership, the General Partner, their respective Affiliates, any BHMF
REIT‑Sponsored Investment Program and any BHMF REIT Venture from and against any
damages, liabilities, expenses (including reasonable attorneys’ fees and
expenses), claims, actions or proceedings asserted or initiated by any third
party in connection with the Partnership’s failure to acquire an interest in
such Project; and (iii) the Limited Partner’s Exclusivity Right pursuant to
Section 7.5 and, if applicable, Section 7.7 shall immediately terminate. Nothing
contained in this Section 3.5(g) shall in any way limit or restrict any other
rights or remedies the Partnership, the General Partner or any of their
respective Affiliates may have in connection with the Limited Partner’s failure
to make such Capital Contribution, but in no event shall the Limited Partner be
liable to the Partnership, the General Partner or any of their Affiliates for
the actual cost of the acquisition of, or invested capital in, such Project
(other than as set forth in Sections 3.5(a) through (f) above and other than for
any non‑refunded earnest money, deposit or other amount put in escrow or
otherwise provided as security in connection with the execution of a binding
commitment).
3.6    Return of Capital Contributions. Except as otherwise expressly provided
herein, the Capital Contributions of a Partner will be returned to that Partner
only in the manner and to the extent provided in Sections 3.1 and 3.2 and in
Articles 5 and 11, and (b) except to the extent provided in Sections 3.1 and 3.2
and in Articles 5 and 11, no Partner shall have any right to demand or receive
the return of any Capital Contribution to the Partnership, and no Partner shall
have the right or obligation to receive a distribution of property other than
cash. No Partner shall be entitled to interest on any Capital Contribution or
Capital Account notwithstanding any disproportion therein as between the
Partners. No Partner shall be liable for the return of any portion of the
Capital Contributions of the Partners, and the return of such Capital
Contributions shall be made solely from, and to the extent of, available
Partnership assets. No Partner shall be entitled to withdraw from the
Partnership.
3.7    Capital Account. The Partnership shall establish and maintain throughout
the life of the Partnership for each Partner a separate capital account
(“Capital Account”) in accordance with Section 704(b) of the Code. Such Capital
Account shall be increased by (i) the amount of all Capital Contributions made
by such Partner to the Partnership pursuant to this Agreement, (ii) all items of
income and gain allocated to such Partner pursuant to Section 4.1; and such
Capital Account shall be decreased by (A) the amount of cash or property
distributed to such Partner pursuant to this Agreement and (B) all items of loss
and deduction allocated to such Partner pursuant to

35

--------------------------------------------------------------------------------




Section 4.1. Any other Partnership item which is required or authorized under
Section 704(b) of the Code to be reflected in Capital Accounts shall be so
reflected.
3.8    Transfer of Capital Account. The original Capital Account established for
each transferee shall be in the same amount as the Capital Account or portion
thereof of the Partner which such transferee succeeds, at the time such
transferee is admitted to the Partnership. The Capital Account of any Partner
whose Percentage Interest shall be increased by means of the Transfer to it of
all or part of the Interest of another Partner shall be appropriately adjusted
to reflect such Transfer. Any reference in this Agreement to a Capital
Contribution of, or distribution to, a then‑Partner shall include a Capital
Contribution or distribution previously made by or to any prior Partner on
account of the Interest of such then‑Partner.
3.9    Tax Matters Partner. The General Partner shall be the Partnership’s “Tax
Matters Partner” (as such term is defined in Section 6231(a)(7) of the Code),
with all of the powers that accompany such status (except as otherwise provided
in this Agreement). The General Partner shall cause PGGM PRE Fund to be a
“notice partner” (as defined in Section 6231(a)(8) of the Code) with respect to
the Partnership. Promptly following the written request of the Tax Matters
Partner, the Partnership shall, to the fullest extent permitted by law,
reimburse and indemnify the Tax Matters Partner for all reasonable expenses,
including, without limitation, reasonable legal and accounting fees, claims,
liabilities, losses and damages incurred by the Tax Matters Partner in
connection with any administrative or judicial proceeding with respect to the
tax liability of the Partners. The provisions of this Section 3.9 shall survive
the termination of the Partnership and shall remain binding on the Partners for
as long a period of time as is necessary to resolve with the Internal Revenue
Service any and all matters regarding the U.S. federal income taxation of the
Partnership or the Partners.
3.10    Capital Commitments. At any time following the date on which each
Partner’s Capital Commitment has been fully invested in Projects, the Partners
may consider increasing their respective Capital Commitments for the purpose of
investing in Projects. In the event the Partners elect in their sole and
absolute discretion to increase their respective Capital Commitments for the
purpose of investing in Projects, the terms and conditions of such increase in
Capital Commitments and investments in Projects shall be substantially similar
to the terms of this Agreement.
ARTICLE 4
ALLOCATIONS
4.1    Allocation of Profits and Losses.
(a)    Except as otherwise provided in this Section 4.1, Profits and Losses
shall be allocated among the Partners in a manner such that, as nearly as
possible, immediately after such allocation each Partner has a positive balance
in its Capital Account equal to the amount such Partner would be entitled to
receive if the Partnership were dissolved as of such date, its affairs wound up
and its assets distributed to the Partners pursuant to Section 5.1, taking into
account such Partner’s share of minimum gain and partner nonrecourse debt
minimum gain before the hypothetical dissolution. Prior to the dissolution of
the Partnership, the assets of the Partnership on any date

36

--------------------------------------------------------------------------------




shall be deemed to have a value equal to the value at which they are reflected
in the Partners’ Capital Accounts.
(b)    Notwithstanding anything to the contrary in this Agreement, Profits and
Losses shall be allocated as though this Agreement contained (and there is
hereby incorporated herein by reference) a qualified income offset provision
which complies with Treas. Reg. § 1.704‑1(b)(2)(ii)(d) and minimum gain
chargeback and partner minimum gain chargeback provisions which comply with the
requirements of Treas. Reg. § 1.704‑2.
(c)    In the event that any amounts paid or payable to any Partner or any
Affiliate which the Partnership deducted or intended to deduct are disallowed as
deductions for Federal income tax purposes (or it is determined that such
amounts are no longer allowable as deductions), (i) the amounts thus disallowed
or no longer allowable will be allocated to the Partner which received them (or
whose Affiliate received them) as income, and (ii) notwithstanding any provision
herein to the contrary, the balance of the redetermined income or loss of the
Partnership for the taxable year in question shall, to the extent permitted by
law, be allocated among the Partners to obtain the same allocation of
Partnership income or loss (after giving effect to the income allocated pursuant
to clause (i) hereof) as would have been obtained for such taxable year if the
amounts thus disallowed or no longer allowable had been proper deductions by the
Partnership. In particular, but not by way of limitation, this Section 4.1(c)
shall apply to any fees payable by the Partnership pursuant to Sections 5.3(a)
and (b), all of which the Partners intend to be expenses of the Partnership
rather than distributions to the General Partner.
4.2    Tax Allocations.
(a)    Items of taxable income, gain, loss and deduction shall be determined in
accordance with Section 703 of the Code, and except as otherwise provided in
this Section 4.2, the Partners’ distributive shares of such items for purposes
of Section 702 of the Code shall be determined according to their respective
shares of Profits or Losses (or items thereof) to which such items relate.
(b)    In accordance with Section 704(c) of the Code and the regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its fair market value as of the date of contribution. In the event
the book value of any Partnership property is adjusted pursuant to the
Partnership’s maintenance of Capital Accounts, subsequent allocations of income,
gain, loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its book value for Capital Account purposes in the same manner as
under Section 704(c) of the Code and the regulations thereunder. Any elections
or other decisions relating to such allocations shall be made by the General
Partner in any manner that reasonably reflects the purpose and intention of this
Agreement.
(c)    Allocations pursuant to this Section 4.2 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any

37

--------------------------------------------------------------------------------

[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.
9 total pages redacted from Section 5.1 (a) - (g).

                                                                                                                                
Partner’s Capital Account or share of Profits, Losses or distributions pursuant
to any provision of this Agreement.
4.3    Payment Allocations and Project Capital Contribution Allocations.
(a)    Payment Allocations. Notwithstanding any other provision of this
Agreement to the contrary, in the event the Partnership incurs any cost,
expense, fee or similar item which is required to be allocated to the Partners
pursuant to the terms and provisions of this Agreement other than in accordance
with the Partners’ respective Percentage Interests, then (x) the Partnership
shall only pay a portion of such cost, expense, fee or similar item in an amount
equal to the quotient of (A) the amount of such cost, expense, fee or similar
item so allocated to the Limited Partner, divided by (B) the Limited Partner’s
Percentage Interest, and (y) BHMF GP or its Affiliate shall pay the balance of
such cost, expense, fee or similar item directly and not through the
Partnership. By way of illustration, assume that the Partnership incurs an
Operating Expense of $100, and that Operating Expense is allocated $44.55 to the
Limited Partner and $55.45 to BHMF GP pursuant to the proviso to the first
sentence of Section 5.6(b). The Partnership shall only pay $45.00 of that
Operating Expense, which amount is the quotient of (A) the amount so allocated
to the Limited Partner ($44.55), divided by (B) the Limited Partner’s Percentage
Interest (99%) (i.e., $44.55 ÷ 0.99 = $45.00). BHMF GP or its Affiliate shall
pay $55.00, the balance of such Operating Expense, directly and not through the
Partnership.
(b)    Project Capital Contribution Allocations. All Capital Contributions shall
be allocated by the Partners to and among the Projects as of the date of such
Capital Contributions as follows: (i) if such Capital Contributions are to be
invested in a specific Project, then to the Project in which such Capital
Contributions are to be invested, or (ii) if such Capital Contributions are not
to be invested in a specific Project either because they are to be used to pay
costs, expenses, fees or similar items that relate solely to the Partnership or
they relate generally to the Projects, then to the Projects in proportion to
their then current net asset values.

ARTICLE 5
DISTRIBUTIONS, FEES AND EXPENSES


5.1    Distributions.
(a)    ***.
(b)    ***.
(c)    ***.
(d)    ***.
(e)    ***.

38

--------------------------------------------------------------------------------

[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.
9 total pages redacted from Section 5.1 (a) - (g).

(f)    ***.
(g)    ***.
(h)    Distributions in Kind. The General Partner shall make all distributions
to the Partners in cash and may not make any distribution in‑kind to the
Partners.
5.2    Tax Provisions. In the event the Partnership is subject to any tax or
other obligation that is attributable to the Interest of one Partner, but not
all the Partners, such tax or other obligation shall be specially allocated to,
and charged against the Capital Account of, such Partner and the amounts
otherwise distributable to such Partner pursuant to this Agreement shall be
reduced by such amount but shall nevertheless be deemed to be a distribution of
such amount to such Partner for all purposes of this Agreement.
5.3    Fees Payable to the General Partner.
(a)    Asset Management Fee. The Partnership will pay to the General Partner (or
its designated Affiliate) for its (or such Affiliate’s) services in connection
with the Partnership’s ownership and management of its interest in each Project
(which services include, without limitation, overseeing the day‑to‑day
operations of the Partnership, compliance with Section 2.6(b)(iii) hereof, asset
management for the Projects (individually and as a portfolio), Project
property‑tax management, Project insurance procurement, and fulfilling the
reporting requirements hereunder and under each Venture Agreement), a fee (the
“Asset Management Fee”) equal to ***. The Asset Management Fee shall be payable
in arrears on the first day of each calendar month for the immediately preceding
calendar month, shall be further prorated for any partial monthly period and
shall be payable out of any available cash (including Capital Contributions) of
the Partnership.
(b)    Disposition Fee. The Partnership shall pay to the General Partner (or its
designated Affiliate) for its (or such Affiliate’s) services in connection with
the sale, refinancing or other disposition of the Partnership’s interest in each
Existing Project a fee (the “Disposition Fee”) equal to *** multiplied by the
Partnership Proportionate Interest in the gross sale, refinancing or other
disposition proceeds (including indebtedness) from such sale, refinancing or
other disposition of such Existing Project. The Disposition Fee shall be payable
on the date such sale, refinancing or other disposition of such Existing Project
occurs and shall be payable out of any available cash (including Capital
Contributions) of the Partnership. For the avoidance of doubt, no disposition
fee shall be payable by the Partnership to the General Partner in respect of a
sale, refinancing or other disposition of the Partnership’s interest in a New
Project.
(c)    Other Fees. Except as otherwise expressly set forth herein or in any
Venture Agreement, including, without limitation, Sections 5.3(a) and (b)
hereof, any fees of BHMF GP, BHMF REIT or any of their respective Affiliates to
be incurred by the Partnership shall be (i) subject to the prior approval of the
Advisory Committee, (ii) allocated to the Project or Projects with respect to
which such fees relate (or if such fees relate solely to the Partnership or the
Projects generally, then such fees shall be allocated to the Projects in
proportion to their then current net asset values), (iii) with respect to each
Project with respect to which such fees have been allocated, further allocated
to (A) the Limited Partner based on its PGGM Proportionate Interest in such
Project, and (B) BHMF

39

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

REIT based on the BHMF GP Proportionate Interest in such Project, and (iv) paid
in accordance with Section 4.3(a). Exhibit AA attached hereto sets forth the
types of additional fees that shall be expenses of the Partnership, in each case
subject to clauses (i), (ii), (iii) and (iv) above. BHMF GP shall notify the
Limited Partner on a quarterly basis of any and all fee income (e.g., director’s
fees, advisors fees, consulting fees, monitoring fees or equivalent income) that
is received by BHMF GP, BHMF REIT or any of their respective Affiliates in
respect of any Project (which fee income, for the avoidance of doubt, shall be
subject to the prior approval of the Advisory Committee pursuant to this
Section 5.3(c)).
5.4    Priority. Notwithstanding any other provision of this Agreement, except
as expressly set forth in Section 5.1(e)(iii) hereof with respect to Incentive
Distributions payable to the General Partner, it is specifically acknowledged
and agreed by each Partner that the Partnership’s failure to pay any
distribution pursuant to Section 5.1 to such Partner shall not give such Partner
creditor status with regard to such unpaid amount; but rather, such Partner
shall be treated only as a Partner of whatever class such Person is a Partner,
and not as a creditor, of the Partnership. This Section 5.4 is, as permitted by
Section 17‑606 of the Act, intended to override the provisions of Section 17‑606
of the Act relating to a Partner’s status and remedies as a creditor, to the
extent that such provisions would be applicable in the absence of this
Section 5.4.
5.5    Payments to Partners for Services. Any payments by the Partnership to a
Partner for services rendered to or on behalf to the Partnership shall be
treated as guaranteed payments for services under Section 707(c) of the Code.
5.6    Expenses.
(a)    Organizational Expenses. All out‑of‑pocket costs incurred in connection
with the preparation, drafting, negotiation, finalization and execution of this
Agreement (“Organizational Expenses”) shall be (A) allocated to the Initial
Projects in proportion to their then current net asset values, (B) with respect
to each Initial Project with respect to which such Organizational Expenses have
been allocated, further allocated to (1) PGGM PRE Fund based on its PGGM
Proportionate Interest in such Initial Project, and (2) BHMF GP based on the
BHMF GP Proportionate Interest in such Initial Project, and (C) paid in
accordance with Section 4.3(a); provided, however, that (x) no more than *** in
Partnership Agreement Approved Legal Expenses incurred by the General Partner
shall be included in Organizational Expenses, and (y) no more than *** in
Partnership Agreement Approved Legal Expenses incurred by the Limited Partner
shall be included in Organizational Expenses. Any fees and expenses of legal
counsel for any Partner which is in excess of the amount includable in
Organizational Expenses pursuant to this Section 5.6(a) shall be paid by such
Partner and shall not be paid or reimbursed by the Partnership.
(b)    Operating Expenses. The Partnership and BHMF GP and its Affiliates shall,
in accordance with Section 4.3(a), pay (or reimburse to the General Partner or
its Affiliates) all other costs and expenses of the Partnership’s activities and
operations, including without limitation, the following: (i) Taxes of the
Partnership, fees and expenses of professional advisors to the Partnership,
premiums for insurance (including without limitation error and

40

--------------------------------------------------------------------------------


omissions, directors and officers and other forms of liability insurance (other
than the cost of liability insurance coverage for the General Partner, its
Affiliates and their respective officers, directors, partners, members,
shareholders and employees)) protecting the Partnership and the Advisory
Committee and litigation costs of the Partnership; (ii) administrative expenses
related to the Partnership, including without limitation, fees and expenses of
accountants, lawyers and other professionals incurred in connection with the
Partnership’s annual audit, financial reporting, legal opinions and preparation
of Tax Returns; (iii) the Partnership Proportionate Interest of all fees, costs
and expenses (other than Non‑Reimbursable Expenses) incurred in evaluating,
developing, negotiating, structuring, acquiring, holding, appraising, financing,
selling or otherwise disposing of or otherwise dealing with each Venture, each
Subsidiary REIT and each Project (or the Partnership’s interest therein) pursued
for the Partnership, whether or not the Partnership actually invests therein
(including without limitation, travel, legal, accounting, due diligence,
projections, valuations and other fees and out‑of‑pocket expenses related
thereto); (iv) the Partnership Proportionate Interest of all fees, costs and
expenses incurred in connection with the formation, organization and operation
of each Venture, including without limitation, legal and accounting fees and
expenses and other fees and out‑of‑pocket expenses related thereto;
(v) indemnification expenses incurred pursuant to Section 9.2; (vi) expenses
associated with meetings of the Advisory Committee; and (vii) all other
customary fees, costs and expenses payable to Persons other than BHMF GP, BHMF
REIT or any of their respective Affiliates (collectively, “Operating Expenses”),
provided that such Operating Expenses shall be allocated (A) to the Project or
Projects with respect to which such Operating Expenses relate (or if such
Operating Expenses relate solely to the Partnership or the Projects generally,
then such Operating Expenses shall be allocated to the Projects in proportion to
their then current net asset values), and (B) with respect to each Project with
respect to which such Operating Expenses have been allocated, further allocated
to (1) the Limited Partner based on its PGGM Proportionate Interest in such
Project, and (2) BHMF GP based on the BHMF GP Proportionate Interest in such
Project. The General Partner shall have the right pursuant to Section 3.3(a) to
issue a Capital Call to the Partners in order to enable the Partnership to pay
(or, if applicable, to provide reimburse for) such Operating Expenses.
Notwithstanding anything herein to the contrary, (A) the cost of (i) one set of
audited financial statements prepared for the Partnership in accordance with
Section 13.3 hereof and (ii) one appraisal (prepared by Altus Group Limited or
another appraiser acceptable to the Advisory Committee) for each Project
performed for the Partnership, in each case in any 12 month period, shall be
included in the definition of “Operating Expenses”, shall be allocated to the
Partners in the same manner that Operating Expenses are allocated to the
Partners, and shall be paid in accordance with Section 4.3(a), and (B) the cost
of any audits or appraisals performed for the Partnership at the specific
request of the Limited Partner beyond what is set forth in the immediately
preceding clause (A) shall be paid for by the Partnership and shall be allocated
to the Limited Partner and BHMF GP in accordance with their respective
Percentage Interests. For the avoidance of doubt, neither the Partnership nor
any Entity in which the Partnership owns a direct or indirect interest
(including a Venture, a Subsidiary REIT, or an entity in which the Partnership
owns a direct or indirect interest that itself holds a direct or indirect
interest in a Project) shall pay or reimburse BHMF GP or its Affiliates for any
Dead Deal Costs or for any Non‑Reimbursable Expenses, which costs and expenses
are solely for the account of BHMF GP.



41

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

(c)    Other Expenses. Except as otherwise expressly set forth herein or in any
Venture Agreement, including, without limitation, Sections 5.6 (a) and (b) and
Section 5.7 hereof, any costs, reimbursements or expenses of BHMF GP, BHMF REIT
or any of their respective Affiliates to be incurred by the Partnership shall be
(i) subject to the prior approval of the Advisory Committee, (ii) allocated to
the Project or Projects with respect to which such costs, reimbursements or
expenses relate (or if such costs, reimbursements or expenses relate solely to
the Partnership or the Projects generally, then such costs, reimbursements or
expenses shall be allocated to the Projects in proportion to their then current
net asset values), (iii) with respect to each Project with respect to which such
costs, reimbursements or expenses have been allocated, further allocated to
(A) the Limited Partner based on its PGGM Proportionate Interest in such
Project, and (B) BHMF REIT based on the BHMF GP Proportionate Interest in such
Project, and (iv) paid in accordance with Section 4.3(a). Exhibit AA attached
hereto sets forth the types of additional costs, reimbursements or expenses that
shall be, in each case, subject to clauses (i), (ii),(iii) and (iv) above.
5.7    Acquisition Costs.
(a)    Upon the indirect acquisition by the Partnership of an Initial Project in
accordance with the terms and provisions hereof, the Partnership shall pay to
BHMF GP (or its designated Affiliate) a non‑accountable expense reimbursement
equal to ***. Such non‑accountable expense reimbursement shall be paid by the
Partnership and shall be allocated to PGGM PRE Fund and BHMF GP in accordance
with their respective Percentage Interests. The General Partner shall have the
right pursuant to Section 3.3(a) to issue a Capital Call to the Partners in
order to enable the Partnership to pay such expense reimbursement. For the
avoidance of doubt, neither the Partnership nor any Entity in which the
Partnership owns a direct or indirect interest (including a Venture, a
Subsidiary REIT, or an entity in which the Partnership owns a direct or indirect
interest that itself holds a direct or indirect interest in a Project) shall pay
or reimburse BHMF GP or its Affiliates for any Non‑Reimbursable Expenses, which
costs are solely for the account of BHMF GP.
(b)    Upon the indirect acquisition by the Partnership of an Additional Project
in accordance with the terms and provisions hereof, the Partnership shall pay to
BHMF GP (or its designated Affiliate) a non‑accountable expense reimbursement
equal to ***. Such non‑accountable expense reimbursement shall be paid by the
Partnership and shall be allocated to PGGM PRE Fund and BHMF GP in accordance
with their respective Percentage Interests. The General Partner shall have the
right pursuant to Section 3.3(a) to issue a Capital Call to the Partners in
order to enable the Partnership to pay such expense reimbursement. For the
avoidance of doubt, neither the Partnership nor any Entity in which the
Partnership owns a direct or indirect interest (including a Venture, a
Subsidiary REIT, or an entity in which the Partnership owns a direct or indirect
interest that itself holds a direct or indirect interest in a Project) shall pay
or reimburse BHMF GP or its Affiliates for any Non‑Reimbursable Expenses, which
costs are solely for the account of BHMF GP.





42

--------------------------------------------------------------------------------



                                                                                                                                                          
ARTICLE 6
LIMITED PARTNER
6.1    Limited Liability of Limited Partner. The Limited Partner shall not be
bound by, or be personally liable for, the expenses, liabilities or obligations
of the Partnership beyond the amount agreed to be contributed by it to the
capital of the Partnership pursuant to this Agreement or as provided in
Section 5.1(e)(iii), nor shall the Limited Partner be responsible for any losses
of any other Partner. The Limited Partner, in its capacity as limited partner of
the Partnership, shall
not take part in the conduct or control of the business of the Partnership, and
the Limited Partner shall have no right or authority to act for or bind the
Partnership in any manner whatsoever.


6.2    Non‑U.S. Ownership. The Limited Partner hereby agrees to provide the
General Partner with such information as the General Partner may reasonably
request from time to time with respect to non‑U.S. citizenship, residency,
ownership or control of the Limited Partner so as to permit the General Partner
to evaluate and comply with any regulatory and tax requirements applicable to
the Partnership or the proposed investments of the Partnership.
6.3    Power of Attorney.
(a)    The Limited Partner, by its execution hereof, hereby irrevocably makes,
constitutes and appoints each of the General Partner and the Liquidator, if any,
in such capacity as Liquidator for so long as it acts as such, as its true and
lawful agent and attorney in fact, with full power of substitution and full
power and authority in its name, place and stead, to make, execute, sign,
acknowledge, swear to, record and file each of the following: (i) this Agreement
and any amendment to this Agreement that has been adopted as herein provided;
(ii) the original Certificate and all amendments thereto required or permitted
by law or the provisions of this Agreement; (iii) all certificates and other
instruments deemed advisable by the General Partner or the Liquidator to carry
out the provisions of this Agreement and applicable law or to permit the
Partnership to become or to continue as a limited partnership or a partnership
wherein the Limited Partner has limited liability in each jurisdiction where the
Partnership may be doing business; (iv) all instruments that the General Partner
or the Liquidator deems appropriate to reflect a change or modification of this
Agreement or the Partnership in accordance with this Agreement; (v) all
conveyances and other instruments or papers deemed advisable by the General
Partner or the Liquidator to effect the dissolution and termination of the
Partnership; (vi) all fictitious or assumed name certificates required or
permitted (in light of the Partnership’s activities) to be filed on behalf of
the Partnership; (vii) any tax elections, tax information statements and other
tax documentation for the Partnership as may from time to time be deemed
necessary, desirable or appropriate by the General Partner and (viii) all other
instruments or papers that may be required or permitted by law to be filed on
behalf of the Partnership that are not legally binding on the Limited Partner in
its individual capacity and are necessary to carry out the provisions of this
Agreement or any Venture Agreements. The General Partner acknowledges and agrees
that the foregoing power of attorney shall be utilized solely for administrative
acts or with respect to filings required by law, but shall not be used to
provide or increase any liability of the Limited Partners.

43

--------------------------------------------------------------------------------



(b)    The foregoing power of attorney: (i) is coupled with an interest, shall
be irrevocable and shall survive and shall not be affected by the Incapacity of
the Limited Partner; and (ii) shall survive the Transfer by the Limited Partner
of the whole or any fraction of its Interest; except that, where the transferee
of the whole of the Limited Partner’s Interest has been approved by the General
Partner in its sole discretion for admission to the Partnership as a Substituted
Limited Partner, the power of attorney of the transferor shall survive such
Transfer for the sole purpose of enabling the General Partner or the Liquidator,
as appropriate, to execute, swear to, acknowledge and file any instrument
necessary or appropriate to effect such substitution.
(c)    The Limited Partner shall execute and deliver to the General Partner
within fifteen (15) days after receipt of the General Partner’s request therefor
such other instruments as the General Partner reasonably deems necessary to
carry out the terms of this Agreement. The General Partner shall notify the
Limited Partner as soon as practicable after the General Partner has exercised
the power‑of‑attorney.
6.4    Confidentiality.
(a)    Subject to Section 15.20(a), the Limited Partner agrees to keep strictly
confidential, and not to make use of (other than for purposes reasonably related
to its Interest for routine matters required by law) or disclose to any Person,
any information or matter received from or relating to the Partnership and its
affairs and any information or matter related to any Venture, Subsidiary REIT or
Project (other than disclosure to the Limited Partner’s employees, agents,
advisors, or representatives responsible for matters relating to the
Partnership) and acknowledges and agrees that any such information is
confidential proprietary business information and a trade secret; provided,
however, that the Limited Partner may disclose any such information to the
extent that the Limited Partner (i) is required by applicable law or legal
process to disclose such information, in which event the Limited Partner shall
provide the General Partner with prompt notice of such requirement so that the
General Partner may seek an appropriate protective order or other appropriate
remedy (as to which the Limited Partner agrees to reasonably cooperate) or
(ii) receives the written Consent of the General Partner. If the Limited Partner
receives a third‑party request under an applicable governmental open records law
for disclosure of any information provided by the Partnership to the Limited
Partner, the Limited Partner will promptly notify the General Partner of such
request, and prior to the disclosure by the Limited Partner of any of this
requested information, the Limited Partner will assert all applicable exemptions
available under the applicable open records law and will fully cooperate with
the General Partner if the General Partner should seek to obtain an order or
other reliable assurance that confidential treatment will be accorded to all or
designated portions of the requested information.
(b)    Notwithstanding any other provision of this Agreement, (i) any Partner
(and each of its employees, representatives or other agents) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the Partnership and the Partnership’s investments and all materials
of any kind (including, without limitation, opinions or other tax analyses) that
are provided to such Partner relating to such tax treatment or tax structure,
except to the extent maintaining confidentiality is necessary to comply with any
U.S. federal or state securities laws and (ii) the Limited Partner may disclose
to De Nederlandsche Bank and Autoriteit Financiele

44

--------------------------------------------------------------------------------



Markten such information as is required to be disclosed under Dutch law to such
Entities, but only to the extent so required.
(c)    BHMF GP shall, and shall cause BHMF REIT and its Affiliates to, use
reasonable best efforts to keep confidential any confidential information
obtained by such parties in connection with this Agreement and the transactions
contemplated hereby relating to the Limited Partner (including PGGM PRE Fund,
its participants and PFZW); provided, however, that the foregoing shall in no
way prevent BHMF GP and its Affiliates from conducting the affairs of the
Partnership and any Venture and Subsidiary REIT in the ordinary course of
business; provided, further, that the foregoing shall not prevent any such
Person from complying with any legal requirements applicable to such Person.

ARTICLE 7
MANAGEMENT RIGHTS, DUTIES, AND POWERS OF THE
GENERAL PARTNER; TRANSACTIONS INVOLVING
THE GENERAL PARTNER OR ITS AFFILIATES
7.1    Management of the Partnership.
(a)    Right, Power and Authority of General Partner. Except as provided in this
Agreement, including, without limitation, the other provisions of this Article 7
and Article 8, but subject to the provisions of the Investment Guidelines, the
Leverage Parameters, the Approved Annual Budget and the Approved Business Plan,
the General Partner shall have the full, complete and exclusive right, power and
authority to manage and control the affairs of the Partnership. Except for any
provision hereof which requires otherwise, any action taken by the General
Partner on behalf of the Partnership shall constitute the act of, and serve to
bind, the Partnership. Without limiting the generality of the foregoing, it is
understood and agreed that the General Partner may enter into letters of intent,
purchase agreements or other commitments relating to the acquisition or
development of Projects on behalf of the Partnership and in anticipation of the
purchase or development of such Projects by a Subsidiary REIT (or a subsidiary
thereof), it being acknowledged that any liability thereby incurred by the
General Partner in connection therewith shall be subject to indemnification
under Section 9.2. In no event shall any Person dealing with the General Partner
with respect to the conduct of the affairs of the Partnership be obligated to
ascertain that the terms of this Agreement have been complied with, or be
obligated to inquire into the necessity or expediency of, any action of the
General Partner. The General Partner shall be required to devote only such time
to the business of the Partnership as is reasonably necessary to perform its
obligations under this Agreement.
(b)    Reliance on Officers of the General Partner. It is understood and agreed
that each officer of the General Partner may act for and in the name of the
General Partner under this Agreement. In dealing with any officer of the General
Partner acting for or on behalf of the Partnership, no Person shall be required
to inquire into, and Persons dealing with the Partnership are entitled to rely
conclusively on, the right, power and authority of the General Partner to bind
the Partnership.

45

--------------------------------------------------------------------------------



(c)    Limitations on the General Partner. Anything contained in this Agreement
to the contrary notwithstanding, the General Partner and its Affiliates shall
not have authority or be entitled to (i) perform any act expressly requiring the
Consent of the Limited Partner, or all or a specific subset of the members of
the Advisory Committee under this Agreement without first obtaining such
Consent; or (ii) avoid the General Partner’s ultimate responsibility under this
Agreement by delegation of authority, provided that, this clause (ii) shall not
prohibit delegation of any of its duties or obligations hereunder as long as the
General Partner retains ultimate responsibility for such duties and obligations.
(d)    No Obligation Other Than As Set Forth Herein. The General Partner and its
Affiliates shall not be obligated to do or perform any act or thing in
connection with the business of the Partnership not expressly set forth in this
Agreement.
(e)    Venture Agreement Buy / Sell. The General Partner shall not take any
action pursuant to Section 8.2 of any Venture Agreement on behalf of the
Partnership without the prior written Consent of the Limited Partner, and shall
initiate the Buy / Sell set forth in Section 8.2 of any Existing Venture
Agreement or the FIRPTA Buy / Sell set forth in Section 8.2 of any New Venture
Agreement, in each case on behalf of the Partnership at the request of the
Limited Partner if such Buy / Sell or FIRPTA Buy / Sell (as applicable) is
permitted to be initiated in accordance with Section 8.2 of such Venture
Agreement.
(f)    Major Dispute Project Sale Right. The General Partner shall not take any
action on behalf of the Partnership pursuant to Article 13 of any New Venture
Agreement without the prior written Consent of the Limited Partner, and shall
initiate the Major Dispute Project Sale Right set forth in Section 13.1 of any
New Venture Agreement on behalf of the Partnership at the request of the Limited
Partner if such Major Dispute Project Sale Right is permitted to be initiated by
the Partnership in accordance with Sections 6.10(b) and 13.1 of such New Venture
Agreement.
(g)    If BHMF GP becomes aware of any event or circumstance which BHMF GP
reasonably believes is likely to result in a Manager Cause Event (as defined in
the applicable New Venture Agreement) with respect to a particular New Venture,
BHMF GP will promptly notify the Limited Partner in writing of the occurrence of
such event or circumstance. In the event either (1) any such written notice
states that an event or circumstance is likely to result in a Manager Cause
Event or (2) the Limited Partner obtains knowledge that an event or circumstance
has occurred that is reasonably likely to result in a Manager Cause Event with
respect to a particular New Venture, and the Limited Partner has not elected in
accordance with Section 7.8(a) and Section 7.12 of this Agreement to remove BHMF
GP as General Partner of the Partnership, the Limited Partner may notify the
General Partner as to its election, within the time period specified in the New
Venture Agreement, to cause the Partnership to remove the Manager of such New
Venture, and if such election is timely made, BHMF GP agrees to cause the
Partnership to remove such Manager in accordance with the terms of the
applicable New Venture Agreement and to exercise such remedies on behalf of
Partnership as the Limited Partner reasonably directs that are consistent with
the terms of this Agreement and the New Venture Agreement.

46

--------------------------------------------------------------------------------



7.2    Investment and Divestments.
(a)    Investments in Additional Projects.
(i)    In the event the General Partner identifies or develops an Additional
Project (x) for investment by the Partnership and (y) which is within the
Investment Guidelines and the Leverage Parameters, the General Partner shall
submit to the Advisory Committee an Investment Quick Scan Proposal with respect
to such Additional Project.
(ii)    Within five (5) Business Days following their receipt of such Investment
Quick Scan Proposal, the Advisory Committee shall notify the General Partner in
writing whether it approves or disapproves of the Partnership’s investment in
such Additional Project. In the event the Advisory Committee fails to provide
such written notice within such five (5) Business Day period, it shall be deemed
to have disapproved the Partnership’s investment in such Additional Project.
(iii)    If the Advisory Committee approves of the Partnership’s investment in
such Additional Project based on such Investment Quick Scan Proposal, then
within twenty (20) Business Days thereafter, the General Partner may submit to
the Advisory Committee an Investment Proposal with respect to such Additional
Project, provided that if the General Partner has not submitted an Investment
Proposal with respect to such Additional Project within such twenty (20)
Business Day period and thereafter desires to seek the approval of the Advisory
Committee of the Partnership’s investment in such Additional Project, then the
General Partner shall be required to re‑submit an Investment Quick Scan Proposal
with respect to the investment in such Additional Project in accordance with
Section 7.2(a)(i).
(iv)    Within five (5) Business Days following their receipt of such Investment
Proposal, the Advisory Committee shall notify the General Partner in writing
whether the Advisory Committee approves or disapproves of the Partnership’s
investment in such Additional Project. In the event the Advisory Committee fails
to provide such written notice within such five (5) Business Day period, the
Advisory Committee shall be deemed to have disapproved the Partnership’s
investment in such Additional Project.
(v)    If the Advisory Committee approves of (x) the Partnership’s investment in
such Additional Project based on such Investment Proposal or (y) the
Partnership’s investment in an Initial Project, then (I) if such Project is an
Additional Project, the Limited Partner shall execute and deliver to the General
Partner a Notice of PGGM Proportionate Interest in such Additional Project no
later than the date on which the written approval of the Advisory Committee of
the Partnership’s investment in such Additional Project is delivered to the
General Partner in accordance with Section 7.2(a)(iv), and (II) the General
Partner shall proceed with the investment in such Project on behalf of the
Partnership in accordance with the terms and provisions of this Agreement;
provided, however, without limiting the terms and provisions of Section 3.2 of
this Agreement, the Limited Partner shall be obligated to make its Capital
Contribution to the Partnership in connection with the Partnership’s investment
in such Project (such Capital Contribution to be in the amount specified by the
General Partner pursuant to a Capital Call) only if all of the following
conditions are satisfied:

47

--------------------------------------------------------------------------------



(A)    The General Partner has delivered to the Limited Partner (x) a Notice of
Commitment executed by the General Partner and setting forth the amount of the
respective capital contributions to be made by the General Partner, BHMF REIT,
their respective Affiliates, a BHMF REIT‑Sponsored Investment Program and/or a
BHMF REIT Venture, on the one hand, and the Partnership, on the other hand, to
the applicable Venture in respect of such Project, together with (y) an Initial
Operating Plan for such Project for the review and approval of the Advisory
Committee in accordance with Section 7.3(a);
(B)    The General Partner, no less than ten (10) Business Days prior to the
date on which the investment in such Project is to occur, has issued a Capital
Call (which may be included in the Notice of Commitment) in accordance with
Section 3.3 hereof for the amount of the Partnership’s contribution to be made
to the applicable Venture in respect of such Project;
(C)    The Advisory Committee has approved the Initial Operating Plan for such
Project in accordance with Section 7.3(a); and
(D)    The amount of the Limited Partner’s Capital Contribution to the
Partnership in respect of such Project does not exceed the amount of the Limited
Partner’s Unfunded Capital Commitment;
Provided that if there has been a Material Change in an Investment Proposal to
which the Advisory Committee has given its approval between the date of such
approval and the issuance by the General Partner of a Capital Call with respect
thereto, the General Partner shall be required to re‑submit the Investment
Proposal with respect to the investment in such Additional Project in accordance
with Section 7.1(a)(iii), and provided further that if there has been a Material
Change from the approved Investment Proposal after the initial Capital Call with
respect thereto, the Advisory Committee shall discuss in good faith how to
proceed with such Project and any revisions to the Investment Proposal, but, for
avoidance of doubt, the General Partner and the underlying Venture and
Subsidiary REIT may proceed with the acquisition of such Additional Project.
(vi)    If the Advisory Committee has disapproved of (or is deemed to have
disapproved of) the Partnership’s investment in any Project that meets the
Investment Guidelines and is within the Leverage Parameters pursuant to this
Section 7.2(a), then any such Project is referred to herein as a “Rejected
Project”; provided that a Project that has been disapproved (or deemed
disapproved) by the Advisory Committee after a Material Change in an Investment
Proposal, which Material Change results in such Project ceasing to be within the
Investment Guidelines and the Leverage Parameters, shall not be deemed a
“Rejected Project”.
(b)    Divestments of Projects.
(i)    In the event the General Partner identifies a Project for divestment by
the Partnership, the General Partner shall submit to the Advisory Committee a
Divestment Proposal with respect to such Project.
(ii)    Within ten (10) Business Days following their receipt of such Divestment
Proposal, the Advisory Committee shall notify the General Partner in writing
whether

48

--------------------------------------------------------------------------------



the Advisory Committee approves or disapproves of the Partnership’s divestment
of such Project. In the event the Advisory Committee fails to provide such
written notice within such ten (10) Business Day period, the Advisory Committee
shall be deemed to have disapproved the Partnership’s divestment of such
Project.
(iii)    If the Advisory Committee approves of the Partnership’s divestment of
such Project based on the Divestment Proposal, then the General Partner shall
proceed with the divestment of such Project on behalf of the Partnership in
accordance with the terms and provisions of this Agreement.
(iv)    If the Advisory Committee disapproves of (or is deemed to have
disapproved of) the Partnership’s divestment of any Project pursuant to this
Section 7.2(b), then the General Partner shall not cause the Partnership to
divest such Project until such time as the divestment of such Project is
approved by the Advisory Committee pursuant to this Section 7.2(b);
Provided that if there has been a Material Change in a Divestment Proposal to
which the Advisory Committee has given its approval between the date of such
approval and the closing of such divestment, the General Partner shall be
required to re‑submit the Divestment Proposal with respect to such divestment in
accordance with Section 7.2(b)(i).
(c)    Financings of Projects.
(i)    In the event the General Partner determines to Finance a Project within
the Leverage Parameters and pursuant to the then current Approved Business Plan
and as applicable, the then current Initial Operating Plan or the then current
Subsequent Operating Plan, the General Partner shall submit to the Advisory
Committee a Finance Proposal with respect to such Project.
(ii)    Within ten (10) Business Days following its receipt of such Finance
Proposal, the Advisory Committee shall notify the General Partner in writing
whether the Advisory Committee approves or disapproves of the Financing of such
Project. In the event the Advisory Committee fails to provide such written
notice within such ten (10) Business Day period, the Advisory Committee shall be
deemed to have disapproved the Financing of such Project.
(iii)    If the Advisory Committee approves of the Financing of such Project
based on the Finance Proposal, then the General Partner shall proceed with the
Financing of such Project on behalf of the Partnership in accordance with the
terms and provisions of this Agreement.
(iv)    If the Advisory Committee disapproves of (or is deemed to have
disapproved of) the Partnership’s Finance of any Project pursuant to this
Section 7.2(c), then the General Partner shall not cause the Financing of such
Project until such time as the Finance of such Project is approved by the
Advisory Committee pursuant to this Section 7.2(c).
Provided that if there has been a Material Change in a Finance Proposal to which
the Advisory Committee has given its approval between the date of such approval
and the closing of such

49

--------------------------------------------------------------------------------



financing, the General Partner shall be required to re‑submit the Finance
Proposal with respect to such financing in accordance with Section 7.1(d)(i).
7.3    Initial and Subsequent Operating Plans.
(a)    The General Partner shall prepare, or cause an Affiliate to prepare, an
initial operating plan (an “Initial Operating Plan”) for each New Project and
submit such Initial Operating Plan for the review and approval of the Advisory
Committee at the same time that the initial Notice of Commitment for the New
Project is delivered to the Limited Partner. A form of approval for an Initial
Operating Plan is set forth in Exhibit I. The Initial Operating Plan shall cover
the period from the applicable Venture’s acquisition of an ownership interest in
the New Project through the end of the first full fiscal year of such New
Venture following such acquisition and shall (x) contain all material pertinent
leasing, financing, operational and disposition information together with a
detailed budget of projected operating and capital expenses and revenues and any
other information deemed appropriate by the General Partner or such Affiliate
for the New Project, to the extent applicable, and (y) otherwise be in the form
of Exhibit X attached hereto, and the General Partner shall cause such Initial
Operating Plan to be consistent in all material respects with the Investment
Proposal for the New Project. The Advisory Committee may make comments on and
suggestions for the Initial Operating Plan, and if accepted by the General
Partner in its reasonable discretion, such comments and suggestions shall be
incorporated into a revised Initial Operating Plan for the New Project. Upon
receiving the approval of the Advisory Committee for the Initial Operating Plan
(as revised, if applicable), the General Partner, on behalf of the Partnership
as a member in the applicable New Venture, shall submit such Initial Operating
Plan to the other member(s) of the applicable New Venture for approval. Upon
(x) approval by the Advisory Committee of the Initial Operating Plan (as
revised, if applicable), and (y) approval by the other member(s) of the
applicable New Venture of such Initial Operating Plan, the operations of the New
Project shall be conducted in all material respects in accordance with such
Initial Operating Plan through the end of such first full fiscal year, except
for any action or expenditure the General Partner (or the applicable New
Venture) deems reasonably necessary or appropriate in the event of any emergency
situation affecting the New Project. Upon the receipt of the Consent of the
Advisory Committee for the Initial Operating Plan (as revised if applicable),
any material deviation from or amendment to such Initial Operating Plan shall be
submitted to the Advisory Committee for its Consent in accordance with this
Section 7.3(a) as if such deviation or amendment were the Initial Operating Plan
for the New Project.
(b)    Thirty days before the end of the applicable Venture’s first full fiscal
year after acquisition of its ownership interest in a Project, and 30 days
before the end of each subsequent fiscal year of the applicable Venture, the
General Partner shall submit, or cause to be submitted, to the Advisory
Committee for its review and approval an operating plan (a “Subsequent Operating
Plan”) for such Project for the next succeeding fiscal year. A form of approval
for a Subsequent Operating Plan is set forth as Exhibit J. Each Subsequent
Operating Plan for a Project shall (x) contain all material pertinent leasing,
financing, operational and disposition information together with a detailed
budget of projected operating and capital expenses and revenues and any other
information deemed appropriate by the General Partner for such Project for the
next succeeding fiscal year, and (y) otherwise be in the form of Exhibit DD
attached hereto. The Advisory Committee

50

--------------------------------------------------------------------------------



may make comments on and suggestions for the Subsequent Operating Plan, and if
accepted by the General Partner in its reasonable discretion, such comments and
suggestions shall be incorporated into a revised Subsequent Operating Plan for
such Project. Upon receiving the Consent of the Advisory Committee for the
Subsequent Operating Plan (as revised, if applicable), the General Partner shall
submit such Subsequent Operating Plan to the applicable Venture for the approval
of its members. Upon approval by such members, the operations of such Project
for the next succeeding fiscal year shall be conducted in all material respects
in accordance with such Subsequent Operating Plan, except for any action the
General Partner (or the applicable Venture) deems reasonably necessary in the
event of an emergency situation affecting such Project. If the Advisory
Committee (or a member of the applicable Venture) has not granted its Consent to
a Subsequent Operating Plan for a Project prior to the beginning of the fiscal
year for which the Subsequent Operating Plan is intended to be used, the General
Partner shall cause the operations of such Project to be conducted in all
material respects in accordance with the operating plan for the immediately
preceding fiscal year (the “Prior Operating Plan”); provided, that (i) the
General Partner (or the applicable Venture) may make such adjustments to the
Prior Operating Plan as the General Partner (or the applicable Venture)
reasonably deems necessary or appropriate under the circumstances, except that,
other than as permitted by clause (iii) of this Section 7.3(b), the General
Partner may not increase any items of operating or capital expenses in excess of
the amounts permitted by clause (ii) of this Section 7.3(b) without the Consent
of the Advisory Committee, (ii) each item of operating and capital expenses in
the Prior Operating Plan may be increased by up to 5% without first informing
the Advisory Committee of such increases, and (iii) in the event of an emergency
situation affecting a Project, as determined by the General Partner (or the
applicable Venture) in its reasonable discretion, the General Partner (or the
applicable Venture) may take, or cause to be taken, such action in respect of
such emergency situation as is deemed reasonably necessary or appropriate;
provided, that the Advisory Committee is promptly advised of such emergency
situation and such action taken or caused to be taken. After its approval by the
Advisory Committee, any material deviation from or amendment to an Subsequent
Operating Plan shall require the Consent of the Advisory Committee, except for
any action or expenditure the General Partner (or the applicable Venture) deems
reasonably necessary or appropriate in the event of an emergency situation
affecting a Project.
7.4    Business with Affiliates; Other Activities.
(a)    (i)    Notwithstanding anything to the contrary in this Agreement, the
Partnership (through one or more Ventures) may invest in Projects in which BHMF
REIT, any of its Affiliates, any BHMF REIT‑Sponsored Investment Program or any
BHMF REIT Venture holds an interest or that have been recently developed by, or
are to be developed by, BHMF REIT, any of its Affiliates, any BHMF
REIT‑Sponsored Investment Program or any BHMF REIT Venture, and, subject to
Sections 2.6(b) and 8.2(b)(viii), may sell, assign or otherwise Transfer
interests in a Project or other assets of the Partnership, a Venture or
Subsidiary REIT to, and may otherwise enter into joint ventures or other
partnership or co‑ownership arrangement with, the BHMF REIT, its Affiliates, any
BHMF REIT‑Sponsored Investment Program or any BHMF REIT Venture.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) the General Partner shall be entitled to receive all amounts of its
Incentive

51

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

Distributions, (B) the General Partner or any of its Affiliates shall be
entitled to provide acquisition, asset management and disposition services to
the Partnership, any Venture or any Subsidiary REIT and receive the Fees in
payment therefor, and (C) the General Partner shall be entitled to be reimbursed
for any Organizational Expenses or Operating Expenses incurred by them on behalf
of the Partnership, in each case in accordance with the terms of this Agreement
and without the Consent of the Advisory Committee.
(b)    Subject to the Consent of the Advisory Committee, the Partnership,
directly or through a Venture or Subsidiary REIT (and any other Person to which
any of the foregoing are related or in which any of the foregoing are
interested), may, as necessary or appropriate, engage in any transaction with or
employ or retain the General Partner or any of its Affiliates to provide
services (including, without limitation, administration, accounting,
construction management, data processing, development, engineering,
environmental, financing, insurance brokerage, management and servicing,
leasing, legal, market research, mortgage financing, property management or
other similar services) that would otherwise be performed for the Partnership by
third parties, and such Persons may receive from the Partnership (and any such
other Person) reasonable compensation (including, without limitation, salary,
salary related employment costs and expenses of the employees who provide such
services and other overhead expenses allocable thereto), in addition to that
expressly provided for in this Agreement. It is expressly acknowledged and
agreed that the General Partner or one of its direct or indirect Affiliates
(including, without limitation, Behringer Harvard Multifamily Management
Services, LLC, a Texas limited liability company) without the Consent of the
Advisory Committee, shall cause the Subsidiary REITs (or any of their respective
subsidiaries that own Projects) to engage a direct or indirect Affiliate of the
General Partner (including, without limitation, Behringer Harvard Multifamily
Management Services, LLC, a Texas limited liability company) to perform the
property management, leasing and related services described on Exhibit V
attached hereto for the Projects owned by such Entities for a fee (the
“Management Fee”) equal to *** of the gross revenues from each such Project;
provided, however, in the event such Affiliate retains a third party to perform
any of such property management, leasing and related services for a Project,
then in addition to the Management Fee, such Affiliate shall earn an oversight
fee (the “Oversight Fee”) for overseeing such third party, in an amount equal to
(x) ***, multiplied by (y) the gross revenues from such Project, but in no event
shall the aggregate amount of the Management Fee and Oversight Fee paid by a
Venture to such Affiliate with respect to a Project exceed *** of the gross
revenues of such Project.
(c)    Except as otherwise expressly provided in Sections 7.5 and 7.7, nothing
herein contained shall prevent or prohibit the General Partner, any of its
Affiliates, or any of their respective trustees, officers, directors, members,
partners, employees or shareholders from acquiring, developing, investing in,
managing, leasing or otherwise dealing in real property of any kind or nature
for its own account or that of any of its Affiliates or third parties or from
entering into, engaging in or conducting any other activity or performing for a
fee any service (including, without limitation, engaging in any business dealing
with real property of any type or location, acting as a director, officer or
employee of any corporation, as a trustee of any trust, as a general partner of
any partnership, as a member or manager of any limited liability company or as
an official of any other Entity, or receiving compensation for services to, or
participating in profits derived from, the investments of any such corporation,
trust, partnership, limited liability company or other Entity, regardless of
whether such activities are competitive with the Partnership or any of the
Projects). The fact that the General Partner or its Affiliates may encounter
opportunities to purchase, otherwise acquire, lease, sell or otherwise dispose
of real or

52

--------------------------------------------------------------------------------




personal property and may take advantage of such opportunities themselves or
introduce such opportunities to other Persons in which it has or has not any
interest, shall not subject the General Partner or its Affiliates to liability
to the Partnership or the Limited Partner on account of the lost opportunity.
(d)    Except for matters otherwise authorized in this Agreement, any material
transaction, and any other matter that involves a material conflict of interest
between the General Partner, any of its Affiliates, any BHMF REIT‑Sponsored
Investment Program or any BHMF REIT Venture, on the one hand, and the
Partnership, any Venture or any Subsidiary REIT (or any subsidiary thereof) on
the other hand, shall be subject to the prior Consent of the Advisory Committee.
7.5    Exclusivity Right for Projects. Prior to making, or permitting any
Affiliate, any BHMF REIT‑Sponsored Investment Program or any BHMF REIT Venture
to make, an investment in an Additional Project, the General Partner shall first
offer to the Partnership the opportunity to invest in such Additional Project
pursuant to Section 7.2(a) (such right of first opportunity, the “Exclusivity
Right”); provided, however, that the Exclusivity Right (1) is subject to
termination in accordance with Sections 3.5(g), 7.6(b) and 7.7(a), (2) applies
only to assets that meet the definition of “Project”; (3) does not apply to
Rejected Projects; (4) shall automatically terminate in the event there are
three Rejected Projects during the period commencing on the date hereof and
terminating on December 31, 2023, or thereafter during any successive 5‑year
period during the term of the Partnership; and (5) shall not apply to any
Additional Project if the Limited Partner’s Unfunded Capital Commitment at the
time of the proposed investment in such Additional Project does not equal or
exceed at least thirty percent (30%) of the total investment (as estimated by
the General Partner) in such Additional Project. Upon any termination of the
Exclusivity Right in accordance with the foregoing clause (1) or (4), the
General Partner shall no longer be required to present any Additional Project to
the Limited Partner for its approval pursuant to Section 7.2(a) or otherwise
offer any other Additional Project to the Partnership.
7.6    Initial Projects.
(a)    From and after the date of this Agreement until December 31, 2013 (the
“Outside Date”), the General Partner and the Limited Partner, in each case on
behalf of the Partnership, shall jointly work in good faith using commercially
reasonable efforts to cause the Partnership to acquire all of the Initial
Projects at the same time through one or more New Ventures in accordance with
the terms and provisions of this Agreement, including, without limitation,
Article 3 hereof, except that (x) each such Initial Project shall be acquired
through each such New Venture for the actual costs that have been incurred by
BHMF REIT or its Affiliates, as set forth in the Contribution Agreement, and
(y) all of the Initial Projects shall be acquired by the Partnership through a
New Venture at the same time. At least ten (10) Business Days prior to the
concurrent acquisition of all Initial Projects through one or more New Ventures,
BHMF GP shall prepare and deliver to PGGM PRE Fund a Notice of Commitment with
respect to each such Initial Project. Concurrently with the Partnership’s
acquisition of all Initial Projects through New Ventures at the same time in
accordance with this Section 7.6(a), the Partnership shall pay BHMF GP in cash
the Premium applicable to each such Initial Project. All costs and expenses of
acquiring each Initial Project through a New Venture in accordance with this
Section 7.6(a) shall be paid or reimbursed

53

--------------------------------------------------------------------------------




by the New Venture acquiring such Initial Project and shall be allocated
forty‑five percent (45%) to the Partnership and fifty‑five percent (55%) to the
Affiliate of BHMF REIT or the BHMF REIT Venture, that is a party to such New
Venture.
(b)    Notwithstanding the foregoing or anything contained herein to the
contrary, if the Partnership does not acquire all Initial Projects at the same
time through one or more New Ventures in accordance with Section 7.6(a) on or
before the Outside Date (other than as the result of any breach by any of BHMF
REIT, BHMF GP or any of their Affiliates of their respective obligations under
this Agreement or the Contribution Agreement), then (a) each Initial Project
shall be deemed to be a Rejected Project, (b) neither BHMF GP nor any of its
Affiliates shall have any obligation to make the Initial Projects available for
direct or indirect investment by the Partnership, (c) neither the Partnership,
nor the Limited Partner, nor PGGM PRE Fund nor any of their respective
Affiliates shall have the right directly or indirectly to invest in the Initial
Projects, (d) the Exclusivity Right shall automatically terminate, and (e) BHMF
GP shall not be entitled to the Premium with respect to any Initial Project.
(c)    Subject paragraph (b) of this Section 7.6 above, the General Partner
shall execute such other documents and take such further actions pursuant to the
Contribution Agreement as may be reasonably requested by the Limited Partner to
effect the contribution of the Initial Projects as contemplated by the
Contribution Agreement or make claims for indemnification pursuant to Article 8
of the Contribution Agreement. The General Partner shall not waive any closing
conditions or rights of the Partnership pursuant to the Contribution Agreement
or settle any claims against the other parties thereto without the prior Consent
of the Limited Partner.
7.7    Suspension Period.
(a)    If at any time, there occurs (i) a Post‑Investment Period Key Man Event
or (ii) a Change of Control during the Investment Period, then (x) in the case
of the Post‑Investment Period Key Man Event, until BHMF GP shall have proposed
its plans to deal with the Post‑Investment Period Key Man Event (or informed the
Limited Partner that it will take no action in respect thereof), which BHMF GP
shall do within thirty (30) days of the occurrence of the Post‑Investment Period
Key Man Event, and the Limited Partner has granted its Consent to such plans (or
BHMF GP ‘s proposal to take no action), it being agreed that Limited Partner
shall grant or withhold its Consent to any such plans within ten (10) days of
receipt thereof from BHMF GP, or, (y) in the case of a Change of Control that
occurs during the Investment Period, unless and until the Limited Partner has
granted its Consent to such Change of Control (it being agreed that the Limited
Partner shall grant or withhold its Consent to any such Change of Control within
ten (10) days of becoming aware thereof (either such period from the occurrence
of the applicable event in clause (i) or (ii) until the applicable Consent of
PGGM contemplated therein being a “Suspension Period”), BHMF GP, as General
Partner, may not cause the Partnership to invest in any New Project without the
prior written Consent of the Limited Partner; provided that the Suspension
Period shall immediately terminate without any further action by BHMF GP or the
Limited Partner in the event that (A) BHMF GP presents its plans to the Limited
Partner in respect to how BHMF GP will deal with the Post‑Investment Period Key
Man Event (or that it will take no action in respect thereof), and the Limited
Partner has not objected to such plans within the ten (10) day period set forth
above,

54

--------------------------------------------------------------------------------




or (B) the Limited Partner has not objected to the Change of Control within the
ten (10) day period set forth above (in which case the Limited Partner shall
also be deemed to have granted its Consent to such Change of Control). If the
Limited Partner shall object in writing to any such plans to address a
Post‑Investment Period Key Man Event or any such Change of Control that occurs
during the Investment Period (or otherwise affirmatively withhold in writing its
Consent to any such plans or Change of Control that occurs during the Investment
Period) within the ten (10) day period set forth above, then the Exclusivity
Right will immediately terminate, the Partnership shall not thereafter invest in
any New Projects and neither the Limited Partner nor BHMF GP shall have any
further obligation to contribute Capital Contributions to the Partnership in
respect of investments in New Projects (it being acknowledged and agreed that
the Limited Partner’s and BHMF GP’s Capital Contribution obligations set forth
in Section 3.3(d) of this Agreement shall remain in full force and effect). With
respect to a Change of Control, (1) the Suspension Period shall occur
automatically upon the occurrence of a Change of Control (and without regard to
the terms and provisions of Section 7.11 of this Agreement), (2) the Limited
Partner’s granting or withhold of its Consent to a Change of Control pursuant to
this Section 7.7(a) shall be without regard to the rights of the Limited Partner
under Section 7.11 and (3) the terms and provisions of this Section 7.7(a) shall
not limit or modify the terms and provisions of, or the Limited Partner’s rights
under, Section 7.11.
(b)    Notwithstanding anything in this Agreement to the contrary, a Suspension
Period shall terminate without any further action by BHMF GP or the Limited
Partner in the event that during the Suspension Period the Advisory Committee
has granted its written Consent to three (3) Projects.
7.8    Removal.
(a)    Subject to Section 7.12 of this Agreement, the Limited Partner may, at
its election, remove the General Partner (the “Removed General Partner”) as a
general partner of the Partnership upon the occurrence of a Cause Event and
appoint another Person as a successor General Partner (the “Successor General
Partner”) of the Partnership upon written notice thereof to the Removed General
Partner. The Limited Partner shall exercise the right to remove the General
Partner, if at all, by delivering written notice of its exercise of such
election in accordance with Section 7.12 of this Agreement and in connection
with such election, if requested by the Limited Partner, the Partnership shall
elect to remove the Manager of a Venture as the “Manager” of such Venture and to
appoint a Successor Manager approved by the Limited Partner to such Venture as
provided in Section 6.9 of the applicable Venture Agreement.
(b)    The removal of the Removed General Partner shall be effective upon the
Limited Partner’s designation of a Successor General Partner and notice thereof
sent to the Removed General Partner in accordance with Section 7.12 of this
Agreement. Upon the removal of the Removed General Partner pursuant to
Section 7.8(a):
(i)    the Successor General Partner shall become the General Partner and shall
succeed to all authority and control of the affairs of the Partnership
previously granted to the Removed General Partner as General Partner; and the
Successor General Partner shall promptly file with the Secretary of State of the
State of Delaware an amendment to the Certificate evidencing

55

--------------------------------------------------------------------------------




the removal of the Removed General Partner and the succession of the Successor
General Partner as General Partner of the Partnership; and the Successor General
Partner shall carry on the business of the Partnership without dissolution;
(ii)    the Interest of the Removed General Partner shall be converted into a
limited partner interest in the Partnership and the Removed General Partner
shall become a Limited Partner;
(iii)    the Removed General Partner, as a Limited Partner, shall retain its
Percentage Interest in the Partnership in respect of each interest in a Project
(a “Pre‑Removal Project”) that was acquired by the Partnership prior to the
effective date of the Removed General Partner’s removal as the General Partner
of the Partnership under this Section 7.8 and shall be entitled to receive all
distributions in respect of its Percentage Interest and any Incentive
Distributions with respect to such Pre‑Removal Projects pursuant to the terms of
this Agreement, including, without limitation, those giving effect to a
reduction in Incentive Distributions as a result of a Carried Interest Event, in
effect immediately prior to the effective date of such removal as if the Removed
General Partner had remained the General Partner of the Partnership, and the
Successor General Partner shall not have any Percentage Interest with respect to
or otherwise have any right to receive distributions, including Incentive
Distributions, directly or indirectly in respect of such Pre‑Removal Projects;
(iv)    subject to Section 7.8(c), the Removed General Partner shall be entitled
to receive (A) all distributions (including the Partnership’s liquidating
distributions) of Incentive Distributions with respect to any Pre‑Removal
Project until the Removed General Partner has received cumulative distributions
of the Incentive Distributions equal to the amount of the Incentive
Distributions that the Removed General Partner otherwise would have been
entitled to receive pursuant to the terms of this Agreement, including, without
limitation, those giving effect to a reduction in Incentive Distributions as a
result of a Carried Interest Event, in effect immediately prior to the effective
date of such removal, calculated as if (x) the Removed General Partner had not
been removed pursuant to this Section 7.8 and (y) no investments in any Projects
had been made by the Partnership other than the Pre‑Removal Projects,
(B) payment of any other amounts otherwise payable to the Removed General
Partner in respect of its Percentage Interest in the Pre‑Removal Projects, and
(C) payment of any unpaid Fees or reimbursement of expenses to which the General
Partner or any of its Affiliates were entitled immediately prior to the
effective date of such removal;
(v)    except as otherwise provided in the Act, the Removed General Partner
shall have no further obligation to make any Capital Contribution or other
payment to the Partnership;
(vi)    the Removed General Partner and any other Persons who were Indemnified
Persons immediately prior to the delivery of notice of removal hereunder shall
continue to have the rights of exculpation and indemnification as provided in
Article 9 for acts or omissions occurring prior to the effective date of such
removal; and
(vii)    the Successor General Partner shall assume and contribute in cash any
unpaid portion of the Removed General Partner’s Unfunded Capital Commitment at
such times and in such amounts as shall be required under this Agreement as in
effect immediately prior to the

56

--------------------------------------------------------------------------------




effective date of such removal and shall assume all other obligations of the
Removed General Partner as a General Partner under this Agreement as in effect
immediately prior to the effective date of such removal.
(c)    In the event that the Partnership or the Limited Partner has a claim or
claims against the Removed General Partner for damages resulting or allegedly
resulting from any act or omission of the Removed General Partner relating to
(x) the management of the business and affairs of the Partnership, or (y) the
terms of this Agreement, the Partnership or the Limited Partner shall give
notice (the “Offset Notice”) to the Removed General Partner describing such
claim or claims, including, if reasonably determinable, the amount of such
damages. The Removed General Partner may dispute such claim or claims by
providing written notice (the “Offset Dispute Notice”) describing the basis for
disputing such claim or claims within ten (10) Business Days of its receipt of
the Offset Notice. Thereafter, the Successor General Partner, on behalf of the
Partnership or the Limited Partner, as the case may be, may withhold from
distributions otherwise to be made to the Removed General Partner in accordance
with Section 7.8(b)(iv) (the “Offset Distributions”) after providing written
notice (the “Offset Withholding Notice”) to the Removed General Partner,
provided that, the amount of Offset Distributions withheld may not exceed the
amount, if any, specified by the Partnership or the Limited Partner as its
claimed damages or an amount that can reasonably be determined to be sufficient
to compensate the Partnership or the Limited Partner for such claim or claims.
The Successor General Partner shall deposit all such Offset Distributions into
an escrow account, which shall be invested in Permitted Temporary Investments.
Such escrow account shall be mutually established by the Successor General
Partner and the Removed General Partner at Citibank, N.A. or such other
financial institution as may be mutually agreed between the Successor General
Partner and the Removed General Partner. The costs of such escrow shall be borne
by the party that is not ultimately determined to be entitled to receive over
50% of the Offset Distributions (with the parties splitting the costs of the
escrow evenly should they both be entitled to 50% of the Offset Distributions).
The escrow shall be established pursuant to an escrow agreement mutually agreed
by the Successor General Partner and the Removed General Partner or, if there is
no such agreement within ten (10) Business Days of delivery of the Offset
Withholding Notice, an escrow agreement substantially in the form of the
standard form of escrow obtained from such financial institution. The Successor
General Partner and the Removed General Partner shall submit the dispute in
respect of the claim or claims for the Offset Distributions for resolution in
accordance with the dispute resolution process described in Section 8.7, and the
escrow agreement shall provide that the escrowed Offset Distributions, together
with a pro rata share of accrued interest thereon, shall be distributed either
to the Successor General Partner for payment to the Partnership or Limited
Partner, as the case may be, or to the Removed General Partner or to both, as
applicable in accordance with the result of the dispute resolution process
pursuant to Section 8.7. For the avoidance of doubt, the liability, if any, of
the Removed General Partner for damages to the Partnership or the Limited
Partner shall not be limited to Offset Distributions.
(d)    Notwithstanding anything to the contrary in this Agreement, the Removed
General Partner (A) shall not have any Consent rights of a Limited Partner
pursuant to this Agreement, except for (1) any proposed amendment to this
Agreement that could (i) affect the Removed General Partner’s interest in
distributions, Fees or other payments pursuant to Article 5 or Article 11, or
the allocation of Profits or Losses pursuant to Article 4; (ii) affect the
limited liability

57

--------------------------------------------------------------------------------




of the Removed General Partner as a limited partner in the Partnership;
(iii) alter the rights of the Removed General Partner with respect to Article 9
or 13; or (iv) otherwise have a material adverse effect on the Removed General
Partner or its Interest in the Partnership, and (2) Consent rights pursuant to
Section 8.2(b), and (B) shall retain all rights of such Removed General Partner
set forth in Sections 14.1, 14.2 and 14.3(b) of this Agreement.
(e)    Subject to Section 7.13 of this Agreement, notwithstanding anything
contained herein to the contrary, if following the removal of BHMF GP as the
“General Partner” under this Agreement on account of the occurrence of a Cause
Event, a Successor General Partner Cause Event occurs, then BHMF GP shall have
the right to (A) either (x) replace such Successor General Partner in accordance
with this Section 7.8 (provided such replacement General Partner is approved by
the Limited Partner), or (y) apply to a court of competent jurisdiction to have
a replacement General Partner appointed for the Partnership, and (B) provided
the Portfolio Sale Right and the Project Sale Right have not then been exercised
in accordance with Sections 14.1 and Section 14.2, respectively, exercise the
Project Sale Right in accordance with Section 14.2 hereof (provided that any
rights specifically set forth therein to be exercised by PGGM PRE Fund shall be
exercised by BHMF GP).
(f)    Upon the occurrence of a Cause Event, whether or not the Limited Partner
elects to remove the General Partner and appoint a Successor General Partner as
provided under clause (a) of this Section 7.8, the Limited Partner may elect to
designate an Administrator and, upon such election, the General Partner (or
Successor General Partner) shall cause the Partnership to engage such
Administrator whose mandate shall be to approve, review and oversee the prior
and ongoing cash payables and receivables of the Partnership and its underlying
Ventures and Subsidiary REITs. The Administrator shall have no authority to act
on behalf of the Partnership, and any findings or reports made by the
Administrator shall be provided to all members of the Advisory Committee at the
same time. The designation of the Administrator and the terms of the engagement
of the Administrator shall be subject to the approval of the General Partner,
which approval shall not be unreasonably withheld. In the event an Administrator
is engaged as provided in the preceding sentence, the engagement of the
Administrator may be terminated at the election of the Limited Partner at any
time.
7.9    Maintenance of Domestic Status. The General Partner hereby agrees that,
notwithstanding anything herein to the contrary, unless caused, Consented to or
induced by the Limited Partner or any Affiliate thereof, neither the General
Partner nor any of its Affiliates will (a) voluntarily take any action that, to
the knowledge of the General Partner, would result in a Domestic Status Loss, or
(b) permit to occur any action that is within its reasonable control to prevent
and that, to the knowledge of the General Partner, would result in a Domestic
Status Loss.
7.10    Withholding. The Limited Partner acknowledges and agrees that the
Partnership, each of the applicable Ventures, the applicable Subsidiary REITs,
the General Partner and their permitted assigns (each a “Payor” hereunder) has
the obligation and right to deduct from payments of any kind due to the Limited
Partner or to any of its transferees or assigns, with respect to the Limited
Partner’s Interest, beneficial ownership of Shares or otherwise, any Taxes
required to be withheld with respect to such payments under the Code or
otherwise under applicable law. In the

58

--------------------------------------------------------------------------------




event that the General Partner determines that the Partnership, any Venture or
any Subsidiary REIT is required to withhold Taxes for federal income tax
purposes from distributions in respect of the Limited Partner’s Interest,
beneficial ownership of Shares or otherwise, the General Partner shall withhold
or shall cause any other Payor to withhold such Taxes at the lowest possible
rate specified under applicable law, taking into account, among other things,
the benefits to which the Limited Partner is entitled under the U.S.‑Netherlands
income tax treaty (or other applicable tax treaty), Treasury Regulations
Section 1.1446‑ 3(a)(2)(ii) and any then‑effective FIRPTA withholding
certificate issued to the Limited Partner and provided by the Limited Partner to
the Partnership. The Limited Partner agrees to cooperate with any Payor in
providing statements of relevant facts and in providing such completed forms as
shall be reasonably requested to provide a basis for not withholding. Each Payor
that is not a party to this Agreement shall be deemed to be a third‑party
beneficiary of this Section 7.10.
7.11    Change in BHMF REIT / Change of Control Event. BHMF GP will promptly
notify the Limited Partner in writing if there is any material change in the
composition, ownership or governance of BHMF REIT or BHMF GP or if a Change of
Control has occurred; provided that, the Limited Partner acknowledges that BHMF
REIT will have new or different owners of its equity interests over time as a
result of (x) offerings of equity interests in BHMF REIT from time to time and
(y) routine Transfers of equity interests in BHMF REIT, and the General Partner
will have no obligation to notify the Limited Partner of such additional owners
or changes in ownership. In the event either (1) any such written notice states
that a Change of Control has occurred or (2) the Limited Partner obtains
knowledge that a Change of Control has occurred, then the Limited Partner shall
have a period of ninety (90) days from the earlier to occur of (x) the date of
the Limited Partner’s receipt of such written notice stating that a Change of
Control has occurred, or (y) the date on which the Limited Partner first
obtained knowledge that a Change of Control occurred, in either case to declare
in writing that such Change of Control constitutes a “Change of Control Event”
for all purposes of this Agreement. If the Limited Partner does not declare in
writing that such Change of Control constitutes a “Change of Control Event”
within the applicable ninety (90) day period set forth in the immediately
preceding sentence, then for all purposes of this Agreement: (A) such Change of
Control will be deemed not to have occurred, (B) the Limited Partner shall be
deemed to have waived any rights with respect to such Change of Control (other
than the rights of the Limited Partner with respect to such Change of Control
set forth in Section 7.7 of this Agreement), and (C) the Limited Partner shall
be estopped from asserting that such Change of Control constitutes a Change of
Control Event.
7.12    General Partner Cause Event. If BHMF GP becomes aware of any event or
circumstance which BHMF GP reasonably believes is likely to result in a Cause
Event, BHMF GP will promptly notify the Limited Partner in writing of the
occurrence of such event or circumstance. In the event either (1) any such
written notice states that an event or circumstance has occurred which BHMF GP
reasonably believes is likely to result in a Cause Event or (2) the Limited
Partner obtains knowledge that an event or circumstance has occurred that is
reasonably likely to result in a Cause Event, then subject to any cure period
applicable to such event or circumstance as provided in the definition of Cause
Event, the Limited Partner shall have a period of ninety (90) days following the
last day of the cure period applicable to such event or circumstance as provided
in the definition of Cause Event to (x) declare in writing the occurrence of a
“Cause Event” for all purposes of this

59

--------------------------------------------------------------------------------




Agreement, and (y) remove the General Partner and appoint a Successor General
Partner pursuant to Section 7.8 of this Agreement. If the Limited Partner does
not declare in writing the occurrence of a “Cause Event” and appoint a Successor
General Partner pursuant to Section 7.8 of this Agreement, in each case within
the ninety (90) day period set forth in the immediately preceding sentence, then
for all purposes of this Agreement and each Venture Agreement, (A) a “Cause
Event” will be deemed not to have occurred, (B) the Limited Partner shall be
deemed to have waived any rights hereunder with respect to such event or
circumstance, and (C) the Limited Partner shall be estopped from asserting that
such event or circumstance constitutes a “Cause Event” (provided, however, that
for purposes of clauses (A) and (B) the Limited Partner and the Partnership
shall not be deemed to have waived any right against the General Partner to
claim damages suffered by the Limited Partner or the Partnership on account of
such event or circumstance).
7.13    Successor General Partner Cause Event. If the Limited Partner becomes
aware of any event or circumstance which the Limited Partner reasonably believes
is likely to result in a Successor General Partner Cause Event, the Limited
Partner will promptly notify BHMF GP in writing of the occurrence of such event
or circumstance. In the event either (1) any such written notice states that an
event or circumstance has occurred which the Limited Partner reasonably believes
is likely to result in a Successor General Partner Cause Event or (2) the
Limited Partner obtains knowledge that an event or circumstance has occurred
that is reasonably likely to result in a Successor General Partner Cause Event,
then subject to any cure period applicable to such event or circumstance as
provided in the definition of Successor General Partner Cause Event, BHMF GP
shall have a period of ninety (90) days following the last day of the cure
period applicable to such event or circumstance as provided in the definition of
Successor General Partner Cause Event to (x) declare in writing the occurrence
of a “Successor General Partner Cause Event” for all purposes of this Agreement,
and (y) exercise its rights set forth in Section 7.8(e) of this Agreement. If
BHMF GP does not declare in writing the occurrence of a “Successor General
Partner Cause Event” and exercise its rights set forth in Section 7.8(e) of this
Agreement, in each case within the ninety (90) day period set forth in the
immediately preceding sentence, then for all purposes of this Agreement and each
Venture Agreement, (A) a “Successor General Partner Cause Event” will be deemed
not to have occurred, (B) BHMF GP shall be deemed to have waived any rights with
respect to such event or circumstance, and (C) BHMF GP shall be estopped from
asserting that such event or circumstance constitutes a “Successor General
Partner Cause Event” (provided, however, that for purposes of clauses (A) and
(B) BHMF GP and the Partnership shall not be deemed to have waived any right
against the Successor General Partner to claim damages suffered by the General
Partner or the Partnership on account of such event or circumstance). Upon the
occurrence of a Successor General Partner Cause Event, whether or not BHMF GP
elects to remove the Successor General Partner as provided in Section 7.8(e),
BHMF GP may elect to designate an Administrator and cause the Partnership to
engage such Administrator on the same basis as provided in Section 7.8(f). In
the event an Administrator is engaged as provided in the previous sentence, the
engagement of the Administrator may be terminated at the election of BHMF GP at
any time.
7.14    Tax Status. Each Partner agrees to take commercially reasonable actions
to assist the other Partner in achieving the most favorable tax treatment for
such other Partner; provided, however, that no Partner shall be required to take
or permit any action which (i) creates any risk of material adverse economic or
tax consequences for such Partner (or the owners of such Partner),

60

--------------------------------------------------------------------------------




unless the requesting Partner agrees to reimburse each such Person that may be
subject to such consequences for all adverse economic and tax consequences, or
(ii) is contrary to law. Any Tax election to be made on behalf of the
Partnership that would, or could reasonably be expected to, have a material
adverse effect on the Limited Partner shall require the prior written Consent of
the Limited Partner.
7.15    Subsidiary Net Cash Flow. The General Partner shall cause each
subsidiary of the Partnership to distribute all Subsidiary Net Cash Flow of such
subsidiary no less frequently than monthly.
ARTICLE 8
ADVISORY COMMITTEE
8.1    General. An advisory committee (the “Advisory Committee”) of the
Partnership, which shall constitute a “committee of the limited partnership” for
purposes of Section 17‑303(b)(7) of the Act, shall be created effective on the
date hereof. The Advisory Committee shall initially be comprised of four
persons, two of whom will be designated by BHMF GP (each, a “BHMF GP
Representative”) and two of whom will be designated by PGGM PRE Fund (each, a
“PGGM Representative”). The names and addresses of the initial BHMF GP
Representatives and PGGM Representatives are set forth in Exhibit K. Each
Partner designating representatives on the Advisory Committee shall also appoint
up to two alternates (each, an “Alternate”) who shall serve in the absence of
such Partner’s Representative(s). The names and addresses of the initial
Alternates for BHMF GP and PGGM PRE Fund are set forth on Exhibit K. Approval of
the Advisory Committee shall require the written approval of the two BHMF GP
Representatives and any two of the PGGM Representatives and Alternates. A
disapproval by a member of the Advisory Committee (which disapproval may be
given by any BHMF GP Representative, any PGGM Representative or any Alternate in
the absence of any BHMF GP Representative or any PGGM Representative) may be
delivered in any written (including electronic) form. For any matter that is
proposed by the General Partner for the approval or consent of the Advisory
Committee in accordance with the terms specified in this Agreement, the
representatives on the Advisory Committee affiliated with the General Partner
shall be deemed automatically to have approved such matter. The names and
addresses of the initial BHMF GP Representatives, PGGM Representatives and
Alternates are set forth in Exhibit K. Any Representative or Alternate appointed
by a Partner may be replaced at any time by such Partner. Any appointment or
replacement of a Representative or an Alternate by the applicable Partner shall
be effective upon written notice of such appointment or replacement given to the
Partnership and the other Partner. All Representatives and Alternates shall
serve for indefinite terms at the pleasure of the appointing Partner. The number
of members of the Advisory Committee may be increased by unanimous Consent of
its then‑existing members but at all times each of the Limited Partner and
General Partner shall have the right to designate the same number of members on
the Advisory Committee as the other Partner.
8.2    Functions of the Advisory Committee.
(a)    Consultation. Subject to Section 8.2(b), the General Partner, in its sole
discretion, may consult with and advise the Advisory Committee with respect to
Partnership matters, including, without limitation, strategy, valuation policy,
audited financial statements and conflict

61

--------------------------------------------------------------------------------




of interest guidelines with respect to the General Partner and its Affiliates.
The Advisory Committee may make recommendations to the General Partner regarding
these items. The Advisory Committee shall not participate in the management or
control of the business or affairs of the Partnership and shall have no right,
power or authority to act for or on behalf of or otherwise to bind the
Partnership (including, without limitation, its direct and indirect
subsidiaries) or the General Partner. In addition to the other rights set forth
in this Article 8, the Advisory Committee shall have the right to consider, if
and when requested by the General Partner, and (if requested by the General
Partner) approve, disapprove or waive, as appropriate, any matter that the
General Partner shall request the Advisory Committee to consider and either
approve, disapprove or waive. Any approval, disapproval or waiver given by the
Advisory Committee on a matter presented to it by the General Partner pursuant
to this Section 8.2(a) shall be binding upon the Partnership and each of the
Partners.
(b)    Mandatory Advisory Committee Review and Approval. Notwithstanding
anything to the contrary in this Agreement, the Advisory Committee shall review
and Consent to or withhold its Consent for each of the following matters and
each other matter requiring the Consent of the Advisory Committee pursuant to
other provisions of this Agreement (and unless and until the Advisory Committee
has granted its Consent to any such matter, the Partnership shall not take or
implement, and the General Partner shall have no right, power or authority to
act on behalf of the Partnership in respect of, such matters).
(i)    Approving any Investment Quick Scan Proposal, Investment Proposal,
Initial Operating Plan, Subsequent Operating Plan, Divestment Proposal or
Finance Proposal and any Material Change in such Proposals pursuant to
Sections 7.2 and 7.3;
(ii)    Issuing any additional Interests in the Partnership or other equity
securities or equity‑like Interests in the Partnership or its revenues or
profits or admit any additional partners to the Partnership;
(iii)    Approving an independent registered public certified accounting firm
(x) other than Deloitte & Touche LLC retained to prepare the audited financial
statements for the Partnership pursuant to Section 13.3 and/or (y) other than
Ernst & Young LLP to review or prepare Tax Returns pursuant to Section 13.5, or
removing any such firm;
(iv)    Approving or removing any appraiser or real estate valuation firm for
the Partnership other than the Altus Group Limited pursuant to Section 5.6(b);
(v)    Causing the Partnership to possess property, or to assign its rights in
specific property, for any purpose other than a purpose of the Partnership set
forth in Section 2.6 of this Agreement;
(vi)    Causing the Partnership to take any action that would constitute a
deviation from the Valuation Policy, or the purposes of the Partnership set
forth in Section 2.6 of this Agreement or the Investment Guidelines or the
Leverage Parameters;
(vii)    Instituting or settling any legal proceedings in the name of or
involving the Partnership and involving a claim between $50,000 and $500,000, or
adjusting, settling

62

--------------------------------------------------------------------------------




or compromising any claim, obligation, debt, or demand by or against the
Partnership between $50,000 and $500,000 or any legal proceedings by or against
the Partnership involving a claim between $50,000 and $500,000, but specifically
excluding (x) any tort or other liability (including for property damage)
proceedings for which insurance coverage is available, and (y) the confession of
any judgment against the Partnership or any property of the Partnership where
the judgment is tendered for coverage under an insurance policy obtained by the
Partnership, provided, however, that, with respect to any of the foregoing
involving between $50,000 and $500,000, including, without limitation, the
institution or defense of any legal proceeding on behalf of the Partnership or
its property involving a claim between $50,000 and $500,000, the General Partner
shall use commercially reasonable efforts to advise the Partners of all material
developments and shall advise all Partners of the status of such matters upon
the request of any Partner;
(viii)    Approving or disapproving the asset or assets to be acquired as a
result of a transaction described in Section 2.6(b)(ii)(C);
(ix)    Entering into any agreement with any Affiliate of any Partner (including
any Affiliate of BHMF REIT);
(x)    Making any loans of the Partnership’s funds or assets to any Person or
causing the Partnership to guarantee the obligations of any Person;
(xi)    Except (y) as set forth in any Initial Operating Plan, Subsequent
Operating Plan, Approved Business Plan or Approved Annual Budget or (z) without
duplication of the foregoing clause (x), for reserves permitted and contemplated
by the definition of “Net Cash Flow”, establishing reserves for the Partnership;
(xii)    Forming any Venture;
(xiii)    Approving annual budgets and business plans and amending, modifying or
replacing the Approved Business Plan or the Approved Annual Budget as provided
in Section 13.4;
(xiv)    Approving or disapproving on behalf of the Partnership, as a member of
a Venture, any “Major Decision” (within the meaning of the applicable Venture
Agreement) with respect to such Venture, its Subsidiary REIT or the applicable
Project other than any Major Decision under the Behringer Harvard Waterford
Place Venture Amended and Restated Limited Liability Company Agreement dated
December ___, 2011 related solely to Argenta or West Village (as such terms are
defined in such limited liability company agreement);
(xv)    Withholding or granting by the Partnership of any approval or consent
with respect to any matter pursuant to the applicable Venture Agreement
requiring the consent of Members (within the meaning of the Applicable Venture
Agreement) or the consent or approval of the BH MP (within the meaning of the
Applicable Venture Agreement);
(xvi)    Withholding or granting by the Partnership of its consent to a transfer
pursuant to Section 8.1(a) of the Applicable Venture Agreement;

63

--------------------------------------------------------------------------------




(xvii)    Approving or disapproving any transaction or conflict of interest
requiring the consent of the Advisory Committee pursuant to Section 7.4(b) or
(d) or fees or expense payable to BHMF GP, BHMF REIT or any of their respective
Affiliates requiring the consent of the Advisory Committee pursuant to
Section 5.3(c) or Section 5.6(c);
(xviii)    Approving or disapproving the conversion of any Existing Project into
a New Project pursuant to Section 5.1(d)(i);
(xix)    Approving or disapproving a broker pursuant to Section 14.1(c) and
14.2(c); or
(xx)    Calculating the Existing Project Incentive Distributions and the New
Project Incentive Distributions pursuant to Section 5.1(e)(i).
(c)    Notwithstanding the foregoing, BHMP GP and PGGM PRE Fund shall review and
Consent to or withhold their Consent to each of the following matters (and
unless and until BHMP GP and PGGM PRE Fund have granted their Consent to any
such matter, the Partnership shall not take or implement, and the General
Partner shall have no right, power or authority to act on behalf of the
Partnership in respect of, such matters):
(i)    Taking any action that would subject any Limited Partner to liability for
the obligations of the Partnership in any jurisdiction;
(ii)    Causing the Partnership to take any action pursuant to Section 8.2 of
any Venture Agreement or Section 13.1 of any New Venture Agreement;
(iii)    Causing the Partnership to take a Bankruptcy action, or to admit in
writing its inability to pay its debts as they mature, or to otherwise invoke
general laws for the protection of debtors;
(iv)    Instituting or settling any legal proceedings in the name of or
involving the Partnership and involving a claim of $500,000 or more, or
adjusting, settling or compromising any claim, obligation, debt, or demand by or
against the Partnership of $500,000 or more or any legal proceedings by or
against the Partnership involving a claim of $500,000 or more, but specifically
excluding (x) any tort or other liability (including for property damage)
proceedings for which insurance coverage is available, and (y) the confession of
any judgment against the Partnership or any property of the Partnership where
the judgment is tendered for coverage under an insurance policy obtained by the
Partnership, provided, however, that, with respect to any of the foregoing
involving more than $500,000 or more, including, without limitation, the
institution or defense of any legal proceeding on behalf of the Partnership or
its property involving a claim of $500,000 or more, the General Partner shall
use commercially reasonable efforts to advise the Partners of all material
developments and shall advise all Partners of the status of such matters upon
the request of any Partner; or

64

--------------------------------------------------------------------------------




(v)    Making any material elections for income tax purposes.
(d)    In connection with any matter subject to the approval of the Advisory
Committee, the PGGM Representatives, the Consent of the Partners, the Consent of
BHMP GP or the Consent of PGGM PRE Fund, the General Partner shall provide the
members of the Advisory Committee or each such Person, as applicable with such
information as they may reasonably request and shall be reasonably available to
the General Partner for such members to make a prudent judgment whether to
approve or disapprove the proposed matter. The General Partner shall give the
members of the Advisory Committee or PGGM PRE Fund (as applicable) not less than
ten (10) Business Days’ (or, with respect to any matter described in
Section 8.2(c)(iv) or 8.2(c)(v), not less than fifteen (15) Business Days’)
advance written notice of, and request their Consent to, each such matter
proposed. Should a member of the Advisory Committee or PGGM PRE Fund (as
applicable) fail to respond to a Consent request with respect to such proposed
matter within ten (10) Business Days, or with respect to any proposed matter
described in Section 8.2(c)(iv) or 8.2(c)(v), fifteen (15) Business Days (or, in
each case, such longer period specified by the General Partner in its
discretion) from when such notice is given (and request made), such member or
PGGM PRE Fund (as applicable) shall conclusively be deemed to have granted its
Consent to such proposed matter and shall waive any right to withdraw such
Consent or otherwise object to such proposed matter, provided that the notice
must indicate that a member of the Advisory Committee or the Limited Partner (as
applicable) will conclusively be deemed to have granted its Consent if he or it
fails to respond within such time period; provided, however, for each of the
matters set forth in the following sections, in the event of the failure of a
member of the Advisory Committee or PGGM PRE Fund to respond, such member or
PGGM PRE Fund shall conclusively be deemed to have withheld its Consent to such
proposed matter: Sections 8.2(b)(i), (ii), (v), (vi), (viii), (xvi) and (xviii)
and Sections 8.2(c)(i), (ii) and (iii).
8.3    Meetings; Operation of the Advisory Committee.
(a)    The Advisory Committee shall hold an annual meeting within a reasonable
period of time after the close of each fiscal year of the Partnership, the exact
date of which and the time and place of which shall be determined by the General
Partner, but shall not, without the Consent of the Advisory Committee, be later
than five (5) months after the close of the Partnership’s fiscal year. Items to
be discussed during the annual meeting shall include, without limitation,
Partnership investment strategies, major capital transactions with respect to
the Projects and Project operations. In addition to the annual meeting of the
Advisory Committee, the General Partner may call a meeting of the Advisory
Committee from time to time in its sole discretion, and shall call a meeting of
the Advisory Committee if so requested by a member of the Advisory Committee, at
the principal place of business of the General Partner on such date as the
General Partner together with the members of the Advisory Committee may mutually
agree on, such agreement not to be unreasonably withheld. In the event of any
change in the date, time or place of such meeting, the General Partner shall
promptly give reasonable notice to the members of the Advisory Committee. Unless
otherwise agreed by the General Partner and the members of the Advisory
Committee, all meetings of the Advisory Committee shall be held in the United
States.

65

--------------------------------------------------------------------------------




(b)    A quorum for the transaction of any business of the Advisory Committee
shall require that each member of the Advisory Committee be represented at the
meeting, and only the approval or Consent on behalf of all members of the
Advisory Committee shall constitute the act of the Advisory Committee. Any
action required or permitted to be taken at any meeting of the Advisory
Committee may be taken without a meeting if all of the members of the Advisory
Committee grant their Consent thereto in writing, and the writing or writings
are filed with the minutes of the proceedings of the Advisory Committee. Members
of the Advisory Committee may participate in a meeting of the Advisory Committee
by means of telephone conference or similar communications equipment by means of
which all Persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at such meeting.
8.4    Expenses. Members of the Advisory Committee will be reimbursed by the
Partnership for reasonable travel expenses incurred in connection with attending
meetings of the Advisory Committee.
8.5    Reports. The General Partner shall use commercially reasonable efforts to
provide the members of the Advisory Committee with written notice of all matters
to be discussed at each meeting of the Advisory Committee at least ten (10)
Business Days prior to such meeting. The General Partner shall furnish to the
Advisory Committee in the Partnership’s annual report prepared pursuant to
Section 13.3 for a fiscal year a summary of all material transactions during
such year between the Partnership, on one hand, and the General Partner or any
of its Affiliates, on the other hand, and all fees paid in connection therewith.
In addition, the General Partner shall furnish to the Advisory Committee any
other information reasonably requested by a member of the Advisory Committee and
reasonably available to the General Partner to enable the Advisory Committee to
be fully informed about the investments, business and affairs of the
Partnership.
8.6    No Liability. To the maximum extent permitted by law, the Advisory
Committee and, the BHMF GP Representatives, PGGM Representatives and Alternates
shall not owe any fiduciary duties to any Partner, the Partnership or any of
their respective Affiliates in respect of the activities of the Advisory
Committee. The participation by any representative of the Limited Partner as a
member of the Advisory Committee in the activities of the Advisory Committee
shall not be construed to constitute participation by the Limited Partner in the
control of the business of the Partnership so as to make the Limited Partner
liable for the debts and obligations of the Partnership. The Limited Partner
shall not be deemed to be an Affiliate of the Partnership or the General Partner
by reason of such membership. To the maximum extent permitted under the Act in
effect from time to time, no member of the Advisory Committee shall be liable in
such capacity to the Partnership or to any Partner for money damages for any
reason.
8.7    Dispute Resolution Procedure. Subject to Section 7.3(b) of this
Agreement, Section 6.2 of the applicable Venture Agreement and Sections 6.10(b)
and 12.7 of the applicable New Venture Agreement, any Dispute between the
Partners or members of the Advisory Committee pursuant to this Agreement shall
be submitted for resolution in accordance with the procedures set forth in
Sections 8.7(a) and (b).
(a)    Negotiation. Prior to the initiation of any other procedure with respect
to any Dispute, the members of the Advisory Committee will attempt in good faith
to resolve any

66

--------------------------------------------------------------------------------




Dispute through negotiation. In the event that the members of the Advisory
Committee are unable to resolve a Dispute in an amount of time that a member
deems reasonable under the circumstances, then such member may, by written
notice (a “Dispute Notice”) to the other member(s), require that such Dispute be
referred to executives of the Partners (the “Senior Executives”) who are at a
more senior level than the members of the Advisory Committee and who shall have
authority to resolve or settle the Dispute on behalf of the respective Partners
whom they represent. The Senior Executives shall, within ten days following
receipt of the Dispute Notice (unless such time is extended by agreement of the
parties), arrange for a meeting between themselves and any Persons whom either
of the Senior Executive deems appropriate. Such meeting may be by telephonic
communication, provided the parties can clearly hear each other. In the event
that the Senior Executives are unable to resolve the Dispute during such meeting
or, if mutually agreed by the Senior Executives, any succeeding meeting(s),
either Partner may seek arbitration in accordance with Section 8.7(b). Any
negotiation pursuant to this Section 8.7(a) must be concluded within 30 days
following delivery of the Dispute Notice, unless the parties otherwise agree in
a signed writing.
(b)    Arbitration. If the Dispute has not been resolved by the Senior
Executives through negotiations pursuant to Section 8.7(a), it shall be shall be
submitted to arbitration (the “Arbitration”) before a former member of the
Chancery Court of the State of Delaware (the “Court”) selected in good faith by
the Partners (the “Arbitrator”) or, if no such member of the Court is willing to
serve in such capacity or is then available to conduct the proceedings on the
schedule contemplated hereby, by an arbitrator who has been admitted to practice
in the Supreme Court of the State of Delaware, is a member in good standing of
the Delaware Bar, and has been selected in good faith by the Partners. The
Partners agree that this Section 8.7(b) shall apply to such proceeding to the
maximum extent possible, with all references to 10 Del. C. § 349 and the Rules
thereunder being deemed to refer to such statute and Rules of the Court of
Chancery (the “Chancery Rules”) as in effect on the date hereof, except to the
extent that such rules require (or are interpreted to require) public disclosure
of any aspect of the Arbitration proceedings. The Partners agree to take all
steps necessary or advisable in good faith in order to properly commence the
Arbitration before the Arbitrators in accordance with this Section 8.7(b), and
each Partner agrees that it shall raise no objection to the submission of the
Dispute to Arbitration in accordance with this Section 8.7(b) and further
irrevocably waives, to the fullest extent permitted by law, any objection it may
have or hereafter have to the submission of the Dispute to Arbitration or any
right to lay claim to jurisdiction in any venue. Each Partner waives any and all
rights to have the Dispute decided by a jury. The Arbitration shall be conducted
in accordance with the Chancery Rules pertaining to arbitration, except that the
Partners agree that Rule 97(f) of the Chancery Rules shall not be argued or
construed to abridge the right of any Partner to take discovery pursuant to
Rules 26 through 37, which are incorporated into the Arbitration proceedings by
Rule 96(c) as currently in effect, the Partners also hereby opt to have the
Arbitration governed by existing Rules 15, 41 and 45, and agree that the
Arbitrator shall have the power to request the assistance of courts through the
process of granting a commission or commissions for discovery; provided that the
Partners shall use their best efforts to cause third party discovery to proceed
confidentially, and further provided that the Partners may agree to amend,
modify or alter such rules, and/or adopt new rules, with the consent of the
Arbitrator. Any such amendments shall be in writing and signed by an authorized
representative of each Partner. The Arbitration shall take place in Wilmington,
Delaware or such other location as the Partners and the Arbitrator may agree.
Any issue concerning whether, or the extent to which, any Dispute is

67

--------------------------------------------------------------------------------




subject to Arbitration shall be decided exclusively by the Arbitrator. The
arbitral award (the “Award”) shall (i) be rendered within 90 days after the
request for Arbitration is submitted to the Arbitrator, (ii) be delivered in
writing or orally, (iii) state the reasons for the Award, and (iv) be the sole
and exclusive final and binding remedy with respect to the Dispute between and
among the Partners. Judgment on the Award may be entered by the Arbitrator on
the docket of the Court upon application of any Partner, and such judgment may
be entered subsequently upon the docket of any other court. The Partners waive
any right to refer any question and any right of appeal to any court except that
the Partners do not waive the right to enforce an order of the Arbitrator
pursuant to 10 Del. C. §349(c). The Award shall be deemed an award of the United
States, the relationship between the Partners shall be deemed commercial in
nature, and any Dispute arbitrated pursuant to this Section 8.7(b) shall be
deemed commercial. The Arbitrator shall have the authority to grant any
equitable or legal remedies, excluding punitive or exemplary damages, that would
be available in any judicial proceeding intended to resolve a Dispute,
including, without limitation, entering injunctive relief pending the final
decision or the rendering of the Award. The Partners hereto agree that, except
as may be required by law, the Arbitration, and all matters relating thereto or
arising thereunder, including, without limitation, the existence of the Dispute,
the proceeding and all of its elements (including any pleadings, briefs or other
documents submitted or exchanged, any testimony or other oral submissions, any
third party discovery proceedings, including any discovery obtained pursuant
thereto, and any decision of the Arbitrator or Award), shall be kept strictly
confidential, and each Partner hereby agrees that such information shall not be
disclosed beyond: (i) the Arbitrator; (ii) the participants in the Arbitration;
(iii) those assisting the Partners in the preparation or presentation of the
Arbitration; (iv) other employees or agents of the Partners with a need to know
such information; and (v) any third parties that are subpoenaed or otherwise
provide discovery in the Arbitration proceedings, only to the extent necessary
to obtain such discovery. In all events, the Partners and any third parties
participating in the Arbitration proceedings shall treat information pertaining
to the Arbitration with the same care that they treat their most valuable
proprietary secrets. Each Partner shall bear its own legal fees and costs in
connection with the Arbitration; provided, however, that each Partner shall pay
one‑half of any filing fees, fees and expenses of the Arbitrator or other
similar costs incurred by the Partners in connection with the prosecution of the
Arbitration. The Partners acknowledge that the Arbitrator may impose rules
different from, or in addition to, those set forth in this Section 8.7(b), and
nothing in this Section 8.7(b) shall be construed to limit or restrict the
Arbitrator from imposing any such rules; provided, however, that the Arbitrator
shall not have authority to vary the Partners’ agreed upon rules set forth in
this Section 8.7(b) above, absent the consent of the Partners. Notwithstanding
the foregoing, each Partner shall use its best efforts to cause the Arbitration
to be conducted in accordance with the procedures set forth in the foregoing
provisions of this Section 8.7(b), and hereby further waives the right to object
to the conduct of the Arbitration in accordance therewith. Notwithstanding any
provisions of this Agreement, the Chancery Rules, or any statute protecting the
confidentiality of the Arbitration and proceedings taken in connection
therewith, in the event that the prevailing respondent in the Arbitration (the
“Respondent”) is required to defend himself, herself or itself in response to
later proceedings instituted by the unsuccessful petitioner in the Arbitration
(the “Petitioner”) in any court, relating to matters decided in the Arbitration,
the Respondent shall be relieved of any obligation to hold confidential the
Arbitration and its proceedings in order to submit, confidentially if and to the
extent possible, sufficient information to such court to allow it to determine
whether the doctrines of res judicata, collateral estoppel, bar by judgment, or
other, similar doctrines apply

68

--------------------------------------------------------------------------------




to such subsequent proceedings. Notwithstanding anything to the contrary set
forth in this Section 8.7(b), if any provision hereof requiring that the
proceedings relating to the Arbitration be kept confidential, or requiring the
Partners or any party to such proceedings or any matter arising therein to
maintain the confidentiality thereof, is found to be invalid or unlawful, such
provision shall be excluded from this Section 8.7(b) and the remaining
provisions hereof shall be enforced to the fullest extent permitted by law.
ARTICLE 9
LIMITATIONS ON LIABILITY AND INDEMNIFICATION
9.1    Limitation of Liability. To the maximum extent permitted under the Act in
effect from time to time, (a) neither the General Partner nor any other
Indemnified Person shall be liable to the Partnership or to any Partner for
(i) any act or omission performed or failed to be performed by it, or for any
losses, claims, costs, damages or liabilities arising from any such act or
omission, except to the extent any such loss, claim, cost, damage or liability
results from an act or omission of an Indemnified Person that constitutes a
Cause Event under clause (i), (ii), (iii) or (iv) of the definition thereof,
(ii) any tax liability imposed on the Partnership or (iii) any losses due to the
negligence (gross or ordinary), dishonesty or bad faith of any agents of the
Partnership, as long as such persons are selected with reasonable care, and
(b) no member of the Advisory Committee or Alternate shall be liable to the
Partnership or to any Partner for money damages for any reason. Without limiting
the generality of the foregoing, each Indemnified Person shall, in the
performance of his, her or its duties, be fully protected in relying in good
faith upon the records of the Partnership and upon information, opinions,
reports or statements presented to such Indemnified Person by the General
Partner or by any other Person as to matters such Indemnified Person reasonably
believes are within such other Person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Partnership.
Any repeal or modification of this Section 9.1 shall not adversely affect any
right or protection of a Person existing at the time of such repeal or
modification.
9.2    Indemnification.
(a)    Advancement of Expenses. In the event that the General Partner, any
member of the Advisory Committee or Alternate (or the Limited Partner as a
result of any member of the Advisory Committee being a director, officer,
shareholder, partner, member, employee, trustee, representative or agent of the
Limited Partner), any of their respective Affiliates or any directors, officers,
shareholders, partners, members, employees, trustees, representatives or agents
of any of them (each, an “Indemnified Person” and collectively, the “Indemnified
Persons”) becomes involved in any capacity in any third‑party threatened,
pending or completed action, proceeding or suit, whether civil, criminal,
administrative or investigative, by reason of the fact that it, he or she was a
manager, officer, employee, representative or agent of the Partnership, the
General Partner, member of the Advisory Committee or Alternate or otherwise
authorized to act hereunder or in connection herewith (including, without
limitation, as the Limited Partner) or otherwise failed to act in connection
with the business or affairs of the Partnership or one of its direct or indirect
subsidiaries or otherwise is or was serving at the Partnership’s or one of the
Partnership’s direct or indirect subsidiary’s request as a director, trustee,
officer, partner, employee or agent of another Entity, the

69

--------------------------------------------------------------------------------




Partnership will periodically reimburse such Indemnified Person for its
reasonable legal and other expenses (including, without limitation, the costs of
any investigation and preparation) incurred in connection with such involvement,
provided that such Indemnified Person shall promptly repay to the Partnership
the amount of any such reimbursed expenses paid to it if it is ultimately
determined by a court having appropriate jurisdiction in a decision that is not
subject to appeal, that such Indemnified Person is not entitled to be
indemnified by the Partnership under this Section 9.2.
(b)    Indemnification. To the maximum extent permitted under the Act in effect
from time to time, the Partnership shall indemnify defend, and hold harmless any
Indemnified Person from and against any losses, claims, costs, damages or
liabilities to which such Indemnified Person may become subject in connection
with the business or affairs of the Partnership or one of its direct or indirect
subsidiaries or serving at the Partnership’s or one of the Partnership’s direct
or indirect subsidiary’s request as a director, trustee, officer, partner,
employee or agent of another Entity, except to the extent any such loss, claim,
cost, damage or liability results from an act or omission of an Indemnified
Person that constitutes a Cause Event under clause (i), (ii), (iii) or (iv) of
the definition thereof. If for any reason (other than the gross negligence,
willful misconduct, fraud or a material breach of this Agreement of such
Indemnified Person) the foregoing indemnification is unavailable to such
Indemnified Person, or is insufficient to hold it harmless, then the Partnership
shall contribute to the amount paid or payable to the Indemnified Person as a
result of such loss, claim, cost, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by the
Partnership on the one hand and such Indemnified Person on the other hand but
also the relative fault of the Partnership and such Indemnified Person, as well
as any relevant equitable considerations.
(c)    Successors. The reimbursement, indemnity and contribution obligations of
the Partnership under this Section 9.2 shall be in addition to any liability
which the Partnership may otherwise have and shall be binding upon and inure to
the benefit of any successors, assigns, heirs and personal representatives of
the Partnership, the General Partner, the members of the Advisory Committee and
any other Indemnified Person. The foregoing provisions shall survive any
termination of this Agreement and any amendment to such provisions shall not
reduce the Partnership’s indemnity obligation, or any Indemnified Person’s right
to indemnification, with respect to any act or omission occurring prior to the
date of such amendment.
(d)    Exclusivity. The indemnification provided by this Section 9.2 shall not
be deemed to be exclusive of any other rights to which the Indemnified Person
may be entitled under any agreement or as a matter of law, or otherwise, both as
to action in an Indemnified Person’s official capacity and to action in another
capacity, and shall continue as to an Indemnified Person who has ceased to have
an official capacity for acts or omissions during such official capacity or
otherwise when acting at the request of the General Partner and shall inure to
the benefit of the heirs, successors and administrators of such Indemnified
Person.
(e)    Limitation. Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 9.2 shall not be construed as to provide for the
indemnification of any Indemnified Person for any liability (including, without
limitation, liability under U.S. federal securities laws which, under certain
circumstances, impose liability on Persons that act in good

70

--------------------------------------------------------------------------------




faith), to the extent (but only to the extent) that such indemnification would
be in violation of applicable law, but shall be construed so as to effectuate
the provisions of this Section 9.2 to the fullest extent permitted by law.
(f)    Insurance. The General Partner shall have power to purchase and maintain
insurance on behalf of the Indemnified Persons (excluding any Indemnified Person
who is the General Partner, any of its Affiliates or any of their respective
officers, directors, members, partners, shareholders or employees, but including
any member of the Advisory Committee in such capacity or status) at the expense
of the Partnership, against any liability asserted against or incurred by them
in any such capacity or arising out of their status as such, whether or not the
Partnership would have the power to indemnify the Indemnified Persons against
such liability under the provisions of this Agreement.
(g)    Reliance. An Indemnified Person may rely upon and shall be protected in
acting or refraining from action upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order or other document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.
(h)    Consultation.    An Indemnified Person may consult with counsel,
accountants and other experts reasonably selected by it, and any opinion of an
independent counsel, accountant or expert retained with reasonable care shall be
full and complete protection in respect of any action taken or suffered or
omitted by the Indemnified Person hereunder in good faith and in accordance with
such opinion.
ARTICLE 10
TRANSFER OF PARTNERS’ INTERESTS IN THE PARTNERSHIP
10.1    Transfers.
(a)    No Partner may Transfer all or any portion of its Interest or have any
transferee admitted as a substituted Partner in respect of such Interest or any
portion thereof without the prior written Consent of the other Partner, which
Consent may be withheld in the sole discretion of the other Partner; provided
that (i) the Limited Partner may Transfer all or any portion of its Interest to
an Affiliate of the Limited Partner and such transferee may be admitted as a
substituted Limited Partner without the Consent of the General Partner so long
as (y) the transferee shall otherwise satisfy the requirements in
Section 10.1(b) and (z) the General Partner has determined to its reasonable
satisfaction that (1) the transferee has the financial capability to meet the
Limited Partner’s Capital Commitments (or PGGM PRE Fund has provided a guaranty
in a form reasonably acceptable to the General Partner of such obligations) and
(2) the transferee is not engaged in a business with the same investment
strategy in the United States as the Partnership, and (ii) the General Partner
may Transfer all or any portion of its Interest to any direct or indirect
wholly‑owned subsidiary of the General Partner or BHMF REIT and such transferee
may be admitted as a substituted General Partner without the Consent of the
General Partner but shall otherwise satisfy the requirements in Section 10.1(b).
In the event a Partner desires to secure permission to Transfer its Interest or
any portion thereof, it shall notify the other Partner in the manner described
in Section 15.1 hereof and shall deliver such information to the other Partner
as it may request,

71

--------------------------------------------------------------------------------




including, if requested, evidence reasonably satisfactory to the other Partner
with respect to (i) compliance with the applicable federal and state securities
laws and (ii) any other appropriate laws or regulations. No Transfer may be made
if it would violate applicable federal or state securities laws or other laws or
regulations. For the avoidance of doubt, the General Partner’s determination
pursuant to Section 10.1(a)(i)(z)(2) above shall not be hindered solely by
reason of such transferee’s being a passive investor in a pooled investment fund
that is engaged in the same investment strategy in the United States as the
Partnership.
(b)    In the event any Partner desires to Transfer all or any portion of its
Interest in the Partnership (and the other Partner Consents thereto) the
Transferring Partner shall arrange for its transferee to be bound by the
provisions of this Agreement by having such transferee execute such documents as
shall be reasonably required by the Partnership to make the transferee a party
to this Agreement and by delivering the same together with such other
information that may be reasonably requested by counsel to the Partnership. The
transferee of all or any portion of the Interest of a Partner shall become a
substituted Partner as to the Interest thus transferred upon the written Consent
of the other Partner, which Consent may be granted or withheld in the sole and
absolute discretion of the other Partner, except as otherwise provided in
Section 10.1(a) when such Consent is not required. Any such substituted Partner
shall succeed to all of the rights and assume all of the obligations of the
Partner to the extent of the portion of the Interest in the Partnership which
has been Transferred to such substituted Partner. A transferee of all of any
portion of the Interest of a Partner who is not a substituted Partner shall have
the right to receive allocations of income, gain, loss and deduction and
distributions of Net Cash Flow and other distributions pursuant to this
Agreement, but shall have no other rights hereunder, and neither the transferor
nor the transferee shall have the right to vote with respect to any Interest so
Transferred. The effective date of any transfer under this Section 10.1 shall be
the date on which the transferee executes and delivers to the other Partner the
documents required by the other Partner to make such transferee a party to this
Agreement and the other Partner signifies assent thereto.
(c)    Anything contained in Sections 10.1(a) and (b) to the contrary
notwithstanding, no Transfer of an Interest shall be effective if it would
result in the Partnership being classified as an association (or publicly traded
partnership) taxable as a corporation for Federal and/or state income tax
purposes, and any Transfer of an Interest shall be effected in such manner as
may be necessary to maintain the classification of the Partnership as a
partnership for Federal and state income tax purposes.
(d)    Notwithstanding anything to the contrary in this Agreement, no Interest
in the Partnership, or any portion thereof, shall be issued in a transaction
that is (or transactions that are) registered or required to be registered under
the Securities Act of 1933, as amended, and any Transfer of an Interest or any
portion thereof must be made in a transaction that is exempt from registration
or qualification under the Securities Act of 1933, as amended, and applicable
state securities law.
(e)    No admission (or purported admission) of a Partner and no Transfer (or
purported Transfer) of all or part of a Partner’s Interest (or any interest or
right or attribute therein) in the Partnership shall be effective, and no Person
shall otherwise become a Partner, if the

72

--------------------------------------------------------------------------------




Partnership would or may have more than 100 partners, treating as a partner for
this purpose each Person indirectly owning an Interest (or any interest therein)
in the Partnership through a partnership, a grantor trust or an S corporation.
10.2    Basis Election. In the event that a distribution of any of the
Partnership’s property is made in the manner provided in Section 734 of the
Code, or where a Transfer of an Interest in the Partnership permitted by this
Agreement is made in the manner provided in Section 743 of the Code, then, upon
the request of any Partner, the Partnership shall file an election under
Section 754 of the Code, in accordance with procedures set forth in the
applicable Treasury regulations. Each Partner shall provide the Partnership with
all information necessary to give effect to any election under Section 754 of
the Code.
10.3    Void Transfer. In no event shall any Interest, or any portion, thereof,
be Transferred to a minor or an incompetent or in violation of any state or
Federal law or in violation of this Article 10. Any such attempted Transfer
shall be void and ineffectual and shall not bind the Partnership or any Partner.
10.4    PGGM Purchase Option.
(a)    As of the date (the “Purchase Option Trigger Date”) on which BHMF REIT
has directly or indirectly (other than through BHMF GP) disposed of all or
substantially all of its Interest in the Ventures or their underlying assets,
PGGM PRE Fund or one of its Affiliates shall have the right (the “Purchase
Option”) to acquire BHMF GP’s Interest (including BHMF GP’s Interest as the
“General Partner”) in the Partnership for an amount equal to the net asset value
(including all accrued but undistributed Incentive Distributions) of BHMF GP’s
Interest in the Partnership. The “net asset value” (including all accrued but
undistributed Incentive Distributions) of BHMF GP’s Interest in the Partnership
shall be determined as follows:
(i)    At least twenty (20) Business Days prior to the occurrence of the
Purchase Option Trigger Date, BHMF GP will notify PGGM PRE Fund of (x) the date
on which the Purchase Option Trigger Date is anticipated to occur, and (y) BHMF
GP’s determination of the “net asset value” (including all accrued but
undistributed Incentive Distributions) of BHMF GP’s Interest in the Partnership
as of the Purchase Option Trigger Date, and PGGM PRE Fund can exercise the
Purchase Option and either accept or reject such determination by providing
written notice thereof to BHMF GP at any time prior to the occurrence of the
Purchase Option Trigger Date; it being acknowledged and agreed that if PGGM PRE
Fund fails to provide such written notice to BHMF GP prior to the occurrence of
the Purchase Option Trigger Date, PGGM PRE Fund shall be deemed to have declined
to exercise the Purchase Option.
(ii)    If PGGM PRE Fund exercises the Purchase Option, but rejects BHMF GP’s
determination of the “net asset value” (including all accrued but undistributed
Incentive Distributions) of BHMF GP’s Interest in the Partnership as of the
Purchase Option Trigger Date, then the determination of the “net asset value”
(including all accrued but undistributed Incentive Distributions) of BHMF GP’s
Interest in the Partnership shall be determined by “baseball style” arbitration
in the manner set forth in Exhibit U attached hereto. In connection therewith,
BHMF GP hereby agrees that the Purchase Option shall be extended until such time
as the “net asset

73

--------------------------------------------------------------------------------




value” (including all accrued but undistributed Incentive Distributions) of BHMF
GP’s Interest in the Partnership as of the Purchase Option Trigger Date has been
determined in accordance with this Section 10.4(a)(ii).
(b)    If PGGM PRE Fund has exercised the Purchase Option, then within two (2)
Business Days following the later to occur of (A) the Purchase Option Trigger
Date, or (B) the final determination in accordance with Section 10.4(a)(ii) of
the “net asset value” (including all accrued but undistributed Incentive
Distributions) of BHMF GP’s Interest in the Partnership as of the Purchase
Option Trigger Date: (x) PGGM PRE Fund shall pay to BHMF GP in cash an amount
equal to the “net asset value” (including all accrued but undistributed
Incentive Distributions) of BHMF GP’s Interest in the Partnership, and (y) BHMF
GP shall execute and deliver to PGGM PRE Fund such documents and instruments as
are reasonably necessary to Transfer BHMF GP’s Interest (including BHMF GP’s
Interest as the “General Partner”) in the Partnership to PGGM PRE Fund, and
thereafter BHMF GP shall have no further obligations of any nature under this
Agreement or any Venture Agreement.
(c)    In the event PGGM PRE Fund declines (or is deemed to have declined) to
exercise the Purchase Option in accordance with the terms and provisions hereof,
then the Purchase Option shall terminate and BHMF GP shall (x) remain a Partner
in the Partnership, and (y) continue to serve as the General Partner of the
Partnership in accordance with the terms and provisions of this Agreement.
ARTICLE 11
DISSOLUTION OF PARTNERSHIP
11.1    Bankruptcy of Partner.
(a)    No Bankruptcy, insolvency, termination, dissolution, liquidation or other
cessation of the Limited Partner will dissolve the Partnership or terminate the
Partnership’s business, but the rights of the Limited Partner to receive
Partnership distributions and allocations will, on the happening of such event,
devolve upon the Limited Partner’s legal representative or successor in
interest, as the case may be, subject to the terms and conditions of this
Agreement, and the Partnership shall continue as a limited partnership.
(b)    The Bankruptcy, insolvency, termination, dissolution, liquidation or
other cessation (each a “Bankruptcy Event”) of the General Partner, or the
withdrawal of the General Partner, shall dissolve the Partnership, unless within
90 days after notice is given to the Limited Partner of the occurrence of such
event, the Limited Partner elects to continue the business of the Partnership
with a new General Partner designated by the Limited Partner. The General
Partner suffering a Bankruptcy Event (or its legal representative), as the case
may be, is hereby deemed to Consent to the continuation of the business of the
Partnership in such event. In the event of such an election by the Limited
Partner to continue the Partnership business, the new General Partner shall file
an amendment to the Partnership’s Certificate removing the General Partner
suffering the Bankruptcy Event as a general partner of the Partnership.

74

--------------------------------------------------------------------------------




(c)    For purposes of this Agreement, the “Bankruptcy” of a Person shall be
deemed to have occurred upon the happening of any of the following: (i) the
filing of an application by such Person for, or a consent to, the appointment of
a trustee of its assets, (ii) the filing by such Person of a voluntary petition
for relief as a debtor under the United States Bankruptcy Code or the filing of
a pleading in any court of record admitting in writing its inability to pay its
debts as they come due, (iii) the making by such Person of a general assignment
for the benefit of creditors or (iv) the expiration of 60 days following the
entry of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Person a bankrupt or appointing a trustee of its assets.
11.2    Other Events of Dissolution. The happening of any one of the following
events shall work a dissolution of the Partnership:
(i)    The reduction to cash or cash equivalents of all Partnership assets;
(ii)    The agreement in writing to dissolution by the Partners;
(iii)    The termination of the term of the Partnership pursuant to Section 2.4
of this Agreement;
(iv)    At any time there are no limited partners of the Partnership, unless the
Partnership is continued without dissolution in accordance with the Act and this
Agreement; or
(v)    The entry of a decree of judicial dissolution of the Partnership under
Section 17‑802 of the Act.
Each Partner waives the right to cause a dissolution of the Partnership in any
other way. Dissolution of the Partnership shall be effective on the day on which
the event occurs which gives rise to the dissolution, but the Partnership shall
not terminate until the assets of the Partnership shall have been distributed as
provided herein and a certificate of cancellation of the Certificate has been
filed with the Secretary of State of the State of Delaware.
11.3    Distribution Upon Liquidation.
(a)    Upon dissolution of the Partnership, unless the business of the
Partnership is continued as provided above, the General Partner (or, in the
event that the dissolution is caused by a Bankruptcy Event with respect to the
General Partner, such Person as the Limited Partner shall designate as
liquidator of the Partnership (the “Liquidator”)) shall act as Liquidator. The
Liquidator shall wind up the affairs of the Partnership, shall sell the
remaining non‑cash assets of the Partnership and any resulting gain or loss from
such sale (which has not been reflected in the Capital Accounts previously)
shall be allocated among the Partners as provided in Section 4.1 and, after
paying all debts and liabilities of the Partnership, including all costs of
dissolution, shall distribute any remaining cash of the Partnership as follows:
(i)    The Liquidator may set up any reserve it deems reasonably necessary for
any contingent liabilities or obligations of the Partnership arising out of or
in connection with the Partnership. Such reserve may be paid over by the
Liquidator to a bank or trust company to act

75

--------------------------------------------------------------------------------




as escrow agent. Any such escrow agent shall hold such reserves for payment of
any of the aforementioned contingencies, and, at the expiration of such period
as the Liquidator shall designate, distribute the balance thereafter remaining
in the manner hereinafter provided; and
(ii)    Cash will be distributed among the Partners in accordance with
Section 5.1.
(b)    The Partners shall continue to share income, loss and other tax items
during the period of such Liquidation in the same proportions as before
dissolution. Subject to Section 2.6(b), the Liquidator shall determine whether
to sell any Partnership property, and, if so, whether at a public or private
sale, for what price, and on what terms. If the Liquidator determines to sell or
otherwise dispose of any Partnership property or any interest therein, the
Liquidator shall not be required to do so promptly but shall do so in an orderly
and commercially reasonable manner so as to avoid a distress sale.
(c)    The obligation of any Partner to any other Partner that shall have
accrued and be unsatisfied as of the date of termination or dissolution of the
Partnership shall survive such termination or dissolution.
(d)    The Limited Partner shall look solely to the assets of the Partnership
for all distributions with respect to the Partnership, its Capital Account and
its share of income, loss and other tax items, and shall have no recourse
therefor (upon dissolution or otherwise) against the General Partner, the
Liquidator or any of their Affiliates.
(e)    The Liquidator shall make all distributions to the Partners in cash and
may not make a distribution in‑kind to the Partners.
11.4    Procedural and Other Matters.
(a)    Upon dissolution of the Partnership and until the filing of a certificate
of cancellation, the Liquidator may, in the name of, and for and on behalf of,
the Partnership, prosecute and defend suits, whether civil, criminal or
administrative, gradually settle and close the business of the Partnership,
dispose of and convey the property of the Partnership, discharge or make
reasonable provision for the liabilities of the Partnership and distribute to
the Partners any remaining assets of the Partnership, in accordance with this
Article 11 and all without affecting the liability of Limited Partner, the
General Partner or members of the Advisory Committee and without imposing
liability on the Liquidator.
(b)    The Certificate may be canceled upon the dissolution and the completion
of winding‑up of the Partnership by any Person authorized to cause such
cancellation in connection with such dissolution and winding‑up.

76

--------------------------------------------------------------------------------




ARTICLE 12
REPRESENTATIONS, WARRANTIES AND COVENANTS
12.1    Representations, Warranties and Covenants of the General Partner and
Partnership. The General Partner and the Partnership represent, warrant and
covenant to the Limited Partner as follows:
(a)    The Partnership will not pledge, hypothecate or otherwise encumber the
Capital Commitment of the Limited Partner to obtain any financing for the
Partnership, any Venture or any Subsidiary REIT.
(b)    Based upon, and subject to the accuracy of the Limited Partner’s
representation and warranty in Section 12.3(f), no Subsidiary REIT will be a
“pension‑held REIT” within the meaning of Section 856(h)(3)(D) of the Code.
(c)    The Partnership will not incur, and will not permit any Venture to incur,
indebtedness that would be treated as “acquisition indebtedness” within the
meaning of Section 514 of the Code; provided that, this Section 12.1(c) shall
not prevent the Partnership, any Venture or any Subsidiary REIT from
guaranteeing any indebtedness.
(d)    The Partnership and each Venture will be treated as a partnership for
federal income tax purposes that is not a “publicly traded partnership” within
the meaning of Section 7704 of the Code.
(e)    The General Partner will use commercially reasonable efforts not to cause
or permit the Partnership, any Venture or any Subsidiary REIT to take any
action, conduct any activities or hold any assets that would cause the Limited
Partner, solely as a result of its investment in the Partnership, to be subject
to U.S. federal, state or local income taxes or would require the Limited
Partner to file any U.S. federal, state or local Tax Return.
(f)    The General Partner will use commercially reasonable efforts not to take,
and to prevent each Venture and Subsidiary REIT from taking, any action that
would result in the Limited Partner being engaged in a U.S. trade or business as
determined for U.S. federal income tax purposes.
(g)    The General Partner will use commercially reasonable efforts to prevent
each Subsidiary REIT from engaging in any “prohibited transaction” within the
meaning of Section 857(b)(6) of the Code.
(h)    The General Partner will use commercially reasonable efforts (i) to avoid
having the Partnership realize any capital gains subject to Tax under FIRPTA and
(ii) to prevent each Venture and Subsidiary REIT from realizing any capital
gains subject to Tax under FIRPTA.
12.2    Representations and Warranties of the General Partner. The General
Partner hereby represents, warrants and covenants to the Limited Partner as
follows:

77

--------------------------------------------------------------------------------




(a)    The General Partner is a limited liability company duly formed and
validly existing under the laws of the State of Delaware with all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted. The General Partner has all requisite power and
authority to enter into this Agreement and the other agreements contemplated to
be entered into by it in connection herewith and to carry out the transactions
contemplated hereby and thereby.
(b)    The execution and delivery of this Agreement and the other agreements to
be entered into by it in connection herewith and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the General Partner. This Agreement and such
other agreements have been executed and delivered by a duly authorized officer
of the General Partner and constitute the valid and binding obligations of the
General Partner, enforceable against the General Partner in accordance with the
terms hereof and thereof, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditor’s rights and to general principles of equity.
(c)    The execution, delivery and performance by the General Partner of this
Agreement and all other agreements contemplated hereby to which it is to be a
party do not and will not (i) violate any decree or judgment of any court or
governmental authority that may be applicable to the General Partner;
(ii) violate any law (or regulation promulgated under any law); (iii) violate or
conflict with, or result in a breach of, or constitute a default (or an event
with or without notice or lapse of time or both would constitute a default)
under any contract or agreement to which the General Partner is a party; or
(iv) violate or conflict with any provision of the organizational documents of
the General Partner.
(d)    No broker, finder, agent, or other third party intermediary has been
engaged or employed in connection with the negotiation or consummation of this
Agreement or any of the transactions contemplated hereby, and no such party has
any claim for any commission, finder’s fee or similar amount payable as a result
of any engagement of such party by the General Partner or its Affiliates.
(e)    The General Partner has acquired its Interest in the Partnership for
investment purposes and has not acquired its Interest in the Partnership for the
purpose of selling its Interest in the Partnership, or causing the Partnership
(or any Venture or Subsidiary REIT) to sell its assets, to customers in the
ordinary course of a trade or business.
(f)    (i) To the best of the General Partner’s knowledge, (A) all amounts
contributed and to be contributed to the Partnership by the General Partner were
not and will not be directly or indirectly derived from activities that
contravene federal, state or international laws, regulations or executive or
other orders, including, without limitation, anti‑money laundering laws,
regulations or executive or other orders; and (B) none of (1) the General
Partner, (2) any Affiliate of the General Partner, (3) any Person having a
beneficial interest in the General Partner, or (4) any Person for whom the
General Partner is acting as agent or nominee in connection with its investment
in the Partnership is a Prohibited Partner; and (ii) the General Partner will
provide (A) prompt notice to the Limited Partner if at any time any of the
representations and warranties in the foregoing clause (i) are untrue at any
time, and (B) any information reasonably requested by the Limited

78

--------------------------------------------------------------------------------




Partner in connection with the same. The Limited Partner acknowledges and agrees
that the Partnership or the Limited Partner may be required by applicable laws,
regulations or executive or other orders, including the USA PATRIOT Act and
regulations and executive orders administered by the U.S. Treasury Department’s
Office of Foreign Assets Control, to take certain actions, including, without
limitation, requiring a withdrawal of the General Partner, and “freezing the
account” of the General Partner by, among other things, prohibiting further
investments by the General Partner, prohibiting distributions to be made to the
General Partner, and reporting any such actions and disclosing the General
Partner’s identity to the U.S. Treasury Department’s Office of Foreign Assets
Control, and otherwise to comply with applicable laws, regulations and executive
or other orders related to the USA PATRIOT Act and other anti‑money laundering
laws.
(g)    Reference is made to the Form 8‑K of BHMF REIT which was filed with the
Securities and Exchange Commission on August 6, 2013 (“Form 8‑K”) and which
describes the process and principal agreements pursuant to which BHMF REIT would
become self‑managed (the “Self‑Management Transaction”). In connection
therewith, the General Partner hereby represents and warrants to the Limited
Partner that (i) the General Partner holds good and valid title to the General
Partner Interest; (ii) the transfer of the General Partner Interest from BH
Institutional to REIT TRS Holding, LLC and subsequent transfer of the General
Partner Interest by REIT TRS Holding, LLC to BHMF GP were effected in a manner
that maintained the classification of the Partnership as a partnership and not
as an association taxable as a corporation for Federal income tax purposes;
(iii) the Self‑Management Transaction did not amend the terms of any property
management, advisory or other services that were provided to the Partnership,
the General Partner, the Ventures or the Subsidiary REITS or the Projects, (the
“Venture Parties”) prior to July 31, 2013 in a manner adverse to the Venture
Parties; and (iv) BHMF REIT and its subsidiaries have entered into the
employment agreements and other contractual arrangements as set forth in the
Form 8‑K for the first part of the Self‑Management Transaction, and/or will
enter into such agreements and arrangements, which it believes will provide
sufficient personnel and experience as of the Self‑Management Closing (as
defined in the Form 8‑K) to provide all such services to the Venture Parties in
substantially the same manner as they were provided prior to July 31, 2013.
12.3    Representations, Warranties and Covenants of the Limited Partner. The
Limited Partner hereby represents, warrants and covenants to the General Partner
as follows:
(a)    The Depositary is a Dutch foundation and the Fund is a Dutch fund for the
joint account of the participants (fonds voor gemene rekening), each of which is
duly formed and validly existing under the laws of The Netherlands. The Limited
Partner has all requisite power and authority to own its assets and to carry on
its activities as now being conducted. The Limited Partner has all requisite
power and authority to enter into this Agreement and the other agreements
contemplated to be entered into by it in connection herewith and to carry out
the transactions contemplated hereby and thereby.
(b)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Limited Partner. This Agreement has been duly executed
and delivered on behalf of the Limited Partner and constitutes the valid and
binding obligation of the Limited Partner, enforceable against

79

--------------------------------------------------------------------------------




the Limited Partner in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditor’s rights and to general
principles of equity.
(c)    The execution, delivery and performance by the Limited Partner of this
Agreement and all other agreements contemplated hereby to which it is to be a
party do not and will not (i) violate any decree or judgment of any court of
governmental authority to which it is to be a party that may be applicable to
the Limited Partner; (ii) violate any law (or regulation promulgated under any
law); (iii) violate or conflict with, or result in a breach of, or constitute a
default (or an event with or without notice or lapse of time or both would
constitute a default) under any contract or agreement to which the Limited
Partner is a party; or (iv) violate or conflict with any provision of the
organizational documents of the Limited Partner.
(d)    Neither the Limited Partner nor anyone acting on its behalf has engaged
or employed any broker, finder, agent or other third party intermediary in
connection with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby, and no such party has any claim for any
commission, finder’s fee or similar amount payable as a result of any employment
or engagement of such party by the Limited Partner or anyone acting on its
behalf.
(e)    The Limited Partner has acquired its Interest in the Partnership for
investment purposes and has not acquired its Interest in the Partnership for the
purpose of selling its Interest in the Partnership, or causing the Partnership
to sell its assets, to customers in the ordinary course of a trade or business.
(f)    The Limited Partner will not be treated as, or otherwise be deemed to be,
a qualified trust for purposes of Section 856(h)(3)(D) of the Code.
(g)    (i) To the best of the Limited Partner’s knowledge, (A) all amounts
contributed and to be contributed to the Partnership by the Limited Partner were
not and will not be directly or indirectly derived from activities that
contravene federal, state or international laws, regulations or executive or
other orders, including, without limitation, anti‑money laundering laws,
regulations or executive or other orders; and (B) none of (1) the Limited
Partner, (2) any Affiliate of the Limited Partner, (3) any Person having a
beneficial interest in the Limited Partner, or (4) any Person for whom the
Limited Partner is acting as agent or nominee in connection with its investment
in the Partnership is a Prohibited Partner; and (ii) the Limited Partner will
provide (A) prompt notice to the General Partner if at any time any of the
representations and warranties in the foregoing clause (i) are untrue at any
time, and (B) any information reasonably requested by the General Partner in
connection with the same. The Limited Partner acknowledges and agrees that the
Partnership or the General Partner may be required by applicable laws,
regulations or executive or other orders, including the USA PATRIOT Act and
regulations and executive orders administered by the U.S. Treasury Department’s
Office of Foreign Assets Control, to take certain actions, including, without
limitation, requiring a withdrawal of the Limited Partner, and “freezing the
account” of the Limited Partner by, among other things, prohibiting further
investments by the Limited Partner, prohibiting distributions to be made to the
Limited Partner, and reporting any such actions and disclosing the Limited
Partner’s identity to the U.S. Treasury Department’s Office of

80

--------------------------------------------------------------------------------




Foreign Assets Control, and otherwise to comply with applicable laws,
regulations and executive or other orders related to the USA PATRIOT Act and
other anti‑money laundering laws.

ARTICLE 13
BOOKS AND RECORDS; REPORTS TO PARTNERS
13.1    Books. The General Partner shall maintain or cause to be maintained
separate, full and accurate books and records of the Partnership and each
Venture, and each Partner or any authorized representative of any Partner shall
have the right to freely inspect, examine and copy the same and to meet with
employees of the General Partner responsible for preparing the same at
reasonable times during business hours and upon reasonable notice. In addition,
the General Partner agrees to provide each Partner, its representatives and an
independent accounting firm (if any) designated by such Partner, reasonable
access to all such books and records, during which such Partner or such
accounting firm may conduct an audit of the Partnership. The cost of any such
audit shall be borne by the requesting Partner unless an error is discovered
which has had the effect of reducing or increasing such Partner’s distributions
from the Partnership by an amount equal to or greater than five percent, in
which case the General Partner shall bear the cost of the audit. The General
Partner will keep the financial, transactional (i.e., for acquisitions,
financings and sales of Projects) and other relevant records of the Partnership
and each Venture and Subsidiary REIT, as determined in the discretion of the
General Partner, for seven (7) years from the date of the dissolution of the
Partnership.
13.2    Quarterly Reports. Subject to the following sentence, the General
Partner will prepare and provide to the Limited Partner a quarterly report
within 45 days of the last day of each fiscal quarter of a fiscal year, in each
case with respect to the Partnership and each Venture prepared in accordance
with U.S. GAAP, consistently applied, including (i) a balance sheet, (ii) a
profit and loss statement, (iii) a statement showing cash distributions for such
fiscal quarter and for the year to date, (iv) a statement showing computation of
related party fees, (v) distributions to the Partners and the members of each of
the Ventures for such fiscal quarter and for the year to date, and (vi) a report
briefly describing any significant variances from the applicable budget line
item in a Venture’s Initial Operating Plan or Subsequent Operating Plan. In lieu
of the financial statements with respect to each Venture described in
clauses (i) through (v) of this Section 13.2, the General Partner may prepare
and provide to the Limited Partner combined financial statements of the
Ventures, prepared in accordance with U.S. GAAP, consistently applied, including
(A) a combined balance sheet, (B) a combined profit and loss statement, (C) a
combined statement showing cash distributions for such fiscal quarter and for
the year to date, (D) a combined statement showing computation of related party
fees and (E) distributions to the members of the Ventures for such fiscal
quarter and for the year to date.
13.3    Annual Reports. The General Partner shall engage Deloitte & Touche LLP
or such other nationally recognized independent registered public accounting
firm selected by the General Partner and approved by the Advisory Committee to
examine and audit the Partnership’s books and records. Subject to the following
sentence, within 90 days after the end of each fiscal year, or as soon as
practicable thereafter, the General Partner shall provide to the Limited Partner
financial statements with respect to the Partnership and each of the Ventures,
which shall include, the items

81

--------------------------------------------------------------------------------




set forth in clauses (i) through (iii) and (v) of Section 13.2 with respect to
such fiscal year and which shall be prepared in accordance with U.S. GAAP,
consistently applied, and shall be audited by the Partnership’s independent
registered public accounting firm. Subject to the provisions of this
Section 13.3 below, with respect to the Partnership audited financial
statements, such financial statements may be prepared in accordance with the
Fair Value Method of accounting, including a footnote showing the amounts and
methodology of the Partnership’s fair value its assets and liabilities. In
addition, the General Partner will provide the items set forth in clauses (iv)
and (vi) of Section 13.2 and, if applicable, a reconciliation statement of the
Partnership’s investments in Projects to the fair values of the individual
Projects held by the Ventures. In lieu of the financial statements with respect
to each Venture set forth in clauses (i) through (iii) and (v) of Section 13.2,
the General Partner may provide to the Limited Partner combined financial
statements of the Ventures, prepared in accordance with U.S. GAAP, consistently
applied, and audited by the Partnership’s independent registered public
accounting firm, which include the items set forth in clauses (A) through (C)
and (E) of Section 13.2. The General Partner will review the Partnership’s tax
accounting firm’s annual testing of each Subsidiary REIT’s compliance with the
applicable rules for a real estate investment trust under the Code, and the
results of such tests will be provided to the Limited Partner as requested.
Commencing with the Partnership’s 2014 fiscal year, the Limited Partner shall
have the right to require that the Partnership’s audited financial statements
delivered by the General Partner pursuant to this Section 13.3 be prepared in
accordance with the Fair Value Method of Accounting, consistently applied.
13.4    Partnership Budget and Business Plan.
(a)    Annual Budget. By no later than December 1 of each calendar year
commencing in calendar year 2014, the General Partner shall submit to the
Advisory Committee an annual operating budget for the Partnership for the next
succeeding calendar year presented on a monthly basis consistent, including cash
flow projections and expenses of the Partnership for the upcoming year, which
budget shall not take effect until approved by the Advisory Committee (after
such approval has been given in writing, such approved budget shall be referred
to herein as the “Approved Annual Budget”). Until such time that Advisory
Committee approves a proposed annual operating budget for each calendar year
commencing in calendar year 2014, the most recent Approved Annual Budget shall
apply; provided, that such Approved Annual Budget shall be adjusted to reflect
actual increases in taxes, insurance premiums and utilities expenses. The
General Partner and the Advisory Committee shall work in good faith to agree on
an “Approved Annual Budget” for calendar year 2014 on or prior to December 31,
2013. The proposed form of Approved Annual Budget for calendar year 2014 is
attached hereto as Exhibit Y.
(b)    Business Plan. By no later than December 1 of each calendar year
commencing in calendar year 2014, the General Partner shall submit to the
Advisory Committee any proposed changes to the business plan for the Partnership
for the next succeeding calendar year, which proposed changes shall not take
effect until approved by the Advisory Committee (after such approval has been
given in writing, the then current Approved Business Plan, together with such
approved changes, shall be referred to herein as the “Approved Business Plan”).
Until such time that the Advisory Committee approves any proposed changes to the
then current Approved Business Plan for any calendar year commencing in calendar
year 2014, the then current Approved Business

82

--------------------------------------------------------------------------------




Plan shall apply. The General Partner and the Advisory Committee shall work in
good faith to agree on an “Approved Business Plan” for calendar year 2014 on or
prior to December 31, 2013. The form of Approved Business Plan as in effect on
the date of this Agreement is attached hereto as Exhibit Z.
13.5    Accountants; Tax Returns. The General Partner shall engage Ernst & Young
LLP or such other nationally recognized independent registered public accounting
firm selected by the General Partner and approved by the Advisory Committee to
review, or to sign as preparer, all U.S. federal, state and local Tax Returns
that the Partnership is required to file. The General Partner will furnish to
each Partner within 120 days after the end of each fiscal year, or as soon
thereafter as is practicable, a Schedule K‑1 or such other statement as is
required by the Internal Revenue Service that sets forth such Partner’s share of
the income, gain, loss, deduction and other relevant fiscal items of the
Partnership for such fiscal year. Each Partner shall be entitled to receive,
upon request, copies of all U.S. federal, state and local income Tax Returns and
information returns, if any, that the Partnership is required to file.
13.6    Control Statement. Within 60 days after the end of each fiscal year, or
as soon thereafter as practicable, the Partnership shall provide to the Limited
Partner a Control Statement executed by the Chief Executive Officer or Chief
Financial Officer of the General Partner (or the general partner thereof) on
behalf of the Partnership.
13.7    Additional Information. The General Partner shall also prepare (or cause
to be prepared) and deliver to the Limited Partner to the extent not otherwise
provided to the Limited Partner pursuant to this Article 13, (x) the information
described in Exhibit HH hereto within the time periods described therein, and
(y) such additional information and reports as the Limited Partner may
reasonably request from time to time, provided that the third‑party cost and
expense of the additional information and reports requested by the Limited
Partner pursuant to this clause (y) shall be allocated to the Partners in
accordance with their respect Percentage Interests. Without limiting the
reporting obligations of the General Partner pursuant to this Article 13, the
General Partner shall, at such times and with such frequency as may be
reasonably requested by the Limited Partner, discuss and review Project
operations with the Limited Partner’s real estate department.
13.8    Accounting and Fiscal Year. The Partnership books and records shall be
kept on the accrual basis. The fiscal year of the Partnership shall end on
December 31.

ARTICLE 14
PORTFOLIO AND PROJECT SALE RIGHTS; SPECIAL SITUATION; FIRPTA EVENT BUY / SELL


14.1    Portfolio Sale Right.
(a)    Upon the occurrence of the Expiration Date (the occurrence of the
Expiration Date is referred to herein as the “Termination Event”), BHMF GP will
be permitted for a period of ninety (90) days to make an offer to the Limited
Partner to purchase either (x) the Limited Partner’s Interest in the Partnership
(the “Portfolio Offer”), and/or (y) the Partnership’s interest in one or

83

--------------------------------------------------------------------------------




more Ventures (the “Individual Venture Offer”). In connection with any Portfolio
Offer and/or Individual Venture Offer submitted by BHMF GP to the Limited
Partner in accordance with this Section 14.1(a), BHMF GP shall set forth the
purchase price and other terms and conditions and include with such offer
evidence satisfactory to the Limited Partner that BHMF GP has (or has available
to it through BHMF REIT or otherwise) funds in an amount sufficient to purchase
the interests to which such Portfolio Offer and/or Individual Venture Offer
relates. In no event shall the Limited Partner be obliged to accept any
Portfolio Offer or Individual Venture Offer.
(b)    If no Portfolio Offer or Individual Venture Offer is made by BHMF GP or
no agreement can be reached between BHMF GP and the Limited Partner on a sale of
the Limited Partner’s Interest in the Partnership or the Partnership’s interest
in any Venture to BHMF GP within sixty (60) days after BHMF GP’s submission of a
Portfolio Offer or Individual Venture Offer, respectively, the Partners shall
make every reasonable effort to effect a sale of the entire portfolio of
Projects within one (1) year after the occurrence of the Termination Event (such
period, the “Sale Period”); provided, however, if market circumstances are then
unfavorable with respect to the sale of the entire portfolio of Projects, the
Limited Partner may (subject to obtaining all required approvals from lenders
holding indebtedness secured by the Projects) elect upon written notice to BHMF
GP to extend the Sale Period by one (1) year increments up to the third
anniversary of the occurrence of the Termination Event. Upon any extension of
the Sale Period in accordance with this Section 14.1(b), (x) BHMF GP shall have
the right for a period of ninety (90) days after such extension (subject to the
terms and provisions of this paragraph) to make a new Portfolio Offer and/or a
new Individual Venture Offer as provided in Section 14.1(a), and (y) if no
Portfolio Offer or Individual Venture Offer is made by BHMF GP or no agreement
can be reached between BHMF GP and the Limited Partner on a sale of PGGM PRE
Fund’s Interest in the Partnership or the Partnership’s interest in any Venture
to BHMF GP, BHMF GP and the Limited Partner will re‑commence the marketing
effort for the sale of the entire portfolio of the Projects in accordance with
this Section 14.1(b) effective as of the first day of such extended Sale Period.
Any such new Portfolio Offer or new Individual Venture Offer shall supersede any
prior Portfolio Offer or Individual Venture Offer, respectively, made by BHMF GP
pursuant to the terms of this Section 14.1.
(c)    Upon the commencement of the Sale Period (or any extension thereof), BHMF
GP shall choose (subject to the approval of the Advisory Committee (which
approval shall not be unreasonably withheld)) a broker with a national
reputation for the sale of portfolios similar to the portfolio of Projects for
the Partnership to engage for the marketing and sale of the entire portfolio of
Projects. Such broker shall be directed to undertake customary marketing efforts
and solicit bids for the purchase of the entire portfolio of the Projects on an
all‑cash, as‑is basis and, subject to Sections 2.6(b) and 14.1(a), such other
terms as are customary for the sale of real estate assets comparable to the
Project(s) as the Partners may reasonably determine; provided, however, in
addition to marketing the sale of the Projects as a portfolio, such broker shall
also be directed to market the sale of each Project with respect to which BHMF
GP has provided an Individual Venture Offer on an individual basis. The Limited
Partner and BHMF GP shall jointly lead, approve and cooperate in the sale and
marketing effort for the sale of the Projects and each Partner shall give all
assistance and information reasonably required to enable the broker approved by
the Partners to successfully market and sell the Projects within the Sale
Period.

84

--------------------------------------------------------------------------------




(d)    Subject to Section 14.1(e), with respect to any Projects for which a
Portfolio Offer or Individual Venture Offer has not then been accepted by the
Limited Partner, at least three calendar (3) months prior to the expiration of
the Sale Period (as extended pursuant to the terms hereof), BHMF GP and the
Limited Partner shall select the bidder with the highest bid and the most
favorable other terms for such Projects and BHMF GP and the Limited Partner each
hereby agree (and BHMF GP and the Limited Partner each hereby agree to cause the
Partnership and each applicable Venture and Subsidiary REIT) to proceed to
closing the sale of such Projects to such bidder on such terms; provided,
however, if at the conclusion of the Sale Period the Partnership has not
received a bid for the Projects as a portfolio, or for individual Projects, as
the case may be, with a proposed purchase price equal to or greater than the
most recent net asset value for such Projects as reported by the General Partner
(the “Applicable Portfolio Sale Projects NAV”), then the Limited Partner may, in
its sole discretion, within ten (10) Business Days of the receipt of final bids
request the General Partner to, and the General Partner shall, withdraw any such
Projects from the marketing process and defer the Sale Period for a period, as
requested by the Limited Partner, of up to one (1) year from the end of the
current Sale Period. The Limited Partner may elect to withdraw Projects from the
sales process in accordance with the preceding sentence only once.
(e)    Notwithstanding anything to the contrary herein, if the proposed purchase
price that is the highest bid for the applicable Projects being marketed under
this Section 14.1 is equal to or greater than the Applicable Portfolio Sale
Projects NAV, BHMF GP may elect, at all times until 5:00 pm (Central Time) on
the date which is ten (10) Business Days after the selection of the highest bid
as provided in Section 14.1(d), to purchase such portfolio of Projects, or
individual Projects, as the case may be, for a purchase price equal to the
highest bid price as selected in the marketing process under Section 14.1(d). If
BHMF GP exercises this right to purchase with respect to such portfolio of
Projects or individual Projects, then BHMF GP shall be solely responsible for
the payment of any out‑of‑pocket costs, expenses, breakage costs and/or
reimbursements payable by the Partnership, any Venture or Subsidiary REIT to any
third‑party bidders pursuant to arrangements with any such bidders, including
such amounts payable to the third‑party bidder with the highest bid for such
portfolio of Projects or individual Projects, as a result of the termination of
the purchase and sale contract on account of BHMF GP’S exercise of its right to
purchase pursuant to this Section 14.1(e).
(f)    If the highest bid for the applicable Projects is less than the
Applicable Portfolio Sale Projects NAV (and the Limited Partner has not
exercised its one‑time right, or has previously exercised such right, to
withdraw Projects from the sales process as set forth in Section 14.1(d)), then
BHMF GP may, within ten (10) Business Days after the selection of such highest
bid, elect either:
(A)    to purchase such applicable Projects for a purchase price equal to the
Applicable Portfolio Sale Projects NAV; or
(B)    to invoke a buy / sell process for such applicable Projects on the same
terms as the FIRPTA Event Buy/Sell Procedures set forth on Exhibit G to the New
Venture Agreements (irrespective of whether a FIRPTA Event has occurred) as the
“Offeror” by providing

85

--------------------------------------------------------------------------------




an “Offering Notice” with an “Offer Price” (as each such term is defined on
Exhibit G to the New Venture Agreements).
(g)    If BHMF GP does not timely exercise either of the alternatives set forth
in clauses (A) and (B) above of Section 14.1(f), then the Limited Partner shall,
within fifteen (15) Business Days after the selection of the highest bid price,
elect either to (x) purchase the applicable Projects at a purchase price equal
to the highest bid price or (y) request the General Partner to cause (and the
General Partner shall cause) the Partnership to sell the applicable Projects to
the bidder with the highest bid price. If the Limited Partner does not make a
timely election under the foregoing sentence, it will be deemed to have elected
that the General Partner shall cause the Partnership to sell the applicable
Projects to the highest bidder.
(h)    In the event (x) any Portfolio Offer or Individual Venture Offer is
accepted by the Limited Partner, or (y) the Limited Partner is required to sell
its Interest in the Partnership or the Partnership is required to sell its
Interest in any Venture pursuant to Section 14.1(e) or Section 14.1(f) above,
then BHMF GP and the Limited Partner each hereby agree to (and BHMF GP hereby
agrees to cause the Partnership and each applicable Venture and Subsidiary REIT)
to proceed to closing on the applicable terms and conditions.
(i)    Any sale of PGGM PRE Fund’s Interest in the Partnership or the
Partnership’s interest in any Venture pursuant to this Section 14.1 to BHMF GP
may be made (at BHMF GP’s sole election) to BHMF GP, BHMF REIT, their respective
Affiliates or any designee of BHMF GP.
(j)    Any proceeds received by the Partnership as a result of the sale of any
Project or the Partnership’s interest in any Venture in accordance with this
Section 14.1 shall be distributed to the Partners in accordance with Section 5.1
of this Agreement.
(k)    Notwithstanding anything contained in this Section 14.1 to the contrary,
(a) subject to the terms, provisions and conditions set forth in Section 2.6(b)
of this Agreement, the sale of any Interests in the Partnership or the
Partnership’s interest in any Venture shall be treated for Federal income tax
purposes as being sold through a sale of Domestically‑Controlled REIT or
sub‑REIT shares, (b) in the event the Buy / Sell has been exercised under an
Existing Venture Agreement with respect to an Existing Project, then this
Section 14.1 shall not apply to such Existing Project, (c) in the event BHMF GP
has exercised the Special Situation Right, then neither the Limited Partner nor
BHMF GP shall be permitted to exercise its rights under this Section 14.1,
(d) in the event the Major Dispute Project Sale Right has been exercised under a
New Venture Agreement with respect to a New Project, then this Section 14.1
shall not apply to such New Project, and (e) in the event the FIRPTA Buy / Sell
has been exercised under a New Venture Agreement with respect to a New Project,
then this Section 14.1 shall not apply to such New Project.
14.2    Project Sale Right.
(a)    Upon the declaration of the occurrence of a Cause Event in accordance
with Section 7.12 or a Change of Control Event in accordance with Section 7.11,
in either case by the Limited Partner or the occurrence of an Investment Period
Key Man Event (any of the foregoing referred to herein as a “Project Sale
Trigger Event”), BHMF GP will be permitted for a period of

86

--------------------------------------------------------------------------------




thirty (30) days to make an offer (a “Project Sale Offer”), including price and
other terms and conditions, to the Limited Partner to purchase 100% of the
equity interest in any or all of the Subsidiary REITs holding the Projects that
are the subject of the Project Sale Offer. In connection with any Project Sale
Offer submitted by BHMF GP to the Limited Partner in accordance with this
Section 14.2(a), BHMF GP shall include with such Project Sale Offer evidence
satisfactory to the Limited Partner that BHMF GP has (or has available to it
through BHMF REIT or otherwise) funds in an amount sufficient to purchase the
Projects to which such Project Sale Offer relates. In no event shall the Limited
Partner be obliged to accept any Project Sale Offer.
(b)    If BHMF GP’s Project Sale Offer for any Project is accepted by the
Limited Partner, then BHMF GP and the Limited Partner each hereby agree (and
BHMF GP and the Limited Partner each hereby agree to cause the Partnership and
each applicable Venture and Subsidiary REIT) to proceed with the sale of such
Project to BHMF GP on the terms set forth in such Project Sale Offer. Any sale
of a Project pursuant to this Section 14.2 to BHMF GP may be made (at BHMF GP’s
sole election) to BHMF GP, BHMF REIT, their respective Affiliates or any
designee of BHMF GP.
(c)    With respect to any Project (each, a “Sale Project”) (x) for which no
Project Sale Offer is made by BHMF GP, or (y) where no agreement is reached on a
sale of such Project to BHMF GP within thirty (30) days after the submission of
a Project Sale Offer by BHMF GP to the Limited Partner, the Partners shall
jointly make every reasonable effort to effect individual sales of the Sale
Projects (i.e., on a Project by Project basis and not as a portfolio) to third
parties within one hundred eighty (180) days (the “Project Sale Period”) after
BHMF GP’s receipt of written notice from the Limited Partner of the occurrence
of a Project Sale Trigger Event. In connection with the sale of the Sale
Projects, the General Partner shall submit to the Advisory Committee a list
containing a minimum of three (3) brokers with a national reputation for the
sale of similar properties. The Advisory Committee shall promptly select one of
the brokers from such list for the Partnership to engage for the individual
marketing and sale of the Sale Projects. Such broker shall be directed to
undertake customary marketing efforts and solicit bids for the purchase of an
individual Sale Project on an all‑cash, as‑is basis and subject to
Section 2.6(b) and 14.2(k) of this Agreement, such other terms as are customary
for the sale of real estate assets comparable to the Sale Projects as the
Partners may reasonably determine. Notwithstanding anything contained in this
Section 14.2(c) to the contrary, if a Project Sale Trigger Event is a Cause
Event, the General Partner shall take all actions reasonably requested by the
Limited Partner in connection with appointing the broker for the Sale Projects
and the sale and marketing effort for the sale of the Sale Projects, and BHMF GP
shall give all assistance and information reasonably required to enable the
selected broker to successfully market and sell the Sale Projects on an
individual basis within the Project Sale Period. In connection with the sale of
the Sale Projects, BHMF GP and its Affiliates shall be permitted at any time to
submit improved Project Sale Offers for the Sale Projects to the Partnership. If
any such improved Project Sale Offer is accepted by the Limited Partner, then
the terms and provisions of Section 14.2(b) above shall apply thereto.
(d)    If market circumstances are unfavorable for the sale of any individual
Sale Project, the General Partner, at the request of the Limited Partner, shall
cause the Partnership to defer the outside closing date of the Sale Period for
such Sale Project to not later than one (1) year

87

--------------------------------------------------------------------------------




following BHMF GP’s receipt of written notice from the Limited Partner of the
occurrence of a Project Sale Trigger Event, provided that it shall be a
condition precedent to any such deferral that the holder of any loan secured by
such Sale Project extend the maturity date of its loan to a date at least two
(2) months after the deferred outside closing date for such Sale Project on
terms acceptable to the Limited Partner and BHMF GP. Upon any extension of the
outside closing date for any Sale Project in accordance with this
Section 14.2(d), (x) BHMF GP shall have the right for a period of ninety (90)
days after such extension (subject to the terms and provisions of this
paragraph) to make a new Project Sale Offer as provided in Section 14.2(a) with
respect to such Sale Project, and (2) if no Project Sale Offer is made by BHMF
GP with respect to such Sale Project or no agreement can be reached between BHMF
GP and the Limited Partner on a sale of such Sale Project to BHMF GP, then BHMF
GP and the Limited Partner will re‑commence the marketing effort for the sale of
such Sale Project in accordance with Section 14.2(c) effective as of the first
day of such extended sale period. Any such new Project Sale Offer shall
supersede any prior Project Sale Offer made by BHMF GP with respect to a Sale
Project pursuant to the terms of this Section 14.2.
(e)    At least two (2) months prior to the expiration of the Project Sale
Period (or such deferred outside closing date of any Sale Project as requested
by the Limited Partner in accordance with Section 14.2(d) above), BHMF GP shall
request that all potential third‑party buyers for each Sale Project submit a
“best and final” offer for such Sale Project by a specified bid date (the
“Project Sale Bid Date”).
(f)    If, at the Project Sale Bid Date, the highest “best and final” offer for
a Sale Project is equal to or greater than the most recent net asset value for
such Sale Project as reported by the General Partner (the “Applicable Sale
Project NAV”), then at all times thereafter until 5:00 pm (Central Time) on the
date which is ten (10) Business Days from the Project Sale Bid Date, BHMF GP
shall have the right (the “Matching Right”) to elect to purchase the
Partnership’s interest in the Venture that directly or indirectly owns such Sale
Project at a purchase price equal to that portion of such potential third‑party
bidder’s “best and final” offer allocated to the Partnership’s interest in the
Venture that directly or indirectly owns such Sale Project (which for the
avoidance of doubt may be higher or lower than BHMF GP’s “best and final”
offer). In the event BHMF GP exercises the Matching Right with respect to any
Sale Project, then BHMF GP shall cause the Partnership to sell its interest in
the Venture that directly or indirectly owns such Sale Project to BHMF GP on the
date on which such Sale Project was scheduled to be sold to the potential
third‑party bidder with the highest “best and final” offer for such Sale Project
and the Limited Partner shall take such actions to effect such sale as are
reasonably requested by BHMF GP. If BHMF GP exercises the Matching Right with
respect to any Sale Project, then BHMF GP shall be solely responsible for the
payment of any out‑of‑pocket costs, expenses, breakage costs and/or
reimbursements payable by the Partnership, any Venture or Subsidiary REIT to any
third‑party bidders pursuant to arrangements with any such bidders, including
the third‑party bidder with the highest “best and final” offer for such Sale
Project, as a result of the termination of the purchase and sale contract on
account of BHMF GP’s exercise of the Matching Right.
(g)    If the highest “best and final” offer with respect to any Sale Project is
less than the Applicable Sale Project NAV, then

88

--------------------------------------------------------------------------------




(i)    The Limited Partner may within ten (10) Business Days after the Project
Sale Bid Date, request that the General Partner, and the General Partner shall,
cause the Partnership to withdraw such Sale Project from the sales process and
defer the outside closing date for the Project Sale Period to a date not later
than one (1) year from the end of the current Project Sale Period. The Limited
Partner may elect to withdraw Projects and defer the sales process for any
Project in accordance with the preceding sentence only once, and after any such
deferral, the sales process shall recommence in accordance with the terms of
Sections 14.2(d) and (e), and in such event, the terms of Section 14.2(f)
through (k) shall be applied with respect to the highest “best and final” offer
resulting from such new sales process.
(ii)    If the Limited Partner has not timely requested that the General Partner
cause the Partnership to withdraw such Sale Project and defer the sales process,
or if such highest bid after the sales process has been deferred one time by the
Limited Partner pursuant to clause (i) of this Section 14.2(g), then BHMF GP may
elect, within ten (10) Business Days after the Project Sale Bid Date, either:
(A)    to purchase the Partnership’s interest in the Venture that directly or
indirectly owns such Sale Project at a purchase price equal to that portion of
the Applicable Sale Project NAV allocated to the Partnership’s interest in such
Venture; or
(B)    to invoke the FIRPTA Event Buy/Sell Procedures set forth on Exhibit G to
the New Venture Agreements (irrespective of whether a FIRPTA Event has occurred)
as the “Offeror” by providing an “Offering Notice” with an “Offer Price” (as
each such term is defined on Exhibit G to the New Venture Agreements).
(iii)    If BHMF GP does not timely exercise either of the alternatives set
forth in clauses (A) and (B) above of Section 14.2 (g)(ii), then the Limited
Partner shall, within fifteen (15) Business Days after the Project Sale Bid Date
elect either to (x) purchase the Sale Project at a purchase price equal to the
highest “best and final” offer or (y) request the General Partner to cause (and
the General Partner shall cause) the Partnership to sell the Sale Project to the
bidder with the highest “best and final” offer. If the Limited Partner does not
make a timely election under the foregoing sentence, it will be deemed to have
elected that the General Partner shall cause the Partnership to sell the Sale
Project to the highest bidder.
(h)    In any event in which the Partners have elected (or are deemed to have
elected) to sell a Sale Project to the bidder with the highest “best and final”
offer, then BHMF GP shall cause the Partnership, the applicable Venture and the
applicable Subsidiary REIT to proceed to closing of the sale of such Sale
Project to the potential third‑party buyer with the highest “best and final”
offer for such Sale Project and the Limited Partner shall take such actions to
effect such sale as are reasonably requested by BHMF GP.
(i)    The Limited Partner shall have the right to request that the General
Partner cause the Partnership to exercise any rights set forth in this
Section 14.2 to be exercised by the Partnership.

89

--------------------------------------------------------------------------------




(j)    Any proceeds received by the Partnership as a result of the sale of the
Partnership’s interest in any Venture in accordance with this Section 14.2 shall
be distributed to the Partners in accordance with Section 5.1 of this Agreement.
(k)    Notwithstanding anything contained in this Section 14.2 to the contrary,
whether any direct or indirect interest in any Sale Project is sold to BHMF GP
or a third‑party buyer, such Sale Project shall be sold in accordance with the
terms, provisions and conditions set forth in Section 2.6(b) of this Agreement.
Notwithstanding anything contained in this Section 14.2 to the contrary, (i) in
the event the Buy / Sell set forth in an Exiting Venture Agreement for an
Existing Project or Major Dispute Project Sale Right set forth in a New Venture
Agreement for a New Project, has been exercised prior to the Limited Partner’s
exercise of its rights under this Section 14.2 with respect to such Project,
then such Buy / Sell or Major Dispute Project Sale Right shall control and the
Limited Partner shall not be permitted to exercise its rights under this
Section 14.2 with respect to such Project, (ii) in the event the Limited Partner
has exercised its rights under this Section 14.2 with respect to a Project prior
to either party’s exercise of the Buy / Sell set forth in the Existing Venture
Agreement for an Existing Project or the Partnership’s exercise of the Major
Dispute Project Sale Right set forth in the New Venture Agreement for such New
Project, then the Limited Partner’s exercise of its rights under this
Section 14.2 with respect to such Project shall control and the Buy / Sell set
forth in the Existing Venture Agreement and the Major Project Sale Right set
forth in the New Venture Agreement, for such Project shall not be permitted to
be exercised, (iii) in the event the Limited Partner has delivered a FIRPTA
Event Buy / Sell Election Notice pursuant to Section 14.4(a) of this Agreement
within the six (6) month period required by Section 14.4(a) of this Agreement,
then neither the Limited Partner nor BHMF GP shall be permitted to exercise its
rights under this Section 14.2, and (iv) in the event BHMF GP has exercised the
Special Situation Right, then neither the Limited Partner nor BHMF GP shall be
permitted to exercise its rights under this Section 14.2.
14.3    Special Situation. Upon the occurrence of a Special Situation, BHMF GP,
BHMF REIT or their respective Affiliates or designees, shall have the right (the
“Special Situation Right”) to purchase PGGM’s Interest in the Partnership at any
time on or after the first (1st) anniversary of the date of this Agreement on
the following terms and conditions:
(a)    BHMF GP may exercise the Special Situation Right by giving written notice
to the Limited Partner (the “BHMF GP Buy Notice”) within thirty (30) days after
the date on which the board of directors of BHMF REIT adopts a resolution
specifically authorizing the delivery to the Limited Partner of the BHMF GP Buy
Notice. The date of such BHMF GP Buy Notice is referred to herein as the “BHMF
GP Trigger Date,” Once delivered to the Limited Partner, a BHMF GP Buy Notice
shall be irrevocable.
(b)    The BHMF GP Buy Notice shall specify (i) the most recent reported gross
fair value (the “Proposed Value”) of the Projects substantiated by external
appraisal reports (“Appraisals”) prepared by a reputable national appraisal firm
and calculated on the basis of the Partnership’s going concern (but excluding
therefrom any estimated or actual transaction costs, liquidation costs, breakage
costs, advisors costs or similar costs or expenses relating to or arising from
the exercise of the Special Situation Right, all of which shall be solely for
the account of

90

--------------------------------------------------------------------------------




BHMF GP), (ii) a net asset value for all of Projects as of the BHMF GP Trigger
Date based on such Proposed Value, and (iii) the corresponding price in cash
that the Limited Partner would receive for its entire Interest in the
Partnership calculated pursuant to (c) below if the sale were to close on the
BHMF GP Trigger Date.
(c)    The price payable to the Limited Partner for its Interest shall be the
highest of:
(i)    an amount equal to (w) the PGGM Proportionate Interest in the Proposed
Value determined pursuant to (b) above, plus (x) the sum of: (1) an annual
escalator (which is equal to the product of (a) the Proposed Value, multiplied
by (b) 10%, multiplied by (c) a fraction, the numerator of which shall equal the
actual number of days between (a) the date of the Proposed Value and (b) the
date on which the closing occurs pursuant to Section 14.3(d) below, and the
denominator of which is 365), and (2) the Limited Partner’s Percentage Interest
in the value of other assets at the Partnership level, including, without
limitation, receivables, cash and cash equivalents of the Partnership on the
date on which the closing occurs pursuant to Section 14.3(d) below, less (y) an
amount equal to the Limited Partner’s Percentage Interest in the Partnership’s
outstanding credit lines and the PGGM Proportionate Interest in the mortgage
debt encumbering the Projects, in each case based on its nominal value as of the
date on which the closing occurs pursuant to Section 14.3(d) below (net of mark
to market adjustments to such credit lines and mortgage debt), less (z) the
Limited Partner’s Percentage Interest in all other liabilities of the
Partnership (excluding accrued Incentive Distributions) as of the date on which
the closing occurs pursuant to Section 14.3(d) below. For purposes of
determining the price payable to the Limited Partner in accordance with this
Section 14.3(c)(i), the Limited Partner shall have the right to require updated
Appraisals and to audit the foregoing described liabilities, in each case at the
cost of BHMF GP. If such Appraisals and/or audit reflect a gross fair value of
the Projects that is higher or lower than the Proposed Value, then the Proposed
Value shall be adjusted to match the gross fair value of the Projects reflected
by such Appraisals and/or audit; and
(ii)    An amount equal to (a) the Limited Partner’s unreturned Project Capital
Contributions as of the BHMF GP Trigger Date, plus (b) the applicable amount set
forth in clauses (1) through (3) of this Section 14.3(c)(ii), plus (c) an annual
escalator equal to the product of (x) the sum of the amounts set forth in the
foregoing clauses (a) and (b) of this Section 14.3(c)(ii), multiplied by
(y) 10%, multiplied by (z) a fraction, the numerator of which shall equal the
actual number of days between (a) the BHMF GP Trigger Date and (b) the date on
which the closing occurs pursuant to Section 14.3(d) below, and the denominator
of which is 365):
(1)    if the BHMF GP Buy Notice is issued on or after the first anniversary of
the date of this Agreement but prior to the second anniversary of the date of
this Agreement, an amount necessary to generate a 20% IRR in respect of the
Limited Partner’s aggregate Project Capital Contributions as of the BHMF GP
Trigger Date;
(2)    if the BHMF GP Buy Notice is issued on or after the second anniversary of
the date of this Agreement but prior to the third anniversary of the date of
this Agreement, an amount necessary to generate a 15% IRR in respect of the
Limited Partner’s aggregate Project Capital Contributions as of the BHMF GP
Trigger Date; or

91

--------------------------------------------------------------------------------




(3)    if the BHMF GP Buy Notice is issued on or after the third anniversary of
the date of this Agreement, an amount necessary to generate a 10% IRR in respect
of the Limited Partner’s aggregate Project Capital Contributions as of the BHMF
GP Trigger Date; and
For purposes of this Section 14.3(c)(ii), “unreturned Project Capital
Contributions” means Capital Contributions that have been contributed by the
Limited Partner to the Partnership and which have not been returned to the
Limited Partner.
(iii)    An amount equal to (x) the PGGM Proportionate Interest in all of the
Ventures as of the BHMF GP Trigger Date determined using the purchase price any
third‑party bidder has offered BHMF GP or any of its Affiliates for the BHMF GP
Proportionate Interest in all of the Ventures (exclusive of BHMF GP’s or its
Affiliates interest in any Incentive Distributions or Fees payable to BHMF GP or
its Affiliates pursuant to the terms and provisions of this Agreement) within
one hundred (120) days of the BHMF GP Trigger Date plus (y) an annual escalator
equal to the product of (1) the sum of the amount set forth in the foregoing
clause (x) of this Section 14.3(c)(iii), multiplied by (2) 10%, multiplied by
(3) a fraction, the numerator of which shall equal the actual number of days
between (a) the BHMF GP Trigger Date and (b) the date on which the closing
occurs pursuant to Section 14.3(d) below, and the denominator of which is 365).
(d)    An amount equal to (x) the PGGM Proportionate Interest in all of the
Ventures as of the BHMF GP Trigger Date determined using the purchase price any
third‑party bidder has offered BHMF GP or any of its Affiliates for the BHMF GP
Proportionate Interest in all of the Ventures (exclusive of BHMF GP’s or its
Affiliates interest in any Incentive Distributions or Fees payable to BHMF GP or
its Affiliates pursuant to the terms and provisions of this Agreement) within
one hundred (120) days of the BHMF GP Trigger Date plus (y) an annual escalator
equal to the product of (1) the sum of the amount set forth in the foregoing
clause (x) of this Section 14.3(c)(iii), multiplied by (2) 10%, multiplied by
(3) a fraction, the numerator of which shall equal the actual number of days
between (a) the BHMF GP Trigger Date and (b) the date on which the closing
occurs pursuant to Section 14.3(d) below, and the denominator of which is 365).
(e)    The closing (the “Special Situation Closing”) of the purchase of PGGM’s
Interest in the Partnership pursuant to the Special Situation Right shall occur
on a date (the “Special Situation Closing Date”) which (i) is not less than one
hundred eighty (180) days after the delivery of the BHMF GP Buy Notice and
(ii) on or before the earlier of (1) either (as applicable) (A) the commencement
date of the Listing or (B) the closing date of the Merger or Disposition, or
(2) three hundred sixty (360) days after the delivery by BHMF GP of the BHMF GP
Buy Notice. The Partnership shall continue to make distributions as and when
required pursuant to this Agreement pending closing of the Special Situation
Closing. On the Special Situation Closing Date, the Partners shall execute and
deliver such documents and instruments as are necessary to consummate the
Special Situation Closing. The Limited Partner shall not make any
representations and warranties or give any indemnities in connection with the
sale pursuant to the Special Situation Right (other than those that relate to
representations and indemnities concerning the Limited Partner’s valid ownership
of its Interest in the Partnership free and clear of all liens and encumbrances,
and as to its authority, power and legal right to enter into and consummate such
sale), and such sale shall be

92

--------------------------------------------------------------------------------




on an all‑cash, as‑is basis unless otherwise agreed by the Limited Partner in
its sole discretion. All sale documentation shall be prepared by BHMF GP, and
closing costs and all other charges required to be paid in closing the sale,
other than attorneys’ fees (each party paying its own), shall be paid by BHMF
GP. Stamp, recording, transfer or similar taxes arising in connection with the
sale of its Partnership Interest, if any, shall be paid by the Limited Partner.
14.4    FIRPTA Event Buy / Sell.
(a)    On or prior to the date which is six (6) months following the FIRPTA
Event Trigger Date, the Limited Partner shall have the right to provide BHMF GP
with an irrevocable written notice (a “FIRPTA Event Buy / Sell Election Notice”)
of its election to replace the Project Sale Right set forth in Section 14.2 of
this Agreement with a buy / sell procedure under each New Venture Agreement (the
“FIRPTA Buy / Sell”), as more particularly described in Section 14.4(b) of this
Agreement. The date on which BHMF GP receives the FIRPTA Event Buy / Sell
Election Notice is referred to herein as the “FIRPTA Event Buy / Sell Election
Date.” If the Limited Partner shall fail to deliver the FIRPTA Event Buy / Sell
Election Notice to BHMF GP prior to the expiration of such six (6) month period,
then the Limited Partner shall no longer have the right to replace the Project
Sale Right set forth in Section 14.2 of this Agreement with the FIRPTA Buy /
Sell.
(b)    If the Limited Partner has delivered a FIRPTA Event Buy / Sell Election
Notice to BHMF GP within the six (6) month period set forth in Section 14.4(a),
then at any time from and after the date which is six (6) months following the
FIRPTA Event Buy / Sell Election Date, either (1) BHMF REIT, or its applicable
Affiliate, the BHMF REIT Sponsored Investment Program or the BHMF REIT Venture
that is a party to the applicable New Venture Agreement, or (2) the Partnership
shall have the right to initiate the FIRPTA Event Buy / Sell and the FIRPTA
Event Buy / Sell Procedures under any New Venture Agreement with respect to a
New Project. The General Partner shall, at the election of the Limited Partner,
(i) cause the Partnership to initiate the FIRPTA Event Buy / Sell and the FIRPTA
Event Buy / Sell Procedures under any New Venture Agreement with respect to a
New Project, and (ii) direct the Partnership to take all Partnership actions
under the FIRPTA Event Buy /Sell Procedures under any New Venture Agreement on
behalf of the Partnership.
(c)    Notwithstanding the foregoing or anything contained herein to the
contrary, neither (1) BHMF REIT, or its applicable Affiliate, the BHMF REIT
Sponsored Investment Program or the BHMF REIT Venture that is a party to the
applicable New Venture Agreement, nor the Partnership, shall have the right to
initiate the FIRPTA Event Buy / Sell and the FIRPTA Event Buy / Sell Procedures
under any New Venture Agreement (i) if the Limited Partner shall fail to deliver
the FIRPTA Event Buy / Sell Election Notice to BHMF GP prior to the expiration
of the six (6) month period set forth in Section 14.4(a), (ii) in the event the
Termination Event has occurred, (iii) with respect to any New Project for which
the Major Dispute Project Sale Right set forth in the New Venture Agreement
applicable to such New Project has been initiated as of the delivery of the
FIRPTA Event Buy / Sell Election Notice, (iv) with respect to any Existing
Project for which the Buy / Sell set forth in the Existing Venture Agreement
applicable to such Existing Project has then been initiated or (v) in the event
BHMF GP has exercised the Special Situation Right.

93

--------------------------------------------------------------------------------





ARTICLE 15
MISCELLANEOUS
15.1    Notices. All notices and demands under this Agreement shall be in
writing and may be either delivered personally (which shall include deliveries
by courier), by email (with request for assurance of receipt in a manner
appropriate with respect to communications of that type), or mailed, postage
prepaid, by registered air mail, return receipt requested:
If to the Limited Partner, addressed as follows:


Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer B.V.
Noordweg Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Werner Sohier and Steven Zeeman
Email: werner.sohier@pggm.n1
              steven.zeeman@pggm.n1

with a copy to (only when the Limited Partner’s signature is required):


Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer B.V.
Noordweg Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Reinoud Soons and Ismo Meijer
Email: reinoud.soons@pggm.nl
                ismo.meijer@pggm.nl
If to the General Partner, addressed as follows:


REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: Mark Alfieri, Ross Odland and Dan Rosenberg
Email: malfieri@behringerharvard.com
rodland@behringerharvard.com
drosenberg@behringerharvard.com

Unless delivered personally or by email as above (which shall be deemed
delivered on the next Business Day following the date of such personal delivery
or email, provided that such day is

94

--------------------------------------------------------------------------------




a business day in the recipient’s jurisdiction, or otherwise on the following
business day in such jurisdiction), any notice shall be deemed to have been
given when received by its addressee. Any party hereto may designate a different
address to which notices and demands shall thereafter be directed by written
notice given in the same manner and directed to the other party at its office
hereinabove set forth.
15.2    Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the some instrument. In addition, this Agreement may contain
more than one counterpart of the signature page, and this Agreement may be
executed by the affixing of the signature (or one of the several signatures) of
each of the Partners to any of such counterpart signature pages; all of such
counterpart signature pages shall be read as though one, and they shall have the
same force and effect as though all of the signers had signed a single signature
page.
15.3    Amendments. This Agreement may be amended from time to time only with
the unanimous written Consent of the Partners. Any waiver of any provision of
this Agreement shall require the Consent of the party from whom such waiver is
sought.
15.4    Additional Documents. The General Partner may cause to be filed with any
governmental agency any Applications for Authority and, where applicable,
certificates of cancellation or certificates of dissolution as may be required
by the laws of the State of Delaware or other jurisdiction where the Partnership
is organized or doing business. Each party hereto agrees to execute, with
acknowledgment or affidavit, if required by the General Partner, any and all
documents and writings that may be necessary or expedient in connection with the
creation of the Partnership and the achievement of its purposes, provided that
no such document or writing may modify this Agreement.
15.5    Validity. If any provision of this Agreement or the application of such
provision to any Person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those with respect to which it is held invalid, shall not be affected
thereby and shall continue to be binding and in force.
15.6    Governing Law. This Agreement and the rights of the parties hereunder
shall be governed by and interpreted in accordance with the internal laws of the
State of Delaware. Except as otherwise provided herein, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act.
15.7    Waiver. The waiver by any party hereto of the breach of any term,
covenant, agreement or condition herein contained shall not be deemed a waiver
of any subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict
performance by any other party hereto of the terms, covenants, agreements and
conditions herein contained.

95

--------------------------------------------------------------------------------




15.8    Consent and Approval. Whenever under this Agreement the Consent of any
Partner is required or permitted, such Consent may be evidenced by a written
consent signed by an authorized representative of such Partner.
15.9    Waiver of Partition. The Partners hereby agree that the assets of the
Partnership are not and will not be suitable for partition. Accordingly, each of
the Partners hereby irrevocably waives any and all rights (if any) that it may
have to maintain any action for partition of any of the assets of the
Partnership.
15.10    Binding Effect. Except as herein otherwise provided, this Agreement
shall be binding upon and inure to the benefit of the parties, their legal
representatives, heirs, administrators, executors, successors and permitted
assigns.
15.11    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the formation and operation of the Partnership; it
supersedes any prior agreements or understandings among them and it may not be
modified or amended in any manner other than pursuant to Section 15.3.
15.12    Captions. Captions and headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope of this Agreement or any provision hereof.
15.13    No Strict Construction. The language used in this Agreement is that
chosen by the parties hereto to express their mutual understanding and intent,
and no rule of strict construction shall be applied against any Person in
interpreting this Agreement.
15.14    Identification. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in either the masculine or the neuter gender shall
include the masculine, feminine and neuter.
15.15    Recourse to the General Partner. ANYTHING CONTAINED HEREIN TO THE
CONTRARY NOTWITHSTANDING, NO PERSONAL LIABILITY OR PERSONAL DEFICIENCY JUDGMENT
SHALL BE ASSERTED OR ENFORCED AGAINST ANY PARTNERS OF THE GENERAL PARTNER,
AGAINST THE TRUSTEES, OFFICERS, EMPLOYEES, AGENTS, PARTNERS, MEMBERS,
SHAREHOLDERS OR PRINCIPALS OF SUCH PARTNERS, OR AGAINST THE ASSETS OF ANY SUCH
PARTIES, FOR PAYMENT OF ANY AMOUNT HEREUNDER OR FOR OBSERVANCE OR PERFORMANCE OF
ANY OF THE OBLIGATIONS OF THE GENERAL PARTNER OR THE PARTNERSHIP.
15.16    Recourse to the Limited Partner. STICHTING DEPOSITARY PGGM PRIVATE REAL
ESTATE FUND HAS EXECUTED THIS AGREEMENT, ACTING IN ITS OWN NAME BUT IN ITS
CAPACITY AS DEPOSITARY OF AND FOR THE ACCOUNT AND RISK OF PGGM PRIVATE REAL
ESTATE FUND. PGGM PRE FUND IS NEITHER A PARTNERSHIP (PERSONENVENNOOTSCHAP) NOR A
LEGAL ENTITY (RECHTSPERSOON) UNDER DUTCH LAW. THEREFORE, ANY CLAIMS AGAINST THE
PGGM PRE FUND AND/OR THE DEPOSITARY ARE AGAINST THE DEPOSITARY AS SUCH, AND NOT
AGAINST THE

96

--------------------------------------------------------------------------------




PARTICIPANTS IN THE PGGM PRE FUND WHO, ACCORDINGLY, ARE NOT LIABLE FOR THESE
CLAIMS. RECOURSE FOR SUCH CLAIMS SHALL BE LIMITED TO THE ASSETS HELD BY THE
DEPOSITARY ON BEHALF OF THE PGGM PRE FUND. THIS LIMITATION OF THE PGGM PRE
FUND’S LIABILITY APPLIES DESPITE ANY OTHER PROVISION OF THIS AGREEMENT AND
EXTENDS TO ALL LIABILITIES AND OBLIGATIONS OF THE PGGM PRE FUND IN ANY WAY
CONNECTED WITH ANY REPRESENTATION, WARRANTY, CONDUCT, OMISSION, AGREEMENT OR
TRANSACTION RELATED TO THIS AGREEMENT. NO PARTY TO THIS AGREEMENT MAY SUE PGGM
PRE FUND IN ANY CAPACITY OTHER THAN AS THE DEPOSITARY.
15.17    Remedies Not Exclusive. Except as otherwise provided herein, any
remedies herein contained for breaches of obligations hereunder shall not be
deemed to be exclusive and shall not impair the right of any party to exercise
any other right or remedy, whether for damages, injunction or otherwise;
provided that Disputes shall be submitted exclusively to Arbitration in
accordance with Section 8.7.
15.18    Use of Behringer Harvard Trade Name. If any third parties or any
Partner other than BHMF REIT or its Affiliate acquires the Interest of the
General Partner (or if the property management agreement between any Subsidiary
REIT (or any subsidiary thereof) and any Affiliate of BHMF REIT is terminated
for any reason), then the Partnership shall cease (and, if applicable, shall
cause such Subsidiary REIT (and any subsidiary thereof) to cease) to use the
name “Behringer Harvard”, or any other name then being used, owned, licensed or
held by BHMF REIT, within 30 days of such event, unless BHMF GP agrees in
writing to allow the continued use of such name beyond such 30‑day period.
15.19    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
15.20    Public Disclosure.
(a)    The General Partner shall not make (or permit any of its Affiliates), nor
shall the Limited Partner make (or permit any of its Affiliates to make), any
public disclosure relating to the subject matter of this Agreement or any
Venture Agreement (whether by way of the issuance of a press release, public
announcement or otherwise) without the prior written Consent of the other
Partner, which Consent may not be unreasonably withheld so long as such public
disclosure is otherwise in compliance with this Agreement; provided that,
without the Consent of the other Partner, any such Person may make (i) any
public disclosure it reasonably believes is required by applicable law, rule or
regulation (in which event the General Partner or the Limited Partner, as the
case may be, shall use reasonable efforts to advise the other thereof prior to
the making of such disclosure); or (ii) such disclosure as may be reasonably
necessary to enforce any provision of this Agreement or any Venture Agreement.
Notwithstanding anything in this Section 15.20 or elsewhere in this Agreement to
the contrary, (A) PGGM PRE Fund shall be authorized to make available on its
websites and the investors in the PGGM PRE Fund shall be authorized to make
available on their respective websites the following information regarding the
Partnership: (i) asset category

97

--------------------------------------------------------------------------------




(i.e., real estate/multifamily); (ii) company manager or sponsor (i.e.,
Behringer‑Harvard); (iii) country of investment (i.e., United States); (iv) the
name of the Partnership; (v) a brief description of the general business,
investment strategy and Investment Guidelines of the Partnership; (vi) the year
in which PGGM PRE Fund’s investment in the Partnership was made; (vii) the
aggregate Capital Commitment of the PGGM PRE Fund in the Partnership, and
(B) PGGM PRE Fund shall be authorized to (i) provide copies of this Agreement
and the forms of Venture Agreement to investors in the PGGM PRE Fund and
(ii) disclose a general description of this Agreement and the forms of Venture
Agreements to potential investors in the PGGM PRE Fund, provided in the case of
clauses (B)(i) and (ii) such investor or potential investor is subject to an
agreement containing confidentiality covenants equivalent to those contained in
this Agreement in respect of any such disclosure.
(b)    Subject to Section 15.20(a), if (x) the General Partner (or any of its
Affiliates), or (y) the Limited Partner (or any of its Affiliates), desires to
make public disclosure relating to the subject matter of this Agreement or any
Venture Agreement, such Partner shall provide to the other Partner a draft of
the proposed disclosure for its review and comment and shall otherwise cooperate
with the other Partner with respect to such proposed disclosure. The other
Partner may make any comments or suggested changes to such disclosure within
three (3) Business Days of its receipt of the proposed disclosure. The Partner
seeking approval of such disclosure shall consider and use reasonable efforts to
address or otherwise take into account the comments or suggested changes on such
disclosure made by the other Partner and shall submit a revised draft of the
proposed disclosure, if applicable, to the other Partner, and the other Partner
shall not unreasonably withhold its Consent to such disclosure; provided that,
if the other Partner has not provided any comments or suggested changes within
such three (3) Business Days, the other Partner will be deemed to have granted
its Consent to the disclosure as proposed to it.
(c)    Notwithstanding anything contained herein to the contrary, the Partners
hereby agree that in connection with any submission of this Agreement or any
Venture Agreement to the Securities and Exchange Commission, BHMF GP shall have
the right on behalf of itself and the Partnership to request an order granting
confidential treatment with respect to this Agreement and such Venture Agreement
pursuant to Rule 24b‑2 of the Securities Exchange Act of 1934, as amended. The
Limited Partner hereby agrees to reasonably cooperate with BHMF GP in requesting
and obtaining such order granting confidential treatment.
15.21    PGGM Exclusions Policy, etc. The General Partner agrees that the
Partnership shall apply the PGGM PRE Fund’s exclusions policy as of the date
hereof (the “PGGM Exclusions Policy”) which refers to the PGGM exclusions list
(the “PGGM Exclusions List”) attached hereto as Exhibit EE. For the avoidance of
doubt, the PGGM Exclusions Policy is not intended to prohibit, and the
prohibition against investing in the securities of a company does not extend to,
entering into or assuming either leases or supply or services contracts with any
company otherwise covered by the PGGM Exclusions Policy or the PGGM Exclusion
List.The General Partner acknowledges that the PGGM PRE Fund may, from time to
time, require additional exclusions to be added to the PGGM Exclusions List
(each, an “Additional PGGM Exclusion”); provided that such Additional PGGM
Exclusions shall not be materially different from the exclusions attached hereto
as Exhibit EE. The General Partner agrees that the PGGM PRE Fund has the right
to update the PGGM

98

--------------------------------------------------------------------------------




Exclusions List with Additional PGGM Exclusions twice a year; provided that such
update and Additional PGGM Exclusions shall not be materially different from the
exclusions attached hereto as Exhibit EE. In the event PGGM PRE Fund notifies
the General Partner in writing of any Additional PGGM Exclusion, the General
Partner agrees to use its commercially reasonable efforts not to make any
investments on behalf of the Partnership that violate such Additional PGGM
Exclusion. For the avoidance of doubt, the General Partner hereby confirms that
the Partnership shall at no time invest in any publicly traded United States
real estate investment trusts or taxable Australian property within the meaning
of Division 855 of the Australian Income Tax Assessment Act (1997).
15.22    RIRE. The General Partner shall adhere to the Responsible Investment
Policy for Real Estate (the “RIRE”) attached hereto as Exhibit FF. As of the
date hereof, the General Partners not aware of any conflict between the terms of
this Agreement and the RIRE. The General Partner acknowledges that the PGGM PRE
Fund may from time to time update the RIRE in a manner that is not materially
different than the RIRE attached hereto as Exhibit FF, in which case the General
Partner will use its commercially reasonable efforts to adhere to such updates.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



99

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of the date of this Agreement set forth above.
General Partner:
 
REIT MP GP, LLC, a Delaware limited liability company




By: /s/ Mark T.Alfieri   
Name: Mark T. Alfieri
Title: President
Limited Partner:
 
STICHTING DEPOSITARY PGGM PRIVATE REAL ESTATE FUND, acting in its capacity as
depositary of and for the account and risk of PGGM Private Real Estate Fund,
represented by PGGM Vermogensbeheer B.V. as its attorney‑in‑fact




By: /s/ A.B. Pasma   
Name: A.B. Pasma
Title: Director




By: /s/ G.R. Bagijn   
Name: G.R. Bagijn
Title: Attorney‑in‑fact






Signature Page to Fourth Amended and Restated Agreement of Limited Partnership

--------------------------------------------------------------------------------




JOINDER
By its execution of this Joinder attached to the Fourth Amended and Restated
Agreement of Limited Partnership of Monogram Residential Master Partnership I LP
(as it may be amended, modified, supplemented or restated from time to time, the
“Agreement”), Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation
(“BHMF REIT”), hereby (A) covenants and agrees (i) that it will cause BHMF GP to
duly and timely perform each and every obligation of the General Partner under
the Agreement, and (ii) it is jointly and severally liable with BHMF GP for each
and every representation, warranty, covenant and other obligation of the General
Partner under the Agreement, and (B) agrees to grant the License pursuant to
Section 15.18 of the Agreement. For the avoidance of doubt, BHMF REIT also
hereby covenants and agrees that the foregoing covenants and agreements in
clauses (A)(i) and (ii) shall survive (x) the Transfer of BHMF GP’s Interest as
the General Partner and/or substitution of a new General Partner, provided that
the transferee of such Interest or new General Partner is an Affiliate of BHMF
REIT, and (y) any amendment of, or waiver of any provision contained in, the
Agreement in accordance with the terms of the Agreement. Terms capitalized but
not otherwise defined in this Joinder have the same meanings as in the
Agreement.
IN WITNESS WHEREOF, this Joinder has been executed by the undersigned as of the
date of the Agreement.
 
 
BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By: /s/ Mark T. Alfieri   
Name: Mark T. Alfieri
Title: President & Chief Operating Officer








--------------------------------------------------------------------------------




EXHIBIT A

PARTNERS; ADDRESSES; PERCENTAGE INTERESTS
Partner
Percentage 
Interest
General Partner
 
REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
1.0
%
Limited Partner


 
Stichting Depositary PGGM Private Real Estate Fund, a Dutch foundation, acting
in its capacity as depositary of and for the account and risk of PGGM Private
Real Estate Fund, a Dutch fund for the joint account of the participants (fonds
voor gemene rekening)
c/o PGGM Vermogensbeheer B.V. Noordweg‑Noord 150 P.O. Box 117 3700 AC Zeist The
Netherlands
99.0
%
Total
100
%






Exhibit A-1

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT B

INVESTMENT GUIDELINES
Property Type
In addition to the characteristics set forth in the definition of “Project,”
each Project will be one for which BHMF REIT believes it will be able to create
added value, including without limitation, by one or more of the following
means: (1) Project development, (2) completion of Project leasing, (3) changing
property management or leasing agents, (4) providing additional capital to add
or complete amenities, or (5) combining Projects in a given market to achieve
economies of scale.
Location
Each Project will be located in one of the top 31 Metropolitan Statistical Areas
(“MSAs”) of the United States or the MSA for (i) Charlotte‑Gastonia‑Concord or
(ii) Austin‑Round Rock. The focus will be on markets (and submarkets) with
population density, economic diversity and employment and population growth,
with Projects in either “urban in‑fill” or “path of progress” locations.
Quality
Only “Class A” quality, well‑located properties that possess market‑competitive
features and amenities will be considered for Projects.
Transaction Size
Subject to the “Investment Restrictions” below, each Project will have a
purchase price and/or development cost of between *** and between *** units with
an average unit size of *** square feet.
Investment Structure
It is expected that each Subsidiary REIT will either (i) acquire direct
ownership of its Project, or (ii) provide mezzanine or other financing for such
Project that may or may not be converted into an ownership interest in the
Project; provided, however, that a joint venture with an experienced development
and/or operating partner may also be considered as long as the applicable
Subsidiary REIT acquires the majority interest in such joint venture and the
joint venture agreement provides the Subsidiary REIT with appropriate liquidity
and control mechanisms.
Economics
For a Project to be developed or under development at the time a Subsidiary REIT
(or a subsidiary thereof) acquires a controlling equity interest in such
Project, at the time of such acquisition the expected total cost of such Project
will be less than *** of its expected value upon sufficient lease up for the
stabilization of the Project’s operations. For a Project acquired by a
Subsidiary REIT (or a subsidiary thereof) after its development but not more
than three years after the issuance of its

Exhibit B-1

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

final certificate of occupancy, the purchase price shall be equal to or less
than ***. In the case of a Project described in either clause (i) or
(ii) immediately above, based on a holding period of five years after
stabilization of such Project, the projected IRR to the Partnership will be
greater than *** on an unleveraged basis and greater than *** on a leveraged
basis.
Holding Period
The minimum holding period for each Project will be *** years after the later of
(x) receipt of a certificate of occupancy for the Project and (y) the purchase
of an interest in the Project.
Investment Restrictions
Once the aggregate proportional amount of the Ventures in the portfolio of
Projects in which they have invested has reached a Gross Asset Value of ***, the
Partnership will not invest in a Project if, as a result, either (i) more than
*** of the Partnership’s maximum equity capital would be invested in a single
Project, or (ii) more than *** of the Partnership’s maximum equity capital would
be invested in Projects in a single MSA. For this purpose, “Gross Asset Value”
means the gross asset value, as determined by the applicable Venture based on
(A) internal valuations of a Project in accordance with traditional real estate
principles, and (B) additions to the internal valuations (or updates thereof or
cost) described in clause (i) hereof to reflect capital expenditures made
subsequent to the date of the applicable internal valuation or update. If a
material event occurs which could affect the Gross Asset Value, the Venture may,
but shall not be required to, perform an updated internal valuation of such
Project. Any Project in which the Venture (i) owns less than 100% direct or
indirect ownership of such Project or (ii) has provided mezzanine or other
financing for such Project shall be valued by beginning with the value of the
entire Project (determined as described above) and reducing that value to equal
what the Venture would receive in the event the entire Project were sold for
that value.



Exhibit B-2

--------------------------------------------------------------------------------




EXHIBIT C

FORM OF NOTICE OF COMMITMENT
Stichting Depositary PGGM Private Real Estate Fund,
a Dutch foundation, acting in its capacity as
depositary of and for the account and risk of
PGGM Private Real Estate Fund, a Dutch fund for
the joint account of the participants
(fonds voor gemene rekening)
c/o PGGM Vermogensbeheer B.V.
Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attn: ____________________
In accordance with and subject to the provisions of the Fourth Amended and
Restated Agreement of Limited Partnership (as amended, modified, supplemented or
restated from time to time, the “Agreement”) of Monogram Residential Master
Partnership I LP, a Delaware limited partnership (the “Partnership”), between
the undersigned and Stichting Depositary PGGM Private Real Estate Fund, a Dutch
foundation, acting in its capacity as depositary of and for the account and risk
of PGGM Private Real Estate Fund, a Dutch fund for the joint account of the
participants (fonds voor gemene rekening (“PGGM PRE Fund”), the undersigned
hereby agrees with respect to the Project identified below and based on the
Notice of PGGM Proportionate Interest delivered by PGGM PRE Fund with respect to
such Project, to contribute to the Partnership in accordance with the applicable
terms of the Agreement, the amount set forth below with respect to the
[development, acquisition or mezzanine financing of] of the Project and agrees
to contribute, or to cause an Affiliate, a BHMF REIT‑Sponsored Investment
Program or a BHMF REIT Venture to contribute, to the applicable Venture in
accordance with the applicable Venture Agreement the amount set forth below:
 
Total
Commitment 
for this Project
Amount to be
Contributed for 
this Capital Call
Amount of commitment or Capital Contribution to the Partnership
$
$
Amount of commitment or capital contribution to applicable Venture
$
$
Project: [Identify]
 
 

The aggregate amount which the undersigned has agreed to contribute, and, if
applicable to cause its Affiliate, a BHMF REIT‑Sponsored Investment Program or a
BHMF REIT Venture to contribute, as shown above represents [__]% of the total
capital of $______. The Partnership’s share of the total required capital is
$______ for the applicable Venture to make the proposed [acquisition]

Exhibit C-1

--------------------------------------------------------------------------------




[development] [mezzanine financing] of the Project, as reflected in the related
Investment Proposal to which this Notice of Commitment relates.
Pursuant to the terms of the Agreement, you are required to make a Capital
Contribution to the Partnership for 99.0% of the amount to be contributed by the
Partnership in immediately available funds in U.S. dollars, which equals
$__________, on the ___ day of __________, 200_ [Note: Not less than ten (10)
Business Days from this Notice of Commitment].
The obligations of the undersigned to make, or to cause to be made, such capital
contributions are subject only to the satisfaction of the conditions precedent
set forth in Section 3.1 of the Agreement and to the satisfaction of the
conditions precedent set forth in Section 3.1 of the applicable Venture
Partnership Agreement.
Capitalized terms used in this Notice of Commitment that are not otherwise
defined have the meanings given to them in the Agreement.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]

Exhibit C-2

--------------------------------------------------------------------------------




This Notice of Commitment is executed on this ___ day of __________, 20__.
 
 
REIT MP GP, LLC, a Delaware limited liability company




By:   ___________________
Name:   _________________
Title:   __________________








Exhibit C-3

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF SUBSIDIARY REIT LIMITED LIABILITY COMPANY AGREEMENT

(Attached)





Exhibit D-1

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT
OF
[_________________________] REIT, LLC
(a Delaware limited liability company)



--------------------------------------------------------------------------------

______ __, 20__









--------------------------------------------------------------------------------




ARTICLE 1
 
DEFINITIONS
 
1


 
 
 
 
 
 
ARTICLE 2
 
ORGANIZATION
 
5


2.1
 
 
Formation
 
5


2.2
 
 
Name
 
5


2.3
 
 
Certificate
 
5


2.4
 
 
Principal Place of Business
 
6


2.5
 
 
Registered Office and Registered Agent
 
6


2.6
 
 
Term
 
6


2.7
 
 
Purposes and Powers
 
6


2.8
 
 
Effectiveness of this Agreement
 
8


2.9
 
 
Qualification as a Real Estate Investment Trust
 
8


 
 
 
 
 
 
ARTICLE 3
 
CAPITAL
 
9


3.1
 
 
Interests in the REIT
 
9


3.2
 
 
Issuance of Interests in the REIT
 
9


3.3
 
 
Designation of Class A Preferred Units
 
10


 
 
 
 
 
 
ARTICLE 4
 
DISTRIBUTIONS
 
15


4.1
 
 
Cash Distributions
 
15


4.2
 
 
Withholding
 
15


 
 
 
 
 
 
ARTICLE 5
 
MEMBERS
 
16


5.1
 
 
Limitations of Liability
 
16


5.2
 
 
No Termination
 
16


 
 
 
 
 
 
ARTICLE 6
 
EXCESS UNIT PROVISIONS
 
16


6.1
 
 
Definitions
 
16


6.2
 
 
Ownership Limitation
 
18


6.3
 
 
Excess Units
 
19


6.4
 
 
Prevention of Transfer
 
20


6.5
 
 
Notice
 
20


6.6
 
 
Information for the REIT
 
20


6.7
 
 
Other Action by Manager
 
21


6.8
 
 
Ambiguities
 
21


6.9
 
 
Modification of Existing Holder Limits
 
21


6.10
 
 
Increase or Decrease in Ownership Limit
 
21


6.11
 
 
Limitations on Changes in Existing Holder and Ownership Limits
 
21


6.12
 
 
Waivers by Manager
 
22


6.13
 
 
Severability
 
22


6.14
 
 
Trust for Excess Units
 
22


6.15
 
 
Distributions on Excess Units
 
22




i

--------------------------------------------------------------------------------




                                                                                
6.16
 
 
Voting of Excess Units
 
22


6.17
 
 
Non-Transferability of Excess Units
 
22


6.18
 
 
Call by the REIT on Excess Units
 
23


 
 
 
 
 
 
ARTICLE 7
 
TRANSFERS
 
23


7.1
 
 
Transfer of Interests in the REIT
 
23


 
 
 
 
 
 
ARTICLE 8
 
MANAGER
 
24


8.1
 
 
Appointment of the Manager
 
24


8.2
 
 
Rights, Duties and Powers of the Manager
 
25


8.3
 
 
Business with Affiliates; Other Activities
 
26


 
 
 
 
 
 
ARTICLE 9
 
DISSOLUTION AND TERMINATION
 
27


9.1
 
 
Events of Dissolution
 
27


9.2
 
 
Application of Assets
 
28


9.3
 
 
Procedural and Other Matters
 
29


 
 
 
 
 
 
ARTICLE 10
 
APPOINTMENT OF ATTORNEY-IN-FACT
 
29


10.1
 
 
Appointment and Powers
 
29


10.2
 
 
Presumption of Authority
 
29


 
 
 
 
 
 
ARTICLE 11
 
MISCELLANEOUS
 
30


11.1
 
 
Notices
 
30


11.2
 
 
Access to Information; Books and Records
 
30


11.3
 
 
Word Meanings
 
30


11.4
 
 
Successors
 
30


11.5
 
 
Amendments
 
30


11.6
 
 
Waiver
 
31


11.7
 
 
Applicable Law
 
31


11.8
 
 
Title to REIT Assets
 
31


11.9
 
 
Severability of Provisions
 
31


11.10
 
 
Headings
 
31


11.11
 
 
Further Assurances
 
31


11.12
 
 
Counterparts
 
32


11.13
 
 
Entire Agreement
 
32


11.14
 
 
Jurisdiction; Venue
 
32


11.15
 
 
Appointment of the Paying Agent
 
32






ii

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT

OF

[___________________] REIT, LLC
(a Delaware limited liability company)
THIS LIMITED LIABILITY COMPANY AGREEMENT of [_________] REIT, LLC, a Delaware
limited liability company (the “REIT”), dated and effective as of [_____],
20[__], is entered into by and among those Persons who have executed this
Agreement or a counterpart hereof, or who become parties hereto pursuant to the
terms of this Agreement.
WITNESSETH
WHEREAS, the REIT was formed on [_____ __], 20[__], at which time the
Certificate was filed with the Secretary of State of Delaware;
WHEREAS, ___________________, a Delaware [limited liability company] (the
“Company”), is the Manager and a Member of the REIT;
WHEREAS, the REIT will elect to be taxed as a real estate investment trust under
Sections 856‑860 of the Code; and
WHEREAS, this Agreement shall constitute the “limited liability company
agreement” (within the meaning of the Act) of the REIT, and shall be binding
upon all Persons now or at any time hereafter that are Members.
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and of other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, intending legally
to be bound, hereby agree as follows:

ARTICLE 1
DEFINITIONS


Capitalized terms used in this Agreement (including exhibits, schedules and
amendments) shall have the meanings set forth below or in the Section of this
Agreement referred to below, except as otherwise expressly indicated or limited
by the context in which they appear in this Agreement. All terms defined in this
Agreement in the singular have the same meanings when used in the plural and
vice versa. Accounting terms used but not otherwise defined shall have the
meanings given to them under generally accepted accounting principles.
References to Sections, Articles and Exhibits refer to the sections and articles
of, and the exhibits to, this Agreement, unless the context requires otherwise.
“Act” means the Delaware Limited Liability Company Act, as amended.

1

--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, (i) any Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person, or (ii) any
Person that is an officer, general partner or trustee of, or serves in a similar
capacity with respect to, the specified Person or of which the specified Person
serves in a similar capacity. For this purpose, the term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agreement” means this Limited Liability Company Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time as
herein provided.
“Best Efforts” has the meaning ascribed thereto in Section 8.2(a)(iii).
“BHMF REIT” means Behringer Harvard Multifamily REIT I, Inc., a Maryland
corporation.
“BHMF REIT‑Sponsored Investment Program” means an Entity formed or advised by
BHMF REIT or one of its Affiliates to invest in real estate and real
estate‑related investments.
“BHMF REIT Venture” means an Entity formed or owned by BHMF REIT or one of its
Affiliates and one or more third party investment and/or development partners
for the purpose of investing in and/or developing real estate and/or real estate
related assets.
“Capital Contribution” means the amount of cash and the fair market value of
other property contributed to the REIT from time to time by a Member as set
forth on Exhibit A.
“Certificate” means the “Certificate of Formation” of the REIT, as originally
filed with the office of the Secretary of State of the State of Delaware on
[______], 20[__], as amended, restated, supplemented or otherwise modified from
time to time as herein provided.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and, to the extent applicable, any Treasury Regulations promulgated thereunder.
“Company” has the meaning ascribed thereto in the recitals to this Agreement, in
its capacity as the Manager and a Member of the REIT, including, without
limitation, any successor or assign of the Company.
“Company Agreement” means that certain Limited Liability Company Agreement of
the Company, dated as of [_____ __], 20[__], as amended from time to time in
accordance with the terms thereof.
“Domestically‑Controlled REIT” means a real estate investment trust that is a
“domestically‑controlled qualified investment entity” for purposes of
Section 897(h)(4)(B) of the Code.

2

--------------------------------------------------------------------------------




“Entity” means any partnership, corporation, business trust, limited liability
company, proprietorship, joint stock company, trust, estate, unincorporated
association joint venture, pension fund, governmental entity, cooperative,
association or other foreign or domestic entity or enterprise.
“FIRPTA Event” means the occurrence of any event or circumstance applicable to
PGGM PRE Fund (as determined by PGGM PRE Fund in its sole and absolute
discretion) that allows PGGM PRE Fund to achieve its tax planning objectives
without the need to own its direct or indirect interest in the Project through a
Domestically‑Controlled REIT, whether pursuant to a repeal, rescission or change
in FIRPTA or otherwise; provided, that a FIRPTA Event shall not occur prior to
the date on which PGGM PRE Fund provides the Manager (or an Affiliate thereof)
with written notice of PGGM PRE Fund’s determination that a FIRPTA Event has
occurred; provided, further that PGGM PRE Fund shall provide the Manager (or an
Affiliate thereof) with written notice of PGGM PRE Fund’s determination of
whether a FIRPTA Event has occurred no later than six (6) months after the
Manager (or an Affiliate thereof) furnishes PGGM PRE Fund with a written request
that PGGM PRE Fund consider whether the occurrence of any event or circumstance
described in this definition has given rise to a FIRPTA Event.
“Indemnified Parties” has the meaning ascribed thereto in Section 5.1(b).
“Liquidator” has the meaning ascribed thereto in Section 9.2(a).
“Manager” means the Company or any other manager or managers of the Company
designated from time to time in accordance with Section 8.1, each which shall be
deemed to be a “manager” within the meaning of the Act.
“Management Company” means Behringer Harvard Multifamily Management Services,
LLC, a Texas limited liability company, and its successors and assigns.
“Management Fee” has the meaning ascribed thereto in Section 8.3(b).
“Members” means all Persons, including, without limitation, any successor or
assign of an existing Member in accordance with the terms of this Agreement,
holding interests in the REIT whose Capital Contributions have been accepted by
the REIT so long as such Persons’ capital is invested in the REIT, and including
each Person admitted as an additional Member of the REIT, as listed from time to
time on Exhibit A in such Person’s capacity as “members” of the REIT within the
meaning of the Act.
“Net Cash Flow” as of the end of any period, means the unrestricted cash of the
REIT as of the end of such period (i.e. cash of the REIT not held for resident
security deposits, lender, development or other escrows or restricted accounts),
less (without any duplication):
(1)any Capital Contributions (A) then held by the REIT, (B) not then invested in
or allocated to the Project and (C) anticipated (in the sole discretion of the
Manager) to be invested in the Project; and

3

--------------------------------------------------------------------------------




(2)    operating reserves for amounts anticipated to be paid during the thirty
(30) day period following the end of such period (as determined by the Manager
in its sole discretion), which amounts include, without limitation, fees,
organizational expenses, budgeted capital expenditures and operating expenses,
including amounts necessary to meet periodic real estate tax and insurance
installment payments, payments on debt service and any required distributions to
the holders of the REIT’s Preferred Units; and
(3)    non‑operating reserves (as determined by the Manager in its sole
discretion), which include, without limitation, capital expenditures, projected
financing costs, non‑budgeted expenditures and escrows, but in no event in
excess of (A) two percent (2.0%), multiplied by (B) the net asset value of the
Project.
“Oversight Fee” has the meaning ascribed thereto in Section 8.3(b).
“Paying Agent” has the meaning ascribed thereto in Section 11.15.
“Percentage Interest” means, as to each Member, its interest in the REIT as
determined by dividing the number of REIT Units owned by such Member by the
total number of REIT Units then issued and outstanding and as set forth on
Exhibit A, as such exhibit may be amended from time to time.
“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
“PGGM PRE Fund” means Stichting Depositary PGGM Private Real Estate Fund (the
“Depositary”), a Dutch foundation, acting in its capacity as depositary of and
for the account and risk of PGGM Private Real Estate Fund (the “Fund”), a Dutch
fund for the joint account of the participants (fonds voor gemene rekening),
together with the Fund.
“Preferred Units” has the meaning ascribed thereto in Section 3.1(b).
“Project” means the multi‑family residential property described on Exhibit B.
“Qualifying Opinion” means a written opinion of outside, reputable tax counsel
licensed to practice law in the United States and acting reasonably.
“Real Estate Proceeds” means proceeds from the direct sale of the Project (as
opposed to proceeds from the sale of interests in the REIT that owns the
Project).
“REIT” has the meaning ascribed thereto in the recitals to this Agreement.
“REIT Asset” means the direct or indirect interest of the REIT in the Project.
“REIT Disposition Requirement” has the meaning ascribed thereto in
Section 8.2(a)(ii).
“REIT Member” means a direct or indirect (through a partnership or limited
liability company) member that is not a U.S. Person and for whom the direct or
indirect receipt of Real

4

--------------------------------------------------------------------------------




Estate Proceeds would have a material adverse tax consequence. For the avoidance
of doubt, PGGM PRE Fund is a REIT Member.
“REIT Units” means the limited liability company interests in the REIT
designated as such with the rights, powers and duties set forth herein, and
expressed in the number set forth on Exhibit A, as such exhibit may be amended
from time to time.
“Securities Act” means the Securities Act of 1933, or any successor thereto, as
amended from time to time.
“Transfer” means to give, sell, assign, pledge, hypothecate, devise, bequeath,
or otherwise dispose of, transfer, or permit to be transferred, during life or
at death. The word “Transfer,” when used as a noun, shall mean any Transfer
transaction.
“Treasury Regulations” means the federal income tax regulations, including any
temporary or proposed regulations, promulgated under the Code, as such Treasury
Regulations may be amended from time to time (it being understood that all
references herein to specific sections of the Treasury Regulations shall be
deemed also to refer to any corresponding provisions of succeeding Treasury
Regulations).
“Units” means the limited liability company interests in the REIT.
“U.S. GAAP” means U.S. generally accepted accounting principles at the time in
effect.
“U.S. Person” means a “U.S. Person” as such term is defined in
Section 7701(a)(30) of the Code.
ARTICLE 2
ORGANIZATION
2.1    Formation. The parties hereto hereby agree to the formation of the
limited liability company known as [__________] REIT, LLC, as a limited
liability company under the provisions of the Act.
2.2    Name. The name of the REIT shall be “[___________] REIT, LLC”. The
business of the REIT shall be conducted under such name or such other names as
the Manager may from time to time designate.
2.3    Certificate. The Manager, and any other Person designated by the Manager,
is hereby authorized to execute, file and record all such certificates and
documents, including amendments to the Certificate, and to do such other acts as
may be appropriate to comply with all requirements for the formation,
continuation and operation of a limited liability company, the ownership of
property and the conduct of business under the laws of the State of Delaware and
any other jurisdiction in which the REIT may own property or conduct business.

5

--------------------------------------------------------------------------------




2.4    Principal Place of Business. The principal place of business shall be
located at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, or at such
other location as may be designated by the Manager.
2.5    Registered Office and Registered Agent. The address of the registered
office of the REIT in the State of Delaware shall be c/o Corporation Service
Company, 2711 Centerville Road, Suite 400, in the city of Wilmington, County of
New Castle, Delaware, or such other place as may be designated from time to time
by the Manager. The name of the registered agent for service of process on the
REIT in the State of Delaware at such address shall be Corporation Service
Company, or such other Person as may be designated from time to time by the
Manager.
2.6    Term. The term of the REIT commenced on the date of the filing of the
Certificate and shall continue until dissolved pursuant to the provisions of
Article 10.
2.7    Purposes and Powers. The REIT is organized for the object and purpose of
providing mezzanine or other financing for, and/or acquiring, developing,
owning, managing, supervising and disposing of the Project, sharing the profits
and losses therefrom and engaging in such activities necessary, incidental or
ancillary thereto and to engage in any other lawful act or activity for which
limited liability companies may be organized under the Act in furtherance of the
foregoing. Notwithstanding any other provision of this Agreement, the REIT, and
the Manager on behalf of the REIT, may execute, deliver and perform such
agreements and documents as the Manager determines are necessary or desirable
for the formation and organization of the REIT. Any provision herein regarding
the purpose and power of the REIT and the authorization (or limitation on
authorization thereof) of actions hereunder may be done through a direct or
indirect subsidiary of the REIT. In furtherance of this purpose, the REIT shall
have all powers necessary, suitable or convenient for the accomplishment of the
aforesaid purpose, subject to the limitations and restrictions set forth in this
Agreement and the Company Agreement, as principal or agent, including, without
limitation, all of the powers that may be exercised by the Manager on behalf of
and, except as specifically provided herein, at the expense of the REIT pursuant
to this Agreement or the Act, and further including, without limitation, the
following:
(i)    to act as general or limited partner, member, joint venturer, manager or
shareholder of any Entity and to exercise all of the powers, duties, rights and
responsibilities associated therewith;
(ii)    to provide mezzanine or other financing for the Project and in
connection therewith acquire, or obtain the right to acquire, an ownership
interest in the Project;
(iii)    to borrow money, encumber assets and otherwise incur recourse and
non‑recourse indebtedness (including, without limitation, the issuance of
guarantees of the payment or performance obligations by any Person) in
connection with or in furtherance of the acquisition or development of or the
financing or refinancing of the Project;
(iv)    to improve, develop, redevelop, construct, reconstruct, maintain,
renovate, rehabilitate, reposition, manage, lease, mortgage and otherwise deal
with the assets and/or businesses of the REIT;

6

--------------------------------------------------------------------------------




(v)    to alter or restructure the REIT’s investment in the Project at any time
during the term of the REIT without any precondition that the Manager make any
distributions to the Members in connection therewith;
(vi)    to enter into, perform and carry out contracts of any kind with any
Person (including, without limitation, Members and their respective Affiliates
and the Manager), necessary to, in connection with, or incidental to the
accomplishment of the purposes of the REIT;
(vii)    to, subsequent to the REIT’s initial investment in the Project, or the
provision of the initial mezzanine or other financing for the Project, provide
additional financing for the Project and otherwise make additional investments
in the Project (including, without limitation, additional investments made to
finance acquisitions or any capital improvements, tenant improvements or other
improvements or alterations to the Project or otherwise to protect the REIT’ s
investment in the Project or to provide working capital with respect to the
Project; to pay the commissions, fees or other charges to Persons that may be
applicable in connection with any transactions entered into by or on behalf of
the REIT;
(viii)    to, either by itself or by contract with others, including, without
limitation, a Person whose stockholders, owners, partners, officers or employees
are stockholders, owners, partners, officers or employees of the Manager or an
Affiliate thereof, have and maintain one or more offices within or without the
State of Delaware and in connection therewith to rent, lease or purchase office
space, facilities and equipment, to engage and pay personnel and do such other
acts and things and incur such other expenses on its behalf as may be necessary
or advisable in connection with the maintenance of such office or offices and
the conduct of the business of the REIT;
(ix)    to purchase the interest of any third party investment and/or
development partners in an entity in which the REIT owns directly or indirectly
any equity interest;
(x)    to open, maintain and close accounts with brokers;
(xi)    to open, maintain and close bank accounts and draw checks and other
orders for the payment of moneys;
(xii)    to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary or advisable or incident to carrying out its
purpose;
(xiii)    to sue and be sued, to prosecute, arbitrate, settle or compromise all
claims of or against third parties, to compromise, arbitrate, settle or accept
judgment with respect to claims of or against the REIT and to execute all
documents and make all representations, admissions and waivers in connection
therewith;
(xiv)    to register or qualify the REIT under any applicable federal or state
laws or foreign laws, or to obtain exemptions under such laws, if such
registration, qualification or exemption is deemed necessary or desirable by the
Manager;

7

--------------------------------------------------------------------------------




(xv)    to form one or more corporations or partnerships or other entities, to
register or qualify such entities and to utilize such corporations, partnerships
or other entities as vehicles for making investments and to otherwise carry out
the business of the REIT and to cause such partnerships, corporations or other
entities to take any action which the Manager would have the authority to take
on behalf of the REIT;
(xvi)    to make any and all elections and filings for federal, state, local and
foreign tax purposes;
(xvii)    to enter into and perform the terms of any credit facility as
guarantor and cause any subsidiary to enter into and perform the terms of any
credit facility as borrower, including, without limitation, repaying borrowings
under any credit facility on behalf of the REIT; to create, and admit as a
Member, any Person that may be necessary, convenient or incidental to the
accomplishment of the purposes of the REIT;
(xviii)    to purchase or repurchase any or all interests in the REIT from any
Person for such consideration as the Manager may determine in its reasonable
discretion (whether more or less than the original issuance price of such
interests in the REIT or the then market value of such interest); and
(xix)    to do such other things and engage in such other activities as the
Manager may deem necessary, convenient or advisable with respect to the conduct
of the business of the REIT, and have and exercise all of the powers and rights
conferred upon limited liability companies formed pursuant to the Act.
2.8    Effectiveness of this Agreement. This Agreement shall govern the
operations of the REIT and the rights and restrictions applicable to the
Members, to the extent permitted by law. Pursuant to Section 18‑101(7)(a) of the
Act, all Persons who become holders of Units shall be bound by the provisions of
this Agreement. The execution by a Person of this Agreement and acceptance
thereof by the Manager in accordance with the terms of this Agreement or the
receipt of Units as a successor or assign of an existing Member in accordance
with the terms of this Agreement shall be deemed to constitute a request that
the records of the REIT reflect such admission, and shall be deemed to be a
sufficient act to comply with the requirements of Section 18‑101(7)(a) of the
Act and to so cause that Person to become a Member as of the date of acceptance
of its Capital Contribution by the REIT and to bind that Person to the terms and
conditions of this Agreement (and to entitle that Person to the rights of a
Member hereunder).
2.9    Qualification as a Real Estate Investment Trust. The Manager shall use
commercially reasonable efforts to cause the REIT to qualify for U.S. federal
income tax treatment as a real estate investment trust under Sections 856
through 860 of the Code. The REIT shall not be a financial institution referred
to in Section 582(c)(2) of the Code nor any insurance company to which
subchapter L of the Code applies. In furtherance of the foregoing, the Manager
shall use its reasonable best efforts to take such actions from time to time as
are necessary, and is authorized to take such actions as in its sole judgment
and discretion are desirable, to preserve the status of the REIT as a real
estate investment trust; provided, however, that if the Manager determines that
it is no longer in the best interests of the REIT to continue to have the REIT
qualify as a real estate

8

--------------------------------------------------------------------------------




investment trust, the Manager may revoke or otherwise terminate the REIT’s real
estate investment trust election pursuant to applicable U.S. federal tax law and
may elect to treat the REIT thereafter as a C corporation, partnership or other
type of Entity as it determines in accordance with applicable tax law.

ARTICLE 3
CAPITAL
3.1    Interests in the REIT.
(a)    REIT Units. Each REIT Unit shall have the rights and be governed by the
provisions set forth in this Agreement; and none of such REIT Units shall have
any preemptive rights, or give the holders thereof any cumulative voting rights.
REIT Units shall be evidenced by entries on Exhibit A. Certificates representing
REIT Units shall not be issued; provided, however, that the Manager may provide
that some or all of the REIT Units shall be certificated.
(b)    Other Interests in the REIT. Subject to Article 6, the Manager may cause
the REIT to issue additional interests in the REIT (in addition to REIT Units)
in one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as the Manager may by resolution provide, including
rights, powers and duties senior to the REIT Units, including, without
limitation, with respect to the rights of the REIT Units to share in REIT
distributions (collectively “Preferred Units”). Preferred Units may include
rights, options, warrants or convertible or exchangeable securities containing
the right to subscribe for or purchase such additional interests in the REIT. If
the Manager determines that it is necessary or desirable to amend this Agreement
or make any filings under the Act or otherwise in order to reference the
existence or creation of a class or series of additional interests in the REIT,
the Manager may, without the consent or approval of any Member, amend this
Agreement or cause such filings to be made (which filings might take the form of
amendments to the Certificate).
3.2    Issuance of Interests in the REIT. Subject to Article 6, the Manager may
accept Capital Contributions from additional Members and additional Capital
Contributions from existing Members at any time. Each such additional Member
shall be admitted as a Member as of the date of acceptance of its Capital
Contribution by the Manager, at which time the Manager shall cause the REIT to
issue to such Person such number of REIT Units or Preferred Units, as determined
by the Manager in its sole discretion. Upon the Manager’s acceptance of a
Capital Contribution from any Person, such Person shall become a party to this
Agreement and a Member of the REIT and the obligations contained herein shall
continue for so long as such Person is a Member. The Manager shall amend
Exhibit A to reflect the admission of additional Members and, if applicable, the
increase in Capital Contributions from existing Members, and the Manager shall
take any other appropriate action in connection therewith. Each Member hereby
consents to any and all admissions of such additional Members and the acceptance
of any and all such additional contributions. The Capital Contribution of any
such additional Members shall be specified by the Manager at the time of
admission of such additional Members. No Member shall be entitled to any
interest or compensation by reason of its Capital Contributions or by reason of
serving as a Member.

9

--------------------------------------------------------------------------------




3.3    Designation of Class A Preferred Units. Pursuant to the authority
contained in Section 3.1(b), the Manager hereby classifies and designates a
series of Preferred Units with the following preferences, conversion and other
rights, voting powers, restrictions, limitations as to distributions,
qualifications, and terms and conditions of redemption.
(a)    Designation and Number. A class of preferred units, designated the “12.5%
Class A Cumulative Redeemable Non‑Voting Preferred Units” (the “Class A
Preferred Units”), is hereby established. The number of Class A Preferred Units
shall be 125.
(b)    Rank. The Class A Preferred Units shall, with respect to distribution
rights and rights upon liquidation, dissolution or winding up of the REIT, rank
senior to all classes or series of REIT Units of the REIT.
(c)    Distributions.
(i)    Holders of the then outstanding Class A Preferred Units shall be entitled
to receive, when and as authorized by the Manager, out of funds legally
available for the payment of distributions, cumulative preferential cash
distributions at the rate of 12.5% per annum of the total of $500.00 liquidation
preference plus all accumulated and unpaid distributions thereon. Such
distributions shall accrue on a daily basis and be cumulative from the first
date on which any Class A Preferred Unit is issued, such issue date to be
contemporaneous with the receipt by the REIT of subscription funds for the
Class A Preferred Units (the “Original Issue Date”). Such distributions
(A) shall be payable semi‑annually in arrears on or before June 30 and
December 31 of each year or, if not a business day, the next succeeding business
day (each, a “Distribution Payment Date”), (B) may be declared on or before a
Distribution Payment Date and (C) may be prepaid, in whole or in part, during
any year. Any distribution payable on the Class A Preferred Units for any
partial distribution period will be computed on the basis of a 360‑day year
consisting of twelve 30‑day months. A “distribution period” shall mean, with
respect to the first “distribution period,” the period from and including the
Original Issue Date to and including the first Distribution Payment Date, and
with respect to each subsequent “distribution period,” the period from but
excluding a Distribution Payment Date to and including the next succeeding
Distribution Payment Date or other date as of which accrued distributions are to
be calculated. Distributions will be payable to holders of record as they appear
in the unit records of the REIT at the close of business on the applicable
record date, which shall be the fifteenth day of the calendar month in which the
applicable Distribution Payment Date falls or on such other date designated by
the Manager of the REIT for the payment of distributions that is not more than
30 nor less than 10 days prior to such Distribution Payment Date (each, a
“Distribution Record Date”).
(ii)    Unless otherwise determined by the Manager, no distributions on Class A
Preferred Units shall be declared by the REIT or paid or set apart for payment
by the REIT at such time as the terms and provisions of any agreement between
the REIT and any party that is not an affiliate of the REIT, including any
agreement relating to the REIT’s indebtedness, prohibit such declaration,
payment or setting apart for payment or provide that such declaration, payment
or setting apart for payment would constitute a breach thereof or a default
thereunder, or if such declaration or payment shall be restricted or prohibited
by law. For purposes of this Section 3.3(c)

10

--------------------------------------------------------------------------------




(ii), “affiliate” shall mean any party that controls, is controlled by or is
under common control with the REIT.
(iii)    Notwithstanding the foregoing, distributions on the Class A Preferred
Units shall accrue whether or not the terms and provisions set forth in
Section 3.3(c)(ii) hereof at any time prohibit the current payment of
distributions, whether or not the REIT has earnings, whether or not there are
funds legally available for the payment of such distributions and whether or not
such distributions are authorized or declared. Furthermore, distributions will
be declared and paid when due in all events to the fullest extent permitted by
law. Accrued but unpaid distributions on the Class A Preferred Units will
accumulate as of the Distribution Payment Date on which they first become
payable.
(iv)    Unless full cumulative distributions on the Class A Preferred Units have
been or contemporaneously are declared and paid or declared and a sum sufficient
for the payment thereof is set apart for payment for all past distribution
periods, no distributions (other than in REIT Units or in any class of preferred
units ranking junior to the Class A Preferred Units as to distributions and upon
liquidation) shall be declared or paid or set aside for payment nor shall any
other distribution be declared or made upon the REIT Units, or any preferred
units of the REIT ranking junior to the Class A Preferred Units as to
distributions or upon liquidation, nor shall any REIT Units, or any preferred
units of the REIT ranking junior to the Class A Preferred Units as to
distributions or upon liquidation be redeemed, purchased or otherwise acquired
for any consideration (or any moneys be paid to or made available for a sinking
fund for the redemption of any such units) by the REIT (except by conversion
into or exchange for other units of beneficial interest of the REIT ranking
junior to the Class A Preferred Units as to distributions and upon liquidation
and except for transfers made pursuant to the provisions of Article 6 of this
Agreement).
(v)    For the avoidance of doubt, and notwithstanding anything to the contrary
in this Agreement, when a distribution is declared or paid (or is declared and
set apart for payment) upon the REIT Units, or any preferred units of the REIT
ranking junior to the Class A Preferred Units as to distributions or upon
liquidation, unless otherwise provided by the Manager, a distribution on the
Class A Preferred Units with respect to the full cumulative distributions on the
Class A Preferred Units for all past distributions periods and the current
distribution period shall be deemed to have automatically been declared and set
apart for payment for all purposes of this Agreement (and such distribution
shall be payable to the holders of record of the Class A Preferred Units on the
record date for the payment of such distribution on the Class A Preferred
Units).
(vi)    When distributions are not paid in full (or a sum sufficient for such
full payment is not so set apart) on the Class A Preferred Units, all
distributions declared upon the Class A Preferred Units shall be declared pro
rata.
(vii)    Any distribution payment made on the Class A Preferred Units shall
first be credited against the earliest accrued but unpaid distribution due with
respect to such units which remains payable. Holders of the Class A Preferred
Units shall not be entitled to any distribution, whether payable in cash,
property or units in excess of full cumulative distributions on the Class A
Preferred Units as described above.

11

--------------------------------------------------------------------------------




(d)    Liquidation Preference.
(i)    Upon any voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the REIT (each, a “Liquidation Event”), the holders of Class A
Preferred Units then outstanding are entitled to be paid out of the assets of
the REIT, legally available for distribution to its Members, a liquidation
preference of $500.00 per unit, plus an amount equal to any accrued and unpaid
distributions to the date of payment, plus, if applicable, the Redemption
Premium (as defined below) then in effect, before any distribution of assets is
made to holders of REIT Units or any class of preferred units of the REIT that
ranks junior to the Class A Preferred Units as to liquidation rights.
(ii)    If upon any Liquidation Event the available assets of the REIT are
insufficient to pay the amount of the liquidating distributions on all
outstanding Class A Preferred Units, then the holders of the Class A Preferred
Units shall share ratably in any such distribution of assets in proportion to
the full liquidating distributions to which they would otherwise be respectively
entitled.
(iii)    After payment of the full amount of the liquidating distributions to
which they are entitled, the holders of Class A Preferred Units will have no
right or claim to any of the remaining assets of the REIT.
(iv)    Upon the REIT’s provision of written notice as to the effective date of
any Liquidation Event, accompanied by a check in the amount of the full
liquidation preference to which each record holder of Class A Preferred Units is
entitled, the Class A Preferred Units shall no longer be deemed outstanding
membership interests of the REIT and all rights of the holders of such Class A
Preferred Units will terminate. Such notice shall be given by first class mail,
postage pre‑paid to each record holder of the Class A Preferred Units at the
respective addresses of such holders as the same shall appear on the unit
transfer records of the REIT.
(v)    The consolidation or merger of the REIT with or into any other
corporation, trust or entity or of any other entity with or into the REIT, or
the sale, lease or conveyance of all or substantially all of the assets or
business of the REIT, shall not be deemed to constitute a Liquidation Event;
provided, however that any such transaction which results in an amendment,
restatement or replacement of this Agreement or the Certificate that has a
material adverse effect on the rights and preferences of the Class A Preferred
Units, or that increases the number of authorized or issued Class A Preferred
Units, shall be deemed a liquidation for purposes of determining whether the
liquidation preference is payable unless the right to receive payment is waived
by holders of a majority of the outstanding Class A Preferred Units voting as a
separate class (excluding any interests that were not issued in a private
placement of the Class A Preferred Units conducted by H&L Equities, LLC).
(vi)    The Manager, in its sole discretion, may elect not to pay the holders of
the Class A Preferred Units the sums due pursuant to Section 3.3(d)(i)
immediately upon a Liquidation Event but instead choose to first distribute such
amounts as may be due to the holders of the REIT Units hereunder. If the Manager
elects to exercise this option pursuant to this Section 3.3(d)(vi), the Manager
shall first establish a reserve in an amount equal to 200% of all amounts owed

12

--------------------------------------------------------------------------------




to the holders of the Class A Preferred Units pursuant to this Agreement. In
addition, in the event that the REIT elects to establish a reserve for payment
of the liquidation preference, the Class A Preferred Units shall remain
outstanding until the holders thereof are paid the full liquidation preference,
which payment shall be made no later than immediately prior to the REIT making
its final liquidating distribution on the REIT Units. In the event that the
Redemption Premium in effect on the payment date is less than the Redemption
Premium on the date that the liquidation preference was set apart for payment,
the REIT may make a corresponding reduction to the funds set apart for payment
of the liquidation preference.
(e)    Redemption.
(i)    Right of Optional Redemption. The REIT, at its option, may redeem the
Class A Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price (the “Class A Redemption Price”) equal to $500.00
per unit, plus all accrued and unpaid distributions thereon to and including the
date fixed for redemption (except as provided in Section 3.3(e)(iii) below),
plus a redemption premium per unit (each, a “Redemption Premium”) as follows:
(A) until December 31, 2015, $50 and (B) thereafter, no Redemption Premium. If
less than all of the outstanding Class A Preferred Units are to be redeemed, the
Class A Preferred Units to be redeemed shall be selected pro rata (as nearly as
may be practicable without creating fractional units) or by any other equitable
method determined by the REIT; provided that such method does not result in the
creation of fractional interests.
(ii)    Limitations on Redemption. Unless full cumulative distributions on all
Class A Preferred Units shall have been, or contemporaneously are, declared and
paid or declared and a sum sufficient for the payment thereof set apart for
payment for all past distribution periods, no Class A Preferred Units shall be
redeemed unless all outstanding Class A Preferred Units are simultaneously
redeemed, and the REIT shall not purchase or otherwise acquire directly or
indirectly any Class A Preferred Units (except by exchange for REIT Units
ranking junior to the Class A Preferred Units as to distributions and upon
liquidation); provided, however, that the foregoing shall not prevent the
purchase by the REIT of units transferred to an Excess Unit Trust pursuant to
Article 6 of this Agreement in order to ensure that the REIT remains qualified
as a REIT for federal income tax purposes or the purchase or acquisition of
Class A Preferred Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding Class A Preferred Units.
(iii)    Rights to Distributions on Units Called for Redemption. Immediately
prior to or upon any redemption of Class A Preferred Units, the REIT shall pay,
in cash, any accumulated and unpaid distributions to and including the
redemption date.
(iv)    Procedures for Redemption.
(A)    Upon the REIT’s provision of written notice as to the effective date of
the redemption, accompanied by a check in the amount of the full Class A
Redemption Price through such effective date to which each record holder of
Class A Preferred Units is entitled, the Class A Preferred Units shall be
redeemed and shall no longer be deemed outstanding interests of the REIT and all
rights of the holders of such Class A Preferred Units shall terminate.

13

--------------------------------------------------------------------------------




Such notice shall be given by first class mail, postage pre‑paid, to each holder
of record of Class A Preferred Units at the respective mailing addresses of such
holder as the same shall appear in the records of the REIT. No failure to give
such notice or any defect therein or in the mailing thereof shall affect the
validity of the proceedings for the redemption of any Class A Preferred Units
except as to the holder to whom notice was defective or not given.
(B)    In addition to any information required by law or by the applicable rules
of any exchange upon which Class A Preferred Units may be listed or admitted to
trading, such notice shall state: (1) the redemption date; (2) the Class A
Redemption Price; (3) the number of Class A Preferred Units to be redeemed; and
(4) that distributions on the units to be redeemed will cease to accrue on such
redemption date. If less than all of the Class A Preferred Units held by any
holder is to be redeemed, the notice mailed to such holder shall also specify
the number of Class A Preferred Units held by such holder to be redeemed.
(C)    If notice of redemption of any Class A Preferred Units has been given and
if the funds necessary for such redemption have been set aside by the REIT for
the benefit of the holders of any Class A Preferred Units so called for
redemption, then, from and after the redemption date, dividends shall cease to
accrue on such Class A Preferred Units, such Class A Preferred Units shall no
longer be deemed outstanding and all rights of the holders of such interests
shall terminate, except the right to receive the Class A Redemption Price. The
Class A Preferred Units shall be redeemed in accordance with the notice and no
further action on the part of the holders of such interests shall be required.
(D)    The deposit of funds with a bank or trust corporation for the purpose of
redeeming Class A Preferred Units shall be irrevocable except that: (1) the REIT
shall be entitled to receive from such bank or trust corporation the interest or
other earnings, if any, earned on any money so deposited in trust, and the
holders of any units redeemed shall have no claim to such interest or other
earnings; and (2) any balance of monies so deposited by the REIT and unclaimed
by the holders of the Class A Preferred Units entitled thereto at the expiration
of two years from the applicable redemption dates shall be repaid, together with
any interest or other earnings thereon, to the REIT, and after any such
repayment, the holders of the units entitled to the funds so repaid to the REIT
shall look only to the REIT for payment without interest or other earnings.
(v)    Application of Article 6. The Class A Preferred Units are subject to the
provisions of Article 6 of this Agreement, including, without limitation, the
provision for the redemption of units transferred to the Excess Unit Trust.

14

--------------------------------------------------------------------------------




(vi)    Status of Redeemed Units. Any Class A Preferred Units that shall at any
time have been redeemed or otherwise acquired by the REIT shall, after such
redemption or acquisition, have the status of authorized but unissued preferred
units, without designation as to class until such units are once more classified
and designated as part of a particular class by the Manager.
(f)    Voting Rights. Except as provided in this Section 3.3(f), the holder of
the Class A Preferred Units shall not be entitled to vote on any matter
submitted to the members of the REIT for a vote. Notwithstanding the foregoing,
the consent of the holders of a majority of the outstanding Class A Preferred
Units (excluding any interests that were not issued in a private placement of
the Class A Preferred Units conducted by H&L Equities, LLC), voting as a
separate class, shall be required for (i) the authorization or issuance of any
membership interest or equity security of the REIT with any rights that are
senior to or have parity with the Class A Preferred Units, (ii) any amendment to
this Agreement or the Certificate that has a material adverse effect on the
rights and preferences of the Class A Preferred Units or that increases the
number of authorized or issued Class A Preferred Units or (iii) any
reclassification of the Class A Preferred Units.
(g)    Conversion. The Class A Preferred Units are not convertible into or
exchangeable for any other property or securities of the REIT.

ARTICLE 4
DISTRIBUTIONS


4.1    Cash Distributions. Net Cash Flow shall be distributed as determined by
the Manager in its sole discretion (provided that such determination may take
into account the REIT’s ongoing expenses (including debt payments), anticipated
investments or capital expenditures and reserves (in each case, subject to the
definition of “Net Cash Flow”)) no less frequently than monthly to the holders
of the REIT Units in proportion to their respective Percentage Interests,
subject to any distributions required to be made to any holders of Preferred
Units. Notwithstanding anything to the contrary in this Agreement, the Manager
shall make distributions of Net Cash Flow as shall be necessary for the REIT to
qualify as a real estate investment trust under the Code (so long as such
qualification is, in the opinion of the Manager, in the best interests of the
REIT).
4.2    Withholding. Notwithstanding any other provision of this Agreement, the
Manager shall take any action that it determines to be necessary or appropriate
to cause the REIT to comply with any withholding requirements established under
any federal, state or local tax law, including, without limitation, withholding
amounts from any distribution to be made to any Member. Any amounts required to
be withheld under any such law by reason of the status of, or any action or
failure to act (other than an action or failure to act pursuant to this
Agreement) by, any Member shall be withheld from distributions otherwise to be
made to such Member, and, to the extent such amounts exceed such distributions,
such Member shall pay the amount of such excess to the REIT in the manner and at
the time or times required by the Manager. For purposes of this Agreement, any
amount withheld from a distribution to a Member and paid to a governmental body
shall be treated as if distributed to such Member.

15

--------------------------------------------------------------------------------





ARTICLE 5
MEMBERS


5.1    Limitation of Liability.
(a)    Except as expressly provided in this Agreement or under the Act, the
Members shall have no liability under this Agreement, and the debts, obligations
and liabilities of the REIT, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the REIT, and the
Members shall not be obligated personally for any such debt, obligation or
liability of the REIT solely by reason of being a Member. The Members shall not
be required to lend any funds to the REIT. Each of the Members shall be liable
to make payment of his, her or its respective contributions as and when due
hereunder and other payments as expressly provided in this Agreement. If and to
the extent a Member’s contributions shall be fully paid, such Member shall not,
except as required by the express provisions of the Act regarding repayment of
sums wrongfully distributed to Members or its subscription document, be required
to make any further contributions.
(b)    To the maximum extent permitted under the Act in effect from time to
time, neither the Manager nor any of its Affiliates (the “Indemnified Parties”)
shall be liable to the REIT or to any Member for any act or omission performed
or failed to be performed by any of them, or for any losses, claims, costs,
damages or liabilities arising from any such act or omission, except to the
extent that such loss, claim, cost, damage or liability results from such
Indemnified Party’s willful misconduct or fraud. To the maximum extent permitted
under the Act as in effect from time to time, the REIT shall indemnify, defend
and hold harmless each Indemnified Party from and against any losses, claims,
costs, damages or liabilities to which such Indemnified Party may become subject
in connection with the business or affairs of the REIT or any of its
subsidiaries, except to the extent that any such loss, claim, cost, damage or
liability results from the willful misconduct or fraud of such Indemnified
Party.
5.2    No Termination. The death, retirement, resignation, expulsion,
bankruptcy, dissolution or any other event that terminates the existence of a
Member shall not affect the existence of the REIT, and the REIT shall continue
for the term of this Agreement until its existence is terminated as provided
herein.

ARTICLE 6
EXCESS UNIT PROVISIONS
6.1    Definitions. For purposes of this Article 6, the following terms shall
have the following meanings:
“Beneficial Ownership” shall mean ownership of Units by a Person who would be
treated as an owner of such Units either directly or constructively through the
application of Section 544 of the Code, as modified by Section 856(h)(1)(B) of
the Code. The terms “Beneficial Owner,”

16

--------------------------------------------------------------------------------




“Beneficially Owns,” “Beneficially Own” and “Beneficially Owned” shall have
correlative meanings.
“Charitable Beneficiary” shall mean an organization or organizations described
in Sections 170(b)(1)(A) and 170(c) of the Code and identified by the Manager as
the beneficiary or beneficiaries of the Excess Unit Trust.
“Excess Units” shall have the meaning given to it in Section 6.3(a).
“Excess Unit Trust” shall mean the trust created pursuant to Section 6.14.
“Excess Unit Trustee” shall mean a Person, who shall be unaffiliated with the
Company, any Purported Beneficial Transferee and any Purported Record
Transferee, identified by the Manager as the trustee of the Excess Unit Trust.
“Existing Holder” shall mean (a) the Company and (b) any Person to whom an
Existing Holder Transfers, subject to the limitations provided in this
Agreement, Beneficial Ownership of Units causing such transferee to Beneficially
Own Units in excess of the Ownership Limit.
“Existing Holder Limit” (a) for the Company shall mean, initially, 100% of the
Units, and, after any adjustment pursuant to Section 6.9, shall mean such
percentage of the outstanding Units, as the case may be, as so adjusted, and
(b) for any Existing Holder who becomes an Existing Holder by virtue of
clause (b) of the definition thereof, shall mean, initially, the percentage of
the outstanding Units Beneficially Owned by such Existing Holder at the time
that such Existing Holder becomes an Existing Holder, but in no event shall such
percentage be greater than the Existing Holder Limit for the Existing Holder who
Transferred Beneficial Ownership of such Units or, in the case of more than one
transferor, in no event shall such percentage be greater than the smallest
Existing Holder Limit of any transferring Existing Holder, and, after any
adjustment pursuant to Section 6.9, shall mean such percentage of the
outstanding Units as so adjusted.
“Market Price” shall mean the market price of such class of Units on the
relevant date as determined in good faith by the Manager.
“Ownership Limit” shall initially mean 9.8% in number of the Units or value of
the outstanding Units, and after any adjustment as set forth in Section 6.10,
shall mean such greater percentage of the outstanding Units as so adjusted. The
number and value of the outstanding Units of the Company shall be determined by
the Manager in good faith, which determination shall be conclusive for all
purposes hereof.
“Person” shall mean an individual, corporation, partnership, estate, trust
(including, without limitation, a trust qualified under Section 401(a) or
501(c)(17) of the Code), portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other Entity.
“Prohibited Owner Event” has the meaning provided in Section 6.3(c).

17

--------------------------------------------------------------------------------




“Purported Beneficial Transferee” shall mean, with respect to any purported
Transfer which results in Excess Units, the beneficial holder of the Units, if
such Transfer had been valid under Section 6.2.
“Purported Record Transferee” shall mean, with respect to any purported Transfer
which results in Excess Units, the record holder of the Units, if such Transfer
had been valid under Section 6.2.
“Redemption Price” has the meaning provided in Section 6.18.
“Restriction Termination Date” shall mean the first day on which the Manager
determines that it is no longer in the best interests of the REIT to attempt to,
or continue to, qualify as a real estate investment trust under the Code.
6.2    Ownership Limitation.
(a)    Except as provided in Section 6.12, until the Restriction Termination
Date, no Person (other than an Existing Holder) shall Beneficially Own Units in
excess of the Ownership Limit and no Existing Holder shall Beneficially Own
Units in excess of the Existing Holder Limit for such Existing Holder.
(b)    Except as provided in Section 6.12, until the Restriction Termination
Date, any Transfer that, if effective, would result in any Person (other than an
Existing Holder) Beneficially Owning Units in excess of the Ownership Limit
shall be void ab initio as to the Transfer of the Units which would otherwise be
Beneficially Owned by such Person in excess of the Ownership Limit; and the
intended transferee shall acquire no rights in such Units.
(c)    Except as provided in Sections 6.9 and 6.12, until the Restriction
Termination Date, any Transfer that, if effective, would result in any Existing
Holder Beneficially Owning Units in excess of the applicable Existing Holder
Limit shall be void ab initio as to the Transfer of the Units which would be
otherwise Beneficially Owned by such Existing Holder in excess of the applicable
Existing Holder Limit; and such Existing Holder shall acquire no rights in such
Units.
(d)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the Units being beneficially owned (as provided in
Section 856(a) of the Code) by less than 100 Persons (determined without
reference to any rules of attribution) shall be void ab initio as to the
Transfer of Units which would be otherwise beneficially owned (as provided in
Section 856(a) of the Code) by the transferee; and the intended transferee shall
acquire no rights in such Units.
(e)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the REIT being “closely held” within the meaning of
Section 856(h) of the Code shall be void ab initio as to the Transfer of the
Units which would cause the REIT to be “closely held” within the meaning of
Section 856(h) of the Code; and the intended transferee shall acquire no rights
in such Units.

18

--------------------------------------------------------------------------------




(f)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the REIT otherwise failing to qualify as a real estate
investment trust under the Code shall be void ab initio as to the Transfer of
Units that would result in the REIT failing to qualify as a real estate
investment trust under the Code; and the intended transferee shall acquire no
rights in such Units.
(g)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the REIT becoming a “pension‑held REIT” as defined in
Section 856(h) of the Code shall be void ab initio as to the Transfer of Units
which would result in the REIT becoming a “pension‑held REIT;” and the intended
transferee shall acquire no rights in such Units.
(h)    Until the Restriction Termination Date, subject to Section 8.2(a)(iv),
any Transfer that would result in the REIT not maintaining its status as a
Domestically‑Controlled REIT shall be void ab initio as to the Transfer of Units
which would result in the REIT failing to maintain its status as a
Domestically‑Controlled REIT; and the intended transferee shall acquire no
rights in such Units.
6.3    Excess Units.
(a)    If, notwithstanding the other provisions contained in this Article 6, at
any time, until the Restriction Termination Date, there is a purported Transfer
or other change in the capital structure of the REIT such that any Person would
Beneficially Own Units in excess of the applicable Ownership Limit or Existing
Holder Limit (as applicable), then, except as otherwise provided in Sections 6.9
and 6.12, the Units Beneficially Owned in excess of such Ownership Limit or
Existing Holder Limit (rounded up to the nearest whole Unit) shall constitute
“Excess Units” and shall be treated as provided in this Article 6. Such
designation and treatment shall be effective as of the close of business on the
business day prior to the date of the purported Transfer or change in capital
structure.
(b)    If, notwithstanding the other provisions contained in this Article 6, at
any time, until the Restriction Termination Date, there is a purported Transfer
or other change in the capital structure of the REIT (as a result of a direct or
indirect Transfer or otherwise) which, if effective, would cause the REIT to
(i) be beneficially owned (as provided in Section 856(a) of the Code) by less
than 100 Persons, (ii) become “closely held” within the meaning of
Section 856(h) of the Code, (iii) become a “pension‑held REIT” within the
meaning of Section 856(h) of the Code, (iv) subject to Section 8.2(a)(iv), fail
to qualify as a Domestically‑Controlled REIT or (v) otherwise fail to qualify as
real estate investment trust under the Code, then the Units that are the subject
of such Transfer or other event which would cause the REIT to fail such
requirement shall constitute “Excess Units” and shall be treated as provided in
this Article 6. Such designation and treatment shall be effective as of the
close of business on the business day prior to the date of the purported
Transfer or change in capital structure.
(c)    If, at any time prior to the Restriction Termination Date,
notwithstanding the other provisions contained in this Article 6, there is an
event (a “Prohibited Owner Event”) which would result in the disqualification of
the REIT as a real estate investment trust under the Code by virtue of actual,
Beneficial or constructive ownership of Units, then Units which result in such

19

--------------------------------------------------------------------------------




disqualification shall be automatically exchanged for an equal number of Excess
Units to the extent necessary to avoid such disqualification. Such exchange
shall be effective as of the close of business on the business day prior to the
date of the Prohibited Owner Event. In determining which Units are exchanged,
Units owned directly or indirectly by any Person who caused the Prohibited Owner
Event to occur shall be exchanged before any Units not so held are exchanged. If
similarly situated Persons exist, such exchange shall be pro raw. If the REIT is
still so disqualified as a real estate investment trust under the Code, Units
owned directly or indirectly by Persons who did not cause the Prohibited Owner
Event to occur shall be chosen by random lot and exchanged for Excess Units
until the REIT is no longer so disqualified as a real estate investment trust
under the Code.
6.4    Prevention of Transfer. If the Manager or its designee shall at any time
determine in good faith that a Transfer has taken place in violation of
Section 6.2 or that a Person intends to acquire or has attempted to acquire
beneficial ownership (determined without reference to any rules of attribution)
or Beneficial Ownership of any Units in violation of Section 6.2, the Manager or
its designee shall take such action as it deems advisable to refuse to give
effect to or to prevent such Transfer, including, without limitation, refusing
to give effect to such Transfer on the books of the REIT or instituting
proceedings to enjoin such Transfer; provided, however, that any Transfers or
attempted Transfers in violation of paragraph (b), (c), (d), (e), (f), (g) or
(h) of Section 6.2 shall automatically result in the designation and treatment
described in Section 6.3, irrespective of any action (or non‑action) by the
Manager.
6.5    Notice. Any Person who acquires or attempts to acquire Units in violation
of Section 6.2, or any Person who is a transferee such that Excess Units result
under Section 6.3, shall immediately give written notice or, in the event of a
proposed or attempted Transfer, shall give at least fifteen (15) days prior
written notice to the REIT of such event and shall provide to the REIT such
other information as the REIT may request in order to determine the effect, if
any, of such Transfer or attempted Transfer on the REIT’s status as a real
estate investment trust under the Code.
6.6    Information for the REIT. Until the Restriction Termination Date:
(a)    Every Beneficial Owner of more than 1/2 of 1% of the number or value of
outstanding Units shall, within thirty (30) days after January 1 of each year,
give written notice to the REIT stating the name and address of such Beneficial
Owner, the number of Units Beneficially Owned, a description of how such Units
are held and whether such Beneficial Owner is a U.S. Person. Each such
Beneficial Owner shall provide to the REIT such additional information as the
REIT may reasonably request in order to determine the effect, if any, of such
Beneficial Ownership on the REIT’ s status as a real estate investment trust
under the Code.
(b)    Each Person who is a Beneficial Owner of Units and each Person who is
holding Units for a Beneficial Owner shall provide to the REIT in writing such
information with respect to direct, indirect and constructive ownership of Units
as the Manager deems reasonably necessary to comply with the provisions of the
Code applicable to a real estate investment trust, to determine the REIT’s
status as a real estate investment trust under the Code, to comply with the
requirements of any taxing authority or governmental agency or to determine any
such compliance.

20

--------------------------------------------------------------------------------




6.7    Other Action by Manager. Nothing contained in this Article 6 shall limit
the authority of the Manager to take such other action as it deems necessary or
advisable to protect the REIT and the interests of its Members by preservation
of the REIT’s status as a real estate investment trust under the Code.
6.8    Ambiguities. In the case of an ambiguity in the application of any of the
provisions of this Article 6, including, without limitation, any definition
contained in Section 6.1, the Manager shall have the power to interpret and
determine the application of the provisions of this Article 6 with respect to
any situation based on the facts known to the Manager.
6.9    Modification of Existing Holder Limits. The Existing Holder Limits may be
modified as follows:
(a)    Subject to the limitations provided in Section 6.11, the Manager may
grant options which result in Beneficial Ownership of Units by an Existing
Holder pursuant to an option plan approved by the Manager. Any such grant shall
increase the Existing Holder Limit for the affected Existing Holder to the
maximum extent possible under Section 6.11 to permit the Beneficial Ownership of
the Units issuable upon the exercise of such option.
(b)    The Manager shall reduce the Existing Holder Limit for any Existing
Holder after any Transfer permitted in this Article 6 by such Existing Holder by
the percentage of the outstanding Units so Transferred or after the lapse
(without exercise) of an option described in paragraph (a) of this Section 6.9
by the percentage of the Units that the option, if exercised, would have
represented, but in either case no Existing Holder Limit shall be reduced to a
percentage which is less than the Ownership Limit.
6.10    Increase or Decrease in Ownership Limit. Subject to the limitations
provided in Section 6.11, the Manager may from time to time increase or decrease
the Ownership Limit; provided, however, that any decrease may only be made
prospectively as to subsequent holders (other than a decrease as a result of a
retroactive change in existing law that would require a decrease to retain the
REIT’s status as a real estate investment trust under the Code, in which case
such decrease shall be effective immediately).
6.11    Limitations on Changes in Existing Holder and Ownership Limits.
(a)    Neither the Ownership Limit nor any Existing Holder Limit may be
increased (nor may any additional Existing Holder Limit be created) if, after
giving effect to such increase (or creation), five (5) Beneficial Owners of
Units (including, without limitation, all of the then Existing Holders) could
Beneficially Own, in the aggregate, more than 49.9% in number or value of the
outstanding Units.
(b)    Prior to the modification of any Existing Holder Limit or Ownership Limit
pursuant to Sections 6.9 or 6.10, the Manager may require such opinions of
counsel, affidavits, undertakings or agreements as it may deem necessary or
advisable in order to determine or ensure the REIT’s status as a real estate
investment trust under the Code.

21

--------------------------------------------------------------------------------




(c)    No Existing Holder Limit shall be reduced to a percentage which is less
than the Ownership Limit.
6.12    Waivers by Manager. The Manager, upon receipt of a ruling from the
Internal Revenue Service or an opinion of counsel or other evidence satisfactory
to the Manager and upon at least fifteen (15) days written notice from a
transferee prior to the proposed Transfer which, if consummated, would result in
the intended transferee owning Units in excess of the Ownership Limit or the
Existing Holder Limit, as the case may be, and upon such other conditions as the
Manager may direct, may waive the Ownership Limit or the Existing Holder Limit,
as the case may be, with respect to such transferee.
6.13    Severability. If any provision of this Article 6 or any application of
any such provision is determined to be void, invalid or unenforceable by any
court having jurisdiction over the issue, the validity and enforceability of the
remaining provisions shall be affected only to the extent necessary to comply
with the determination of such court.
6.14    Trust for Excess Units. Upon any purported Transfer that results in
Excess Units pursuant to Section 6.3, such Excess Units shall be deemed to have
been transferred to the Excess Unit Trustee, as trustee of the Excess Unit Trust
for the exclusive benefit of the Charitable Beneficiary. Excess Units so held in
trust shall be issued and outstanding Units of the REIT. The Purported
Beneficial Transferee shall have no rights in such Excess Units except as
provided in Section 6.17.
6.15    Distributions on Excess Units. Any distributions (whether as dividends,
distributions upon liquidation, dissolution or winding up or otherwise) on
Excess Units shall be paid to the Excess Unit Trust for the benefit of the
Charitable Beneficiary. Upon liquidation, dissolution or winding up, the
Purported Record Transferee shall receive the lesser of (a) the amount of any
distribution made upon liquidation, dissolution or winding up or (b) the price
paid by the Purported Record Transferee for the Units, or if the Purported
Record Transferee did not give value for the Units, the Market Price of the
Units on the day of the event causing the Units to be held in trust. Any such
dividend paid or distribution paid to the Purported Record Transferee in excess
of the amount provided in the preceding sentence prior to the discovery by the
REIT that the Units with respect to which the dividend or distribution was made
had been exchanged for Excess Units shall be repaid by the Purported Record
Transferee to the Excess Unit Trust for the benefit of the Charitable
Beneficiary.
6.16    Voting of Excess Units. The Excess Unit Trustee shall be entitled to
vote the Excess Units for the benefit of the Charitable Beneficiary on any
matter. Subject to Delaware law, any vote taken by a Purported Record Transferee
prior to the discovery by the REIT that the Excess Units were held in trust
shall be rescinded ab initio. The owner of the Excess Units shall be deemed to
have given an irrevocable proxy to the Excess Unit Trustee to vote the Excess
Units for the benefit of the Charitable Beneficiary.
6.17    Non‑Transferability of Excess Units. Excess Units shall be transferable
only as provided in this Section 6.17. At the direction of the REIT, the Excess
Unit Trustee shall Transfer the Units held in the Excess Unit Trust to a person
whose ownership of the Units will not violate

22

--------------------------------------------------------------------------------




the Ownership Limit or Existing Holder Limit and for whom such Transfer would
not be wholly or partially void pursuant to Section 6.2. Such Transfer shall be
made within sixty (60) days after the latest of (x) the date of the Transfer
which resulted in such Excess Units and (y) the date the Manager determines in
good faith that a Transfer resulting in Excess Units has occurred, if the REIT
does not receive a notice of such Transfer pursuant to Section 6.5. If such a
Transfer is made, the interest of the Charitable Beneficiary shall terminate and
proceeds of the sale shall be payable to the Purported Record Transferee and to
the Charitable Beneficiary. The Purported Record Transferee shall receive the
lesser of the price paid by the Purported Record Transferee for the Units or, if
the Purported Record Transferee did not give value for the Units, the Market
Price of the Units on the day of the event causing the Units to be held in
trust, and the price received by the Excess Unit Trust from the sale or other
disposition of the Units. Any proceeds in excess of the amount payable to the
Purported Record Transferee shall be paid to the Charitable Beneficiary. Prior
to any Transfer of any Excess Units by the Excess Unit Trustee, the REIT must
have waived in writing its purchase rights under Section 6.18. It is expressly
understood that the Purported Record Transferee may enforce the provisions of
this Section 6.17 against the Charitable Beneficiary.
If any of the foregoing restrictions on Transfer of Excess Units is determined
to be void, invalid or unenforceable by any court of competent jurisdiction,
then the Purported Record Transferee may be deemed, at the option of the REIT,
to have acted as an agent of the REIT in acquiring such Excess Units and to hold
such Excess Units on behalf of the REIT.
6.18    Call by the REIT on Excess Units. Excess Units shall be deemed to have
been offered for sale to the REIT, or its designee, at a price per Unit equal to
the lesser of the price per Unit in the transaction that created such Excess
Units (or, in the case of a devise, gift or other transaction in which no value
was given for such Excess Units, the Market Price at the time of such devise,
gift or other transaction) and the Market Price of the Units to which such
Excess Units relates on the date the REIT, or its designee, accepts such offer
(the “Redemption Price”). The REIT shall have the right to accept such offer for
a period of ninety (90) days after the later of (x) the date of the Transfer
which resulted in such Excess Units and (y) the date the Manager determines in
good faith that a Transfer resulting in Excess Units has occurred, if the REIT
does not receive a notice of such Transfer pursuant to Section 6.5 but in no
event later than a permitted Transfer pursuant to and in compliance with the
terms of Section 6.17. Unless the Manager determines that it is in the interests
of the REIT to make earlier payments of all of the amount determined as the
Redemption Price per Unit in accordance with the preceding sentence, the
Redemption Price may be payable at the option of the Manager at any time up to
but not later than one year after the date the REIT accepts the offer to
purchase the Excess Units. In no event shall the REIT have an obligation to pay
interest to the Purported Record Transferee.
ARTICLE 7
TRANSFERS


7.1    Transfer of Interests in the REIT.
(a)    In addition to the limitations set forth in Article 6, a Member shall not
Transfer all or any of its interests in the REIT (or any economic interest
therein), and no Transfer shall be

23

--------------------------------------------------------------------------------




registered by the REIT, if the Manager determines, based upon the advice of
counsel, such Transfer would or may (1) violate, or require registration or
qualification under, applicable Federal, state or foreign securities laws,
(2) result in noncompliance with Regulation S under the Securities Act (to the
extent Regulation S is being relied upon), (3) unless a FIRPTA Event shall have
occurred, cause the REIT to cease to qualify as a Domestically‑Controlled REIT,
or (4) unless a FIRPTA Event shall have occurred, with respect to any Member
that is a U.S. Person and to the extent necessary to preserve the status of the
REIT as a Domestically‑Controlled REIT, cause the Transfer of such Member’s
Units to a Person that is not a U.S. Person.
(b)    Any substituted Member admitted to the REIT shall succeed to all rights
and be subject to all the obligations of the transferring Member with respect to
the interest to which such Member was substituted. Any transferee of an interest
in the REIT who is not admitted as a substituted Member shall have the right to
receive distributions pursuant to Article 4, but shall have no other rights
hereunder.
(c)    The transferor and transferee of a Member’s interest shall be jointly and
severally obligated to reimburse the REIT and the Manager for all expenses
(including, without limitation, legal fees) incurred by or on behalf of the REIT
and the Manager in connection with any Transfer (except with respect to
transfers caused by the death of a Member in which case the transferor and
transferee shall not be obligated to so reimburse the REIT and the Manager). If,
under applicable law, a Transfer of an interest in the REIT that does not comply
with this Section 7.1 is nevertheless legally effective, the transferor and
transferee shall be jointly and severally liable to the REIT and the Manager
for, and shall indemnify and hold harmless the REIT and the Manager against, any
losses, damages or expenses (including, without limitation, attorneys’ fees,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by them in connection with such Transfer.
(d)    To the fullest extent permitted under applicable law, each Member shall
indemnify and hold harmless the REIT, the Manager and all other Members who were
or are parties, or are threatened to be made parties, to any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of or arising from any actual or alleged
misrepresentation, misstatement of facts or omission to state facts made (or
omitted to be made), noncompliance with any agreement or failure to perform any
covenant by any such Member in connection with any Transfer of all or any
portion of such Member’s interest (or any economic interest therein) in the
REIT, against any losses, damages or expenses (including, without limitation,
attorneys’ fees, judgments, fines and amounts paid in settlement) actually and
reasonably incurred by it or them in connection with such action, suit or
proceeding and for which it or they have not otherwise been reimbursed.

ARTICLE 8
MANAGER
8.1    Appointment of the Manager. The Members delegate all their power and
authority to the Manager. Notwithstanding anything to the contrary in this
Agreement, the Manager shall have continuing exclusive authority over the
management of the REIT and the conduct of the REIT’s

24

--------------------------------------------------------------------------------




affairs. Each Member agrees that the Manager’s management of the REIT is
intended to meet the requirements of Code Section 856(a)(1) at all times and
shall be interpreted in a manner consistent therewith. The Company shall have
the sole right to appoint, replace and remove the Manager and the sole right to
appoint a substitute Manager. The Company shall also have the sole right to
appoint, replace and remove one or more supplemental Managers with such
management rights as the Company shall indicate.
8.2    Rights, Duties and Powers of the Manager.
(a)    (i)    Subject to Section 8.2(a)(ii), the Manager in its sole discretion
shall have full, complete and exclusive right, power and authority to exercise
all the powers of the REIT set forth in Section 2.7 and Section 2.9 and to do
all things necessary to effectuate the purposes of the REIT as set forth in
Section 2.7. The Manager shall exercise on behalf of the REIT complete
discretionary authority for the management and the conduct of the affairs of the
REIT. No Member shall have any right to participate in, or exercise control or
management power over, the business and affairs of the REIT, it being understood
that said limitation shall not affect any rights of a Member other than its
rights as a “member” (within the meaning of the Act).
(ii)    Except as otherwise provided in Section 8.2(a)(iv), the Project may only
be sold, exchanged or otherwise disposed of in connection with a like‑kind
exchange of the Project pursuant to Section 1031 of the Code that does not
result in the recognition of any taxable gain to the REIT, an involuntary
conversion of the Project pursuant to Section 1033 of the Code that does not
result in the recognition of any taxable gain to the REIT, or any other
disposition or transfer that pursuant to a nonrecognition provision in the Code
does not result in the recognition of any taxable gain to the REIT (the “REIT
Disposition Requirement”).
(iii)    The Manager shall use “Best Efforts” (as defined below) to cause the
REIT to satisfy the requirements for taxation as a Domestically‑Controlled REIT;
provided, however, that the Manager and its Affiliates shall not be required to
engage in any transaction with, or on behalf of, the REIT or contribute
additional capital to the REIT in connection with such obligation. For purposes
of the foregoing sentence, the Manager’s “Best Efforts” means that (A) no
Capital Contribution shall be accepted and no Transfer or redemption of
interests in the REIT shall be allowed if as a result thereof more than 49% of
the interests in the REIT would be held, directly or indirectly by Persons that
are not U.S. Persons, and (B) no Transfer of less than all of the Company’s
interest in the REIT shall be permitted if such Transfer would result in the
REIT no longer qualifying as a Domestically‑Controlled REIT. In satisfying the
requirements of this Section 8.2(a)(iii), in the absence of actual knowledge to
the contrary, the Manager shall be entitled to rely upon the most recent written
representations of the direct or indirect partners or members and prospective
partners or members of the REIT regarding the extent to which they are, or are
owned by, U.S. Persons.
(iv)    The provisions of Sections 8.2(a)(ii) and (iii) shall not apply if
either (A) there is not at least one REIT Member, (B) the REIT has received a
Qualifying Opinion that there has been a change in applicable U.S. law that
eliminates the material adverse tax consequence relating to the receipt by a
REIT Member of Real Estate Proceeds, (C) a FIRPTA Event has occurred or (D) the
Manager (in accordance with the terms of the Company Agreement), has waived in

25

--------------------------------------------------------------------------------




writing the provisions of Sections 8.2(a)(ii) and 8.2(a)(iii). Without limiting
the foregoing, if a FIRPTA Event has occurred, the Project may be directly sold,
exchanged or otherwise disposed of for cash rather than selling, exchanging or
otherwise disposing of for cash the Company’s interest in the REIT. In addition,
upon the occurrence of a FIRPTA Event, the provisions in Article 6 and Article 7
limiting ownership and transfers to maintain the status of the REIT as a
Domestically‑Controlled REIT shall no longer be applicable. In addition, the
provisions of Sections 8.2(a)(ii) and/or (iii) shall not apply if the Manager
has elected the provisions of Sections 8.2(a)(ii) and/or (iii) shall not apply
in accordance with the terms and provisions of the Company Agreement.
(b)    The Manager shall have the power and authority, on behalf of the REIT, to
delegate to one or more Persons its rights and powers to manage and control the
affairs of the REIT. Such delegation shall be by a management agreement or other
agreement with such Persons and such delegation shall not cause the Manager to
cease to be a “manager” (within the meaning of the Act).
(c)    In dealing with the Manager acting for or on behalf of the REIT, no
Person shall be required to inquire into, and Persons dealing with the REIT are
entitled to rely conclusively on, the right, power and authority of the Manager
to bind the REIT.
(d)    The Manager and its Affiliates shall not be obligated to do or perform
any act or thing in connection with the business of the REIT not expressly set
forth in this Agreement.
8.3    Business with Affiliates; Other Activities.
(a)    The REIT may acquire or invest in the Project, notwithstanding that BHMF
REIT, the Manager, their respective Affiliates, any BHMF REIT‑Sponsored
Investment Program or any BHMF REIT Venture holds a material (or lesser)
interest in the Project or that the Project has been recently developed by, or
is to be developed by, BHMF REIT, the Manager, any of their respective
Affiliates, any BHMF REIT‑Sponsored Investment Program or any BHMF REIT Venture
and, subject to Section 8.2(a), may sell, assign or otherwise Transfer interests
in the Project or other assets of the REIT to, and otherwise enter into a joint
venture or other partnership or co‑ownership arrangement with, BHMF REIT, the
Manager, any of their respective Affiliates, any BHMF REIT‑Sponsored Investment
Program or any BHMF REIT Venture, all on such terms and conditions as the
Manager determines are fair and reasonable to the REIT.
(b)    Except as set forth in Section 8.3(c), the REIT, directly or indirectly,
may, as necessary or appropriate, engage in any transaction with or employ or
retain the Manager or any of its Affiliates to provide services (including,
without limitation, administration, accounting, construction management, data
processing, development, engineering, environmental, financing, insurance
brokerage, management and servicing, leasing, legal, market research, mortgage
financing, property management or other similar services) that would otherwise
be performed for the REIT by the third parties on terms (including, without
limitation, the consideration to be paid) that are determined by the Manager to
be fair and reasonable to the REIT, and such Persons may receive from the REIT
compensation (including, without limitation, salary, salary related employment
costs and expenses of the employees who provide such services and other overhead

26

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

expenses allocable thereto, as reasonably determined by the Manager based on the
time expended by the employees who render such services or on a
project‑by‑project basis) in addition to that expressly provided for in this
Agreement. In furtherance, and not by way of limitation, of the foregoing, it is
expressly acknowledged and agreed that the Manager may cause the REIT (or a
subsidiary thereof that owns the Project) to engage the Management Company (or
another Affiliate of BHMF REIT) to perform property management, leasing and
related services for the Project for a fee (the “Management Fee”) equal to ***
of the gross revenues from the Project; provided, however, in the event the
Manager retains a third party to perform any of such property management,
leasing and related services for the Project, then in addition to the Management
Fee, the Manager (or its designated Affiliate) shall earn an oversight fee (the
“Oversight Fee”) for overseeing such third party, in an amount equal to *** of
the gross revenues from the Project, but in no event shall the aggregate amount
of the Management Fee and Oversight Fee paid to the Manager (or its designated
Affiliate) with respect to the Project exceed *** of the gross revenues of the
Project.
(c)    Nothing herein contained shall prevent or prohibit the Manager, BHMF REIT
or any of their respective Affiliates, or any of their respective trustees,
officers, directors, members, partners, employees or shareholders from
acquiring, developing, investing in, managing, leasing or otherwise dealing in
real property of any kind or nature for its own account or that of any of its
Affiliates or third parties or from entering into, engaging in or conducting any
other activity or performing for a fee any service (including, without
limitation, engaging in any business dealing with real property of any type or
location, acting as a director, officer or employee of any corporation, as a
trustee of any trust, as a general partner of any partnership, as a member of
any limited liability company or as an administrative official of any other
Entity, or receiving compensation for services to, or participating in profits
derived from, the investments of any such corporation, trust, partnership,
limited liability company or other Entity, regardless of whether such activities
are competitive with the REIT). The fact that the Manager, BHMF REIT or their
respective Affiliates may encounter opportunities to purchase, otherwise
acquire, lease, sell or otherwise dispose of real or personal property and make
take advantage of such opportunities themselves or introduce such opportunities
to other Persons in which it has or has not any interest, shall not subject the
Manager, BHMF REIT or their respective Affiliates to liability to the REIT or
any of the Members (or any of the direct or indirect partners or members of the
Members) on account of the lost opportunity.

ARTICLE 9
DISSOLUTION AND TERMINATION


9.1    Events of Dissolution.
(a)    In accordance with Section 18‑801 of the Act, and the provisions therein
permitting this Agreement to specify the events of the REIT’s dissolution, the
REIT shall be dissolved and the affairs of the REIT wound up upon the occurrence
of any of the following events:
(i)    “events of bankruptcy” (as described in Section 18‑304 of the Act) or
insolvency or dissolution of the Manager, absent the Members’ decision to
continue the REIT within ninety (90) days following such event; the dissolution
of the Company pursuant to terms of the Company Agreement;

27

--------------------------------------------------------------------------------






(ii)    the entry of a decree of judicial dissolution under Section 18‑802 of
the Act; and
(iii)    the election by the Manager, in its sole discretion, to dissolve the
REIT.
Each Member hereby irrevocably waives any and all rights it may have to obtain a
dissolution of the REIT in any way other than as specified above.
(b)    Dissolution of the REIT shall be effective on the day on which the event
occurs which gives rise to the dissolution, but the REIT shall not terminate
until the assets of the REIT shall have been distributed as provided herein and
a certificate of cancellation has been filed with the Secretary of State of the
State of Delaware.
9.2    Application of Assets.
(a)    Upon dissolution of the REIT, the business and affairs of the REIT shall
be wound up as provided in this Section 9.2. The Manager shall act as the
“Liquidator”; provided, that if the REIT has been dissolved pursuant to
Section 9.1(a)(i), the Liquidator shall be the same Person approved as the
“Liquidator” under the Company Agreement. The Liquidator shall wind up the
affairs of the REIT, shall dispose of such REIT Assets in accordance with
Section 9.2(b) as it deems necessary or appropriate and shall pay and distribute
the assets of the REIT, including, without limitation, the proceeds of any such
disposition, as follows:
(i)    first, to creditors, including, without limitation, Members who are
creditors, to the extent otherwise permitted by law, in satisfaction of
liabilities of the REIT (whether by payment or by establishment of reserves as
determined by the Liquidator in its sole discretion), other than distributions
to Members pursuant to Article 4, and
(ii)    second, to the Members in accordance with Section 4.1.
(b)    The Liquidator shall, in its sole discretion but subject to
Section 8.2(a)(ii), determine whether to sell any REIT Assets, including,
without limitation, the Project, and if so, whether at a public or private sale,
for what price and on what terms. If the Liquidator determines to sell or
otherwise dispose of any REIT Asset or any interest therein, the Liquidator
shall not be required to do so promptly but shall have full right and discretion
to determine the time and manner of such sale or sales giving due regard to the
activity and condition of the relevant market and general financial and economic
conditions. If the Liquidator determines not to sell or otherwise dispose of any
REIT Asset or any interest therein, the Liquidator shall not be required to
distribute the same to the Members promptly but shall have full right and
discretion to determine the time and manner of such distribution and
distributions giving due regard to the interests of the Members.

28

--------------------------------------------------------------------------------




(c)    Each Member shall look solely to the assets of the REIT for all
distributions with respect to the REIT and shall have no recourse therefor (upon
dissolution or otherwise) against the Manager, the Liquidator or any other
Member (or any of their Affiliates).
9.3    Procedural and Other Matters.
(a)    Upon dissolution of the REIT and until the filing of a certificate of
cancellation, the Liquidator may, in the name of, and for and on behalf of, the
REIT, prosecute and defend suits, whether civil, criminal or administrative,
settle and close the business of the REIT, dispose of and convey the property of
the REIT, discharge or make reasonable provision for the liabilities of the
REIT, and distribute to the Members any remaining assets of the REIT, in
accordance with this Article 9 and all without affecting the liability of
Members or the Manager and without imposing liability on the Liquidator.
(b)    The Certificate may be canceled upon the dissolution and the completion
of winding up of the REIT, by any Person authorized to cause such cancellation
in connection with such dissolution and winding up.

ARTICLE 10
APPOINTMENT OF ATTORNEY‑IN‑FACT


10.1    Appointment and Powers.
(a)    Each Member hereby irrevocably constitutes and appoints the Manager, with
full power of substitution, as his, her or its true and lawful attorney‑in‑fact,
with full power and authority in his, her or its name, place and stead to
execute, acknowledge, deliver, swear to, file and record at the appropriate
public offices such documents, instruments and conveyances as may be necessary
or appropriate to carry out the provisions or purposes of this Agreement.
(b)    The authority granted by this Section 10.1 is a special power of attorney
coupled with an interest, is irrevocable, and shall not be affected by the
subsequent incapacity or disability of a Member, may be exercised by a signature
for each Member or by a single signature of the Manager acting as
attorney‑in‑fact for all of them, and shall survive the Transfer by a Member of
the whole or any portion of his, her or its interests in the REIT.
10.2    Presumption of Authority. Any Person dealing with the REIT may
conclusively presume and rely upon the fact that any instrument referred to
above, executed by the Manager acting as attorney‑in‑fact, is authorized,
regular and binding, without further inquiry.

29

--------------------------------------------------------------------------------





ARTICLE 11
MISCELLANEOUS
11.1    Notices.
(a)    Any notice, request, demand or other communication shall be in writing
and shall be deemed to have been duly given if personally delivered or sent by
certified, registered or overnight mail or courier or by e‑mail or facsimile
transmission confirmed by letter, and shall be deemed received, unless earlier
received, (i) if sent by certified or registered mail, return receipt requested,
when actually received, (ii) if sent by overnight mail or courier, when actually
received, (iii) if sent by e‑mail or facsimile transmission, on the date sent
(provided that confirmed receipt is obtained), and (iv) if delivered by hand, on
the date of receipt.
(b)    All such notices, demands and requests shall be addressed as follows:
(i) if to the REIT, to its principal place of business, as set forth in
Section 2.4 and (ii) if to a Member, to the address of such Member listed on
Exhibit A.
(c)    By giving to the other parties written notice thereof, the parties hereto
and their respective successors and assigns shall have the right from time to
time and at any time during the term of this Agreement to change their
respective addresses effective upon receipt by the other parties of such notice
and each shall have the right to specify as its address any other address.
11.2    Access to Information; Books and Records. A Member may, subject to such
reasonable standards as may be established from time to time by the Manager,
obtain from the Manager, from time to time upon reasonable demand for any
purpose reasonably related to such Member’s interest in the REIT as a Member,
such information (including, without limitation, that specified in
Section 18‑305 of the Act) regarding the affairs of the REIT as is just and
reasonable. The books and records of the REIT shall be maintained by the REIT at
its principal place of business and shall be available upon reasonable notice
for inspection by the Members at reasonable hours during any business day.
11.3    Word Meanings. The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to the subdivision
in which such words appear unless the context otherwise requires. The singular
shall include the plural and the masculine gender shall include the feminine and
neuter, and vice versa, unless the context otherwise requires. As used herein,
the word “or” shall not be exclusive, and the terms “includes” and “including”
and words of similar import shall be deemed to be followed by the words “without
limitation” to the extent such words do not already follow any such term.
11.4    Successors. The covenants and agreements contained herein shall be
binding upon, and inure to the benefit of, the heirs, legal representatives,
successors and permitted assigns of the respective parties hereto.
11.5    Amendments. Subject to the voting rights of holders of Class A Preferred
Units as set forth in Section 3.3(f), this Agreement may be amended from time to
time by the Manager acting

30

--------------------------------------------------------------------------------




alone, without the necessity of any approval or consent of any of the Members.
The Manager shall provide promptly the Members with a copy of any amendment to
this Agreement made pursuant to this Section 11.5.
11.6    Waiver. The waiver by any party hereto of a breach of any provisions
contained herein shall be in writing, signed by the waiving party, and shall in
no way be construed as a waiver of any succeeding breach of such provision or
the waiver of the provision itself.
11.7    Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to such
state’s laws concerning conflicts of laws. In the event of a conflict between
any provisions of this Agreement and any nonmandatory provisions of the Act, the
provision of this Agreement shall control and take precedence.
11.8    Title to REIT Assets. All assets of the REIT shall be deemed to be owned
by the REIT as an entity, and no Member, individually or collectively, shall
have any ownership interest therein. Each Member hereby irrevocably waives any
and all rights that it may have to maintain an action for partition of any of
the REIT Assets. Legal title to any or all REIT Assets may be held in the name
of the REIT, the Manager or one or more nominees or direct or indirect
subsidiaries of any of them, as the Manager shall determine. The Manager hereby
declares and warrants that any REIT Assets for which legal title is held in the
name of the Manager shall be held in trust by the Manager for the use and
benefit of the REIT in accordance with the provisions of this Agreement. All
assets of the REIT shall be recorded as owned by the REIT on the REIT’ s books
and records, irrespective of the name in which legal title to such assets is
held.
11.9    Severability of Provisions. Each provision of this Agreement shall be
deemed severable, and if any part of any provision is held to be illegal, void,
voidable, invalid, nonbinding or unenforceable in its entirety or partially or
as to any party, for any reason, such provision may be changed, consistent with
the intent of the parties hereto, to the extent reasonably necessary to make the
provision, as so changed, legal, valid, binding and enforceable. If any
provision of this Agreement is held to be illegal, void, voidable, invalid,
nonbinding or unenforceable in its entirety or partially or as to any party, for
any reason, and if such provision cannot be changed consistent with the intent
of the parties hereto to make it fully legal, valid, binding and enforceable,
then such provision shall be stricken from this Agreement, and the remaining
provisions of this Agreement shall not in any way be affected or impaired, but
shall remain in full force and effect.
11.10    Headings. The headings contained in this Agreement have been inserted
for the convenience of reference only, and neither such headings nor the
placement of any term hereof under any particular heading shall in any way
restrict or modify any of the terms or provisions hereof.
11.11    Further Assurances. The parties hereto shall execute and deliver all
documents, provide all information and do or refrain from doing all such further
acts and things as may be required to carry out the intent and purposes of the
REIT.

31

--------------------------------------------------------------------------------




11.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
11.13    Entire Agreement. This Agreement (including, without limitation, all
exhibits and schedules hereto) and any subscription agreement for Units
constitute the entire agreement between the parties hereto with respect to the
transactions contemplated herein, and supersedes all prior understandings or
agreements, oral or written, among the parties.
11.14    Jurisdiction; Venue. Any action or proceeding against the parties
relating in any way to this Agreement may be brought and enforced, in the courts
of the State of Texas to the extent subject matter jurisdiction exists therefor
or the United States District Court for the Northern District of Texas, and the
parties irrevocably submit to the jurisdiction of both such courts in respect of
any such action or proceeding. The parties irrevocably waive, to the fullest
extent permitted by law, any objection that they may now or hereafter have to
the laying of venue of any such action or proceeding in the courts of the State
of Texas or the United States District Court for the Northern District of Texas
and any claim that any such action or proceeding brought in any such court has
been brought in any inconvenient forum.
11.15    Appointment of the Paying Agent. The holders of Class A Preferred Units
hereby authorize REIT Funding, LLC, with an address at 100 Colony Square,
Suite 2120, 1175 Peachtree Street, NE, Atlanta, Georgia 30361‑6206, to act as
paying agent on behalf of the holders of Class A Preferred Units (the “Paying
Agent”). Any dividend payments received by the Paying Agent shall be deemed paid
to the holders of Class A Preferred Units on the later of the date received by
the Paying Agent or the date declared for payment.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



32

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Limited
Liability Company Agreement as of the day and year first above written.
 
MEMBER:


[Name of applicable Venture], a Delaware limited liability company


By: [Name of manager of applicable Venture], its [manager]




By:   _______________
Name:   _____________
Title:   ______________
 
MANAGER:


[Name of applicable Venture], a Delaware limited liability company




By: [Name of manager of applicable Venture], its [manager]




By:   ________________
Name:  ______________ 
Title:  _______________ 






    



--------------------------------------------------------------------------------




EXHIBIT A TO FORM OF SUBSIDIARY REIT LLC AGREEMENT

MEMBERS OF THE REIT

(AS OF ______ __, 20__)
Name and Address
REIT Units
Percentage Interest
[Name of applicable Venture]
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
100
100%






Exhibit A-1

--------------------------------------------------------------------------------




EXHIBIT B TO FORM OF SUBSIDIARY REIT LLC AGREEMENT

DESCRIPTION OF PROJECT





Exhibit B-1

--------------------------------------------------------------------------------








EXHIBIT E
FORM OF NEW VENTURE AGREEMENT





Exhibit E-1

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Revised Form – December 2013

LIMITED LIABILITY COMPANY AGREEMENT

OF

[NAME OF VENTURE]
(a Delaware Limited Liability Company)



--------------------------------------------------------------------------------

Dated as of __________, ____
THE INTERESTS (THE “INTERESTS”) OF [NAME OF VENTURE] HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE U.S. OR NON‑U.S. SECURITIES
LAWS, IN EACH CASE IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE INTERESTS MAY BE ACQUIRED
FOR INVESTMENT ONLY, AND NEITHER THE INTERESTS NOR ANY PART THEREOF MAY BE
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY
TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY APPLICABLE STATE
SECURITIES LAWS AND ANY OTHER APPLICABLE SECURITIES LAWS, AND (II) THE TERMS AND
CONDITIONS OF THIS LIMITED LIABILITY COMPANY AGREEMENT. THE INTERESTS WILL NOT
BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS LIMITED
LIABILITY COMPANY AGREEMENT. THEREFORE, PURCHASERS OF THE INTERESTS WILL BE
REQUIRED TO BEAR THE RISK OF THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.





        

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
 
 
 
 
PAGE


 
 
 
 
 
 
ARTICLE 1
 
DEFINITIONS
 
1


 
 
 
 
 
 
ARTICLE 2
 
THE VENTURE
 
12


2.1
 
 
Form of Venture
 
12


2.2
 
 
Venture Name and Principal Office
 
12


2.3
 
 
Office of and Agent for Service of Process
 
12


2.4
 
 
Term of the Venture
 
12


2.5
 
 
Title to Assets
 
12


2.6
 
 
Purpose and Powers
 
12


 
 
 
 
 
 
ARTICLE 3
 
MEMBERS AND CAPITAL CONTRIBUTIONS
 
15


3.1
 
 
Members; Capital Contributions
 
15


3.2
 
 
Capital Calls
 
16


3.3
 
 
Additional Capital Contributions
 
16


3.4
 
 
Failure to Make Capital Contributions
 
17


3.5
 
 
Return of Capital Contributions
 
20


3.6
 
 
Capital Account
 
20


3.7
 
 
Transfer of Capital Account
 
20


3.8
 
 
Tax Matters Partner
 
21


3.9
 
 
Liability for Venture's Obligations
 
21


 
 
 
 
 
 
ARTICLE 4
 
ALLOCATIONS
 
21


4.1
 
 
Allocation of Profits and Losses
 
21


4.2
 
 
Tax Allocations
 
22


 
 
 
 
 
 
ARTICLE 5
 
DISTRIBUTIONS AND EXPENSES
 
22


5.1
 
 
Distributions of Net Cash Flow
 
22


5.2
 
 
Tax Provisions
 
22


5.3
 
 
Priority
 
23


5.4
 
 
Expenses
 
23


5.6
 
 
Withholding
 
24


 
 
 
 
 
 
ARTICLE 6
 
MANAGEMENT RIGHTS, DUTIES, AND POWERS OF THE MANAGER; TRANSACTIONS INVOLVING THE
MANAGER OR ITS AFFILIATES; ADDITIONAL OR SUCCESSOR MANAGER
 
24


6.1
 
 
Management of the Venture
 
24


6.2
 
 
Operating Plan
 
25


6.3
 
 
Major Decisions
 
26


6.4
 
 
Business with Affiliates; Other Activities
 
29


6.5
 
 
Maintenance of Domestic Status
 
31


6.6
 
 
Tax Status
 
31






i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
 
PAGE


 
 
 
 
 
 
6.7
 
 
Liability for Venture's Obligations
 
31


6.8
 
 
Additional or Successor Manager
 
31


6.9
 
 
Removal of Manager
 
32


6.10
 
 
Major Dispute Event
 
33


6.11
 
 
Dispute Resolution Procedure
 
34


6.12
 
 
Subsidiary Net Cash Flow
 
36


 
 
 
 
 
 
ARTICLE 7
 
LIMITATIONS ON LIABILITY AND INDEMNIFICATION
 
36


7.1
 
 
Limitation of Liability
 
36


7.2
 
 
Indemnification
 
37


 
 
 
 
 
 
ARTICLE 8
 
TRANSFERS OF MEMBERS' INTERESTS IN THE VENTURE; BUY/SELL
 
38


8.1
 
 
Transfers of a Member's Interest
 
38


8.2
 
 
Buy/Sell Arrangement
 
40


8.3
 
 
Basis Election
 
40


8.4
 
 
Void Transfer
 
40


 
 
 
 
 
 
ARTICLE 9
 
EXCESS INTERST PROVISIONS
 
40


9.1
 
 
Definitions
 
41


9.2
 
 
Ownership Limitation
 
42


9.3
 
 
Excess Interests
 
43


9.4
 
 
Prevention of Transfer
 
44


9.5
 
 
Notice
 
44


9.6
 
 
Information for the Venture
 
44


9.7
 
 
Other Action by Venture
 
45


9.8
 
 
Ambiguities
 
45


9.9
 
 
Modification of Existing Holder Limits
 
45


9.10
 
 
Increase or Decrease in Ownership Limit
 
45


9.11
 
 
Limitations on Changes in Existing Holder and Ownership Limits
 
45


9.12
 
 
Waivers by Venture
 
46


9.13
 
 
Severability
 
46


9.14
 
 
Trust for Excess Interests
 
46


9.15
 
 
Distributions on Excess Interests
 
46


9.16
 
 
Voting of Excess Interests
 
47


9.17
 
 
Non-Transferability of Excess Interests
 
47


9.18
 
 
Call by the Venture on Excess Interests
 
47


 
 
 
 
 
 
ARTICLE 10
 
DISSOLUTION OF VENTURE
 
48


10.1
 
 
Bankruptcy of Member
 
48


10.2
 
 
Other Events of Dissolution
 
48




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
 
PAGE


 
 
 
 
 
 
10.3
 
 
Distribution Upon Liquidation
 
49


10.4
 
 
Procedural and Other Matters
 
49


 
 
 
 
 
 
ARTICLE 11
 
REPRESENTATIONS AND WARRANTIES
 
50


11.1
 
 
Representations and Warranties of the Members
 
50


 
 
 
 
 
 
ARTICLE 12
 
BOOKS AND RECORDS; REPORTS TO MEMBERS
 
51


12.1
 
 
Books
 
51


12.2
 
 
Quarterly Reports
 
51


12.3
 
 
Annual Reports
 
51


12.4
 
 
Accountants;Tax Returns
 
52


12.5
 
 
Accounting and Fiscal Year
 
52


12.6
 
 
Project Valuations
 
52


12.7
 
 
Business Plan
 
52


 
 
 
 
 
 
ARTICLE 13
 
MAJOR DISPUTE PROJECT SALE RIGHT
 
53


13.1
 
 
Major Dispute Project Sale Right
 
53


 
 
 
 
 
 
ARTICLE 14
 
MISCELLANEOUS
 
56


14.1
 
 
Notices
 
56


14.2
 
 
Execution in Counterparts
 
57


14.3
 
 
Amendments
 
58


14.4
 
 
Additional Documents
 
58


14.5
 
 
Validity
 
58


14.6
 
 
Governing Law
 
58


14.7
 
 
Waiver
 
58


14.8
 
 
Consent and Approval
 
58


14.9
 
 
Waiver of Partition
 
58


14.10
 
 
Binding Effect
 
59


14.11
 
 
Entire Agreement
 
59


14.12
 
 
Captions
 
59


14.13
 
 
No Strict Construction
 
59


14.14
 
 
Identification
 
59


14.15
 
 
Recourse to the Manager
 
59


14.16
 
 
Recourse to the Members
 
59


14.17
 
 
Remedies Not Exclusive
 
60


14.18
 
 
Use of Behringer Harvard Trade Name
 
60


14.19
 
 
Venture Counsel
 
60


14.20
 
 
Waiver of Jury Trial
 
60








iii

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT

OF

[VENTURE]
THIS LIMITED LIABILITY COMPANY AGREEMENT of [VENTURE] is made and entered into
as of [_______], by and between [__________________], a [__________________]
(“BHMF MEMBER”), with its principal office at 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001, and MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP, a
Delaware limited partnership (“BH MP”), with its principal office at 15601
Dallas Parkway, Suite 600, Addison, Texas 75001.
W I T N E S S E T H
WHEREAS, BHMF Member as the Manager and a Member and BH MP as a Member desire to
form a limited liability company for the purpose of owning, operating and
managing the real property at [location], the legal description for which is set
forth in Exhibit B hereof and known as [name/identity of apartment complex] (the
“Project”); and
WHEREAS, BHMF Member and BH MP desire to establish their respective rights and
duties relating to the Venture on the terms provided in this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound hereby do hereby agree as follows:
ARTICLE 1
DEFINITIONS
    
Capitalized terms used in this Agreement (including, without limitation,
Exhibits, Schedules and amendments) have the meanings set forth below or in the
Section of this Agreement referred to below, except as otherwise expressly
indicated or limited by the context in which they appear in this Agreement. All
terms defined in this Agreement in the singular have the same meanings when used
in the plural and vice versa. Accounting terms used but not otherwise defined
shall have the meanings given to them under U.S. GAAP. References to Sections,
Articles and Exhibits and Schedules refer to the sections and articles of, and
the exhibits and schedules to, this Agreement, unless the context requires
otherwise.
“Acquisition Date” has the meaning ascribed thereto in Section 3.1.
“Act” means the Limited Liability Company Act of the State of Delaware, Del.
Code Ann. tit. 6, §§ 18‑101 et seq., as it may be amended from time to time, and
any successor to such statute.



1

--------------------------------------------------------------------------------




“Administrator” means an independent public accounting firm that has not been
engaged by either of BHMF REIT or PGGM PRE Fund or their respective Affiliates
within the three‑year period prior to its engagement by the Venture with
substantial experience in providing audit or due diligence services with respect
to U.S. based real estate related ventures and real property investments.
“Advisory Committee” means the Advisory Committee established pursuant to the
terms of the Master Partnership Agreement.
“Affiliate” means, when used with respect to a specified Person, (i) any Person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person or (ii) any
Person that is an officer, general partner or trustee of, or serves in a similar
capacity with respect to, the specified Person or of which the specified Person
serves in a similar capacity. For this purpose, the term “control” (including,
without limitation, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, which
shall conclusively be deemed to exist where one Person directly or indirectly is
the beneficial owner of 50.1% or more of any class of voting equity securities
or other voting ownership interests of another Person.
“Affiliated Entity” means, with respect to the Manager, an Entity that is an
Affiliate of the Manager. For the avoidance of doubt, an Affiliated Entity does
not include any individual that is an Affiliate of the Manager.
“Agreement” means this Limited Liability Company Agreement, as amended,
modified, supplemented or restated from time to time.
“Applicable Law” has the meaning ascribed thereto in Section 3.4(d).
“Approved Business Plan” has the meaning ascribed thereto in Section 12.7.
“Arbitrator” has the meaning ascribed thereto in Section 6.11(b).
“Arbitration” has the meaning ascribed thereto in Section 6.11(b).
“Bankruptcy” has the meaning ascribed thereto in Section 10.1(b).
“Bankruptcy Event” has the meaning ascribed thereto in Section 10.1(a).
“Beneficial Owner” means a Person who or which is or is treated as a direct or
indirect owner of the Subsidiary REIT for purposes of determining the status of
the Subsidiary REIT as a domestically‑controlled qualified investment entity
under Section 897(h)(4)(B) of the Code.
“BHMF Member” has the meaning ascribed thereto in the preamble to this
Agreement, which shall be a direct or indirect wholly owned subsidiary of BHMF
REIT.

2

--------------------------------------------------------------------------------




“BHMF REIT” means Behringer Harvard Multifamily REIT I, Inc., a Maryland
corporation.
“BHMF REIT‑Sponsored Investment Program” means an Entity formed or advised by
BHMF REIT or one of its Affiliates.
“BHMF REIT Venture” means an Entity formed or owned by BHMF REIT or one of its
Affiliates and one or more third party investment and/or development partners
for the purpose of investing in and/or developing real estate and/or real estate
related assets.
“BH MP” has the meaning ascribed thereto in the preamble to this Agreement.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.
“Capital Account” has the meaning ascribed thereto in Section 3.6.
“Capital Call” means a call for capital to be contributed to the Venture in
accordance with Section 3.2.
“Capital Commitment” means, with respect to any Member, the amount set forth
opposite such Partner’s name on Exhibit A, as amended from time to time.
“Capital Contribution” means a capital contribution made by a Member to the
Venture in accordance with Section 3.1 or Section 3.3 hereof.
“Cause Event” has the meaning ascribed thereto in the Master Partnership
Agreement.
“Certificate” means the Certificate of Formation of the Venture, as originally
filed with the office of the Secretary of State of the State of Delaware on
[________ __, 20__], as amended, supplemented or otherwise modified from time to
time as herein provided.
“Chancery Rules” has the meaning ascribed thereto in Section 6.11(b).
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law); any reference to any section of
the Code shall include any corresponding provision of succeeding laws.
Notwithstanding the foregoing, any change in the Code which materially increases
the requirements for qualification of the Subsidiary REIT as a
domestically‑controlled qualified investment entity for purposes of
Section 897(h)(4)(B) of the Code, or otherwise causes the Subsidiary REIT not to
be a domestically‑controlled qualified investment entity for purposes of
Section 897(h)(4)(B) of the Code, shall not be included in the definition of
“Code” hereunder, it being understood that PGGM PRE Fund will bear the risk of
such change; provided that the Manager will use commercially reasonable efforts
to minimize the financial impact to PGGM PRE Fund (indirectly through BH MP) of
any such change at PGGM PRE Fund’s expense; provided further that the same does
not adversely affect BHMF Member’s tax status.

3

--------------------------------------------------------------------------------




“Consent” means the vote, approval or consent, as the case may be, of a Person
to do the act or thing for which the vote, approval or consent is solicited, or
the act of voting or granting such approval or consent, as the context may
require.
“Conversion Amount” has the meaning ascribed thereto in Section 3.4(g)(i).
“Conversion Election” has the meaning ascribed thereto in Section 3.4(g)(i).
“Conversion Event” has the meaning ascribed thereto in Section 3.4(g)(i).
“Conversion Right” has the meaning ascribed thereto in Section 3.4(g)(i).
“Corporate Level Personnel” shall mean any person holding the position of
“Regional Manager”, “Regional Vice President”, “Vice President”, “Senior Vice
President” or “Executive Officer”, within the Manager’s or BHMF REIT’s
organization.
“Dead Deal Costs” means any fees, expenses or other costs (including, without
limitation, legal, accounting, travel, due diligence, third‑party appraisals and
valuations and other fees and out‑of‑pocket expenses) incurred directly or
indirectly by or on behalf of the Venture in connection with the potential
acquisition by the Venture of an interest in the Project (other than any
subsequent acquisition of the interests of a joint venture partner unaffiliated
with BHMF Member and PGGM PRE Fund) that is not for any reason consummated.
“Default” has the meaning ascribed thereto in Section 3.4(a).
“Default Loan” has the meaning ascribed thereto in Section 3.4(b).
“Defaulting Member” has the meaning ascribed thereto in Section 3.4(a).
“Dispute” means any and all disputes, disagreements or claims arising from,
relating to or in connection with this Agreement, including those between the
Members, in respect of any event, circumstance, condition or matter that
requires the approval of the Members pursuant to the terms and provisions of
this Agreement; provided, however, that a Dispute shall not include any matter
described in this Agreement for which a resolution mechanism is specified herein
or in the Master Partnership Agreement.
“Domestic Status Loss” means a change in the composition of the Tax Sensitive
Beneficial Owner Group, if the effect thereof would be a disqualification of the
Subsidiary REIT as a “domestically‑controlled qualified investment entity”
within the meaning of Section 897(h)(4)(B) of the Code.
“Domestically‑Controlled REIT” means a REIT that is a “domestically‑controlled
qualified investment entity” for purposes of Section 897(h)(4)(B) of the Code.
“Entity” means a partnership, corporation, business trust, limited liability
company, proprietorship, joint stock company, trust, estate, unincorporated
association, joint venture, pension fund, governmental entity, cooperative
association or other foreign or domestic entity or enterprise.

4

--------------------------------------------------------------------------------




“Expiration Date” has the meaning ascribed thereto in the Master Partnership
Agreement.
“Fair Value Method of Accounting” means investment company accounting as defined
by U.S. GAAP.
“FIRPTA” has the meaning ascribed thereto in the Master Partnership Agreement.
“FIRPTA Buy / Sell” has the meaning ascribed thereto in the Master Partnership
Agreement.
“FIRPTA Event” has the meaning ascribed thereto in the Master Partnership
Agreement.
“FIRPTA Event Buy / Sell Election Date” has the meaning ascribed thereto in the
Master Partnership Agreement.
“FIRPTA Event Buy / Sell Election Notice” has the meaning ascribed thereto in
the Master Partnership Agreement.
“FIRPTA Event Buy / Sell Exercise Date” means, if the Limited Partner has timely
delivered a FIRPTA Event Buy / Sell Election Notice to the General Partner in
accordance with the terms and provisions of Section 14.4(a) of the Master
Partnership Agreement, the date which is six (6) months following the FIRPTA
Event Buy / Sell Election Date.
“FIRPTA Event Buy / Sell Procedures” means the buy / sell procedures set forth
in Exhibit G to this Agreement.
“General Partner” has the meaning ascribed thereto in the Master Partnership
Agreement.
“Indemnified Person” and “Indemnified Persons” have the meanings ascribed
thereto in Section 7.2(a).
“Initial Operating Plan” has the meaning described thereto in Section 6.2(a).
“Interest” means, as to a Member, the entire ownership interest of such Member
in the Venture at any particular time, including the right of such Member to any
and all benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.
“Investment Guidelines” means the investment guidelines for the Project
described in Exhibit C.
“Key Man” has the meaning ascribed thereto in the Master Partnership Agreement.
“Leverage Parameters” means, unless otherwise agreed by the Members, the
leverage parameters of the Venture described in Exhibit D.
“Limited Partner” has the meaning ascribed thereto in the Master Partnership
Agreement.

5

--------------------------------------------------------------------------------




“Liquidation” means (i) when used with reference to the Venture, the date upon
which the Venture ceases to be a going concern, and (ii) when used with
reference to any Member, the earlier of (a) the date upon which there is a
Liquidation of the Venture or (b) the date upon which such Member’s entire
Interest in the Venture is terminated other than by Transfer to a Person other
than the Venture.
“Liquidator” has the meaning ascribed thereto in Section 10.3(a).
“Major Decision” has the meaning ascribed thereto in Section 6.3(a).
“Major Dispute” means any disagreement of the Members in respect of a Major
Decision for the Venture, as set forth in Section 6.3(a)(vi) through (xviii),
(xx) and (xxi) hereof.
“Major Dispute Event” has the meaning ascribed thereto in Section 6.10(a).
“Major Dispute Notice” has the meaning ascribed thereto in Section 6.10(a).
“Major Dispute Project Sale Right” has the meaning ascribed thereto in
Section 13.1(a).
“Management Company” means Behringer Harvard Multifamily Management Services,
LLC, a Texas limited liability company, and its successors and assigns.
“Management Fee” has the meaning ascribed thereto in Section 6.4(b).
“Manager” means BHMF Member, or any permitted successor or delegee of BHMF
Member in accordance with this Agreement, in such Person’s capacity as the
manager of the Venture.
“Manager Cause Event” means the declaration by BH MP that the occurrence of an
event or circumstance described in one of the following clauses (i) through
(v) constitutes a “Manager Cause Event” as provided in Section 6.9: (i) a
material breach of this Agreement by the Manager if such breach has had or is
reasonably expected to have a material adverse effect on the Venture, (ii) the
Manager taking any action which is a Major Decision or which otherwise requires
the consent of the Members under this Agreement hereunder, in each case if such
action has had or is reasonably expected to have a material adverse effect on
the Venture and such action was taken without the prior consent of BH MP in
accordance with this Agreement, (iii) any breach of applicable law or gross
negligence by the Manager, BHMF REIT, any director of the Manager or BHMF REIT,
Key Man or any Corporate Level Personnel if such breach of applicable law or
gross negligence, has had or is reasonably expected to have a material adverse
effect on the Venture, (iv) any fraud or willful misconduct by the Manager, BHMF
REIT, any director of the Manager or BHMF REIT, Key Man or any Corporate Level
Personnel if such fraud or willful misconduct, has had or is reasonably expected
to have a material adverse effect on the Venture, or (v) the Manager or BHMF
REIT filing either a Chapter 7 or a Chapter 11 bankruptcy proceeding or
admitting in writing in any similar proceeding its inability to pay its debts as
they mature, but in each of the foregoing clauses (i) through (iv) only if such
material breach, action or conduct is not cured (to the extent such material
breach, action or conduct is capable of cure) by the Manager or BHMF REIT (as
applicable) within sixty (60) days following the date on which the Manager first
obtained knowledge

6

--------------------------------------------------------------------------------




of the occurrence of such material breach, action or conduct (which sixty (60)
day period can be extended by sixty (60) days for a total of one hundred twenty
(120) days following the date on which the Manager first obtained knowledge of
the occurrence of such material breach, action or conduct if the Manager or BHMF
REIT (as applicable) commences to cure such material breach, action or conduct
within such initial sixty (60) day period, such material breach, action or
conduct remains capable of cure and thereafter the Manager or BHMF REIT (as
applicable) diligently pursues the cure of such material breach, action or
conduct); provided, however, the Manager and BHMF REIT shall not have a cure
right with respect to the conduct described in the foregoing clause (iv) if such
conduct was committed by a Key Man.
“Master Partnership Agreement” means that certain Fourth Amended and Restated
Agreement of Limited Partnership of BH MP, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“Matching Right” has the meaning ascribed thereto in Section 13.1.
“Maximum Rate” has the meaning ascribed thereto in Section 3.4(d).
“Member” means BH MP or BHMF Member, or any permitted successor or assign of
either of them in accordance with this Agreement, in such Person’s capacity as a
member of the Venture.
“Net Cash Flow” as of the end of any period, means the unrestricted cash of the
Venture as of the end of such period (i.e. cash of the Venture not held for
resident security deposits, lender, development or other escrows or restricted
accounts), less (without any duplication):
(1)    any Capital Contributions (A) then held by the Venture, (B) not then
invested in or allocated to the Project and (C) anticipated (in the sole
discretion of the Manager) to be invested in the Project; and
(2)    operating reserves for amounts anticipated to be paid during the thirty
(30) day period following the end of such period (as determined by the Manager
in its sole discretion), which amounts include, without limitation, fees,
organizational expenses, budgeted capital expenditures and operating expenses,
including amounts necessary to meet periodic real estate tax and insurance
installment payments and payments on debt service; and
(3)    non‑operating reserves (as determined by the Manager in its sole
discretion), which include, without limitation, capital expenditures, projected
financing costs, non‑budgeted expenditures and escrows, but in no event in
excess of (A) two percent (2.0%), multiplied by (B) the net asset value of the
Project.
“Non‑defaulting Member” has the meaning ascribed thereto in Section 3.4(a).
“Non‑Reimbursable Expenses” means fees, costs, and expenses incurred by the
Manager, its Affiliates, or their respective employees or agents in evaluating,
negotiating, or structuring the Project (including, without limitation, market
research costs, travel costs, acquisition personnel costs and overhead, senior
management personnel costs and overhead, due diligence personnel costs

7

--------------------------------------------------------------------------------




and overhead, and data communication costs); provided that Non‑Reimbursable
Expenses shall not include any such fees, costs and expenses that have been
approved by the Advisory Committee as part of the acquisition of the Project or
by BH MP as part of the Initial Operating Plan or any Subsequent Operating Plan.
“Operating Expenses” has the meaning ascribed thereto in Section 5.4(b).
“Organizational Expenses” has the meaning ascribed thereto in Section 5.4(a).
“Oversight Fee” has the meaning ascribed thereto in Section 6.4(b).
“Percentage Interest” means, as to any Member, its percentage ownership interest
in the Venture as set forth in Exhibit A, as the same may be amended from time
to time, or as may be adjusted pursuant to Section 3.4(g) hereof.
“Permitted Temporary Investments” means investments in (i) U.S. government and
agency obligations with maturities of not more than one year and one day from
the date of acquisition, (ii) commercial paper with maturities of not more than
six months and one day from the date of acquisition and having a rating assigned
to such commercial paper by Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc. (or, if neither such organization shall rate such
commercial paper at such time, by any nationally recognized rating organization
in the United States of America) equal to one of the two highest commercial
paper ratings assigned by such organization, it being understood that as of the
date hereof such ratings by Standard and Poor’s Rating Services are “P1” and
“P2” and such ratings by Moody’s Investors Service, Inc. are “Al” and “A2,”
(iii) interest bearing deposits in U.S. banks with an unrestricted surplus of at
least $250 million, maturing within one year and (iv) money market mutual funds
with assets of not less than $500 million, substantially all of which assets are
believed by the Manager to consist of items described in the foregoing
clause (i), (ii) or (iii).
“Person” means an individual or Entity.
“Petitioner” has the meaning ascribed thereto in Section 6.11(b).
“PGGM PRE Fund” means Stichting Depositary PGGM Private Real Estate Fund (the
“Depositary”), a Dutch foundation, acting in its capacity as depositary of and
for the account and risk of PGGM Private Real Estate Fund (the “Fund”), a Dutch
fund for the joint account of the participants (fonds voor gemene rekening),
together with the Fund.
“Prior Operating Plan” has the meaning ascribed thereto in Section 6.2(b).
“Profits” or “Losses” means, for each period taken into account under Article 4,
an amount equal to the Venture’s taxable income or taxable loss for such period,
determined in accordance with federal income tax principles, adjusted to the
extent the Manager determines that such adjustment is necessary to comply with
the requirements of Section 704(b) of the Code.
“Project” has the meaning described thereto in the recitals to this Agreement.

8

--------------------------------------------------------------------------------






“Project Sale Bid Date” has the meaning ascribed thereto in Section 13.1(f).
“Project Sale NAV” has the meaning ascribed thereto in Section 13.1(g).
“Project Sale Offer” has the meaning ascribed thereto in Section 13.1(a).
“Project Sale Period” has the meaning ascribed thereto in Section 13.1(d).
“Project Sale Trigger Event” has the meaning ascribed thereto in
Section 13.1(a).
“Qualifying Opinion” means a written opinion of outside, reputable tax counsel
licensed to practice law in the United States and acting reasonably.
“Real Estate Proceeds” means proceeds from the direct sale of the Project (as
opposed to proceeds from the sale of interests in the Subsidiary REIT).
“REIT” means a real estate investment trust under the Code.
“REIT Member” means a direct or indirect (through another partnership or limited
liability company) Member of the Venture that is not a U.S. Person and for whom
the direct or indirect receipt of Real Estate Proceeds would have a material
adverse tax consequence on such Member. For the avoidance of doubt PGGM PRE Fund
is a REIT Member.
“Respondent” has the meaning ascribed thereto in Section 6.11(b).
“Senior Executives” has the meaning ascribed thereto in Section 6.11(a).
“Shares” means the shares of beneficial interests (including, for the avoidance
of doubt, membership interests) in the Subsidiary REIT.
“Subsequent Operating Plan” has the meaning ascribed thereto in Section 6.2(b).
“Subsidiary REIT” means the subsidiary to be formed by the Venture for the
purpose of investing in the Project and that has qualified or intends to qualify
as a REIT. The form of limited liability company agreement for the Subsidiary
REIT is attached hereto as Exhibit E.
“Subsidiary Net Cash Flow” as of the end of any period, means the unrestricted
cash (i.e. cash of such entity not held for resident security deposits, lender,
development or other escrows or restricted accounts) of any entity in which the
Venture owns a direct or indirect interest, including a Subsidiary REIT or an
entity in which the Venture owns a direct or indirect interest and that that
holds a direct or indirect interest in the Project as of the end of such period,
less (without any duplication):

9

--------------------------------------------------------------------------------




(1)    any capital contributions (A) then held by such entity, (B) not then
invested in or allocated to the Project directly or indirectly owned by such
entity and (C) anticipated (in the sole discretion of the “Manager” or “General
Partner” of such entity) to be invested in the Project; and
(2)    operating reserves for amounts anticipated to be paid during the thirty
(30) day period following the end of such period (as determined by the “Manager”
or “General Partner” of such entity in its sole discretion), which amounts
include, without limitation, fees, organizational expenses, budgeted capital
expenditures and operating expenses, including amounts necessary to meet
periodic real estate tax and insurance installment payments, payments on debt
service and any required distributions to a Subsidiary REIT’s preferred equity
holders; and
(3)    non‑operating reserves (as determined by the “Manager” or “General
Partner” of such entity in its sole discretion), which include, without
limitation, capital expenditures, projected financing costs, non‑budgeted
expenditures and escrows, but in no event in excess of (A) two percent (2.0%),
multiplied by (B) the net asset value of such entity’s assets.
“Substitute Capital” has the meaning ascribed thereto in Section 3.3(b).
“Successor Manager” has the meaning ascribed thereto in Section 6.9(a).
“Successor Manager Cause Event” means the declaration by BHMF Member that the
occurrence of an event or circumstance described in one of the following
clauses (i) through (v) constitutes a “Successor Manager Cause Event” as
provided in Section 6.9(c): (i) a material breach of this Agreement by a
Successor Manager if such breach has had or is reasonably expected to have a
material adverse effect on the Venture, (ii) the Successor Manager taking any
action which is a Major Decision under this Agreement or which otherwise
requires the Consent of the Members pursuant to this Agreement, in each case if
such action has had or is reasonably expected to have a material adverse effect
on the Venture and such action was taken without the prior consent of the
Members, (iii) any breach of applicable law or gross negligence by the Successor
Manager, any director in the organization of the Successor Manager or any
Successor Manager Corporate Level Personnel if such breach of applicable law or
gross negligence, has had or is reasonably expected to have a material adverse
effect on the Venture, (iv) any fraud or willful misconduct by the Successor
Manager, any director in the organization of the Successor Manager or any
Successor Manager Corporate Level Personnel if such fraud or willful misconduct,
has had or is reasonably expected to have a material adverse effect on the
Venture, or (v) Successor Manager filing either a Chapter 7 or a Chapter 11
bankruptcy proceeding or admitting in writing in any similar proceeding its
inability to pay its debts as they mature, but in each of the foregoing cases
only if such material breach, action or conduct is not cured (to the extent such
material breach, action or conduct is capable of cure) by the Successor Manager
within sixty (60) days following the date on which such Successor Manager first
obtained knowledge of the occurrence of such material breach, action or conduct
(which sixty (60) day period can be extended by sixty (60) days for a total of
one hundred twenty (120) days following the date on which such Successor Manager
first obtained knowledge of the occurrence of such material breach, action or
conduct if such Successor Manager commences to cure such material breach, action
or conduct within such initial sixty (60) day period, such material breach,
action or conduct remains capable of cure and thereafter such Successor Manager
diligently pursues the cure of such material breach, action or conduct);
provided, however, such Successor

10

--------------------------------------------------------------------------------




Manager shall not have a cure right with respect to the conduct described in the
foregoing clause (iv) if such conduct was committed by a key principal in
Successor Manager’s organization.
“Successor Manager Corporate Level Personnel” shall mean any person holding the
position of “Regional Manager”, “Regional Vice President”, “Vice President”,
“Senior Vice President” or “Executive Officer”, or any person holding a similar
senior position, within Successor Manager’s organization.
“Taxes” means all taxes, charges, fees, duties, levies or other assessments,
including without limitation, income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, stamp, leasing, lease, user, transfer, fuel,
excess profits, occupational and interest equalization, windfall profits,
severance and employees’ income withholding and Social Security taxes, which are
imposed by the United States, or any state, local or foreign government or
subdivision or agency thereof, and such term shall include any interest,
penalties or additions to tax attributable to such Taxes.
“Tax Return” means any report, return or other information required to be
supplied to a taxing authority in connection with Taxes.
“Tax Sensitive Beneficial Owner Group” means all Beneficial Owners of Shares
other than (i) PGGM PRE Fund, (ii) PGGM PRE Fund’s direct or remote transferees
with respect to such Shares, and (iii) the direct or indirect owners of PGGM PRE
Fund or its transferees.
“Transfer” means to give, sell, assign, pledge, hypothecate, devise, bequeath or
otherwise dispose of, transfer or permit to be transferred, during life or at
death. The term “Transfer” when used as a noun, means any Transfer transaction.
“U.S. GAAP” means U.S. generally accepted accounting principles at the time in
effect.
“U.S. Person” means a “U.S. Person” as such terms is defined in
Section 7701(a)(30) of the Code.
“Valuation Committee” has the meaning ascribed thereto in the Valuation Policy.
“Valuation Policy” means the Valuation Policy of the Venture, as it may be
amended, restated, supplemented or otherwise modified from time to time. A form
of the Valuation Policy is attached hereto as Exhibit F.
“Venture” means the limited liability company formed hereby.
“Venture Counsel” has the meaning ascribed thereto in Section 14.19.









11

--------------------------------------------------------------------------------




ARTICLE 2
THE VENTURE
    
2.1    Formation of Venture    . . The Manager and the Members hereby form a
limited liability company pursuant to the provisions of the Act, and the rights
and liabilities of the Members shall be as provided in the Act except as herein
otherwise expressly provided.
2.2    Venture Name and Principal Office. The name of the Venture shall be
“[_____________]” or such other name as the Manager may determine. The principal
place of business and the principal administrative office of the Venture shall
be 15601 Dallas Parkway, Suite 600, Addison, Texas 75001. The Venture may change
such office and may have such additional offices as the Manager may determine.
2.3    Office of and Agent for Service of Process. The registered office of the
Venture in the State of Delaware shall initially be c/o Corporation Service
Company, 2711 Centerville Road, Suite 400, in the city of Wilmington, County of
New Castle, Delaware, and the Venture’s agent for service of process on the
Venture in the State of Delaware shall be The Corporation Service Company. The
Venture may change, at any time and from time to time, the location of such
registered office and/or such registered agent upon written notice of the change
to the Members.
2.4    Term of the Venture. The term of the Venture commenced on the date the
Certificate was first filed with the Secretary of State of the State of Delaware
and shall continue until the dissolution of the Venture as hereinafter provided
or as the Venture may be dissolved or terminated by operation of law.
2.5    Title to Assets. Record title to all assets acquired by the Venture shall
be held in the name of the Venture, and no Member shall have any property
interest in such assets.
2.6    Purpose and Powers.
(a)    The Venture is organized for the object and purpose of investing in the
Project through the Subsidiary REIT, owning, managing, supervising and disposing
of such investment as provided in this Agreement, sharing the profits and losses
therefrom and engaging in such activities necessary, incidental or ancillary
thereto and in any other lawful act or activity in furtherance of the foregoing
for which limited liability companies may be organized under the Act.
Notwithstanding any other provision of this Agreement, the Venture, and the
Manager on behalf of the Venture, may execute, deliver and perform such
agreements and documents as the Manager determines are necessary or desirable
for the formation, organization and continuation of the Venture. Any provision
herein regarding the purpose and powers of the Venture and the authorization of
actions hereunder may be done through the Subsidiary REIT (and any subsidiary
thereof). In furtherance of this purpose, subject to the limitations and
restrictions set forth elsewhere in this Agreement, including, without
limitation, Section 6.3 hereof, the Venture shall have all powers necessary,
suitable or convenient for the accomplishment of the aforesaid purpose, as
principal or agent, including, without limitation, all of the powers that may be
exercised by the Manager on behalf of and, except as specifically provided
herein, at the expense of, the Venture pursuant to this Agreement or the Act,
and further including, without limitation, the following:

12

--------------------------------------------------------------------------------




(i)    to organize or cause to be organized the Subsidiary REIT and any
subsidiary thereof and to act as manager of the Subsidiary REIT, and to exercise
all of the powers, duties, rights and responsibilities associated therewith;
(ii)    to borrow money, encumber assets (other than the Capital Commitments of
the Members) and otherwise incur recourse and non‑recourse indebtedness
(including, without limitation, the issuance of guarantees of the payment or
performance of obligations by any Person) in connection with or in furtherance
of the acquisition or development or the financing or refinancing of the
Project, including without limitation, entering into hedging transactions (e.g.,
interest rate swaps or caps);
(iii)    to improve, develop, redevelop, construct, reconstruct, maintain,
renovate, rehabilitate, reposition, manage, lease, mortgage and otherwise deal
with the assets and/or businesses of the Venture;
(iv)    to lend money on a secured or unsecured basis and, if applicable, in
connection therewith take as collateral a mortgage or pledge of any real or
personal property and to extend or modify the terms of any such financing;
(v)    to alter or restructure the Venture’s investment in the Project at any
time during the term of the Venture without any precondition that the Manager
make any distributions to the Members in connection therewith;
(vi)    to make additional investments in the Project subsequent to the
Venture’s initial investment in the Project (including, without limitation,
additional investments made to finance an acquisition by the Subsidiary REIT or
any capital improvements, tenant improvements or other improvements or
alterations to any property constituting the Project or otherwise to protect the
Venture’s investment in the Project or to provide working capital for the
Project); to invest the Venture’s funds in Permitted Temporary Investments;
(vii)    to pay commissions, fees or other charges to Persons that may be
applicable in connection with any transactions entered into by or on behalf of
the Venture;
(viii)    to open, maintain and close bank accounts and draw checks and other
orders for the payment of moneys;
(ix)    to engage outside accountants, custodians, appraisers, attorneys,
property managers, leasing brokers and any and all other third‑party agents and
assistants, both professional and nonprofessional, and to compensate them in
such reasonable degree and manner as the Manager may deem necessary or
advisable;
(x)    to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary or advisable or incidental to carrying out its
purpose, including, without limitation, such agreements as the Manager deems
necessary or appropriate for the acquisition, development, operation,
management, financing, sale or other disposition of the Project or as otherwise
contemplated by this Agreement;

13

--------------------------------------------------------------------------------




(xi)    to sue and be sued, to prosecute, arbitrate, settle or compromise all
claims of or against third parties, to compromise, arbitrate, settle or accept
judgment with respect to claims of or against the Venture and to execute all
documents and make all representations, admissions and waivers in connection
therewith;
(xii)    to make any and all elections and filings for federal, state, local and
foreign tax purposes, including, without limitation, any consent dividend IRS
Form 972;
(xiii)    to purchase, and otherwise enter into contracts of, insurance
(including, without limitation, property and casualty insurance, terrorism
insurance, and liability insurance in respect of any liabilities for which the
Venture, the Manager or any other Indemnified Party would otherwise be entitled
to indemnification under this Agreement);
(xiv)    to purchase the interest of any third party investment and/or
development partners in an entity in which the Subsidiary REIT owns directly or
indirectly any equity interest;
(xv)    to enter into and perform the terms of any credit facility as borrower
or guarantor and cause the Subsidiary REIT to enter into and perform the terms
of any credit facility as borrower, including, without limitation, repaying
borrowings under any credit facility on behalf of the Venture; and
(xvi)    to do such other things and engage in such other activities as the
Manager may deem necessary, convenient or advisable with respect to the conduct
of the business of the Venture, and have and exercise all of the powers and
rights conferred upon limited liability companies formed pursuant to the Act.
(b)    (i)    The interest in the Project owned by the Venture may only be sold,
exchanged or otherwise disposed of (A) by selling, exchanging or otherwise
disposing of for cash the Venture’s Shares in the Subsidiary REIT or, subject to
any other requirements of this Agreement, including, without limitation,
Section 2.6(b)(ii), by selling, exchanging or otherwise disposing of for cash a
Member’s interest in the Venture, or (B) in connection with a like‑kind exchange
of the Project pursuant to Section 1031 of the Code that does not result in the
recognition of any taxable gain to the Subsidiary REIT, an involuntary
conversion of the Project pursuant to Section 1033 of the Code that does not
result in the recognition of any taxable gain to the Subsidiary REIT, or any
other disposition or transfer that pursuant to a nonrecognition provision in the
Code does not result in the recognition of any taxable gain to the Subsidiary
REIT; provided that, in a transaction within the description of the foregoing
clause (B) the Members agree on the asset or assets to be acquired as a result
of such transaction.
(ii)    The Manager shall use “Best Efforts” (as defined below) to cause the
Subsidiary REIT to satisfy the requirements for taxation as a
Domestically‑Controlled REIT; provided, however, that the Manager and its
Affiliates shall not be required to engage in any transaction with, or on behalf
of, the Venture or contribute additional capital to the Venture in connection
with such obligation. For purposes of the foregoing sentence, the Manager’s
“Best Efforts” means that (A) no Capital Contribution shall be accepted and no
redemption of interests

14

--------------------------------------------------------------------------------




in the Venture shall be allowed if as a result thereof more than 49% of the
interests in the Subsidiary REIT would be held, directly or indirectly
(including, without limitation, through the Venture) by Persons that are not
U.S. Persons, and (B) no Transfer of less than all of the Venture’s interest in
the Subsidiary REIT shall be permitted if such Transfer would result in the
Subsidiary REIT no longer qualifying as a Domestically‑Controlled REIT. In
satisfying the requirements of this Section 2.6(b)(ii), in the absence of actual
knowledge to the contrary, the Manager shall be entitled to rely upon the most
recent written representations of the direct or indirect partners or members and
prospective partners or members of the Venture regarding the extent to which
they are, or are owned by, U.S. Persons.
(iii)    The Manager shall cause the limited liability company agreement,
charter or other governing document of the Subsidiary REIT to provide that any
Transfer that, if effective, would result in the interests in the Subsidiary
REIT being beneficially owned (as provided in Section 856(a) of the Code) by
fewer than 100 Persons (determined without reference to any rules of
attribution) shall be void ab initio as to the Transfer of any interest in the
Subsidiary REIT which would be otherwise beneficially owned (as provided in
Section 856(a) of the Code) by the transferee and that the intended transferee
shall acquire no rights in such interest.
(iv)    The provisions of Sections 2.6(b)(i) and (ii) shall not apply if either
(A) there is not at least one REIT Member, (B) the Venture has received a
Qualifying Opinion (from counsel reasonably acceptable to PGGM PRE Fund) that
there has been a change in applicable U.S. law that eliminates the material
adverse tax consequence relating to the receipt by a REIT Member of Real Estate
Proceeds, (C) a FIRPTA Event has occurred, or (D) BH MP has waived in writing
the provisions of Sections 2.6(b)(i) and (ii), provided, that, in the case of an
event described in the preceding clauses (B) – (D), the Venture shall make and
hold its investment in the Project through a Subsidiary REIT, unless BH MP has
waived in writing the requirement set forth in this proviso. Without limiting
the foregoing, if a FIRPTA Event has occurred, (A) the Project may be directly
sold, exchanged or otherwise disposed of for cash rather than selling,
exchanging or otherwise disposing of for cash the Venture’s interest in the
Subsidiary REIT, and (B) the Project may be acquired by or through a Subsidiary
REIT that is not a Domestically Controlled REIT. Upon the occurrence of a FIRPTA
Event in accordance herewith, the provisions of Article 8 and Article 9 hereof
limiting ownership and transfers to maintain the status of the Subsidiary REIT
as a Domestically Controlled REIT shall no longer apply.

ARTICLE 3
MEMBERS AND CAPITAL CONTRIBUTIONS
3.1    Members; Capital Contributions. The name, address and Capital Commitment
of each Member shall be as set forth on Exhibit A. Unless otherwise agreed by
each Member, the Members shall have no obligation to fund Capital Contributions
to the Venture in excess of their respective Capital Commitments set forth on
Exhibit A. The Members shall be required to make Capital Contributions under
this Section 3.1 in connection with the Project, including the acquisition,
development, improvement, financing (including any mezzanine financing),
operation or maintenance by the Venture through the Subsidiary REIT of the
Project or to pay any Organizational Expenses or Operating Expenses. The
obligation of each Member to make any Capital Contribution

15

--------------------------------------------------------------------------------




with respect to the Project (including additional funding subsequent to the
acquisition, development or financing of the Project) contemplated by this
Section 3.1 is subject to the conditions concurrent that (i) (A) the Venture has
acquired an interest in the Project or a binding commitment has been executed
for the acquisition of an interest in the Project; (B) the Project has been
substantially developed by the Manager, an Affiliate or a BHMF‑REIT Sponsored
Investment Program; or (C) the Venture, directly or indirectly, has provided
mezzanine or other financing for the Project or a binding commitment for the
provision of such financing has been executed and, in any case, the applicable
event under clause (A), (B) or (C) occurs no later than sixty (60) days after
the date of this Agreement (the “Acquisition Date”) and (ii) each other Member
has made, or is concurrently making, its proportionate Capital Contribution. If
the conditions in clauses (i) and (ii) have not been satisfied or waived on or
before the Acquisition Date, then subject to the payment of any Organizational
Expenses or Operating Expenses pursuant to Section 5.4, the Capital
Contributions, if any, made by the Members pursuant to this Section 3.1 shall be
returned to the Members, and this Agreement will terminate and be of no further
force and effect.
3.2    Capital Calls. The Manager from time to time may call for payment on at
least ten (10) Business Days’ prior notice of (i) each Member’s Capital
Commitment, or any portion thereof, to the extent the conditions concurrent to
the contribution obligations in Section 3.1 are met or (ii) additional Capital
Contributions in accordance with Section 3.3. Each call for contributions of
capital from the Members shall be made in accordance with their respective
Percentage Interests. Except as otherwise provided in Section 3.3 or unless
otherwise agreed by a Member, the amount of such Capital Call for a Member shall
not exceed the amount of its Capital Commitment as set forth on Exhibit A.
Except as otherwise provided in Section 3.3 or unless otherwise agreed by a
Member, such Member shall not be required to fund a Capital Call other than as
provided in Section 3.1.
3.3    Additional Capital Contributions.
(a)    If at any time, and from time to time, after the date on which each of
the Members has made its Capital Contributions up to the amount of such Member’s
Capital Commitment in accordance with Section 3.1 hereof, additional cash in
excess of Net Cash Flow and other funds available to the Venture is required by
the Venture (i) in order to pay any Organizational Expenses or Operating
Expenses, or (ii) in respect of the Project, including in order to pay the costs
of maintenance, repairs, capital improvements, replacements or other expenses
necessary to comply with lease or other contractual obligations of the
Subsidiary REIT (or any subsidiary thereof that owns the Project) and to keep
the Project in good condition and repair, then the Manager may make a Capital
Call for additional capital from the Members in proportion to their respective
Percentage Interests in an amount believed in good faith by the Manager to be
the amount needed to fund the cash needs of the Venture and in such event shall
provide the Members with not less than ten (10) Business Days’ advance notice of
the date on which such contributions are required to be made. Subject to
Section 3.3(b), the Members shall make their respective additional Capital
Contributions as and when requested in such notice.
(b)    In the event that either Member declines to make its additional Capital
Contribution in accordance with Section 3.3(a), the Manager shall be obligated
to contribute, or to

16

--------------------------------------------------------------------------------




cause one or more of its Affiliates to contribute, an amount (the “Substitute
Capital”) equal to any declining Member’s Capital Contribution specified in such
Capital Call. Unless otherwise agreed by the Members, such Persons shall
contribute the Substitute Capital to the Subsidiary REIT. In consideration of
the contribution of the Substitute Capital, the Subsidiary REIT shall issue
Shares to the Person(s) contributing the Substitute Capital based on the value
of the outstanding Shares of the Subsidiary REIT determined in accordance with
this Section 3.3(b). The number of Shares to be issued by the Subsidiary REIT in
consideration of the contribution of Substitute Capital shall equal the amount
of such Substitute Capital divided by the value of a Share, which value shall be
determined by the net asset value of the Subsidiary REIT, based upon the
valuation of the Project specified in this Section 3.3(b) and the Subsidiary
REIT’s interest in the Project and taking into account the fair value of any
other assets and the liabilities of the Subsidiary REIT and the number of Shares
outstanding immediately prior to the contribution of the Substitute Capital. The
value of the Project shall be determined based on a valuation (or an update of
the most recent valuation) that has been prepared within the three months
preceding the contribution of the Substitute Capital to the Subsidiary REIT and
made by the independent third‑party appraiser that prepared the most recent
valuation of the Project for the Venture or another real estate appraisal
provider listed on Annex A to the Valuation Policy, or, if there is no previous
valuation, upon a valuation that has been prepared by an independent third‑party
appraiser listed on Annex A to the Valuation Policy; provided that, if there has
been any event that in the reasonable judgment of the Manager has had a material
effect (whether beneficial or adverse) on the Project since the date of such
valuation, a new valuation or an update of the most recent valuation shall be
obtained for the valuation of the Project.
3.4    Failure to Make Capital Contributions.
(a)    If, for any reason (other than, for the avoidance of doubt, failure to
satisfy the conditions set forth in Sections 3.1 or 3.2), a Member (the
“Defaulting Member”) fails to make a Capital Contribution under Section 3.1 (a
“Default”), which Default continues for fifteen (15) days after notice from the
Manager, the Member who has made, or is prepared to make, its contribution of
such capital (the “Non‑defaulting Member”) may, but shall not be obligated to,
make a Default Loan to the Defaulting Member in accordance with Sections 3.4(b)
through (e).
(b)    The Non‑defaulting Member may, at its election, make a loan (a “Default
Loan”) to the Defaulting Member of all of the amount that the Defaulting Member
was obligated to contribute to the Venture. The Defaulting Member hereby
irrevocably authorizes and directs the Non‑defaulting Member to advance the
proceeds of each Default Loan to the Venture. Receipt by the Venture of such
proceeds shall constitute a Capital Contribution of, and a loan made by the
Non‑defaulting Member to, the Defaulting Member, and such Default Loan shall be
legally enforceable to the same extent and in the same manner, subject to the
terms of this Agreement, as if such proceeds were loaned directly to the
Defaulting Member and contributed by the Defaulting Member to the Venture. The
making of a Default Loan to the Defaulting Member shall not cure the default by
the Defaulting Member.
(c)    Each Default Loan shall bear interest on the unpaid principal amount
thereof from time to time outstanding from the date advanced until repaid, at
the lesser of (i) six percent (6%) per annum plus the prime commercial lending
rate that Citibank, N.A., New York announces

17

--------------------------------------------------------------------------------




from time to time to be in effect and (ii) the Maximum Rate permitted by
Applicable Law, and all payments made thereon shall be applied first toward
payment of unpaid accrued interest and then (if anything remains) toward payment
of principal. Each Default Loan, both principal and interest, shall be due and
payable from the Defaulting Member to the Non‑defaulting Member who has made
such loan upon demand by such Non‑defaulting Member, and the Non‑defaulting
Member shall have and is hereby granted a first and prior lien and security
interest upon the Interest of the Defaulting Member and all amounts, payments
and proceeds becoming distributable or payable by the Venture to such Defaulting
Member to secure repayment of the Default Loan.
(d)    In no event shall the aggregate of the interest on a Default Loan, plus
any other amounts paid in connection with the Default Loan that under Applicable
Law would be deemed “interest”, ever exceed the maximum amount of interest
which, under Applicable Law, could be lawfully charged on such Default Loan. The
Defaulting Member and Non‑defaulting Member making the Default Loan specifically
intend and agree to limit contractually the interest payable on each Default
Loan to not more than an amount determined as being at the Maximum Rate.
Therefore, none of the terms of a Default Loan or any other instruments
pertaining to or securing a Default Loan shall ever be construed to create a
contract to pay interest at a rate in excess of the Maximum Rate, and neither
the Defaulting Member nor any other party liable therefor shall ever be liable
for interest in excess of that determined as being at the Maximum Rate. The
provisions of this Section 3.4(d) shall control over all provisions of or
respecting a Default Loan and of any other instruments pertaining to or securing
a Default Loan. If any amount of interest taken or received by the
Non‑defaulting Member shall be in excess of the maximum amount of interest that,
under Applicable Law, could lawfully have been collected on a Default Loan, then
the excess shall be deemed to have been the result of a mathematical error by
the parties hereto and shall be refunded promptly to the Defaulting Member. All
amounts paid or agreed to be paid in connection with the indebtedness evidenced
by a Default Loan that would under Applicable Law be deemed “interest” shall, to
the extent permitted by Applicable Law, be amortized, prorated, allocated, and
spread throughout the full term of such Default Loan. “Applicable Law” means the
law in effect from time to time and applicable to a Default Loan that permits
the charging and collection of the highest permissible lawful nonusurious rate
of interest on a Default Loan, including laws of the United States of America
and, to the extent applicable to a given Default Loan, laws of the State of
Texas. It is intended that Chapter 303 of the Texas Finance Code, as amended,
shall be included in the laws of the State of Texas in determining Applicable
Law; and for the purpose of applying said Chapter 303 to a Default Loan, the
interest ceiling applicable to such Default Loan under said Chapter 303 shall be
the rate determined under Section 303.001, et seq. of the Texas Finance Code.
“Maximum Rate” means the maximum lawful nonusurious rate of interest (if any)
that under Applicable Law the Non‑defaulting Member is permitted to charge the
Defaulting Member on a Default Loan from time to time.
(e)    If a suit or other proceeding in any court shall be instituted for
collection of a Default Loan or enforcement of the lien and security interest
securing payment of same, the Defaulting Member, in addition to all other
remedies available at law or in equity in connection with such Default, shall be
liable for all court costs and reasonable attorneys’ fees and other collection
costs thereby incurred, payment of which shall likewise be secured by said
security interest and lien. A Member who becomes a Defaulting Member shall
continue to be a Defaulting Member until

18

--------------------------------------------------------------------------------




all Default Loans made to such Member have been either (A) fully repaid, both as
to principal and interest and costs, and all amounts due from the Defaulting
Member to the Venture and the Non‑Defaulting Member in connection with such
Default Loans shall have been paid in full, or (B) converted to a Capital
Contribution in accordance with Section 3.4(g) of this Agreement.
Notwithstanding anything to the contrary in Article 5, all amounts of Net Cash
Flow and any other payments and proceeds which become distributable or payable
to a Defaulting Member shall be paid, first, to discharge all accrued and unpaid
interest and the outstanding principal (in that order) of the Default Loans made
to the Defaulting Member, and second (if anything remains), to pay all remaining
amounts due to the Venture from the Defaulting Member (with any amounts applied
to discharge a Default Loan and any costs or expenses in connection therewith
being treated as having been distributed to the Defaulting Member).
(f)    Notwithstanding anything to the contrary contained in this Agreement,
during the period that any Member is a Defaulting Member with respect to a
Capital Call, such Member’s Consent, whether otherwise required directly or
indirectly, shall not be required in order for the Venture to make or to
implement any Major Decision, and any action, decision or other matter set forth
in Section 6.3(a) as a “Major Decision” shall cease to be a Major Decision
during such period.
(g)    Conversion Right.
(i)    Notwithstanding anything to the contrary contained in this Agreement,
including, without limitation, this Section 3.4, if any Default Loan, together
with (x) all accrued but unpaid interest thereon, and (y) all court costs,
reasonable attorneys’ fees and other collection costs incurred by the
Non‑defaulting Member in connection therewith, is not repaid in full to a
Non‑Defaulting Member within ninety (90) days after the date that such Default
Loan is made by the Non‑defaulting Member to the Defaulting Member, then such
Non‑defaulting Member shall have the right (the “Conversion Right”), at any time
following the expiration of such 90‑day period, to elect, in such Non‑defaulting
Member’s sole discretion (a “Conversion Election”), by delivering written notice
to the Defaulting Member, to convert (a “Conversion Event”) the outstanding
balance of such Default Loan, together with (x) all accrued but unpaid interest
thereon, and (y) all court costs, reasonable attorneys’ fees and other
collection costs incurred by the Non‑defaulting Member in connection therewith
(such outstanding balance, accrued and unpaid interest, court costs, reasonable
attorneys’ fees and other collection costs are referred to herein collectively
as, the “Conversion Amount”), to a Capital Contribution to the Venture made by
such Non‑defaulting Member, and such Conversion Event shall be deemed to be
effective as of the date of the initial funding of such Default Loan (and the
then outstanding principal balance of such Default Loan will no longer be deemed
to have been contributed to the Venture by the Defaulting Member and any credit
to the Capital Account of the Defaulting Member with respect to the then
outstanding principal balance of such Default Loan shall be reversed), at which
point (A) such Default Loan, together with (x) all accrued but unpaid interest
thereon, and (y) all court costs, reasonable attorneys’ fees and other
collection costs incurred by the Non‑defaulting Member in connection therewith,
will automatically be deemed to have been satisfied in full, (B) the Default
Loan converted to a Capital Contribution pursuant to the terms hereof shall no
longer be outstanding for purposes of this Agreement, and (C) the Member to whom
such Default Loan was made shall

19

--------------------------------------------------------------------------------




no longer be a “Defaulting Member” with respect to such Default Loan for
purposes of this Agreement.
(ii)    From and after the effective date of, and after giving effect to, a
Conversion Event, the Percentage Interests of the Members shall be adjusted as
follows: (i) the Percentage Interest of the Non‑defaulting Member shall be
adjusted so that it is equal to a fraction, the numerator of which is the sum of
(x) the initial Capital Contribution of such Non‑defaulting Member, plus (y) any
additional Capital Contributions theretofore made by the Non‑Defaulting Member
(but excluding therefrom the amount of all Conversion Amounts with respect to
all Default Loans converted to Capital Contributions by such Non‑defaulting
Member in accordance with this Section 3.4(g)), plus (z) the product of (A) one
and one‑half (1.5), multiplied by (B) the sum of the Conversion Amounts with
respect to all Default Loans converted to Capital Contributions by such
Non‑defaulting Member in accordance with this Section 3.4(g), and the
denominator of which is the aggregate amount of all Capital Contributions then
or theretofore made or deemed made to the Venture by all of the Members
(including all Conversion Amounts), and (ii) the Percentage Interest of the
Defaulting Member shall be equal to the difference between 100% and the
Percentage Interest of the Non‑defaulting Member, in each case after giving
effect to the provisions of this Section 3.4(g).
3.5    Return of Capital Contributions. Except as otherwise provided in this
Agreement, (i) the Capital Contributions of a Member will be returned to that
Member only in the manner and to the extent provided in this Article 3 and in
Articles 5 and 9, (ii) except to the extent provided in this Article 3 and in
Articles 5 and 9, no Member shall have any right to demand or receive the return
of any Capital Contribution to the Venture, and (iii) subject to Section 8.2, no
Member shall have the right or, subject to Sections 8.2 and 10.3(a)(ii), the
obligation to receive a distribution of property other than cash. No Member
shall be entitled to interest on any Capital Contribution or Capital Account
notwithstanding any disproportion therein as between the Members. No Member
shall be liable for the return of any portion of the Capital Contributions of
the Members, and the return of such Capital Contributions shall be made solely
from, and to the extent of, available Venture assets. No Member shall be
entitled to withdraw from the Venture.
3.6    Capital Account. The Venture shall establish and maintain throughout the
life of the Venture for each Member a separate capital account (“Capital
Account”) in accordance with Section 704(b) of the Code. Such Capital Account
shall be increased by (i) the amount of the Capital Contributions made by such
Member to the Venture pursuant to this Agreement, and (ii) all items of income
and gain allocated to such Member pursuant to Section 4.1; and such Capital
Account shall be decreased by (A) the amount of cash and fair market value of
property distributed to such Member by the Venture pursuant to this Agreement
and (B) all items of loss and deduction allocated to such Member pursuant to
Section 4.1. Any other Venture item which is required or authorized under
Section 704(b) of the Code to be reflected in the Capital Accounts shall be so
reflected.
3.7    Transfer of Capital Account. The original Capital Account established for
each transferee shall be in the same amount as the Capital Account or portion
thereof of the Member which such transferee succeeds, at the time such
transferee is admitted to the Venture. The Capital Account of any Member whose
Percentage Interest shall be increased by means of the Transfer to

20

--------------------------------------------------------------------------------




it of all or part of the Interest of another Member shall be appropriately
adjusted to reflect such Transfer. Any reference in this Agreement to a Capital
Contribution of, or distribution to, a then‑Member shall include a Capital
Contribution or distribution, as the case may be, previously made by or to any
prior Member on account of the Interest of such then‑Member.
3.8    Tax Matters Partner. BHMF Member shall be the Venture’s “Tax Matters
Partner” (as such term is defined in Section 6231(a)(7) of the Code), with all
of the powers that accompany such status (except as otherwise provided in this
Agreement). Promptly following the written request of the Tax Matters Partner,
the Venture shall, to the fullest extent permitted by law, reimburse and
indemnify the Tax Matters Partner for all reasonable expenses, including,
without limitation, reasonable legal and accounting fees, claims, liabilities,
losses and damages incurred by the Tax Matters Partner in connection with any
administrative or judicial proceeding with respect to the tax liability of the
Members. The provisions of this Section 3.8 shall survive the termination of the
Venture and shall remain binding on the Members for as long a period of time as
is necessary to resolve with the Internal Revenue Service any and all matters
regarding the U.S. federal income taxation of the Venture or the Members.
3.9    Liability for Venture’s Obligations. Except as otherwise provided by the
Act, the debts, obligations and liabilities of the Venture, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Venture, and the Members shall not be obligated personally
for any such debt, obligation or liability solely by reason of being a Member of
the Venture. Each Member shall be obligated to make payment of its contributions
of capital as and when due hereunder and other payments as provided in this
Agreement.

ARTICLE 4
ALLOCATIONS


4.1    Allocation of Profits and Losses.
(a)    Except as otherwise provided in this Section 4.1, Profits and Losses
shall be allocated among the Members in accordance with their respective
Percentage Interests.
(b)    Notwithstanding anything to the contrary in this Agreement, Profits and
Losses shall be allocated as though this Agreement contained (and there is
hereby incorporated herein by reference) a qualified income offset provision
which complies with Treas. Reg. § 1.704‑1(b)(2)(ii)(d) and minimum gain
chargeback and chargeback of Partner nonrecourse debt minimum gain provisions
which comply with the requirements of Treas. Reg. § 1.704‑2.
(c)    In the event that any amounts paid or payable to any Member or any
Affiliate which the Venture deducted or intended to deduct are disallowed as
deductions for federal income tax purposes (or it is determined that such
amounts are no longer allowable as deductions), (i) the amounts thus disallowed
or no longer allowable will be allocated to the Member which received them (or
whose Affiliate received them) as income, and (ii) notwithstanding any provision
herein to the contrary, the balance of the redetermined income or loss of the
Venture for the taxable year in question shall, to the extent permitted by law,
be allocated among the Members to obtain the

21

--------------------------------------------------------------------------------




same allocation of Venture income or loss (after giving effect to the income
allocated pursuant to clause (i) hereof) as would have been obtained for such
taxable year if the amounts thus disallowed or no longer allowable had been
proper deductions by the Venture.
4.2    Tax Allocations.
(a)    Items of taxable income, gain, loss and deduction shall be determined in
accordance with Section 703 of the Code, and except as otherwise provided in
this Section 4.2, the Members’ distributive shares of such items for purposes of
Section 702 of the Code shall be determined according to their respective shares
of Profits or Losses (or items thereof) to which such items relate.
(b)    In accordance with Section 704(c) of the Code and the regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Venture shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Venture for federal income tax purposes
and its fair market value as of the date of contribution. In the event the book
value of any Venture property is adjusted pursuant to the Venture’s maintenance
of Capital Accounts, subsequent allocations of income, gain, loss, and deduction
with respect to such asset shall take account of any variation between the
adjusted basis of such asset for federal income tax purposes and its book value
for Capital Account purposes in the same manner as under Section 704(c) of the
Code and the regulations thereunder. Any elections or other decisions relating
to such allocations shall be made by the Manager in any manner that reasonably
reflects the purpose and intention of this Agreement.
(c)    Allocations pursuant to this Section 4.2 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken
into account in computing, any Member’s Capital Account or share of Profits,
Losses or distributions pursuant to any provision of this Agreement.

ARTICLE 5
DISTRIBUTIONS AND EXPENSES
5.1    Distributions of Net Cash Flow. The Net Cash Flow of the Venture, as
determined by the Manager, shall be distributed no less frequently than monthly
to the Members in accordance with their respective Percentage Interests.
5.2    Tax Provisions. In the event the Venture is subject to any tax or other
obligation that is attributable to the Interest of one Member, but not all the
Members, such tax or other obligation shall be specially allocated to, and
charged against the Capital Account of, such Member, and the amounts otherwise
distributable to such Member pursuant to this Agreement shall be reduced by such
amount but shall nevertheless be deemed to be a distribution of such amount to
such Member for all purposes of this Agreement.

22

--------------------------------------------------------------------------------




5.3    Priority. Notwithstanding any other provision of this Agreement, it is
specifically acknowledged and agreed by each Member that the Venture’s failure
to pay any distribution pursuant to Section 5.1 to such Member shall not give
such Member creditor status with regard to such unpaid amount; but rather, such
Member shall be treated only as a Member of whatever class such Person is a
Member, and not as a creditor, of the Venture. This Section 5.3 is, as permitted
by Section 18‑606 of the Act, intended to override the provisions of
Section 18‑606 of the Act relating to a member’s status and remedies as a
creditor, to the extent that such provisions would be applicable in the absence
of this Section 5.3.
5.4    Expenses.
(a)    Organizational Expenses. The Members shall bear, either directly or
indirectly through the Venture, all out‑of‑pocket costs (including, without
limitation, legal and accounting fees and expenses) incurred in connection with
the formation and organization of the Venture, the Subsidiary REIT and any
subsidiary thereof (“Organizational Expenses”) in accordance with their
respective Percentage Interests. The Manager may make one or more Capital Calls
in accordance with Article 3 in order to enable the Venture to pay (or, if
applicable, to reimburse to the Manager or its Affiliates) any Organizational
Expenses.
(b)    Operating Expenses. The Venture shall bear all other costs and expenses
of the Venture’s activities and operations, including without limitation, the
following: (i) Taxes of the Venture, fees and expenses of professional advisors
to the Venture, premiums for insurance (including, without limitation, error and
omissions, directors and officers and other forms of liability insurance (other
than the cost of liability insurance for the Manager, its Affiliates and any of
their respective officers, directors, partners, members, shareholders and
employees)) protecting the Venture, the Manager and other Indemnified Persons
and litigation costs of the Venture; (ii) administrative expenses related to the
Venture, including without limitation, fees and expenses of accountants, lawyers
and other professionals incurred in connection with the Venture’s annual audit,
financial reporting, legal opinions and preparation of Tax Returns; (iii) the
Venture’s proportionate share of all fees, costs and expenses (other than
Non‑Reimbursable Expenses) incurred in evaluating, developing, negotiating,
structuring, acquiring, holding, appraising, financing, selling or otherwise
disposing of or otherwise dealing with the Subsidiary REIT and the Project (or
the Venture’s interest therein) pursued for the Venture in accordance with the
terms of this Agreement, whether or not the Venture actually invests therein
(including, without limitation, any travel, legal, accounting, due diligence,
projections, valuations and other fees and out‑of‑pocket expenses related
thereto); (iv) all fees and expenses incurred in connection with obtaining
independent, third‑party valuations of the Venture pursuant to Section 12.6;
(v) indemnification expenses incurred pursuant to Section 7.2; and (vi) all
other customary fees, costs and expenses of the Venture payable to Persons other
than, except to extent otherwise provided herein, BHMF GP, BHMF Member, BHMF
REIT or any of their respective Affiliates (collectively, “Operating Expenses”).
The Manager may make one or more Capital Calls in accordance with Article 3 in
order to enable the Venture to pay any Operating Expenses. For the avoidance of
doubt, neither the Venture nor any Entity in which the Venture owns a direct or
indirect interest (including a Subsidiary REIT or an Entity in which the Venture
owns a direct or indirect interest that itself holds a direct or indirect
interest in a Project) shall pay or reimburse BHMF Member or its Affiliates for

23

--------------------------------------------------------------------------------




any Dead Deal Costs or for any Non‑Reimbursable Expenses, which costs and
expenses are solely for the account of BHMF GP.
(c)    Additional Expenses. Except as otherwise expressly set forth herein,
including, without limitation, Sections 5.4(a) and (b) hereof, any additional
costs, reimbursements or expenses of BHMF Member, BHMF REIT or any of their
respective Affiliates to be paid by the Venture shall, except to the extent
included in the Initial Operating Plan or any Subsequent Operating Plan, be
subject to the prior approval of BH MP.
5.5    Withholding. Notwithstanding any other provision of this Agreement, the
Manager shall take any action that it determines to be necessary or appropriate
to cause the Venture to comply with any withholding requirements established
under any federal, state or local tax law, including, without limitation,
withholding amounts from any distribution to be made to any Member. Any amounts
required to be withheld under any such law by reason of the status of, or any
action or failure to act (other than an action or failure to act pursuant to
this Agreement) by, any Member shall be withheld from distributions otherwise to
be made to such Member, and, to the extent such amounts exceed such
distributions, such Member shall pay the amount of such excess to the Venture in
the manner and at the time or times required by the Manager. For purposes of
this Agreement, any amount withheld from a distribution to a Member and paid to
a governmental body shall be treated as if distributed to such Member. In the
event that the Venture or the Manager becomes liable as a result of a failure to
withhold and remit taxes with respect to a distribution (or income allocable) to
a Member (the “Taxed Member”), then, in addition to, and without limiting any
indemnity for which the Taxed Member otherwise may be liable under this
Agreement, the Taxed Member shall indemnify and hold harmless the Venture and
the Manager, as the case may be, in respect of all taxes, including, without
limitation, interest and penalties and any expenses incurred in any examination,
determination, resolution and payment of such liability.

ARTICLE 6
MANAGEMENT RIGHTS, DUTIES, AND POWERS OF THE MANAGER; TRANSACTIONS INVOLVING THE
MANAGER OR ITS AFFILIATES; ADDITIONAL OR SUCCESSOR MANAGER
6.1    Management of the Venture.
(a)    Right, Power and Authority of Manager. Except as provided in this
Agreement, the Manager shall have the right, power and authority to manage and
control the day‑to‑day affairs of the Venture. Subject to Section 6.3 and except
for any other provision of this Agreement that requires the Consent of the
Members, any action taken by the Manager on behalf of the Venture shall
constitute the act of, and serve to bind, the Venture. Without limiting the
generality of the foregoing, it is understood and agreed that the Manager may
enter into letters of intent, purchase agreements or other commitments relating
to the acquisition or development of the Project on behalf of the Venture and in
anticipation of the purchase or development of the Project by the Subsidiary
REIT (or a subsidiary thereof), it being acknowledged that any liability thereby
incurred by the Manager in connection therewith shall be subject to
indemnification under Section 7.2. In no event shall any Person dealing with the
Manager with respect to the conduct of

24

--------------------------------------------------------------------------------




the affairs of the Venture be obligated to ascertain that the terms of this
Agreement have been complied with or be obligated to inquire into the necessity
or expediency of any action of the Manager. The Manager shall be required to
devote only such time to the business of the Venture as is reasonably necessary
to perform its obligations under this Agreement.
(b)    Reliance on Officers of the Manager. It is understood and agreed that
each officer of the Manager may act for and in the name of the Manager under
this Agreement. In dealing with any officer of the Manager acting for or on
behalf of the Venture, no Person shall be required to inquire into, and Persons
dealing with the Venture are entitled to rely conclusively on, the right, power
and authority of any officer of the Manager to bind the Venture.
(c)    No Obligation Other Than As Set Forth Herein. The Manager and its
Affiliates shall not be obligated to do or perform any act or thing in
connection with the business of the Venture not expressly set forth in this
Agreement.
6.2    Operating Plan.
(a)    Prior to the date on which the Venture acquires the Project, the Manager
shall prepare or cause to be prepared an initial operating plan (the “Initial
Operating Plan”) for the Project covering the period from the Venture’s
acquisition of an ownership interest in the Project through the end of the first
full fiscal year of the Venture following such acquisition. The Initial
Operating Plan shall contain all material pertinent leasing, financing,
operational and disposition information together with a detailed budget of
projected operating and capital expenses and revenues and any other information
deemed appropriate by the Manager for the Project to the extent applicable. The
operations of the Project through the end of such first full fiscal year shall
be conducted in all material respects in accordance with the Initial Operating
Plan, except for any action or expenditure the Manager deems reasonably
necessary or appropriate in the event of an emergency situation affecting the
Project, as determined by the Manager in its reasonable discretion.
(b)    Thirty days before the end of the Venture’s first full fiscal year after
the acquisition of its ownership interest in the Project and each subsequent
fiscal year of the Venture thereafter, the Manager shall prepare, or cause to be
prepared, and submit to the Members for their review and approval an operating
plan (a “Subsequent Operating Plan”) for the Project for the next succeeding
fiscal year of the Venture. Each Subsequent Operating Plan for the Project shall
contain all material pertinent leasing, financing, operational and disposition
information together with a detailed budget of projected operating and capital
expenses and revenues and any other information deemed appropriate by the
Manager for the applicable fiscal year. The Members may make comments on and
suggestions for the Subsequent Operating Plan, and if accepted by the Manager in
its reasonable discretion, such comments and suggestions shall be incorporated
into a revised Subsequent Operating Plan for such Project. Upon receiving the
Consent of the Members for the Subsequent Operating Plan (as revised, if
applicable), the Manager shall cause the operations of the Project for the
applicable fiscal year to be conducted in all material respects in accordance
with such Subsequent Operating Plan. If the Members have not granted their
Consent to a Subsequent Operating Plan for the Project prior to the beginning of
the fiscal year for which the Subsequent Operating Plan is intended to be used,
the Manager shall cause the operations of the Project to be conducted in all
material respects in accordance with the operating plan for the immediately

25

--------------------------------------------------------------------------------




preceding fiscal year (the “Prior Operating Plan”); provided that, (i) the
Manager may make such adjustments to the Prior Operating Plan as the Manager
reasonably deems necessary or appropriate under the circumstances, except that,
other than as permitted by clause (ii) of this Section 6.2(b), the Manager may
not increase any items of operating expenses or capital expenses in the Prior
Operating Plan in excess of the amounts permitted by Section 6.3(a)(i) hereof
without the Consent of the Members, and (ii) in the event of an emergency
situation affecting the Project, as determined by the Manager in its reasonable
discretion, the Manager may take, or cause to be taken, such action in respect
of such emergency situation as the Manager deems reasonably necessary or
appropriate; provided that, the Manager promptly advises the Members of such
emergency situation and such action taken or caused to be taken. After its
approval by the Members, any material deviation from or amendment to an approved
Subsequent Operating Plan shall require the Consent of the Members pursuant to
and in accordance with Section 6.3, except for any action or expenditure the
Manager deems reasonably necessary or appropriate in the event of an emergency
situation affecting the Project, as determined by the Manager in its reasonable
discretion.
6.3    Major Decisions.
(a)    Notwithstanding anything to the contrary contained in this Agreement
(except as otherwise provided in Section 3.4(f) or permitted in accordance with
Section 6.2), the Manager shall have no authority on behalf of the Venture to
take any action, make any decision, expend any sum or undertake or suffer any
obligation if to do so would constitute a Major Decision, unless such Major
Decision is approved in advance in writing by all of the Members (or, in the
case of clause (xvii) below, by the affected Member(s)). As used herein, “Major
Decision” means any decision of the Venture to do or take any of the following
actions, including, for the avoidance of doubt, any such action by the
Subsidiary REIT, the Project, or any other property or Entity held directly or
indirectly by the Venture or the Subsidiary REIT:
(i)    approving any budget (including any operating budget or capital budget)
or any Initial Operating Plan, any Prior Operating Plan or any Subsequent
Operating Plan, or modifying any such budget, Initial Operating Plan, Prior
Operating Plan or Subsequent Operating Plan if such modification results in
(x) any increase in total controllable expenses in excess of ten percent (10%)
in the aggregate or (y) any change in total revenues in excess of ten percent
(10%) in the aggregate;
(ii)    except as expressly permitted by the Leverage Parameters, financing,
pledging, mortgaging, encumbering or borrowing any money or incurring any
indebtedness (other than trade accounts payables or other indebtedness incurred
in the ordinary course of business), with respect to the Venture, the Project or
any other property directly or indirectly held by the Venture, or modifying any
of any loan documents binding on the Venture, the Project or any other property
directly or indirectly held by the Venture;
(iii)    except as otherwise expressly permitted by this Agreement or the
Investment Guidelines, selling, transferring, conveying or disposing of, or
granting any option, warrant, or other right with respect to, any interest in
the Venture, the Subsidiary REIT, the Project or any other material assets of
the Venture or the Subsidiary REIT, provided, however, Manager may (i) make
incidental sales, exchanges, conveyances, or transfers of the Venture or the
Subsidiary

26

--------------------------------------------------------------------------------




REIT personalty or fixtures and grant easements and licenses, in each case in
the ordinary course of business, (ii) enter into any lease other than a retail
space lease covering 5,000 or more rentable square feet in the Project, and
(iii) cause the Subsidiary REIT to issue shares / membership interests on
customary and market terms to permit the Subsidiary REIT to qualify as REIT;
(iv)    except to the extent required by any loan documents binding on the
Venture, the Project or any property held directly or indirectly by the Venture,
or as otherwise set forth in the approved Initial Operating Plan, any approved
Prior Operating Plan, any approved Subsequent Operating Plan, the Approved
Business Plan or any approved budget, [following stabilization of the Project, ‑
TO BE INCLUDED FOR DEVELOPMENT PROJECTS] establishing any reserves for the
Venture or any subsidiary of the Venture in excess of $100,000 (unless deemed by
Manager to be (x) necessary to satisfy obligations under any contract or lease
entered into in compliance with this Agreement or (y) required for projected
property taxes, insurance or capital expenditures set forth in the approved
capital budget);
(v)    entering into any agreement with any Affiliate of any Member (including
any Affiliate of BHMF Member);
(vi)    except as set forth in (i) the Investment Guidelines, or (ii) any
approved Initial Operating Plan, any approved Prior Operating Plan, any approved
Subsequent Operating Plan, the Approved Business Plan or any approved budget,
entering into, or materially modifying, any agreement with a general contractor
for any improvements to the Project following stabilization that cost $500,000
or more;
(vii)    except as set forth in (i) the Investment Guidelines, or (ii) any
approved Initial Operating Plan, any approved Prior Operating Plan, any approved
Subsequent Operating Plan, the Approved Business Plan or any approved budget, or
otherwise expressly permitted by this Agreement, delegating or outsourcing any
services to a third party where the aggregate costs per service provider for
such delegation or outsourcing is in excess of $250,000;
(viii)    causing the Venture or the Subsidiary REIT to file a voluntary
petition of bankruptcy, to make an assignment for the benefit of creditors, to
admit in writing its inability to pay its debts as they mature or otherwise to
invoke general laws for the protection of debtors;
(ix)    except as set forth in (i) the Investment Guidelines, or (ii) any
approved Initial Operating Plan, any approved prior Operating Plan, any approved
Subsequent Operating Plan, the Approved Business Plan or any approved budget,
executing any retail space lease covering 5,000 or more rentable square feet in
the Project, or amending, restructuring, renegotiating, working out or settling
any retail space lease covering 5,000 or more rentable square feet in the
Project, or terminating any lease covering 5,000 or more rentable square feet in
the Project;
(x)    instituting or settling any legal proceedings in the name of or involving
the Venture and involving a claim of $50,000 or more, or adjusting, settling or
compromising any claim, obligation, debt, or demand by or against the Venture of
$50,000 or more or any legal proceedings by or against the Venture involving a
claim of $50,000 or more, but

27

--------------------------------------------------------------------------------




specifically excluding (x) any litigation instituted by or on behalf of the
Venture against a residential tenant of the Project or by a residential tenant
against the Venture, (y) any tort or other liability (including for property
damage) proceedings for which insurance coverage is available, and (z) the
confession of any judgment against the Venture or any property of the Venture
where the judgment is tendered for coverage under an insurance policy obtained
by the Venture, provided, however, that, with respect to any of the foregoing
involving $50,000 or more, including, without limitation, the institution or
defense of any legal proceeding on behalf of the Venture or the Project
involving a claim of $50,000 or more, the Manager shall use commercially
reasonable efforts to advise the Members of all material developments and shall
advise all Members of the status of such matters upon the request of the
Members;
(xi)    except as required by the Act, dissolving and winding‑up the affairs of
the Venture;
(xii)    taking any action to modify, waive, amend or otherwise change the
format or frequency of the financial statements and other reports required to be
delivered by the Management Company under the property management agreement for
the Project, materially modifying or waiving the insurance requirements or any
requirements regarding cash management contained in the property management
agreement for the Project, or otherwise materially modifying the property
management agreement or any leasing agreement for the Project;
(xiii)    except as set forth in the Leverage Parameters, entering into any
interest rate swap, cap or similar instrument;
(xiv)    making any loans of the Venture’s funds or assets to any Person or
except as permitted by the Leverage Parameters, causing the Venture to guarantee
the obligations of any Person;
(xv)    except as set forth in (i) the Investment Guidelines, or (ii) any
approved Initial Operating Plan, any approved Prior Operating Plan, any approved
Subsequent Operating Plan, the Approved Business Plan or any approved budget,
expending or committing Venture funds or property for any purpose, other than
for (a) non‑controllable expenses, (b) controllable expenses that do not exceed
the amount set forth in the then current Initial Operating Plan, Prior Operating
Plan or Subsequent Operating Plan (as applicable) with respect to such
controllable expenses by more than 10% of the amount set forth in the then
current Initial Operating Plan, Prior Operating Plan or Subsequent Operating
Plan (as applicable) with respect to such controllable expenses,
(c) expenditures made and obligations incurred in connection with tenant
improvements, leasing commissions, and similar commitments or inducements
related to the initial occupancy of a tenant (or any renewal or extension of a
tenant) to the extent such expenditures and obligations do not exceed $50,000 of
the amount set forth in the then current Initial Operating Plan, Prior Operating
Plan or Subsequent Operating Plan (as applicable) for such commitments and
inducements, provided that the reasonably estimated amount by which such
commitments or inducements would exceed the amount set forth in the then current
Initial Operating Plan, Prior Operating Plan or Subsequent Operating Plan (as
applicable) for such items shall be disclosed by Manager to the Members upon
request, and (d) expenditures that arise from an emergency situation or any
unanticipated event or circumstance that causes an imminent danger to life
safety; provided

28

--------------------------------------------------------------------------------




that Manager shall, within fifteen (15) business days after such emergency
expenditure, notify the Members in writing of the event giving rise thereto and
the actions taken, if any, with respect thereto;
(xvi)    amending this Agreement or any of the agreements governing any
Subsidiary REIT;
(xvii)    making any material elections for income tax purposes for the Venture
or any Member;
(xviii)    forming any Subsidiary REIT other than in accordance with the form of
the Subsidiary REIT limited liability company agreement attached as an Exhibit
to the Master Partnership Agreement;
(xix)    amending, modifying or replacing the Approved Business Plan;
(xx)    purchasing the interest of any third party investment and/or development
partner in an entity in which the Subsidiary REIT owns directly or indirectly
any equity interest, except to the extent such purchase is required pursuant to
existing contractual rights of such third party, and approving or disapproving
the entering into agreements or arrangements providing for such contractual
rights of third parties; or
(xxi)    the removal or substitution of any management company that is not
Behringer Harvard Multifamily Management Services, LLC, or its Affiliates or any
Affiliate of BHMF Member.
(b)    In connection with any proposed Consent to a Major Decision or Consent of
a Member or Members, the Manager shall provide the Members or such applicable
Member with such information as they may reasonably request and as shall be
reasonably available to the Manager for the Members (or, in the case of
clause (xvii) of Section 6.3(a), the affected Member(s)) to make a prudent
judgment whether to approve or disapprove the proposed action. The Manager shall
give the Members not less than ten (10) Business Days’ advance written notice
of, and request their Consent to, each proposed Major Decision. Should a Member
fail to respond to a Consent request with respect to a Major Decision within ten
(10) Business Days from when such notice is given, such Member shall
conclusively be deemed to have granted its Consent to such Major Decision (other
than a Major Decision identified in Section 6.3(a)(iii), which shall require the
affirmative Consent of each Member or, in the case of a Major Decision
identified in Section 6.3(a)(xvii), the affected Member(s)) and shall waive any
right to withdraw such Consent or otherwise object to such Major Decision,
provided that the notice must indicate that it will become effective at the
expiration of the ten (10) Business Day period in order to become effective in
such manner.
6.4    Business with Affiliates; Other Activities.
(a)    The Venture, directly or through the Subsidiary REIT, may invest in the
Project, notwithstanding that BHMF Member, BHMF REIT, any of their respective
Affiliates, any BHMF REIT‑Sponsored Investment Program or any BHMF REIT Venture
holds a material     

29

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

(or lesser) interest in the Project or that the Project has been recently
developed by, or is to be developed by, BHMF Member, BHMF REIT, any of their
respective Affiliates, any BHMF REIT‑Sponsored Investment Program or any BHMF
REIT Venture, and, subject to Sections 2.6(b) and 6.3(a)(iii), may sell, assign
or otherwise Transfer interests in the Project or other assets of the Venture or
the Subsidiary REIT to, and otherwise enter into a joint venture or other
partnership or co‑ownership arrangement with, BHMF Member, BHMF REIT, any of
their respective Affiliates, any BHMF REIT‑Sponsored Investment Program or any
BHMF REIT Venture.
(b)    Except as set forth in Section 5.4(c), the Venture, directly or through
the Subsidiary REIT (and any other Person to which any of the foregoing are
related or in which any of the foregoing are interested), may, as necessary or
appropriate, engage in any transaction with or employ or retain BHMF REIT or any
of its Affiliates to provide services (including, without limitation,
administration, accounting, construction management, data processing,
development, engineering, environmental, financing, insurance brokerage,
management and servicing, leasing, legal, market research, mortgage financing,
property management or other similar services) that would otherwise be performed
for the Venture or the Subsidiary REIT by third parties on terms (including,
without limitation, the consideration to be paid) that are determined by the
Manager to be fair and reasonable to the Venture or the Subsidiary REIT, as the
case may be, and such Persons may receive from the Venture (and any such other
Person) compensation (including, without limitation, salary, salary related
employment costs and expenses of the employees who provide such services and
other overhead expenses allocable thereto, as reasonably determined by the
Manager based on the time expended by the employees who render such services or
on a project‑by‑project basis) in addition to that expressly provided for in
this Agreement. It is expressly acknowledged and agreed that the Manager may
cause the Subsidiary REIT (or any subsidiary thereof that owns the Project) to
engage the Management Company (or another Affiliate of BHMF REIT), to perform
property management, leasing and related services for the Project for a fee (the
“Management Fee”) equal to *** of the gross revenues from the Project; provided,
however, in the event the Manager retains a third party to perform any of such
property management, leasing and related services for the Project, then in
addition to the Management Fee, the Manager (or its designated Affiliate) shall
earn an oversight fee (the “Oversight Fee”) for overseeing such third party, in
an amount equal to *** of the gross revenues from the Project, but in no event
shall the aggregate amount of the Management Fee and Oversight Fee paid by the
Venture to Manager (or its designated Affiliate) with respect to the Project
exceed *** of the gross revenues of the Project.
(c)    Nothing herein contained shall prevent or prohibit BHMF Member, BHMF REIT
or any of their respective Affiliates, or any of their respective trustees,
officers, directors, members, partners, employees or shareholders from
acquiring, developing, investing in, managing, leasing or otherwise dealing in
real property of any kind or nature for its own account or that of any of its
Affiliates or third parties or from entering into, engaging in or conducting any
other activity or performing for a fee any service (including, without
limitation, engaging in any business dealing with real property of any type or
location, acting as a director, officer or employee of any corporation, as a
trustee of any trust, as a general partner of any partnership, as a member or
manager of any limited liability company or as an official of any other Entity,
or receiving compensation for services to, or participating in profits derived
from, the investments of any such corporation, trust, partnership, limited
liability company or other Entity, regardless of whether such activities are
competitive with

30

--------------------------------------------------------------------------------




the Venture or the Project). The fact that BHMF Member, BHMF REIT or any of
their respective Affiliates may encounter opportunities to purchase, otherwise
acquire, lease, sell or otherwise dispose of real or personal property and may
take advantage of such opportunities themselves or introduce such opportunities
to other Persons in which it has or has not any interest, shall not subject BHMF
Member, BHMF REIT or their respective Affiliates to liability to the Venture or
any of the Members (or any of the direct or indirect partners or members of the
Members) on account of the lost opportunity.
6.5    Maintenance of Domestic Status. The Manager hereby agrees that,
notwithstanding anything herein to the contrary, unless caused, consented to or
induced by PGGM PRE Fund or any Affiliate thereof, either directly or through BH
MP, neither the Manager nor any of its Affiliates will (a) voluntarily take any
action that, to the knowledge of the Manager, would result in a Domestic Status
Loss, or (b) permit to occur any action that is within its reasonable control to
prevent and that, to the knowledge of the Manager, would result in a Domestic
Status Loss. The provisions of this Section 6.5 shall not apply if there is not
at least one REIT Member.
6.6    Tax Status. Each Member agrees to take commercially reasonable actions to
assist the other Member in achieving the most favorable tax treatment for such
other Member (and the owners of such Member); provided that, no Member shall be
required to take or permit any action which (a) creates any risk of material
adverse economic or tax consequences for such Member (or the owners of such
Member), unless the requesting Member agrees to reimburse each such Person that
may be subject to such consequences for all adverse economic and tax
consequences, or (b) is contrary to law.
6.7    Liability for Venture’s Obligations. The debts, obligations and
liabilities of the Venture, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Venture, and
neither the Members nor the Manager shall be obligated personally for any such
debt, obligation or liability of the Venture by reason of being the Members or
the Manager of the Venture.
6.8    Additional or Successor Manager. The Manager may delegate its rights and
powers as a manager under this Agreement and the Act, and may admit to the
Venture as an additional or successor Manager, any of its Affiliates, BHMF REIT
or any of its Affiliates without the Consent of any Member, provided that, the
Manager arranges for such Person(s) to be bound by the provisions of this
Agreement by having such Person(s) execute such documents as may be reasonably
required to make such Person(s) party to this Agreement as an additional or
successor Manager(s). In the event that any such Person is admitted as an
additional Manager, the Manager and such additional Manager shall share in the
rights and powers, as well as any duties and obligations, under this Agreement
and the Act in such manner and to such extent as the Manager and such additional
Manager may agree. In the event that any such Person is admitted as a successor
Manager, the Manager shall thereupon cease to have any rights, powers, duties or
obligations under this Agreement and the Act, and such Person, as the successor
Manager, shall assume all such rights, powers, duties and obligations previously
held by the Manager. Except as provided in this Section 6.8, the Manager may not
admit any Person as an additional or successor Manager without the Consent of
the Members.

31

--------------------------------------------------------------------------------




6.9    Removal of Manager.
(a)    In the event (x) the Affiliate of BHMF Member that is the General Partner
under the Master Partnership Agreement is removed as the General Partner under
the Master Partnership Agreement as a result of the declaration of a Cause Event
or (y) upon the occurrence of a Manager Cause Event, then BH MP shall have the
sole right thereafter to elect to remove the Manager as the “Manager” under this
Agreement by delivering to the Manager a written notice of such election within
twenty (20) Business Days of (i) the date on which the General Partner has been
removed as the General Partner under the Master Partnership Agreement as a
result of the declaration of such Cause Event or (ii) the determination of a
Manager Cause Event (in accordance with the determination thereof), as the case
may be. In the event BH MP shall exercise its right to remove the Manager as the
“Manager” under this Agreement, BH MP shall promptly (but in no event later than
ten (10) Business Days after its exercise of the right of removal) appoint a
successor Manager of the Venture (such successor Manager is referred to herein
as a “Successor Manager”).
(b)    Notwithstanding anything to the contrary in this Agreement, (1) the
removed Manager (or its Affiliate that is a Member) shall retain all rights of a
Member under this Agreement, including, without limitation, its Consent right
with respect to Major Decisions, the Major Dispute Project Sale Right and all
buy / sell rights set forth herein, and (2) if following the removal of BHMF
Member as the “Manager” under this Agreement on account of the occurrence of a
Cause Event, a Successor Manager Cause Event occurs, then BHMF Member shall have
the right to either (x) replace such Successor Manager in accordance with this
Section 6.9 and the definition of “Successor Manager Cause Event” (provided such
replacement Manager is approved by PGGM PRE Fund), or (y) apply to a court of
competent jurisdiction to have a replacement Manager appointed for the Venture.
(c)    If BH MP becomes aware of any event or circumstance BH MP reasonably
believes is likely to result in a Successor Manager Cause Event, BH MP will
promptly notify BHMF Member in writing of the occurrence of such event or
circumstance. In the event either (1) any such written notice states that an
event or circumstance has occurred which BH MP reasonably believes is likely to
result in a Successor Manager Cause Event or (2) BH MP obtains knowledge that an
event or circumstance has occurred that is reasonably likely to result in a
Successor Manager Cause Event, then subject to any cure period applicable to
such event or circumstance as provided in the definition of Successor Manager
Cause Event, BHMF Member shall have a period of ninety (90) days following the
last day of the cure period applicable to such event or circumstance as provided
in the definition of Successor Manager Cause Event to (x) declare in writing the
occurrence of a “Successor Manager Cause Event” for all purposes of this
Agreement, and (y) exercise its rights set forth in Section 6.9(b) of this
Agreement. If BHMF Member does not declare in writing the occurrence of a
“Successor Manager Cause Event” and exercise its rights set forth in
Section 6.9(b) of this Agreement, in each case within the ninety (90) day period
set forth in the immediately preceding sentence, then for all purposes of this
Agreement, (A) a “Successor Manager Cause Event” will be deemed not to have
occurred, (B) BHMF Member shall be deemed to have waived any rights with respect
to such event or circumstance and (C) BHMF Member shall be estopped from
asserting that such event or circumstance constitutes a “Successor Manager Cause
Event” (provided, however, that for purposes of clauses (A) and (B), BHMF Member
and the Venture shall not be

32

--------------------------------------------------------------------------------




deemed to have waived any right against the Successor Manager to claim damages
suffered by BHMF Member or the Venture on account of such event or
circumstance).
(d)    Upon the occurrence of a Cause Event, whether or not BH MP elects to
remove the Manager and appoint a Successor Manager as provided under clause (a)
of this Section 6.9, BH MP may elect to designate an Administrator and cause the
Venture to engage such Administrator whose mandate shall be to approve, review
and oversee the prior and ongoing cash payables and receivables of the Venture
and its underlying Subsidiary REITs. The Administrator shall have no authority
to act on behalf of the Venture, and any findings or reports made by the
Administrator shall be provided to all Members at the same time. The designation
of the Administrator and the terms of the engagement of the Administrator shall
be subject to the approval of the BHMF Member, which approval shall not be
unreasonably withheld. In the event an Administrator is engaged as provided in
the preceding sentence, the engagement of the Administrator may be terminated at
the election of BH MP at any time. Upon the occurrence of a Successor Manager
Cause Event, whether or not the BHMF Member elects to remove the Successor
Manager as provided in Section 6.9(c), the BHMF Member may elect to designate an
Administrator and cause the Venture to engage such Administrator on the same
basis as provided in this Section 6.9(d). In the event an Administrator is
engaged as provided in the previous sentence, the engagement of the
Administrator may be terminated at the election of the BHMF Member at any time.
6.10    Major Dispute Event.
(a)    At any time following the occurrence of a Major Dispute, either Member
shall have the right to provide written notice (a “Major Dispute Notice”) of
such Major Dispute to the other Member and upon receipt by such other Member of
a Major Dispute Notice, a “Major Dispute Event” shall be deemed to have occurred
for purposes of this Agreement; provided, however, if a Major Dispute occurs and
neither Member sends a Major Dispute Notice to the other Member within ninety
(90) days following the occurrence of such Major Dispute, then for all purposes
of this Agreement, (A) a Major Dispute shall be deemed not to have occurred,
(B) each Member shall be deemed to have waived any rights with respect to such
Major Dispute, including, without limitation, any rights which such Member may
have had hereunder in the event such Major Dispute resulted in a Major Dispute
Event, and (C) each Member shall be estopped from asserting that any such Major
Dispute constitutes a Major Dispute Event.
(b)    In the event a Major Dispute Event occurs and (A) the Major Dispute
giving rise to such Major Dispute Event is capable of being resolved by (or is
covered by) the then current Initial Operating Plan, Prior Operating Plan or
Subsequent Operating Plan (as applicable), in each case without modification,
then (x) such Initial Operating Plan, Prior Operating Plan or Subsequent
Operating Plan (as applicable) shall control, (y) such Major Dispute shall be
resolved in favor of such Initial Operating Plan, Prior Operating Plan or
Subsequent Operating Plan (as applicable), and (z) such Major Dispute Event
shall be deemed not to have occurred, or (B) (i) the Major Dispute giving rise
to such Major Dispute Event is not capable of being resolved by (and is not
covered by) the then current Initial Operating Plan, Prior Operating Plan or
Subsequent Operating Plan (as applicable), in each case without modification,
and (ii) such Major Dispute Event has continued for a period of not less than
fifteen (15) days following either Member’s delivery of a Major Dispute

33

--------------------------------------------------------------------------------




Notice to the other Member, then (1) prior to the FIRPTA Event Buy / Sell
Exercise Date, BH MP shall have the right to exercise the Major Dispute Project
Sale Right set forth in Article 13 of this Agreement (subject to the terms,
provisions and conditions thereof), or (2) from and after the FIRPTA Event Buy /
Sell Exercise Date, either Member shall have the right to initiate the FIRPTA
Event Buy / Sell by initiating the FIRPTA Event Buy / Sell Procedures in
accordance with Section 8.2 of this Agreement so long as the Major Dispute
Project Sale Right set forth in Article 13 of this Agreement (subject to the
terms, provisions and conditions thereof) has not then been exercised by BH MP.
6.11    Dispute Resolution Procedure. Subject to Sections 6.2, 6.10(b) and 12.7
of this Agreement, any Dispute between the Members pursuant to this Agreement
shall be submitted for resolution in accordance with the procedures set forth in
Sections 6.11(a) and (b).
(a)    Negotiation. Prior to the initiation of any other procedure with respect
to any Dispute, the members of the Advisory Committee will attempt in good faith
to resolve any Dispute through negotiation. In the event that the members of the
Advisory Committee are unable to resolve a Dispute in an amount of time that a
Member deems reasonable under the circumstances, then such Member may, by
written notice (a “Dispute Notice”) to the other Member(s), require that such
Dispute be referred to executives of PGGM PRE Fund and the BH MF REIT (the
“Senior Executives”) who are at a more senior level than the members of the
Advisory Committee and who shall have authority to resolve or settle the Dispute
on behalf of the respective Members whom they represent. The Senior Executives
shall, within ten days following receipt of the Dispute Notice (unless such time
is extended by agreement of the parties), arrange for a meeting between
themselves and any Persons whom either of the Senior Executives deems
appropriate. Such meeting may be by telephonic communication, provided the
parties can clearly hear each other. In the event that the Senior Executives are
unable to resolve the Dispute during such meeting or, if mutually agreed by the
Senior Executives, any succeeding meeting(s), either Partner may seek
arbitration in accordance with Section 6.11(b). Any negotiation pursuant to this
Section 6.11(a) must be concluded within 30 days following delivery of the
Dispute Notice, unless the parties otherwise agree in a signed writing.
(b)    Arbitration. If the Dispute has not been resolved by the Senior
Executives through negotiations pursuant to Section 6.11(a), it shall be shall
be submitted to arbitration (“Arbitration”) before a former member of the
Chancery Court of the State of Delaware (the “Court”) selected in good faith by
the Members (the “Arbitrator”) or, if no such member of the Court is willing to
serve in such capacity or is then available to conduct the proceedings on the
schedule contemplated hereby, by an arbitrator who has been admitted to practice
in the Supreme Court of the State of Delaware, is a member in good standing of
the Delaware Bar, and has been selected in good faith by the Members. The
Members agree that this Section 6.11(b) shall apply to such proceeding to the
maximum extent possible, with all references to 10 Del. C. § 349 and the Rules
thereunder being deemed to refer to such statute and Rules of the Court of
Chancery (the “Chancery Rules”) as in effect on the date hereof, except to the
extent that such rules require (or are interpreted to require) public disclosure
of any aspect of the Arbitration proceedings. The Members agree to take all
steps necessary or advisable in good faith in order to properly commence the
Arbitration before the Arbitrators in accordance with this Section 6.11(b), and
each Member agrees that it shall

34

--------------------------------------------------------------------------------




raise no objection to the submission of the Dispute to Arbitration in accordance
with this Section 6.11(b) and further irrevocably waives, to the fullest extent
permitted by law, any objection it may have or hereafter have to the submission
of the Dispute to Arbitration or any right to lay claim to jurisdiction in any
venue. Each Member waives any and all rights to have the Dispute decided by a
jury. The Arbitration shall be conducted in accordance with the Chancery Rules
pertaining to arbitration, except that the Members agree that Rule 97(f) of the
Chancery Rules shall not be argued or construed to abridge the right of any
Member to take discovery pursuant to Rules 26 through 37, which are incorporated
into the Arbitration proceedings by Rule 96(c) as currently in effect, the
Members also hereby opt to have the Arbitration governed by existing Rules 15,
41 and 45, and agree that the Arbitrator shall have the power to request the
assistance of courts through the process of granting a commission or commissions
for discovery; provided that the Members shall use their best efforts to cause
third party discovery to proceed confidentially, and further provided that the
Members may agree to amend, modify or alter such rules, and/or adopt new rules,
with the consent of the Arbitrator. Any such amendments shall be in writing and
signed by an authorized representative of each Member. The Arbitration shall
take place in Wilmington, Delaware or such other location as the Members and the
Arbitrator may agree. Any issue concerning whether, or the extent to which, any
Dispute is subject to Arbitration shall be decided exclusively by the
Arbitrator. The arbitral award (the “Award”) shall (i) be rendered within 90
days after the request for Arbitration is submitted to the Arbitrator, (ii) be
delivered in writing or orally, (iii) state the reasons for the Award, and
(iv) be the sole and exclusive final and binding remedy with respect to the
Dispute between and among the Members. Judgment on the Award may be entered by
the Arbitrator on the docket of the Court upon application of any Member, and
such judgment may be entered subsequently upon the docket of any other court.
The Members waive any right to refer any question and any right of appeal to any
court except that the Members do not waive the right to enforce an order of the
Arbitrator pursuant to 10 Del. C. §349(c). The Award shall be deemed an award of
the United States, the relationship between the Members shall be deemed
commercial in nature, and any Dispute arbitrated pursuant to this
Section 6.11(b) shall be deemed commercial. The Arbitrator shall have the
authority to grant any equitable or legal remedies, excluding punitive or
exemplary damages, that would be available in any judicial proceeding intended
to resolve a Dispute, including, without limitation, entering injunctive relief
pending the final decision or the rendering of the Award. The Members hereto
agree that, except as may be required by law, the Arbitration, and all matters
relating thereto or arising thereunder, including, without limitation, the
existence of the Dispute, the proceeding and all of its elements (including any
pleadings, briefs or other documents submitted or exchanged, any testimony or
other oral submissions, any third party discovery proceedings, including any
discovery obtained pursuant thereto, and any decision of the Arbitrator or
Award), shall be kept strictly confidential, and each Member hereby agrees that
such information shall not be disclosed beyond: (i) the Arbitrator; (ii) the
participants in the Arbitration; (iii) those assisting the Members in the
preparation or presentation of the Arbitration; (iv) other employees or agents
of the Members with a need to know such information; and (v) any third parties
that are subpoenaed or otherwise provide discovery in the Arbitration
proceedings, only to the extent necessary to obtain such discovery. In all
events, the Members and any third parties participating in the Arbitration
proceedings shall treat information pertaining to the Arbitration with the same
care that they treat their most valuable proprietary secrets. Each Member shall
bear its own legal fees and costs in connection with the Arbitration; provided,
however, that each Member shall pay one‑half of any filing fees, fees and
expenses of the Arbitrator or other similar costs incurred by the Members in

35

--------------------------------------------------------------------------------




connection with the prosecution of the Arbitration. The Members acknowledge that
the Arbitrator may impose rules different from, or in addition to, those set
forth in this Section 6.11(b), and nothing in this Section 6.11(b) shall be
construed to limit or restrict the Arbitrator from imposing any such rules;
provided, however, that the Arbitrator shall not have authority to vary the
Members’ agreed upon rules set forth in this Section 6.11(b) above, absent the
consent of the Members. Notwithstanding the foregoing, each Member shall use its
best efforts to cause the Arbitration to be conducted in accordance with the
procedures set forth in the foregoing provisions of this Section 6.11(b), and
hereby further waives the right to object to the conduct of the Arbitration in
accordance therewith. Notwithstanding any provisions of this Agreement, the
Chancery Rules, or any statute protecting the confidentiality of the Arbitration
and proceedings taken in connection therewith, in the event that the prevailing
respondent in the Arbitration (the “Respondent”) is required to defend himself,
herself or itself in response to later proceedings instituted by the
unsuccessful petitioner in the Arbitration (the “Petitioner”) in any court,
relating to matters decided in the Arbitration, the Respondent shall be relieved
of any obligation to hold confidential the Arbitration and its proceedings in
order to submit, confidentially if and to the extent possible, sufficient
information to such court to allow it to determine whether the doctrines of res
judicata, collateral estoppel, bar by judgment, or other, similar doctrines
apply to such subsequent proceedings. Notwithstanding anything to the contrary
set forth in this Section 6.11(b), if any provision hereof requiring that the
proceedings relating to the Arbitration be kept confidential, or requiring the
Members or any party to such proceedings or any matter arising therein to
maintain the confidentiality thereof, is found to be invalid or unlawful, such
provision shall be excluded from this Section 6.11(b) and the remaining
provisions hereof shall be enforced to the fullest extent permitted by law.
6.12    Subsidiary Net Cash Flow. The Manager shall cause each subsidiary of the
Venture to distribute all Subsidiary Net Cash Flow of such subsidiary no less
frequently than monthly.

ARTICLE 7
LIMITATIONS ON LIABILITY AND INDEMNIFICATION
7.1    Limitation of Liability. To the maximum extent permitted under the Act in
effect from time to time, neither the Manager nor any other Indemnified Person
shall be liable to the Venture or to any Member for (a) any act or omission
performed or failed to be performed by it, or for any losses, claims, costs,
damages or liabilities arising from any such act or omission, except to the
extent that any such loss, claim, cost, damage or liability results from an act
or omission of an Indemnified Person that constitutes a Cause Event or a
Successor General Partner Cause Event, as the case may be, under clause (i),
(ii), (iii) or (iv) of the respective definitions thereof set forth in the
Master Partnership Agreement, or a Manager Cause Event or a Successor Manager
Cause Event, as the case may be, (b) any tax liability imposed on the Venture or
(c) any losses due to the negligence (gross or ordinary), dishonesty or bad
faith of any agents of the Venture, as long as such persons are selected with
reasonable care. Without limiting the generality of the foregoing, each
Indemnified Person shall, in the performance of his, her or its duties, be fully
protected in relying in good faith upon the records of the Venture and upon
information, opinions, reports or statements presented to such Indemnified
Person by the Manager or by any other Person as to matters such

36

--------------------------------------------------------------------------------




Indemnified Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Venture. Any repeal or modification of this Section 7.1
shall not adversely affect any right or protection of a Person existing at the
time of such repeal or modification.
7.2    Indemnification.
(a)    Advancement of Expenses. In the event that the Manager, any of its
Affiliates or any directors, officers, shareholders, partners, members,
employees, trustees, representatives or agents of any of them (each, an
“Indemnified Person” and collectively, the “Indemnified Persons”) becomes
involved in any capacity in any threatened, pending or completed action,
proceeding or suit, whether civil, criminal, administrative or investigative, by
reason of the fact that it, he or she was a manager, officer, employee,
representative or agent of the Venture, the Manager or otherwise authorized to
act hereunder or in connection herewith or otherwise failed to act in connection
with the business or affairs of the Venture or one of its direct or indirect
subsidiaries or otherwise is or was serving at the Venture’s or one of the
Venture’s direct or indirect subsidiary’s request as a director, trustee,
officer, partner, employee or agent of another Entity, the Venture will
periodically reimburse such Indemnified Person for its reasonable legal and
other expenses (including, without limitation, the costs of any investigation
and preparation) incurred in connection with such involvement, provided that
such Indemnified Person shall promptly repay to the Venture the amount of any
such reimbursed expenses paid to it if it is ultimately determined by a court
having appropriate jurisdiction in a decision that is not subject to appeal,
that such Indemnified Person is not entitled to be indemnified by the Venture
under this Section 7.2.
(b)    Indemnification. To the maximum extent permitted under the Act in effect
from time to time, the Venture shall indemnify, defend and hold harmless any
Indemnified Person against any losses, claims, costs, damages or liabilities to
which such Indemnified Person may become subject in connection with the business
or affairs of the Venture or one of its direct or indirect subsidiaries or
serving at the Venture’s or one of the Venture’s direct or indirect subsidiary’s
request as a director, trustee, officer, partner, employee or agent of another
Entity, except to the extent that any such loss, claim, cost, damage or
liability results from an act or omission of an Indemnified Person that
constitutes a Cause Event or a Successor General Partner Cause Event under
clause (i), (ii), (iii) or (iv) of the respective definitions thereof set forth
in the Master Partnership Agreement, or a Manager Cause Event or Successor
Manager Cause Event as provided in this Agreement. If for any reason (other than
the gross negligence, willful misconduct, fraud or material breach of this
Agreement of such Indemnified Person) the foregoing indemnification is
unavailable to such Indemnified Person, or is insufficient to hold it harmless,
then the Venture shall contribute to the amount paid or payable to the
Indemnified Person as a result of such loss, claim, cost, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by the Venture on the one hand and such Indemnified Person on the other
hand but also the relative fault of the Venture and such Indemnified Person, as
well as any relevant equitable considerations.
(c)    Successors. The reimbursement, indemnity and contribution obligations of
the Venture under this Section 7.2 shall be in addition to any liability which
the Venture may

37

--------------------------------------------------------------------------------




otherwise have and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Venture, the
Manager and any other Indemnified Person. The foregoing provisions shall survive
any termination of this Agreement and any amendment to such provisions shall not
reduce the Venture’s indemnity obligation with respect to any act or omission
occurring prior to the date of such amendment.
(d)    Exclusivity. The indemnification provided by this Section 7.2 shall not
be deemed to be exclusive of any other rights to which the Indemnified Person
may be entitled under any agreement or as a matter of law, or otherwise, both as
to action in an Indemnified Person’s official capacity and to action in another
capacity, and shall continue as to an Indemnified Person who has ceased to have
an official capacity for acts or omissions during such official capacity or
otherwise when acting at the request of the Manager and shall inure to the
benefit of the heirs, successors and administrators of such Indemnified Person.
(e)    Limitation. Notwithstanding any of the foregoing to the contrary, the
provisions of this Section 7.2 shall not be construed as to provide for the
indemnification of any Indemnified Person for any liability (including, without
limitation, liability under U.S. federal securities laws which, under certain
circumstances, impose liability on Persons that act in good faith), to the
extent (but only to the extent) that such indemnification would be in violation
of applicable law, but shall be construed so as to effectuate the provisions of
this Section 7.2 to the fullest extent permitted by law.
(f)    Reliance. An Indemnified Person may rely upon and shall be protected in
acting or refraining from action upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order or other document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.
(g)    Consultation. An Indemnified Person may consult with counsel, accountants
and other experts reasonably selected by it, and any opinion of an independent
counsel, accountant or expert retained with reasonable care shall be full and
complete protection in respect of any action taken or suffered or omitted by the
Indemnified Person hereunder in good faith and in accordance with such opinion.
ARTICLE 8
TRANSFER OF MEMBERS’ INTERESTS IN THE VENTURE;
BUY/SELL
8.1    Transfers of a Member’s Interest.
(a)    Except as set forth in Section 8.1(b) below, no Member may Transfer all
or any portion of its Interest or have any transferee admitted as a substituted
Member in respect of such Interest or any portion thereof without the prior
written Consent of the other Member, which Consent may be withheld in the sole
discretion of the other Member.
(b)    Notwithstanding anything contained herein to the contrary, BHMF Member
shall have the right to Transfer (but not pledge or hypothecate) all or any
portion of its Interest and

38

--------------------------------------------------------------------------------




to have any transferee admitted as a substituted Member in respect of such
Interest or any portion thereof without the Consent of the Manager or any
Member, provided that (1) any such Transfer, when aggregated with all prior
Transfers of BHMF Member’s Interest pursuant to this Section 8.1(b), shall not
be of more than forty‑nine percent (49%) of BHMF Member’s direct or indirect
Interest in the Venture as of the date of this Agreement, (2) after giving
effect to such Transfer, BHMF Member has the same level of control over the
Venture as it did immediately prior to such Transfer, (3) subject to
Section 2.6(b)(iv) hereof, such Transfer does not cause the Subsidiary REIT to
no longer qualify as a Domestically‑Controlled REIT, and (4) BH MP has approved
the proposed transferee of such Interest (which approval shall not be
unreasonably withheld, conditioned or delayed by BH MP).
(c)    In the event (x) a Member desires to secure permission to Transfer its
Interest or any portion thereof in accordance with Section 8.1(a) or (y) BHMF
Member desires to effect a Transfer in accordance with Section 8.1(b), it shall
notify the Manager in the manner described in Section 14.1 hereof and shall
deliver such information to the Manager as it may reasonably request, including,
if requested, evidence reasonably satisfactory to the Manager with respect to
(i) compliance with applicable federal and state securities laws and (ii) any
other appropriate laws or regulations. No Transfer under Section 8.1(a) or
Section 8.1(b) may be made if it would violate applicable federal or state
securities laws or other laws or regulations.
(d)    In the event any Member desires to Transfer all or any portion of its
Interest in the Venture (and the Manager Consents thereto in accordance with
Section 8.1(a) or such Transfer is permitted pursuant to Section 8.1(b)) the
Transferring Member shall arrange for its transferee to be bound by the
provisions of this Agreement by having such transferee execute such documents as
shall be reasonably required by the Manager to make the transferee a party to
this Agreement and by delivering the same to the Manager. Upon the transferee’s
execution of such documents described in the immediately preceding sentence, the
transferee of all or any portion of the Interest of a Member shall become a
substituted Member as to the Interest (or portion thereof) thus Transferred. Any
such substituted Member shall succeed to all of the rights and assume all of the
obligations of the Member to the extent of the portion of the Interest in the
Venture which has been Transferred to such substituted Member. A transferee of
all or any portion of the Interest of a Member who is not a substituted Member
shall have the right to receive allocations of income, gain, loss and deduction
and distributions of Net Cash Flow and other distributions pursuant to this
Agreement, but shall have no other rights hereunder, and neither the transferor
nor the transferee shall have the right to vote with respect to any Interest so
Transferred. The effective date of any Transfer under Section 8.1(a) or (b)
shall be the date on which the transferee executes and delivers to the Manager
the documents required by this Section 8.1(d), provided that if such Transfer is
being made pursuant to Section 8.1(a), the effective date shall be the date on
which the Manager grants its Consent in accordance with Section 8.1(a) if such
Consent is delivered after the date the documents are delivered pursuant to this
Section 8.1(d).
(e)    Anything contained in Section 8.1(a) or (b) to the contrary
notwithstanding, no Transfer of an Interest or any portion shall be effective if
it would result in the Venture being classified as an association (or publicly
traded partnership) taxable as a corporation for federal or state income tax
purposes, and any such Transfer shall be effected in such manner as may be

39

--------------------------------------------------------------------------------




necessary to maintain the classification of the Venture as a partnership for
federal and state income tax purposes.
(f)    Anything contained in Section 8.1(a) or (b) to the contrary
notwithstanding, no Interest in the Venture, or any portion thereof, shall be
issued in a transaction that is (or transactions that are) registered or
required to be registered under the Securities Act of 1933, as amended, and any
Transfer of an Interest or any portion thereof must be made in a transaction
that is exempt from registration or qualification under the Securities Act of
1933, as amended, and applicable state securities law.
(g)    Anything contained in Section 8.1(a) or (b) to the contrary
notwithstanding, no admission (or purported admission) of a Member and no
Transfer (or purported Transfer) of all or part of a Member’s Interest (or any
interest or right or attribute therein) in the Venture shall be effective, and
no Person shall otherwise become a Member, if the Venture would or may have more
than 100 members, treating as a member for this purpose each Person indirectly
owning an Interest (or any interest therein) in the Venture through a
partnership, a grantor trust or an S corporation.
8.2    Buy/Sell Arrangement.
Either Member shall be entitled to initiate the FIRPTA Buy / Sell (A) from and
after the FIRPTA Event Buy / Sell Exercise Date by initiating the FIRPTA Event
Buy / Sell Procedures if such Member is entitled to initiate the FIRPTA Event
Buy / Sell Procedures pursuant to Section 6.10(b)(B)(ii)(2) of this Agreement or
(B) by initiating the FIRPTA Event Buy / Sell Procedures at any time from and
after the FIRPTA Event Buy / Sell Exercise Date so long as (i) the Major Dispute
Project Sale Right set forth in Article 13 of this Agreement (subject to the
terms, provisions and conditions thereof) has not then been exercised by BH MP
and (ii) neither Member has then initiated the FIRPTA Buy / Sell and the FIRPTA
Event Buy / Sell Procedures in accordance with Section 8.2(A) of this Agreement.
8.3    Basis Election. In the event that a distribution of any of the Venture’s
property is made in the manner provided in Section 734 of the Code, or where a
Transfer of an Interest in the Venture permitted by this Agreement is made in
the manner provided in Section 743 of the Code, then, upon the request of any
Member, the Venture shall file an election under Section 754 of the Code, in
accordance with procedures set forth in the applicable Treasury regulations.
Each Member shall provide the Venture with all information necessary to give
effect to any election under Section 754 of the Code.
8.4    Void Transfer. In no event shall any Interest, or any portion, thereof,
be Transferred to a minor or an incompetent or in violation of any state or
Federal law or in violation of this Article 8. Any such attempted Transfer shall
be void and ineffectual and shall not bind the Venture or any Member.

ARTICLE 9
EXCESS INTEREST PROVISIONS

40

--------------------------------------------------------------------------------




9.1    Definitions. For purposes of this Article 9, the following terms shall
have the following meanings:
“Beneficial Ownership” shall mean ownership of Interests by a Person who would
be treated as an owner of such Interests either directly or constructively
through the application of Section 544 of the Code, as modified by
Section 856(h)(1)(B) of the Code. The terms “Beneficial Owner,” “Beneficially
Owns,” “Beneficially Own” and “Beneficially Owned” shall have correlative
meanings.
“Charitable Beneficiary” shall mean an organization or organizations described
in Sections 170(b)(1)(A) and 170(c) of the Code and identified by the Venture as
the beneficiary or beneficiaries of the Excess Interest Trust.
“Excess Interest Trust” shall mean the trust created pursuant to Section 9.14.
“Excess Interest Trustee” shall mean a Person, who shall be unaffiliated with
the Venture, any Purported Beneficial Transferee and any Purported Record
Transferee, identified by the Venture as the trustee of the Excess Interest
Trust.
“Excess Interests” shall have the meaning given to it in Section 9.3(a).
“Existing Holder” shall mean (a) each of BH MP and BHMF Member and (b) any
Person to whom an Existing Holder Transfers, subject to the limitations provided
in this Agreement, Beneficial Ownership of Interests causing such transferee to
Beneficially Own Interests in excess of the Ownership Limit.
“Existing Holder Limit” (a) for the Members shall mean, initially, [__]% in the
case of BH MP and [__]% in the case of BHMF Member of the Interests, and, after
any adjustment pursuant to Section 9.9, shall mean such percentage of the
outstanding Interests, as the case may be, as so adjusted, and (b) for any
Existing Holder who becomes an Existing Holder by virtue of clause (b) of the
definition thereof, shall mean, initially, the percentage of the outstanding
Interests Beneficially Owned by such Existing Holder at the time that such
Existing Holder becomes an Existing Holder, but in no event shall such
percentage be greater than the Existing Holder Limit for the Existing Holder who
Transferred Beneficial Ownership of such Interests or, in the case of more than
one transferor, in no event shall such percentage be greater than the smallest
Existing Holder Limit of any transferring Existing Holder, and, after any
adjustment pursuant to Section 9.9, shall mean such percentage of the
outstanding Interests as so adjusted.
“Market Price” shall mean the market price of such class of Interests on the
relevant date as determined in good faith by the Manager.
“Ownership Limit” shall initially mean 9.8% in number of the Interests or value
of the outstanding Interests, and after any adjustment as set forth in
Section 9.10, shall mean such greater percentage of the outstanding Interests as
so adjusted. The number and value of the outstanding Interests of the Venture
shall be determined by the Manager in good faith, which determination shall be
conclusive for all purposes hereof.

41

--------------------------------------------------------------------------------




“Person” shall mean an individual, corporation, partnership, estate, trust
(including, without limitation, a trust qualified under Section 401(a) or
501(c)(17) of the Code), portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other Entity.
“Prohibited Owner Event” has the meaning provided in Section 9.3(c).
“Purported Beneficial Transferee” shall mean, with respect to any purported
Transfer which results in Excess Interests, the beneficial holder of the
Interests, if such Transfer had been valid under Section 9.2.
“Purported Record Transferee” shall mean, with respect to any purported Transfer
which results in Excess Interests, the record holder of the Interests, if such
Transfer had been valid under Section 9.2.
“Redemption Price” has the meaning provided in Section 9.18.
“Restriction Termination Date” shall mean the first day on which the Venture
determines that it is no longer in the best interests of the Subsidiary REIT to
attempt to, or continue to, qualify as a REIT.
9.2    Ownership Limitation.
(a)    Except as provided in Section 9.12, until the Restriction Termination
Date, no Person (other than an Existing Holder) shall Beneficially Own Interests
in excess of the Ownership Limit and no Existing Holder shall Beneficially Own
Interests in excess of the Existing Holder Limit for such Existing Holder.
(b)    Except as provided in Section 9.12, until the Restriction Termination
Date, any Transfer that, if effective, would result in any Person (other than an
Existing Holder) Beneficially Owning Interests in excess of the Ownership Limit
shall be void ab initio as to the Transfer of the Interests which would
otherwise be Beneficially Owned by such Person in excess of the Ownership Limit;
and the intended transferee shall acquire no rights in such Interests.
(c)    Except as provided in Sections 9.9 and 9.12, until the Restriction
Termination Date, any Transfer that, if effective, would result in any Existing
Holder Beneficially Owning Interests in excess of the applicable Existing Holder
Limit shall be void ab initio as to the Transfer of the Interests which would be
otherwise Beneficially Owned by such Existing Holder in excess of the applicable
Existing Holder Limit; and such Existing Holder shall acquire no rights in such
Interests.
(d)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the Venture (treating the Venture as if it otherwise qualified
as a REIT solely for this purpose) being “closely held” within the meaning of
Section 856(h of the Code shall be void ab initio as to the Transfer of the
Interests which would cause the Venture (treating the Venture as if it

42

--------------------------------------------------------------------------------




otherwise qualified as a REIT solely for this purpose) to be “closely held”
within the meaning of Section 856(h) of the Code; and the intended transferee
shall acquire no rights in such Interests.
(e)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the Venture (treating the Venture as if it otherwise qualified
as a REIT solely for this purpose) otherwise failing to qualify as a REIT shall
be void ab initio as to the Transfer of Interests that would result in the
Venture (treating the Venture as if it otherwise qualified as a REIT solely for
this purpose) failing to qualify as a REIT; and the intended transferee shall
acquire no rights in such Interests.
(f)    Until the Restriction Termination Date, any Transfer that, if effective,
would result in the Venture (treating the Venture as if it otherwise qualified
as a REIT solely for this purpose) becoming a “pension‑held REIT” as defined in
Section 856(h) of the Code shall be void ab initio as to the Transfer of
Interests which would result in the Venture (treating the Venture as if it
otherwise qualified as a REIT solely for this purpose) becoming a “pension‑held
REIT;” and the intended transferee shall acquire no rights in such Interests.
(g)    Until the Restriction Termination Date, but subject to Section 2.6(b)(iv)
hereof, any Transfer that would result in the Venture (treating the Venture as
if it otherwise qualified as a REIT solely for this purpose) not maintaining its
status as a Domestically‑Controlled REIT shall be void ab initio as to the
Transfer of Interests which would result in the Venture (treating the Venture as
if it otherwise qualified as a REIT solely for this purpose) failing to maintain
its status as a Domestically‑Controlled REIT; and the intended transferee shall
acquire no rights in such Interests.
9.3    Excess Interests.
(a)    If, notwithstanding the other provisions contained in this Article 9, at
any time, until the Restriction Termination Date, there is a purported Transfer
or other change in the capital structure of the Venture such that any Person
would Beneficially Own Interests in excess of the applicable Ownership Limit or
Existing Holder Limit (as applicable), then, except as otherwise provided in
Sections 9.9 and 9.12, the Interests Beneficially Owned in excess of such
Ownership Limit or Existing Holder Limit (rounded up to the nearest whole
Interest) shall constitute “Excess Interests” and shall be treated as provided
in this Article 9. Such designation and treatment shall be effective as of the
close of business on the business day prior to the date of the purported
Transfer or change in capital structure.
(b)    If, notwithstanding the other provisions contained in this Article 9, at
any time, until the Restriction Termination Date, there is a purported Transfer
or other change in the capital structure of the Venture (as a result of a direct
or indirect Transfer or otherwise) which, if effective, would cause the Venture
(treating the Venture as if it otherwise qualified as a REIT solely for this
purpose) to (i) become “closely held” within the meaning of Section 856(h) of
the Code, (ii) become a “pension‑held REIT” within the meaning of Section 856(h)
of the Code, (iii) subject to Section 2.6(b)(iv) hereof, fail to qualify as a
Domestically‑Controlled REIT or (iv) otherwise fail to qualify as a REIT, then
the Interests that are the subject of such Transfer or other event which would
cause the Venture to fail such requirement shall constitute “Excess Interests”
and shall be

43

--------------------------------------------------------------------------------




treated as provided in this Article 9. Such designation and treatment shall be
effective as of the close of business on the business day prior to the date of
the purported Transfer or change in capital structure.
(c)    If, at any time prior to the Restriction Termination Date,
notwithstanding the other provisions contained in this Article 9, there is an
event (a “Prohibited Owner Event”) which would result in the disqualification of
the Venture as a REIT under the Code (treating the Venture as if it otherwise
qualified as a REIT solely for this purpose) by virtue of actual, Beneficial or
constructive ownership of Interests, then Interests which result in such
disqualification shall be automatically exchanged for an equal number of Excess
Interests to the extent necessary to avoid such disqualification. Such exchange
shall be effective as of the close of business on the business day prior to the
date of the Prohibited Owner Event. In determining which Interests are
exchanged, Interests owned directly or indirectly by any Person who caused the
Prohibited Owner Event to occur shall be exchanged before any Interests not so
held are exchanged. If similarly situated Persons exist, such exchange shall be
pro rata. If the Venture is still so disqualified as a REIT (treating the
Venture as if it otherwise qualified as a REIT solely for this purpose),
Interests owned directly or indirectly by Persons who did not cause the
Prohibited Owner Event to occur shall be chosen by random lot and exchanged for
Excess Interests until the Venture is no longer so disqualified as a REIT
(treating the Venture as if it otherwise qualified as a REIT solely for this
purpose).
9.4    Prevention of Transfer. If the Venture or its designee shall at any time
determine in good faith that a Transfer has taken place in violation of
Section 9.2 or that a Person intends to acquire or has attempted to acquire
beneficial ownership (determined without reference to any rules of attribution)
or Beneficial Ownership of any Interests in violation of Section 9.2, the
Venture or its designee shall take such action as it deems advisable to refuse
to give effect to or to prevent such Transfer, including, without limitation,
refusing to give effect to such Transfer on the books of the Venture or
instituting proceedings to enjoin such Transfer; provided, however, that any
Transfers or attempted Transfers in violation of paragraph (b), (c), (d), (e),
(f) or (g) of Section 9.2 shall automatically result in the designation and
treatment described in Section 9.3, irrespective of any action (or non‑action)
by the Venture.
9.5    Notice. Any Person who acquires or attempts to acquire Interests in
violation of Section 9.2, or any Person who is a transferee such that Excess
Interests result under Section 9.3, shall immediately give written notice or, in
the event of a proposed or attempted Transfer, shall give at least fifteen (15)
days prior written notice to the Venture of such event and shall provide to the
Venture such other information as the Venture may request in order to determine
the effect, if any, of such Transfer or attempted Transfer on the Subsidiary
REIT’s status as a REIT.
9.6    Information for the Venture. Until the Restriction Termination Date:
(a)    Every Beneficial Owner of more than 1/2 of 1% of the number or value of
outstanding Interests shall, within thirty (30) days after January 1 of each
year, give written notice to the Venture stating the name and address of such
Beneficial Owner, the number of Interests Beneficially Owned, and a description
of how such Interests are held. Each such Beneficial Owner shall provide to the
Venture such additional information as the Venture may reasonably request in

44

--------------------------------------------------------------------------------




order to determine the effect, if any, of such Beneficial Ownership on the
Subsidiary REIT’s status as a REIT.
(b)    Each Person who is a Beneficial Owner of Interests and each Person who is
holding Interests for a Beneficial Owner shall provide to the Venture in writing
such information with respect to direct, indirect and constructive ownership of
Interests as the Venture deems reasonably necessary to comply with the
provisions of the Code applicable to a real estate investment trust, to
determine the Subsidiary REIT’s status as a REIT, to comply with the
requirements of any taxing authority or governmental agency or to determine any
such compliance.
9.7    Other Action by Venture. Nothing contained in this Article 9 shall limit
the authority of the Venture to take such other action as it deems necessary or
advisable to protect the Venture, the Subsidiary REIT and the interests of their
respective members by preservation of the Subsidiary REIT’s status as a REIT.
9.8    Ambiguities. In the case of an ambiguity in the application of any of the
provisions of this Article 9, including, without limitation, any definition
contained in Section 9.1, the Venture shall have the power to interpret and
determine the application of the provisions of this Article 9 with respect to
any situation based on the facts known to the Venture.
9.9    Modification of Existing Holder Limits. The Existing Holder Limits may be
modified as follows:
(a)    Subject to the limitations provided in Section 9.11, the Venture may
grant options which result in Beneficial Ownership of Interests by an Existing
Holder pursuant to an option plan approved by the Venture. Any such grant shall
increase the Existing Holder Limit for the affected Existing Holder to the
maximum extent possible under Section 9.11 to permit the Beneficial Ownership of
the Interests issuable upon the exercise of such option.
(b)    The Venture shall reduce the Existing Holder Limit for any Existing
Holder after any Transfer permitted in this Article 9 by such Existing Holder by
the percentage of the outstanding Interests so Transferred or after the lapse
(without exercise) of an option described in paragraph (a) of this Section 9.9
by the percentage of the Interests that the option, if exercised, would have
represented, but in either case no Existing Holder Limit shall be reduced to a
percentage which is less than the Ownership Limit.
9.10    Increase or Decrease in Ownership Limit. Subject to the limitations
provided in Section 9.11, the Venture may from time to time increase or decrease
the Ownership Limit; provided, however, that any decrease may only be made
prospectively as to subsequent holders (other than a decrease as a result of a
retroactive change in existing law that would require a decrease to retain the
Subsidiary REIT’s status as a REIT, in which case such decrease shall be
effective immediately).
9.11    Limitations on Changes in Existing Holder and Ownership Limits.
(a)    Neither the Ownership Limit nor any Existing Holder Limit may be
increased (nor may any additional Existing Holder Limit be created) if, after
giving effect to such increase

45

--------------------------------------------------------------------------------




(or creation), five (5) Beneficial Owners of Interests (including, without
limitation, all of the then Existing Holders) could Beneficially Own, in the
aggregate, more than 49.9% in number or value of the outstanding Interests.
(b)    Prior to the modification of any Existing Holder Limit or Ownership Limit
pursuant to Sections 9.9 or 9.10, the Venture may require such opinions of
counsel, affidavits, undertakings or agreements as it may deem necessary or
advisable in order to determine or ensure the Subsidiary REIT’s status as a
REIT.
(c)    No Existing Holder Limit shall be reduced to a percentage which is less
than the Ownership Limit.
9.12    Waivers by Venture. The Venture, upon receipt of a ruling from the
Internal Revenue Service or an opinion of counsel or other evidence satisfactory
to the Manager and upon at least fifteen (15) days written notice from a
transferee prior to the proposed Transfer which, if consummated, would result in
the intended transferee owning Interests in excess of the Ownership Limit or the
Existing Holder Limit, as the case may be, and upon such other conditions as the
Venture may direct, may waive the Ownership Limit or the Existing Holder Limit,
as the case may be, with respect to such transferee.
9.13    Severability. If any provision of this Article 9 or any application of
any such provision is determined to be void, invalid or unenforceable by any
court having jurisdiction over the issue, the validity and enforceability of the
remaining provisions shall be affected only to the extent necessary to comply
with the determination of such court.
9.14    Trust for Excess Interests. Upon any purported Transfer that results in
Excess Interests pursuant to Section 9.3, such Excess Interests shall be deemed
to have been transferred to the Excess Interest Trustee, as trustee of the
Excess Interest Trust for the exclusive benefit of the Charitable Beneficiary.
Excess Interests so held in trust shall be issued and outstanding Interests of
the Venture. The Purported Beneficial Transferee shall have no rights in such
Excess Interests except as provided in Section 9.17.
9.15    Distributions on Excess Interests. Any distributions (whether as
dividends, distributions upon liquidation, dissolution or winding up or
otherwise) on Excess Interests shall be paid to the Excess Interest Trust for
the benefit of the Charitable Beneficiary. Upon liquidation, dissolution or
winding up, the Purported Record Transferee shall receive the lesser of (a) the
amount of any distribution made upon liquidation, dissolution or winding up or
(b) the price paid by the Purported Record Transferee for the Interests, or if
the Purported Record Transferee did not give value for the Interests, the Market
Price of the Interests on the day of the event causing the Interests to be held
in trust. Any such dividend paid or distribution paid to the Purported Record
Transferee in excess of the amount provided in the preceding sentence prior to
the discovery by the Venture that the Interests with respect to which the
dividend or distribution was made had been exchanged for Excess Interests shall
be repaid by the Purported Record Transferee to the Excess Interest Trust for
the benefit of the Charitable Beneficiary.

46

--------------------------------------------------------------------------------




9.16    Voting of Excess Interests. The Excess Interest Trustee shall be
entitled to vote the Excess Interests for the benefit of the Charitable
Beneficiary on any matter. Subject to Delaware law, any vote taken by a
Purported Record Transferee prior to the discovery by the Venture that the
Excess Interests were held in trust shall be rescinded ab initio. The owner of
the Excess Interests shall be deemed to have given an irrevocable proxy to the
Excess Interest Trustee to vote the Excess Interests for the benefit of the
Charitable Beneficiary.
9.17    Non‑Transferability of Excess Interests. Excess Interests shall be
transferable only as provided in this Section 9.17. At the direction of the
Venture, the Excess Interest Trustee shall Transfer the Interests held in the
Excess Interest Trust to a Person whose ownership of the Interests will not
violate the Ownership Limit or Existing Holder Limit and for whom such Transfer
would not be wholly or partially void pursuant to Section 9.2. Such Transfer
shall be made within sixty (60) days after the latest of (x) the date of the
Transfer which resulted in such Excess Interests and (y) the date the Venture
determines in good faith that a Transfer resulting in Excess Interests has
occurred, if the Venture does not receive a notice of such Transfer pursuant to
Section 9.5. If such a Transfer is made, the interest of the Charitable
Beneficiary shall terminate and proceeds of the sale shall be payable to the
Purported Record Transferee and to the Charitable Beneficiary. The Purported
Record Transferee shall receive the lesser of the price paid by the Purported
Record Transferee for the Interests or, if the Purported Record Transferee did
not give value for the Interests, the Market Price of the Interests on the day
of the event causing the Interests to be held in trust, and the price received
by the Excess Interest Trust from the sale or other disposition of the
Interests. Any proceeds in excess of the amount payable to the Purported Record
Transferee shall be paid to the Charitable Beneficiary. Prior to any Transfer of
any Excess Interests by the Excess Interest Trustee, the Venture must have
waived in writing its purchase rights under Section 9.18. It is expressly
understood that the Purported Record Transferee may enforce the provisions of
this Section 9.17 against the Charitable Beneficiary.
If any of the foregoing restrictions on Transfer of Excess Interests is
determined to be void, invalid or unenforceable by any court of competent
jurisdiction, then the Purported Record Transferee may be deemed, at the option
of the Venture, to have acted as an agent of the Venture in acquiring such
Excess Interests and to hold such Excess Interests on behalf of the Venture.
9.18    Call by the Venture on Excess Interests. Excess Interests shall be
deemed to have been offered for sale to the Venture, or its designee, at a price
per Interest equal to the lesser of the price per Interest in the transaction
that created such Excess Interests (or, in the case of a devise, gift or other
transaction in which no value was given for such Excess Interests, the Market
Price at the time of such devise, gift or other transaction) and the Market
Price of the Interests to which such Excess Interests relates on the date the
Venture, or its designee, accepts such offer (the “Redemption Price”). The
Venture shall have the right to accept such offer for a period of ninety (90)
days after the later of (x) the date of the Transfer which resulted in such
Excess Interests and (y) the date the Manager determines in good faith that a
Transfer resulting in Excess Interests has occurred, if the Venture does not
receive a notice of such Transfer pursuant to Section 9.5 but in no event later
than a permitted Transfer pursuant to and in compliance with the terms of
Section 9.17. Unless the Manager determines that it is in the interests of the
Venture to make earlier payments of all of the amount determined as the
Redemption Price per Interest in accordance with the preceding

47

--------------------------------------------------------------------------------




sentence, the Redemption Price may be payable at the option of the Venture at
any time up to but not later than one year after the date the Venture accepts
the offer to purchase the Excess Interests. In no event shall the Venture have
an obligation to pay interest to the Purported Record Transferee.

ARTICLE 10
DISSOLUTION OF VENTURE
10.1    Bankruptcy of Member.
(a)    The Bankruptcy, insolvency, termination, dissolution, liquidation or
other cessation or assignment for the benefit of creditors by, any Member (each
a “Bankruptcy Event”), or, except as otherwise permitted in accordance with
Article 8, the withdrawal of any Member, shall dissolve the Venture, unless
within 90 days after notice is given to the other Member of the occurrence of
such event, the remaining Member elects to continue the business of the Venture.
The Member suffering a Bankruptcy Event (or its legal representative) or
withdrawing from the Venture, except as otherwise permitted in accordance with
Article 8, is hereby deemed to Consent to the continuation of the business of
the Venture. In the event of a Bankruptcy Event with respect to BHMF Member or a
withdrawal of BHMF Member as the Manager of the Venture, the Venture shall file
an amendment to the Venture’s Certificate removing BHMF Member as the Manager of
the Venture.
(b)    For purposes of this Agreement, the “Bankruptcy” a Member shall be deemed
to have occurred upon the happening of any of the following: (i) the filing of
an application by the Member for, or a Consent to, the appointment of a trustee
of its assets, (ii) the filing by the Member of a voluntary petition for relief
as a debtor under the United States Bankruptcy Code or the filing of a pleading
in any court of record admitting in writing its inability to pay its debts as
they come due, (iii) the making by the Member of a general assignment for the
benefit of creditors or (iv) the expiration of 60 days following the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
the Member a bankrupt or appointing a trustee of its assets.
10.2    Other Events of Dissolution. The happening of any one of the following
events shall work a dissolution of the Venture:
(i)    The reduction to cash or cash equivalents of all Venture assets;
(ii)    The agreement in writing to dissolution by the Members; or
(iii)    The termination of the term of the Venture pursuant to Section 2.4 of
this Agreement.
Each Member waives the right to cause a dissolution of the Venture in any other
way. Dissolution of the Venture shall be effective on the day on which the event
occurs which gives rise to the dissolution, but the Venture shall not terminate
until the assets of the Venture shall have been distributed as provided herein
and a certificate of cancellation of the Certificate has been filed with the
Secretary of State of the State of Delaware.

48

--------------------------------------------------------------------------------




10.3    Distribution Upon Liquidation.
(a)    Upon dissolution of the Venture, unless the business of the Venture is
continued as provided above, the Manager (or, in the event that the dissolution
is caused by a Bankruptcy Event with respect to the Manager, such Person, other
than the Manager, as the Members shall designate as liquidator of the Venture)
shall act as “Liquidator”. The Liquidator shall wind up the affairs of the
Venture, shall sell such of the assets of the Venture as it deems necessary or
appropriate in accordance with Section 2.6(b), and (i) any resulting gain or
loss from each sale plus (ii) the fair market value of such property which has
not been sold shall be determined and income, gain, loss or deduction inherent
in such property (which has not been reflected in the Capital Accounts
previously) shall be allocated among the Members as provided in Section 4.1 and,
after paying all debts and liabilities of the Venture, including all costs of
dissolution, shall distribute any remaining Venture property along with any cash
received from the sale of the property as follows:
(i)    The Liquidator may set up any reserve it deems reasonably necessary for
any contingent liabilities or obligations of the Venture arising out of or in
connection with the Venture. Such reserve may be paid over by the Liquidator to
a bank or trust company to act as escrow agent. Any such escrow agent shall hold
such reserves for payment of any of the aforementioned contingencies, and, at
the expiration of such period as the Liquidator shall designate, distribute the
balance thereafter remaining in the manner hereinafter provided.
(ii)    Cash and all other assets of the Venture not sold pursuant to this
Section 10.3 will be distributed among the Members in the same manner as Net
Cash Flow in accordance with Section 5.1.
(b)    The Members shall continue to share income, loss and other tax items
during the period of such Liquidation in the same proportions as before
dissolution. Subject to Sections 2.6(b) the Liquidator shall determine whether
to sell any Venture property, and, if so, whether at a public or private sale,
for what price, and on what terms. If the Liquidator determines to sell or
otherwise dispose of any Venture property or any interest therein, the
Liquidator shall not be required to do so promptly but shall do so in an orderly
and commercially reasonable manner so as to avoid a distress sale.
(c)    The obligation of any Member to the Venture or any other Member that
shall have accrued and be unsatisfied as of the date of dissolution or
termination of the Venture shall survive such dissolution or termination.
(d)    Each Member shall look solely to the assets of the Venture for all
distributions with respect to the Venture, its Capital Account and its share of
income, loss and other tax items, and shall have no recourse therefor (upon
dissolution or otherwise) against the Manager, any other Member, the Liquidator
or any of their Affiliates.
10.4    Procedural and Other Matters.
(a)    Upon dissolution of the Venture and until the filing of a certificate of
cancellation, the Liquidator may, in the name of, and for and on behalf of, the
Venture, prosecute

49

--------------------------------------------------------------------------------




and defend suits, whether civil, criminal or administrative, gradually settle
and close the business of the Venture, dispose of and convey the property of the
Venture, discharge or make reasonable provision for the liabilities of the
Venture and distribute to the Members any remaining assets of the Venture, in
accordance with this Article 10 and all without affecting the liability of the
Members or the Manager and without imposing liability on the Liquidator.
(b)    The Certificate may be canceled upon the dissolution and the completion
of winding‑up of the Venture by any Person authorized to cause such cancellation
in connection with such dissolution and winding‑up.

ARTICLE 11
REPRESENTATIONS AND WARRANTIES
11.1    Representations and Warranties of the Members. Each of the Members
hereby represents and warrants to the other Member as follows:
(a)    Such Member is a corporation or other Entity duly formed and validly
existing under the laws of the jurisdiction of its organization with all
requisite power and authority to own its assets and to carry on its business as
now being conducted. Such Member has all requisite power and authority to enter
into this Agreement and the other agreements contemplated to be entered into by
it in connection herewith and to carry out the transactions contemplated hereby
and thereby.
(b)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Member. This Agreement has been executed and
delivered by a duly authorized officer of such Member and constitutes the valid
and binding obligation of such Member, enforceable against such Member in
accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditor’s rights and to general principles of equity.
(c)    The execution, delivery and performance by such Member of this Agreement
and all other agreements contemplated hereby to which it is to be a party do not
and will not (i) violate any decree or judgment of any court of governmental
authority that may be applicable to such Member; (ii) violate any law (or
regulation promulgated under any law); (iii) violate or conflict with, or result
in a breach of, or constitute a default (or an event with or without notice or
lapse of time or both would constitute a default) under any contract or
agreement to which such Member is a party; or (iv) violate or conflict with any
provision of the organizational documents of such Member.
(d)    No broker, finder, agent or other third party has been employed by or on
behalf of such Member (or any partner, member, shareholder or advisor thereof)
in connection with the negotiation or consummation of this Agreement or any of
the transactions contemplated hereby, and no such party has any claim for any
commission, finder’s fee or similar amount payable as a result of any engagement
of such party by or on behalf of such Member.

50

--------------------------------------------------------------------------------




(e)    Such Member has acquired its Interest in the Venture for investment
purposes and has not acquired its Interest in the Venture for the purpose of
selling its Interest in the Venture, or causing the Venture to sell its assets,
to customers in the ordinary course of a trade or business.

ARTICLE 12
BOOKS AND RECORDS; REPORTS TO MEMBERS
12.1    Books. The Manager shall maintain or cause to be maintained separate,
full and accurate books and records of the Venture, and each Member or any
authorized representative of any Member shall have the right to freely inspect,
examine and copy the same and to meet with employees of the Manager responsible
for preparing the same at reasonable times during business hours and upon
reasonable notice. In addition, the Manager agrees to provide each Member, its
representatives and an independent accounting firm (if any) designated by such
Member reasonable access to all such books and records, during which such Member
or such accounting firm may conduct an audit of the Venture. The cost of any
such audit shall be borne by the requesting Member unless an error is discovered
which has had the effect of reducing or increasing such Member’s distributions
from the Venture by an amount equal to or greater than five percent (5%), in
which case the Venture shall bear the cost of the audit.
12.2    Quarterly Reports. Subject to the following sentence, the Manager shall
prepare and distribute to the Members a quarterly report with respect to the
Venture within 60 days of the last day of each of the first three fiscal
quarters of a fiscal year prepared in accordance with U.S. GAAP, consistently
applied, including (i) a balance sheet, (ii) a profit and loss statement,
(iii) a statement showing cash distributions for such fiscal quarter and for the
year to date, (iv) a statement showing computation of related party fees,
(v) Member distributions for such fiscal quarter and for the year to date, and
(vi) a report briefly describing any significant variances from the applicable
budget line item in the Venture’s Initial Operating Plan or Subsequent Operating
Plan. In lieu of the financial statements set forth in clauses (i) through (iv)
of this Section 12.2, the Manager may prepare and distribute to each of the
Members combined financial statements of the Venture and each other venture in
which such Member (or its Affiliate) has invested with such other Member (or its
Affiliate), prepared in accordance with U.S. GAAP, consistently applied,
including (A) a combined balance sheet, (B) a combined profit and loss
statement, (C) a combined statement showing cash distributions for such fiscal
quarter and year to date, (D) a combined statement of related party fees and
(E) distributions to each Member (or its Affiliate) for such fiscal quarter and
for the year to date.
12.3    Annual Reports. The Manager shall engage Deloitte & Touche LLP or such
other nationally recognized independent registered public accounting firm
selected by the Manager with the Consent of the Members to examine and audit the
Venture’s books and records. Subject to the following sentence, within 90 days
after the end of each fiscal year, or as soon as practicable thereafter, the
Manager shall distribute to the Members financial statements with respect to the
Venture, which shall include the items set forth in clauses (i) through (iii)
and (v) of Section 12.2 with respect to such fiscal year, and which shall be
prepared in accordance with U.S. GAAP, consistently applied, and shall be
audited by the Venture’s independent registered public accounting firm. Subject
to the provisions of this Section 12.3 below, with respect to the Venture
audited

51

--------------------------------------------------------------------------------




financial statements, such financial statements may be prepared in accordance
with the Fair Value Method of Accounting, including a footnote showing the
amounts and methodology of the Venture’s fair value of its assets and
liabilities. In addition, the Manager will provide the items set forth in
clauses (iv) and (vi) of Section 12.2 and, if applicable, a reconciliation
statement of the Venture’s investment in the Project to the fair values of the
Project held by the Venture. In lieu of the financial statements set forth in
clauses (i) through (iii) and (v) of Section 12.2, the Manager may distribute to
each Member with respect to such fiscal year combined financial statements,
prepared in accordance with U.S. GAAP, consistently applied, and audited by the
Venture’s independent registered public accounting firm, which include the items
set forth in clauses (A) through (C) and (E) of Section 12.2. Commencing with
the Venture’s 2014 fiscal year, BH MP shall have the right to require that the
Venture’s audited financial statements delivered by the Manager pursuant to this
Section 12.3 also be prepared in accordance with the Fair Value Method of
Accounting, consistently applied.
12.4    Accountants; Tax Returns. The Manager shall engage Ernst & Young LLP or
such other nationally recognized independent registered public accounting firm
selected by the Manager and approved by the Members to review, or to sign as
preparer, all federal, state and local Tax Returns that the Venture is required
to file. The Manager will furnish to each Member within 120 days after the end
of each fiscal year, or as soon thereafter as is practicable, a Schedule K‑1 or
such other statement as is required by the Internal Revenue Service that sets
forth such Member’s share of the income, gain, loss, deduction and other
relevant fiscal items of the Venture for such fiscal year. Each Member shall be
entitled to receive, upon request, copies of all federal, state and local income
Tax Returns and information returns, if any, that the Venture is required to
file.
12.5    Accounting and Fiscal Year. The Venture books and records shall be kept
on the accrual basis. The fiscal year of the Venture shall end on December 31.
12.6    Project Valuations. The Manager shall prepare, or cause to be prepared,
a written quarterly valuation (or an update of a prior valuation) for the
investment of the Venture (including a mezzanine loan or other financing) in the
Project after such investment has been owned for not less than three months.
Each such valuation (or updated valuation) (i) shall be made in accordance with
the Valuation Policy and such policies and procedures as are adopted from time
to time by the Valuation Committee in connection with the Valuation Policy, and
(ii) may be prepared by officers or employees of the Manager or its Affiliates,
provided that, not less than once every 12 months an independent third‑party
appraiser listed on Annex A to the Valuation Policy shall prepare an appraisal
of such Venture investment. A written valuation (or updated valuation) of such
Venture investment for a fiscal quarter shall be prepared and delivered to the
Members and to PGGM PRE Fund within 45 days after the last day of such fiscal
quarter. Each such valuation (or updated prior valuation) shall be made solely
for reporting to the Members and PGGM PRE Fund an estimated value of the
Venture’s investment in the Project on a quarterly basis, and neither the
Manager nor any of its Affiliates shall have any liability with respect to any
such valuation (or updated valuation).
12.7    Business Plan. By no later than December 1 of each calendar year, the
Manager shall submit to BH MP any proposed changes to the business plan for the
Partnership for the next succeeding calendar year, which proposed changes shall
not take effect until approved by BH MP

52

--------------------------------------------------------------------------------




(after such approval has been given in writing, the then current Approved
Business Plan, together with such approved changes, shall be referred to herein
as the “Approved Business Plan”). Until such time that BH MP approves any
proposed changes to the then current Approved Business Plan, the then current
Approved Business Plan shall apply. The Approved Business Plan as in effect on
the date of this Agreement is attached hereto as Exhibit H.

ARTICLE 13
MAJOR DISPUTE PROJECT SALE RIGHT
13.1    Major Dispute Project Sale Right.
(a)    Upon (i) declaration of a Manager Cause Event in accordance with
Section 6.9(a) or (ii) receipt of written notice (the “Project Sale Trigger
Event”) from BH MP to BHMF Member that BH MP is exercising its Major Dispute
Event Project sale right (such right is referred to herein as, the “Major
Dispute Project Sale Right”) in accordance with Section 6.10(b) of this
Agreement, which written notice may be provided by BH MP to BHMF Member only if
BH MP is then permitted to exercise the Major Dispute Project Sale Right
pursuant to the express terms, provisions and conditions of Section 6.10(b) of
this Agreement, and with respect to either of clause (i) or (ii), neither the
“Portfolio Sale Right” pursuant to Section 14.1 of the Master Partnership
Agreement nor the “Project Sale Right” pursuant to Section 14.2 of the Master
Partnership Agreement nor the “Special Situation Right” pursuant to Section 14.3
of the Master Partnership Agreement, has then been exercised, then BHMF Member
shall be permitted, for a period of thirty (30) days after the occurrence of
either (I) the declaration of a Manager Cause Event or (II) the Project Sale
Trigger Event, as the case may be, to make an offer (a “Project Sale Offer”),
including price and other terms and conditions, to BH MP to purchase the Project
through a purchase of 100% of the equity interests in the Subsidiary REIT.
Notwithstanding anything contained herein to the contrary, for the avoidance of
doubt, in no event shall BH MP have the right to exercise the Major Dispute
Project Sale Right from and after the FIRPTA Event Buy / Sell Exercise Date.
(b)    In connection with any Project Sale Offer submitted by BHMF Member to BH
MP in accordance with this Section 13.1, BHMF Member shall include with such
Project Sale Offer evidence satisfactory to BH MP that BHMF Member has (or has
available to it through BHMF REIT or otherwise) funds in an amount sufficient to
purchase the Project. In no event shall BH MP be obliged to accept any Project
Sale Offer.
(c)    If BHMF Member’s Project Sale Offer is accepted by BH MP, then BHMF
Member and BH MP each hereby agree to proceed with the sale of the Project to
BHMF Member on the terms set forth in such Project Sale Offer. Any sale of a
Project pursuant to this Section 13.1 to BHMF Member may be made (at BHMF
Member’s sole election) to BHMF Member, BHMF REIT, their respective Affiliates
or any designee of BHMF Member.
(d)    If either (x) no Project Sale Offer is made by BHMF Member, or (y) no
agreement is reached on a sale of the Project to BHMF Member within thirty (30)
days after the submission of the Project Sale Offer by BHMF Member to BH MP, the
Members shall jointly make every reasonable effort to effect a sale of the
Project to a third party within one hundred eighty (180)

53

--------------------------------------------------------------------------------




days (the “Project Sale Period”) after the occurrence of a Project Sale Trigger
Event. In connection with the sale of the Project, BHMF Member shall submit to
the Venture a list containing a minimum of three (3) brokers with a national
reputation for the sale of properties similar to the Project. BH MP shall
promptly select one of the brokers from such list for the Venture to engage for
the individual marketing and sale of the Project. Such broker shall be directed
to undertake customary marketing efforts and solicit bids for the purchase of
the Project on an all‑cash, as‑is basis and, subject to Sections 2.6(b) and
13.1(l) of this Agreement, such other terms as are customary for the sale of
real estate assets comparable to the Project as the Members may reasonably
determine. In connection with the sale of the Project, BHMF Member and its
Affiliates shall be permitted at any time to submit to the Venture improved
Project Sale Offers for the Project. If any such improved Project Sale Offer is
accepted by BH MP, then the terms and provisions of Section 13.1(c) above shall
apply thereto.
(e)    If market circumstances are unfavorable for the sale of the Project, BH
MP may cause the Venture to defer the outside closing date for the sale of the
Project to not later than one (1) year following the occurrence of a Project
Sale Trigger Event, provided that it shall be a condition precedent to any such
deferral that the holder of any loan secured by the Project extend the maturity
date of its loan to a date at least two (2) months after the deferred outside
closing date for the sale of the Project on terms acceptable to BHMF Member and
BH MP. Upon any extension of the outside closing date for the Project in
accordance with this Section 13.1(e), (x) BHMF Member shall have the right for a
period of ninety (90) days after such extension (subject to the terms and
provisions of this paragraph) to make a new Project Sale Offer as provided in
Section 13.1(a) with respect to the Project, and (2) if no Project Sale Offer is
made by BHMF Member with respect to the Project or no agreement can be reached
between BHMF Member and BH MP on a sale of the Project to BHMF Member, then BHMF
Member and BH MP will re‑commence the marketing effort for the sale of the
Project in accordance with Section 13.1(d) effective as of the first day of such
extended sale period. Any such new Project Sale Offer shall supersede any prior
Project Sale Offer made by BHMF Member with respect to a Sale Project pursuant
to the terms of this Section 13.1.
(f)    At least two months prior to the expiration of the Project Sale Period
(or such deferred outside closing date of the Project Sale Period as requested
by BH MP in accordance with Section 13(e) above), BHMF Member and BH MP shall
request that all potential third‑party buyers for the Project submit a “best and
final” offer for the Project by a specified bid date (the “Project Sale Bid
Date”).
(g)    If, at the Project Sale Bid Date, the highest “best and final” offer for
the Project is equal to or greater than the most recent net asset value for the
Project as reported by the General Partner (the “Project Sale NAV”), then at all
times thereafter until 5:00 pm (Central Time) on the date which is ten (10)
Business Days from the Project Sale Bid Date, BHMF Member shall have the right
(the “Matching Right”) to elect to purchase BH MP’s interest in the Venture at a
purchase price equal to that portion of such potential third‑party bidder’s
“best and final” offer allocated to BH MP’s interest in the Venture (which for
the avoidance of doubt may be higher or lower than BHMF Member’s “best and
final” offer). In the event BHMF Member exercises the Matching Right with
respect to the Project, then the General Parter shall cause the BH MP to sell

54

--------------------------------------------------------------------------------




its interest in the Venture to BHMF Member on the date on which such Sale
Project was scheduled to be sold to the potential third‑party bidder with the
highest “best and final” offer for the Project. If BHMF Member exercises the
Matching Right, then BHMF Member shall be solely responsible for the payment of
any out‑of‑pocket costs, expenses, breakage costs, and/or reimbursements payable
by the Venture or the Subsidiary REIT pursuant to any arrangements with any such
bidders, including the third‑party bidder with the highest “best and final”
offer for the Project, as a result of the termination of the purchase and sale
contract on account of BHMF Member’s exercise of the Matching Right.
(h)    If the highest “best and final” offer with respect to the Project is less
than the Project Sale NAV, then
(i)    BH MP may within ten (10) Business Days after the Project Sale Bid Date,
request that the BHMF Member, and the BHMF Member shall, cause the Venture to
withdraw the Project from the sales process and defer the outside closing date
for the Project Sale Period to a date not later than one (1) year from the end
of the current Project Sale Period. BH MP may elect to withdraw the Project and
defer the sales process for the Project in accordance with the preceding
sentence only once, and after any such deferral, the sales process shall
recommence in accordance with the terms of Sections 13.1(e) and (f), and in such
event, the terms of Section 13.1(g) through (l) shall be applied with respect to
the highest “best and final” offer resulting from such new sales process.
(ii)    If BH MP has not timely requested that the BHMF Member cause the Venture
to withdraw the Project and defer the sales process, or if such highest bid is
after the sales process has been deferred one time by BH MP pursuant to
clause (i) of this Section 13.11(h), then BHMF Member may elect, within ten (10)
Business Days after the Project Sale Bid Date, either:
(A)    to purchase the BH MP’s interest in the Venture at a purchase price equal
to that portion of the Project Sale NAV allocated to BH MP’s interest in the
Venture; or
(B)    to invoke the FIRPTA Event Buy/Sell Procedures set forth on Exhibit G to
this Agreement (irrespective of whether a FIRPTA Event has occurred) as the
“Offeror” by providing an “Offering Notice” with an “Offer Price” (as each such
term is defined on Exhibit G).
(iii)    If BHMF Member does not timely exercise either of the alternatives set
forth in clauses (A) and (B) above of Section 13.1(h)(ii), then BH MP shall,
within fifteen (15) Business Days after the Project Sale Bid Date elect either
to (x) purchase the Project at a purchase price equal to the highest “best and
final” offer or (y) request the BHMF Member to cause (and the BHMF Member shall
cause) the Venture to sell the Project to the bidder with the highest “best and
final” offer. If BH MP does not make a timely election under the foregoing
sentence, it will be deemed to have elected that the BH MP shall cause the
Venture to sell the Project to the highest bidder.

55

--------------------------------------------------------------------------------




(i)    In any event in which the Members have elected (or are deemed to have
elected) to sell the Project to the bidder with the highest “best and final”
offer, then BHMF GP shall cause the Venture and the Subsidiary REIT to proceed
to closing of the sale of the Project to the potential third‑party buyer with
the highest “best and final” offer for the Project and BHMP shall take such
actions to effect such sale as are reasonably requested by BHMF Member.
(j)    The BH MP shall have the right to request that the BHMF Member cause the
Venture to exercise any rights set forth in this Section 13.1 to be exercised by
the Venture.
(k)    Any proceeds received by the Venture as a result of the sale of the
Venture’s interest in the Project in accordance with this Section 13.1 shall be
distributed to the Members in accordance with Section 5.1 of this Agreement.
(l)    Notwithstanding anything contained in this Section 13.1 to the contrary,
whether any direct or indirect interest in the Project is sold to the BHMF
Member or a third‑party buyer, the Project shall be sold in accordance with the
terms, provisions and conditions set forth in Section 2.6(b) of this Agreement.

ARTICLE 14
MISCELLANEOUS
14.1    Notices. All notices and demands under this Agreement shall be in
writing and may be either delivered personally (which shall include deliveries
by courier), or by email (with request for assurance of receipt in a manner
appropriate with respect to communications of that type):
If to BH MP, addressed as follows:


Behringer Harvard
Master Partnership I LP
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: Mark Alfieri Ross Odland and Dan Rosenberg
Email: malfieri@behringerharvard.com
rodland@behringerharvard.com
drosenberg@behringerharvard.com


56

--------------------------------------------------------------------------------




with a copy to:


Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of
PGGM Private Real Estate Fund 
c/o PGGM Vermogensbeheer B.V. 
Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Werner Sohier and Steven Zeeman
Email: werner.sohier@pggm.n1
              steven.zeeman@pggm.nl 


and a copy to:
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of
PGGM Private Real Estate Fund 
c/o PGGM Vermogensbeheer 
Noordweg‑Noord 150 
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Reinoud Soons and Ismo Meijer
Email: reinoud.soons@pggm.nl
             ismo.meijer@pggm.nl 


If to BHMF Member (whether as Manager or a Member), addressed as follows:
15601 Dallas Parkway, Suite 600
Addison, Texas 75001 
Attention: Mark Alfieri Ross Odland and Dan Rosenberg
Email: malfieri@behringerharvard.com
rodland@behringerharvard.com
            drosenberg@behringerharvard.com



Unless delivered personally or by email as above (which shall be deemed
delivered on the next Business Day following the date of such personal delivery
or email, provided that such day is a business day in the recipient’s
jurisdiction, or otherwise on the following business day in such jurisdiction),
any notice shall be deemed to have been given when received by its addressee.
Any party hereto may designate a different address to which notices and demands
shall thereafter be directed by written notice given in the same manner and
directed to the other parties at their offices hereinabove set forth.
14.2    Execution in Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the some

57

--------------------------------------------------------------------------------




instrument. In addition, this Agreement may contain more than one counterpart of
the signature page, and this Agreement may be executed by the affixing of the
signature (or one of the several signatures) of the Manager and each of the
Members to any of such counterpart signature pages; all of such counterpart
signature pages shall be read as though one, and they shall have the same force
and effect as though all of the signers had signed a single signature page.
14.3    Amendments. This Agreement may be amended only with the unanimous
written Consent of the Manager and the Members. Any waiver of any provision of
this Agreement shall require the Consent of the party from whom such waiver is
sought.
14.4    Additional Documents. The Manager may cause to be filed with any
governmental agency any Applications for Authority and, where applicable,
certificates of cancellation or certificates or statements of dissolution as may
be required or permitted by the laws of the State of Delaware and any other
jurisdiction where the Venture is organized or doing business. Each party hereto
agrees to execute, with acknowledgment or affidavit, if required by the Manager,
any and all documents and writings that may be necessary or expedient in
connection with the creation of the Venture and the achievement of its purposes,
provided that no such document may modify this Agreement.
14.5    Validity. If any provision of this Agreement or the application of such
provision to any Person or circumstance shall be held invalid, the remainder of
this Agreement or the application of such provision to Persons or circumstances
other than those with respect to which it is held invalid, shall not be affected
thereby and shall continue to be binding and in force.
14.6    Governing Law. Except as otherwise provided in Section 3.4(d), this
Agreement and the rights of the parties hereunder shall be governed by and
interpreted in accordance with the internal laws of the State of Delaware.
Except as otherwise provided herein, the rights and obligations of the Manager
and the Members and the administration and termination of the Venture shall be
governed by the Act.
14.7    Waiver. The waiver by any party hereto of the breach of any term,
covenant, agreement or condition herein contained shall not be deemed a waiver
of any subsequent breach of the same or any other term, covenant, agreement or
condition herein, nor shall any custom, practice or course of dealings arising
among the parties hereto in the administration hereof be construed as a waiver
or diminution of the right of any party hereto to insist upon the strict
performance by any other party hereto of the terms, covenants, agreements and
conditions herein contained.
14.8    Consent and Approval. Whenever under this Agreement the Consent of any
Member is required or permitted, such Consent may be evidenced by a written
consent signed by an authorized representative of such Member.
14.9    Waiver of Partition. The Members hereby agree that the assets of the
Venture are not and will not be suitable for partition. Accordingly, each of the
Members hereby irrevocably waives any and all rights (if any) that it may have
to maintain any action for partition of any of the assets of the Venture.

58

--------------------------------------------------------------------------------




14.10    Binding Effect. Except as herein otherwise provided, this Agreement
shall be binding upon and inure to the benefit of the parties, their legal
representatives, heirs, administrators, executors, successors and permitted
assigns.
14.11    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the formation and operation of the Venture; it
supersedes any prior agreements or understandings among them and it may not be
modified or amended in any manner other than pursuant to Section 14.3.
14.12    Captions. Captions and headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope of this Agreement or any provision hereof.
14.13    No Strict Construction. The language used in this Agreement is that
chosen by the parties hereto to express their mutual understanding and
agreement, and no rule of strict construction shall be applied against any
Person in interpreting this Agreement.
14.14    Identification. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in either the masculine or the neuter gender shall
include the masculine, feminine and neuter.
14.15    Recourse to the Manager. ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, NO PERSONAL LIABILITY OR PERSONAL DEFICIENCY JUDGMENT SHALL BE
ASSERTED OR ENFORCED AGAINST ANY MEMBERS OF THE MANAGER, AGAINST THE DIRECTORS,
TRUSTEES, OFFICERS, EMPLOYEES, AGENTS, MEMBERS, SHAREHOLDERS OR PRINCIPALS OF
THE MANAGER OR ITS MEMBERS, OR AGAINST THE ASSETS OF ANY SUCH PARTIES, FOR
PAYMENT OF ANY AMOUNT HEREUNDER OR FOR OBSERVANCE OR PERFORMANCE OF ANY OF THE
OBLIGATIONS OF THE MANAGER OR THE VENTURE.
14.16    Recourse to the Members. (a) ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, NO PERSONAL LIABILITY OR PERSONAL DEFICIENCY JUDGMENT SHALL BE
ASSERTED OR ENFORCED AGAINST ANY MEMBERS, PARTNERS OR SHAREHOLDERS OF EITHER
MEMBER, AGAINST THE DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES, AGENTS, MEMBERS,
SHAREHOLDERS OR PRINCIPALS OF EITHER MEMBER OR ANY SUCH MEMBERS, PARTNERS OR
SHAREHOLDERS OF A MEMBER, OR AGAINST THE ASSETS OF ANY SUCH PARTIES, FOR PAYMENT
OF ANY AMOUNT HEREUNDER OR FOR OBSERVANCE OR PERFORMANCE OF ANY OF THE
OBLIGATIONS OF SUCH MEMBER OR THE VENTURE.
(a)    PGGM PRE FUND IS NEITHER A PARTNERSHIP (PERSONENVENNOOTSCHAP) NOR A LEGAL
ENTITY (RECHTSPERSOON) UNDER DUTCH LAW. THEREFORE, ANY CLAIMS AGAINST THE PGGM
PRE FUND AND/OR THE DEPOSITARY ARE AGAINST THE DEPOSITARY AS SUCH, AND NOT
AGAINST THE PARTICIPANTS IN THE PGGM PRE FUND WHO, ACCORDINGLY, ARE NOT LIABLE
FOR

59

--------------------------------------------------------------------------------




THESE CLAIMS. RECOURSE FOR SUCH CLAIMS SHALL BE LIMITED TO THE ASSETS HELD BY
THE DEPOSITARY ON BEHALF OF THE PGGM PRE FUND. THIS LIMITATION OF THE PGGM PRE
FUND’S LIABILITY APPLIES DESPITE ANY OTHER PROVISION OF THIS AGREEMENT AND
EXTENDS TO ALL LIABILITIES AND OBLIGATIONS OF THE PGGM PRE FUND IN ANY WAY
CONNECTED WITH ANY REPRESENTATION, WARRANTY, CONDUCT, OMISSION, AGREEMENT OR
TRANSACTION RELATED TO THIS AGREEMENT. NO PARTY TO THIS AGREEMENT MAY SUE PGGM
PRE FUND IN ANY CAPACITY OTHER THAN AS THE DEPOSITARY.
14.17    Remedies Not Exclusive. Any remedies herein contained for breaches of
obligations hereunder shall not be deemed to be exclusive and shall not impair
the right of any party to exercise any other right or remedy, whether for
damages, injunction or otherwise, provided that a Dispute shall be submitted
exclusively to Arbitration in accordance with Section 6.11.
14.18    Use of Behringer Harvard Trade Name. If any third parties other than
BHMF REIT or any of its Affiliates acquires the Interest of any Member, or if
the property management agreement between the Subsidiary REIT (or any subsidiary
thereof) and the Management Company (or any other Affiliate of BHMF REIT) is
terminated for any reason, then the remaining Member shall cause the Venture
(and the Subsidiary REIT (and any subsidiary thereof)) to cease to use the name
“Behringer Harvard”, or any other name then being used, owned, licensed or held
by BHMF Member or BHMF REIT, within 30 days of such event, unless BHMF Member
agrees in writing to allow the continued use of such name beyond such 30‑day
period.
14.19    Venture Counsel. The Manager has retained Kirkland & Ellis LLP
(“Venture Counsel”) in connection with the formation of the Venture and the
Subsidiary REIT and may retain Venture Counsel in connection with the operation
of the Venture and the Subsidiary REIT, including, without limitation,
acquiring, developing, holding and disposing of the Project. Each Member
acknowledges that Venture Counsel does not represent any Member (in its capacity
as such) in the absence of a clear and explicit written agreement to such effect
between such Member and Venture Counsel (and then only to the extent
specifically set forth in such agreement), and that in the absence of any such
agreement, Venture Counsel shall owe no duties to any Member (in such capacity)
or to the Members as a group, whether or not Venture Counsel has in the past
represented or is currently representing such Member or Members with respect to
other matters.
14.20    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



60

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto as of the date of this Agreement set forth above.
 
 
MEMBERS:
[BHMF Member], a




By  ___________________  
Name:  ________________  
Title:   _________________ 


 
 
MONOGRAM RESIDENTIAL MASTER
PARTNERSHIP 1 LP, a Delaware limited partnership
By: REIT MP GP LLC, a Delaware limited liability company, its general Partner


By   _______________ 
Name:  ___________  
Title:   _____________  
 
 
MANAGER:




[BHMF MANAGER], a   ___________ 




By   ______________ 
Name:   ___________ 
Title:  ____________  








61

--------------------------------------------------------------------------------




EXHIBIT A TO FORM OF NEW VENTURE AGREEMENT
MEMBERS; ADDRESSES; CAPITAL COMMITMENTS;
PERCENTAGE INTERESTS
Members


Capital 
Commitments






Percentage Interests


Monogram Residential
Master Partnership I LP
15601 Dallas Parkway,
Suite 600
Addison, Texas 75001
$
 
[__]%
[BHMF Member]
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
$
 
[__]%








        

--------------------------------------------------------------------------------




EXHIBIT B TO FORM OF NEW VENTURE AGREEMENT
LEGAL DESCRIPTION OF THE PROJECT



EXHIBIT B-1

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT C TO FORM OF NEW VENTURE AGREEMENT

INVESTMENT GUIDELINES
Investment Structure
It is expected that each Subsidiary REIT will either (i) acquire direct
ownership of its Project, or (ii) provide mezzanine or other financing for such
Project that may or may not be converted into an interest ownership in the
Project; provided, however, that a joint venture with an experienced development
and/or operating partner may also be considered as long as the applicable
Subsidiary REIT acquires the majority interest in such joint venture and the
joint venture agreement provides the Subsidiary REIT with appropriate liquidity
and control mechanisms.
Economics
(i)For a Project to be developed or under development at the time a Subsidiary
REIT (or a subsidiary thereof) acquires a controlling equity interest in such
Project, at the time of such acquisition the expected total cost of such Project
will be less than *** of its expected value upon sufficient lease up for the
stabilization of the Project’s operations.
(ii)    For a Project acquired by a Subsidiary REIT (or a subsidiary thereof)
after its development but not more than three years after the issuance of its
certificate of occupancy, the purchase price shall be equal to or less than ***.
In the case of a Project described in either clause (i) or (ii) immediately
above, based on a holding period of five years after stabilization of such
Project, the projected IRR to the Partnership will be greater than *** on an
unleveraged basis and greater than *** on a leveraged basis.
Holding Period
The minimum holding period for the Project will be *** years after the later of
(x) receipt of a certificate of occupancy for the Project and (y) the purchase
of an interest in the Project.



EXHIBIT C-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT D TO FORM OF NEW VENTURE AGREEMENT

LEVERAGE PARAMETERS
General
From and after the date of this Agreement, only long term, fixed rate,
non‑recourse first mortgage debt at the property level (no cross
collateralization) with a yield spread of at least *** below the Project yield.
Development Projects
For a development Project financed from and after the date of this Agreement,
the Venture may not incur construction financing if the overall loan‑to‑cost
ratio (LTC) for such construction financing shall exceed ***.
Individual Stabilized Projects
LTV:
The Venture will not directly or indirectly incur permanent financing for the
Project if, after giving effect to such financing, the loan‑to‑value ratio (LTV)
of the Project would exceed ***; provided, however, regardless of the
loan‑to‑value of the Project at the time of any refinancing, the Venture can
refinance the Project for the then outstanding principal balance of its existing
loan.
DSCR:
From and after the date of this Agreement, no debt financing for the Project
shall be obtained by the Venture if, after giving effect to such financing, the
projected debt service coverage ratio for all stabilized projects (including the
Project) directly or indirectly owned by BH MP would be less than ***; provided,
however, regardless of the projected debt service coverage ratio for all
stabilized projects at the time of any refinancing of the Project, the Venture
can refinance the Project for the then outstanding principal balance of its
existing loan.
The term “projected debt service coverage ratio” means the ratio of
(x) projected net operating income for all projects directly or indirectly owned
by BH MP for the succeeding twelve (12) month period (including the projected
net operating income of the Project), divided by (y) the projected debt service
for all projects directly or indirect owned by BH MP (including the projected
debt service on the permanent debt financing with respect to the Project) for
such twelve (12) month period.
The term “projected net operating income” means the projected net operating
income as determined in good faith by BHMF Member in accordance with BHMF
Member’s then current twelve (12) month forward net operating income
projections.



EXHIBIT D-1



--------------------------------------------------------------------------------






The term “projected debt service” means all projected payments of interest based
on the actual interest rate.
Recourse
There shall be no recourse against BH MP or PGGM PRE Fund and PGGM PRE Fund
shall not be responsible for any liabilities of the Venture or the Subsidiary
REIT (including development and construction risks) above its Capital
Commitment. Non‑recourse for BH MP and PGGM PRE Fund also means that no
guarantees, LoCs, indemnities or other forms of security will be given by BH MP
or PGGM PRE Fund (unless specifically agreed otherwise).



EXHIBIT D-2



--------------------------------------------------------------------------------




EXHIBIT E TO FORM OF NEW VENTURE AGREEMENT

FORM OF SUBSIDIARY REIT LIMITED
LIABILITY COMPANY AGREEMENT





EXHIBIT E-1

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.
11 total pages redacted.

EXHIBIT F TO FORM OF NEW VENTURE AGREEMENT

VALUATION POLICY
***.



EXHIBIT F-1



--------------------------------------------------------------------------------




Addendum I
City
Ownership %
Lender
Term Years
Maturity Date
Term Remaining
Amortization Period (M)
Closing Date
Payment (P & I)
Interest Only Periods (M)
Market Interest Rate
Outstanding Principal Balance





Date
Beg. Balance
Interest
Principal
Ending Balance
Contracted Rate Cash Flow
PV Factor
Market Rate Present Value
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
Present Value of Cash Flows
Principal Outstanding       
Premium (Discount)       


Percentage Premium (Discount)






ADDENDUM-I



--------------------------------------------------------------------------------




Addendum II
FINANCIAL OVERVIEW REPORT
Current Quarter
Property Name
Property Address
Descriptive Information
Units
Total Square Footage
Year Built
Product Type
NCREIF Region
Submarket
Property Under Development


Project Cost
Development Partner
Construction start date
Construction percentage complete
Estimated date of final CO
Costs incurred to date
Percentage leased


Financial Information
Mezzanine loan investment
Equity loan investment
Third party equity investment
Construction loan
Maturity Date


Valuation Information
Last third party appraisal estimate ‑ stabilized basis
Date of last third party appraisal
Value/Unit
Cap Rate


Current value estimate ‑ stabilized basis
Value/Unit
Cap Rate


Stabilized ‑ Operating Property


Acquisition Cost
Cost/unit
Acquisition date
Stabilized date (if previously development asset)


Debt Information


Current Debt
Interest Rate
Amortization
Maturity Date
Value based on current interest rates


Valuation Information
Last third party appraisal estimate ‑ stabilized basis
Date of last third party appraisal
Value/Unit
Cap Rate


Current value estimate ‑ stabilized basis
Value/Unit
Cap Rate


Return Information
IRR based on current value


Outlook
• General overall market/submarket description and relevant facts related to any
potential impact on valuation
• Any asset specific issues or facts related to any potential impact on
valuation
• Any additional information
• Issues/Mitigating factors List any issues and offsetting mitigating factors






ADDENDUM-II



--------------------------------------------------------------------------------




Addendum III

Behringer Harvard – Multifamily
Implied Profit ‑ Unrealized Appreciation on Development

As of ________________
 
Asset 1
Asset 2
Asset 3
Asset 4
 
 
 
 
 
Stabilized Appraised Value
 
 
 
 
Budgeted Cost
 
 
 
 
 
 
 
 
 
Total Implied Profit
 
 
 
 
 
 
 
 
 
BHMF Member Share of Implied Profit
 
 
 
 
 
 
 
 
 
BHMF Member Development Share (75%)
 
 
 
 
% Development Completed
 
 
 
 
BHMF Member Development Share
 
 
 
 
 
 
 
 
 
BHMF Member Lease‑Up Share (25%)
 
 
 
 
% Stabilized Lease‑Up Completed
 
 
 
 
BHMF Member Lease‑Up Share
 
 
 
 
 
 
 
 
 
BHMF Member Share of Implied Profit
 
 
 
 
 
 
 
 
 
PGGM PRE Fund Share of Implied Profit
 
 
 
 
 
 
 
 
 
Budgeted Cost
 
 
 
 
Costs Completed as of
 
 
 
 
% Development Completed
 
 
 
 






ADDENDUM-III



--------------------------------------------------------------------------------




Annex A

Approved Appraisal Providers
Company Provider
Contact Person
Address
City
State
Phone
American Appraisal
Associates, Inc.


Frank Fehribach,
MAI MRICS
12750 Merit Drive,
Suite 510
Dallas
TX
(972) 994‑9100
CB Richard Ellis, Inc.
Thomas B.
McDonnell,
MAI, CCIM


311 South Wacker
Drive, Suite 400
Chicago
IL
(312) 233‑8669
Cushman & Wakefield
Wes Snyder, MAI
15455 Dallas Parkway
Suite 800


Addison
TX
(972) 877‑1700
Integra Realty Resources
Mark R. Lamb, MAI,
CPA, MRICS


12750 Merit Drive,
Suite 801
Dallas
TX
(972) 360‑1222
Price Waterhouse Coopers
D. Richard Winncott,
MAI, CRE, FRICS


1201 Louisiana,
2900
Houston
TX
(713) 356‑4117
Altus Group Limited*
Stephanie Dubicki
4700 Sam Houston
Pkway N, Suite 1700
Houston
TX
(713) 437‑2990

_____________

*    Altus Group Limited is the preferred apparaiser, and any other appraiser
must be approved in accordance with the Master Partnership Agreement.





ANNEX A-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT G TO FORM OF NEW VENTURE AGREEMENT

FIRPTA EVENT BUY / SELL PROCEDURES
(a)Either Member (an “Offeror”) may serve upon the other Member (an “Offeree”) a
notice (an “Offering Notice”) which shall contain the following:
(i)    statement of intent to rely on this Exhibit G; and
(ii)    a statement of the aggregate dollar amount that the Offeror would be
willing to pay in cash (the “Offer Price”) for all of the Offeree’s Interest
(the “Buy/Sell Interest”) in the Venture, as specified in the Offering Notice.
(b)    Within thirty (30) days after receipt of the Offering Notice by the
Offeree (the “Option Period”), the Offeree shall notify the Offeror whether the
Offeree elects:
(i)    to sell its Buy/Sell Interest to the Offeror for a price equal to the
Offer Price; or
(ii)    to purchase the Buy/Sell Interest of the Offeror for a price (the
“Alternative Offer Price”) that is in proportion to the Offer Price (based upon
the relative Percentage Interests of the Members).
(c)    If the Offeree does not notify the Offeror of its election prior to
expiration of the Option Period, the Offeree shall for all purposes be
conclusively deemed to have elected to sell its Buy/Sell Interest to the Offeror
for the Offer Price indicated in paragraph (a)(ii) above. The Member obligated
to purchase the Buy / Sell Interest under paragraph (b) above or under this
paragraph (c) is referred to in this Exhibit G (subject to paragraph (e) below)
as the “Purchaser”.
(d)    (i)    Within five (5) Business Days after the date of the exercise of
the election by the Offeree or five (5) Business Days after the expiration of
the Option Period, whichever is earlier, the Purchaser shall deposit in cash an
amount in escrow, which amount while in escrow shall be invested in Permitted
Temporary Investments as directed by the Purchaser (such amount, together with
any interest earned thereon being the “Earnest Money”), equal to *** of the
Offer Price or Alternative Offer Price, as the case may be (such Offer Price or
Alternative Offer Price, as applicable, being the “Purchase Price”), with an
independent third party (the “Escrow Agent”) reasonably satisfactory to the
Member obligated to sell its Interest (the “Seller”) under this paragraph (d).
The Earnest Money shall be applied against the Purchase Price at the closing
referenced below, or shall be paid to the Seller as liquidated damages in the
event of a default by the Purchaser in accordance with this paragraph (d)(i). In
the event the Purchaser fails to deposit timely such Earnest Money as provided
above or fails or refuses to close on the purchase and sale of its Buy/Sell
Interest on the Closing Date (as hereinafter defined) (such Purchaser being then
referred to as the “Defaulting Purchaser”), then within fifteen (15) days
thereafter, unless the Defaulting Purchaser has earlier cured such default by
depositing the required Earnest Money as provided above or has proven to the
reasonable satisfaction of the Seller that the Defaulting Purchaser

EXHIBIT G-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

is ready, willing and able to close such purchase and sale, the Seller shall
have the option of substituting itself as Purchaser of the Buy/Sell Interest of
the Defaulting Purchaser (such Seller being then referred to as the “Substituted
Purchaser”) under this paragraph (d) at a purchase price (the “Substituted
Purchase Price”) equal to *** of the Purchase Price multiplied by the ratio of
the Defaulting Purchaser’s Percentage Interest to the Substituted Purchaser’s
Percentage Interest. In the event that the Seller elects to become the
Substituted Purchaser in accordance with the preceding sentence, the Seller
shall, within 10 Business Days after the Seller obtains the right to become the
Substituted Purchaser, give written notice to the Defaulting Purchaser of its
intention to do so, which notice shall specify the Substituted Purchase Price.
Within five (5) Business Days after such notice the Substituted Purchaser shall
deposit Earnest Money equal to *** of the Substituted Purchase Price in escrow
with an Escrow Agent selected by the Substituted Purchaser, whereupon, for
purposes of paragraphs (d)(ii) and (iii) below, the Substituted Purchaser shall
become the Purchaser, the Defaulting Purchaser shall become the Seller and the
Substituted Purchase Price shall become the Purchase Price. Alternatively, after
the default by the Defaulting Purchaser and its failure to cure such default
prior to the earlier of (A) fifteen (15) days after such default and (B) the
Seller’s election to become the Substituted Purchaser, the Seller may elect to
obtain, and retain as liquidated damages for the Defaulting Purchaser’s default
under this paragraph (d), the amount of Earnest Money deposited by the
Defaulting Purchaser (or the amount that should have been deposited by the
Defaulting Purchaser as Earnest Money but was not).
(ii)    On or before the date on which the Purchaser is required to make the
Earnest Money deposit referenced in paragraph (d)(i) above (or, if the
Substituted Purchaser has become the Purchaser, within five (5) Business Days
after such Purchaser has made its Earnest Money deposit), the Purchaser shall
fix a closing date (the “Closing Date”) not later than 30 days (or as soon
thereafter as practicable) following (i) the date of the election by the
Offeree, or (ii) if no election was made, the date of the expiration of the
Option Period. The closing shall take place on the Closing Date at a location
reasonably designated by the Purchaser. The Purchaser may assign its rights to
purchase the Buy/Sell Interest hereunder to any third party, including one or
more of its Affiliates; provided that, the Purchaser shall remain liable for any
such obligation to purchase.
(iii)    At the closing on the Closing Date, the Purchaser shall pay the Seller,
in cash, the amount determined under paragraph (d)(i) above, as the Purchase
Price (with the Purchaser’s Earnest Money being credited against such amount at
the closing) and the Seller shall execute and deliver to the Purchaser or its
designee stock powers, bills of sale, instruments of assignment, and other
instruments as the Purchaser may reasonably require, to give it or its designee
good and indefeasible title to all of the Seller’s right, title and interest in
and to all of its Buy/Sell Interest. The Venture shall pay all closing costs;
provided, however, that the Purchaser and the Seller shall pay their own
respective legal costs and expenses in connection with the preparation of the
closing documentation. In addition, on the Closing Date, the Purchaser shall
cause the Seller to be released from any liability accruing from and after the
Closing Date in respect of the Venture (including any financing arrangements
entered into by the Venture or with respect to the Project) or shall indemnify
the Seller with respect to such liability.

EXHIBIT G-2



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

(iv)    The Purchase Price to be paid pursuant to this paragraph (d) in respect
of the applicable Buy/Sell Interest being sold shall be reduced proportionately
for any distributions made by the Venture after the determination of the
Purchase Price and prior to the Transfer of the applicable Buy/Sell Interest.
(v)    A sale of its Buy/Sell Interest shall not relieve the Seller from any
obligations or liabilities arising under or in connection with the Agreement (as
hereinafter defined) prior to the closing of the sale of the Buy/Sell Interest,
including, without limitation, any obligation to repay a Default Loan in
accordance with Section 3.4 of the Agreement, and the Purchaser shall be
entitled to withhold from the Purchase Price an amount equal to the then
outstanding principal and accrued and unpaid interest of any such Default Loan
in payment thereof. Similarly, after the closing of the sale of a Buy/Sell
Interest the Purchaser shall remain liable to the Seller for the amount of any
Default Loan incurred by the Purchaser and outstanding on and after the closing
of such sale until the outstanding principal and any accrued and unpaid interest
of such Default Loan has been paid in full.
(e)    Notwithstanding anything contained in paragraphs (a) through (d) above,
if BH MP is the “Purchaser” pursuant to paragraph (d) above (either because BH
MP was the initial Purchaser or has become the Substituted Purchaser), then for
all purposes of paragraph (d) above, (1) PGGM PRE Fund shall be deemed to be the
“Purchaser”, (2) BHMF Member and BH MP shall collectively be deemed to be the
“Seller”, (3) the “Buy/Sell Interest” shall be deemed to be one hundred percent
(100%) of BHMF Member’s and BH MP’s respective Interest in the Venture, (4) the
“Purchase Price” shall be either the Offer Price or the Alternative Offer Price
(as applicable), but shall be increased by an amount equal to the difference
between (x) (A) the original Purchase Price determined in accordance with
paragraph (d)(i) above (i.e., either the Offer Price or the Alternative Offer
Price (as applicable)), divided by (B) the BHMF Member’s Percentage Interest,
and (y) the original Purchase Price determined in accordance with
paragraph (d) above (i.e., either the Offer Price or the Alternative Offer Price
(as applicable)), and (5) the “Earnest Money” shall be deemed to be *** of that
portion of the “Purchase Price” (as increased pursuant to this paragraph (e))
payable to BHMF Member on the Closing Date in accordance with clause (E) set
forth below in this paragraph (e), provided that the following shall apply:
(A) BHMF Member alone shall select the Escrow Agent, (B) in the event the
Earnest Money is to be paid to Seller as liquidated damages on account of a
default by PGGM PRE Fund, the Earnest Money shall be paid solely to BHMF Member
and not to BH MP, (C) all determinations as to whether PGGM PRE Fund is a
“Defaulting Purchaser” shall be made by BHMF Member, (D) any Default Loan
withheld from the Purchase Price shall be allocated to that portion of the
Purchase Price payable to the Member to which the Default Loan was made, and
(E) concurrently with the Transfer of the Buy/Sell Interest to PGGM PRE Fund on
the Closing Date, the Purchase Price shall be paid to BHMF Member and BH MP in
proportion to their respective Percentage Interests. In the event that PGGM PRE
Fund is determined by BHMF Member to be a “Defaulting Purchaser” and BHMF Member
shall substitute itself as a Substituted Purchaser (it being acknowledged and
agreed that only BHMF Member (and not BH MP) shall have the right to substitute
itself as a Substituted Purchaser on account of a default by PGGM PRE Fund),
then the terms and provisions of this paragraph (e) shall no longer apply

EXHIBIT G-3



--------------------------------------------------------------------------------




and the sale of the Buy/Sell Interest to BHMF Member as a Substituted Purchaser
shall occur in accordance with the terms and provisions of this Exhibit G
without giving effect to this paragraph (e) (i.e., BHMF Member shall be the
“Substituted Purchaser”, BH MP shall be the “Seller”, the “Purchase Price” shall
be the “Purchase Price” determined and adjusted in accordance with
paragraph (d)(i) above and the “Buy/Sell Interest” shall be one hundred percent
(100%) of BH MP’s Interest in the Venture).
(f)    Capitalized terms used in this Exhibit G and not defined herein shall
have the meanings ascribed to such terms in that certain Limited Liability
Company Agreement of [____________] (the “Agreement”) to which this Exhibit G is
attached.
The terms and provisions of Section 14.16(b) of the Agreement are hereby
incorporated by this reference into this Exhibit G as if fully set forth herein.
The undersigned hereby joins in the execution of this Exhibit G for purposes of
agreeing to be bound by the terms and provisions of paragraph (e) of this
Exhibit G.
 
 
PGGM PRE FUND:


STICHTING DEPOSITARY PGGM PRIVATE REAL ESTATE FUND,
acting in its capacity as depositary of and for the account and risk of PGGM
Private Real Estate Fund


By:   _________________ 
Name:  _______________  
Title:    ________________
By:   __________________
Name:   _______________ 
Title:  ________________  






EXHIBIT G-4



--------------------------------------------------------------------------------




EXHIBIT H TO FORM OF NEW VENTURE AGREEMENT

INITIAL APPROVED BUSINESS PLAN







EXHIBIT H-1



--------------------------------------------------------------------------------




EXHIBIT F

FORM OF CONTROL STATEMENT

INTERNAL CONTROL STATEMENT

MONogram Residential Master Partnership I Lp
A.
Internal Control over Financial Reporting

The management of Monogram Residential Master Partnership I LP (hereafter,
“Company”):
1.
Is of the opinion that reasonable assurance is provided that financial reports
are free of material misstatements through the use of Company’s internal risk
management and control systems,

2.
Is of the opinion that Company’s internal risk management and control systems
with respect to financial reporting for the Company have been effective during
the most recent full fiscal year of the Company, except as otherwise indicated
below.

3.
Has no actual knowledge that internal risk management and control systems with
respect to financial reporting for the Company will not be effective during the
current fiscal year of the Company, except as otherwise indicated below.

B.
Internal Control over other risks (operational and strategic risks and
compliance risks):

The management of Company is of the opinion that reasonable assurance is
provided that risks affecting the operations of the Company and its compliance
with applicable laws and regulations have been identified as part of a
systematic risk identification process and that sufficient risk management and
control systems have been implemented to provide reasonable assurance regarding
the control of these risks, except as otherwise indicated below.
C.
Material Weaknesses in the internal risk management and control systems.

The following sets forth, to the actual knowledge of the Company, any material
weaknesses in the Company’s internal risk management and control systems with
respect to (i) financial reporting for the Company, (ii) the operations of the
Company and (iii) compliance of the Company with applicable laws and regulation:
[State exceptions to the foregoing statements here]

Exhibit F-1



--------------------------------------------------------------------------------






 
 
MONOGRAM RESIDENTIAL MASTER PARTNERSHIP I LP, a Delaware limited partnership


By: REIT MP GP, LLC, a Delaware limited liability company, its general partner




By:  _________________________ 
Name:  _______________________ 
Title: _________________________ 






Exhibit F-2



--------------------------------------------------------------------------------




EXHIBIT G

INITIAL PROJECTS



(Attached)



Exhibit G-1



--------------------------------------------------------------------------------




Initial Projects
 
PROJECT DATA


15 Developments
 
 
 
 
 
Product
 
Master Partnership
PGGM
 
Property
Location
Address
Type
Units
Proportionate Interest
Proportionate Interest
 
 
 
 
 
 
 
 
1
Franklin Delray
Delray Beach, FL
1206 South Federal Highway
Garden
180
45%
44.55
%
2
West University
Houston, TX
3810 Law Street
Podium
231
45%
44.55
%
3
Fairmount
Dallas, TX
2607 Throckmorton Street
Wrap
299
45%
44.55
%
4
Victory Park
Dallas, TX
2400 Houston St
Wrap
377
45%
44.55
%
5
Museum District
Houston, TX
1301 Richmond Street
Podium
270
45%
44.55
%
6
21 Lawrence
Denver, CO
2131 Lawrence Street
Podium
212
45%
44.55
%
7
7 Rio
Austin, TX
615 West 7th Street
Highrise
220
45%
44.55
%
8
Wood Audubon Road
Wakefield, Ma
14 Audubon Road
Wrap
186
45%
44.55
%
9
22 Water Street
Cambridge, MA
22 Water Street
Highrise
392
45%
44.55
%
10
Hanover Tysons Corner
McLean, VA
7903 Westpark Drive
Highrise
461
45%
44.55
%
11
Reserve at Peachtree
Atlanta, GA
3380 Peachtree
Highrise
327
45%
44.55
%
12
Brickell Lofts
Miami, FL
159 SW 13th Street
Mid‑Rise
417
45%
44.55
%
13
The Alexan
Dallas, TX
3333 Harry Hines
Mid‑rise
365
45%
44.55
%






Exhibit G-2



--------------------------------------------------------------------------------




EXHIBIT H

EXISTING PROJECTS



(Attached)



Exhibit H-1



--------------------------------------------------------------------------------






 
PGGM Existing Property List
PropertyName
Address
City
State
Zip
55 Hundred
5500 Columbia Pike Rd.
Arlington
VA
22204
Bailey’s Crossing
3602 South 14th St
Alexandria
VA
22302
The Cameron
8710 Cameron Street
Silver Springs
MD
20910
The District
9702 Universal Boulevard
Orlando
FL
32819
Grand Reserve (Dallas)
6044 East Lovers Lane.
Dallas
TX
75206
Renaissance Square
1825 Galindo St
Concord
CA
94520
San Sebastian
24299 Paseo de Valencia, Ste 1000
Laguna Woods
CA
92637
Satori
1020 NE 12th Ave.
Ft. Lauderdale
FL
33304
Skye 2905 Urban Flats
2905 North Inca Street
Denver
CO
80202
Stone Gate
65 Silver Leaf Way
Marlborough
MA
1752
Tupelo Alley
3850 N. Mississippi Ave.
Portland
OR
97227
Veritas
3370 St. Rose Pkwy
Henderson
NV
89052
 
Mezz Loan
 
 
 
 
TDI Custer
1300 N. Custer Road
Allen
TX
75013






Exhibit H-2



--------------------------------------------------------------------------------




EXHIBIT I

FORM OF CONSENT FOR AN INITIAL OPERATING PLAN
Monogram Residential Master Partnership I LP
c/o REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: ____________

Gentlemen:
The undersigned, being all of the members of the Advisory Committee, acknowledge
that they have received and reviewed the Initial Operating Plan (a copy of which
is attached) for [identify Project] (the “Project”). The Advisory Committee
grants that Consent to such Initial Operating Plan and acknowledges and agrees
that (i) upon approval of the Initial Operating Plan by [insert the name of each
other member of the Venture owning the interest in the Project, i.e., Behringer
Harvard Multifamily REIT I, Inc. or its subsidiary, etc.], the operations of the
Project will be conducted in all material respects in accordance with such
Initial Operating Plan through the end of the first fiscal year of [Insert name
of the Venture owning the interest in the Project] (the “Venture”), except for
any action or expenditure that the General Partner or the Venture deems
reasonably necessary or appropriate in the event of an emergency situation
affecting the Project, and (ii) any material deviation from or amendment to such
Initial Operating Plan shall be submitted for the approval of the Advisory
Committee in accordance with Section 7.3(a) of the Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership (as amended, modified,
supplemented or restated from time to time, the “Partnership Agreement”).
Capitalized terms used herein but not otherwise defined have the meanings
ascribed to them in the Partnership Agreement.
 
 
{Signature block should be for individual PGGM Reps}






Exhibit I-1



--------------------------------------------------------------------------------




EXHIBIT J

FORM OF CONSENT FOR A SUBSEQUENT OPERATING PLAN
Monogram Residential Master Partnership I LP
c/o REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: ____________

Gentlemen:
The undersigned, being all of the members of the Advisory Committee, acknowledge
that they have received and reviewed the Subsequent Operating Plan (a copy of
which is attached) of [identify Project] (the “Project”) for the fiscal year
20__. The Advisory Committee grants this Consent to such Subsequent Operating
Plan and acknowledges and agrees that (i) upon approval of the Subsequent
Operating Plan by [insert the name of each other member of the Venture owning an
interest in the Project, i.e., Behringer Harvard Multifamily REIT I, Inc. or its
subsidiary, etc.], the operations of the Project will be conducted in all
material respects in accordance with such Subsequent Operating Plan for the
fiscal year 20__ of [Insert name of the Venture owning the interest in the
Project] (the “Venture”), except for any action or expenditure that the General
Partner or the Venture deems reasonably necessary or appropriate in the event of
an emergency situation affecting the Project, and (ii) any material deviation
from or amendment to such Subsequent Operating Plan shall be submitted for the
approval of the Advisory Committee in accordance with Section 7.3(b) of the
Fourth Amended and Restated Agreement of Limited Partnership of Partnership (as
amended, modified, supplemented or restated from time to time, the “Partnership
Agreement”), except for any action or expenditure that the General Partner or
the Venture deems reasonably necessary or appropriate in the event of an
emergency situation affecting the Project.
Capitalized terms used herein but not otherwise defined have the meanings
ascribed to them in the Partnership Agreement.
 
 
   ___________________________






  ___________________________






 ____________________________






 ____________________________






Exhibit J-1

--------------------------------------------------------------------------------




EXHIBIT K

ADVISORY COMMITTEE MEMBERS
Partner
Representatives
Alternates
BHMP GP
Mark T. Alfieri
REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: (469) 341‑2471
Facsimile: (214) 655‑1610
Email: malfieri@behringerharvard.com
Ross P. Odland
REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: (469) 341‑2880
Facsimile: (214) 655‑1610
Email: rodland@behringerharvard.com
Bob Poynter
REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: (469) 341‑2305
Facsimile: (214) 655‑1610
Email:bpoynter@behringerharvard.com
Jim Fadley
REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Telephone: (214) 365‑7115
Facsimile: (214) 655‑1610
Email: jfadley@behringerharvard.com
PGGM PRE Fund
Werner Sohier 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the account and risk of PGGM
Private Real Estate Fund, a Dutch fund for the joint account of the participants
(fonds voor gemene rekening) c/o PGGM Vermogensbeheer B.V. Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Telephone: 011.31.30.277 9961 Facsimile: 011.31.30.277 4724
Email: werner.sohier@pggm.nl  
Jikke de Wit 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the account and risk of PGGM
Private Real Estate Fund, a Dutch fund for the joint account of the participants
(fonds voor gemene rekening)
do PGGM Vermogensbeheer B.V. Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Telephone: 011.31.30.277 2089
Facsimile: 011.31.30.277 4724
Email:jikke.de.wit@pggm.nl


Exhibit K-1

--------------------------------------------------------------------------------




Partner
Representatives
Alternates
 
Steven Zeeman 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the account and risk of PGGM
Private Real Estate Fund, a Dutch fund for the joint account of the participants
(fonds voor gemene rekening)
do PGGM Vermogensbeheer B.V. Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Telephone: 011.31.30.277 9840
Facsimile: 011.31.30.277 9191
Email: steven.zeeman@pggm.nl
Michel Schram 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the account and risk of PGGM
Private Real Estate Fund, a Dutch fund for the joint account of the participants
(fonds voor gemene rekening)
do PGGM Vermogensbeheer B.V. Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Telephone: 011.31.30.277 1383
Facsimile: 011.31.30.277 9191
Email: michel.schram@pggm.nl






Exhibit K-2

--------------------------------------------------------------------------------




EXHIBIT L

FORM OF DIVESTMENT PROPOSAL
[behringerharvard.jpg]
Divestment Proposal



Date


Property Name
City, State
SALE PROPOSAL
Briefly explain intent to sell asset
PROPERTY DESCRIPTION
Name:
 
Address:
 
Type:
 
Buyer:
 
Year Built:
 
Square Feet:
 
Average Size:
 
Units:
 
Purchase Price:
 
Offer Price:
 
IRR Gross of Fees:
 
IRR Net of Fees:
 
Multifamily Occupancy:
 
Retail Occupancy:
 



BACKGROUND
Describe asset’s background and financing history

Exhibit L-1

--------------------------------------------------------------------------------




PROJECTED TIMELINE
List the following dates:
Estimated date of execution of purchase and sale agreement
Due diligence expiration date
Estimated closing date
LOCATION
Describe asset’s location, its proximity to major thoroughfares, employment
centers, retail, etc.
PRODUCT
Specify asset’s product type (e.g. high‑rise, mid‑rise, garden), unit mix, unit
interior features and common area amenities
SALE COMPS
List applicable sale comps for asset and source(s) of comps
YIELD ANALYSIS
Insert chart showing appropriate NOI calculations and resulting cap rates
SALE TERMS
State sale terms of the transaction, including sale price
FINANCIAL AND TAX REVIEW
Explain structure of transaction and any resulting tax implications
AUTHORIZATION REQUEST
Request authorization to sell asset at the sale terms detailed above



Exhibit L-2

--------------------------------------------------------------------------------




EXHIBIT M

LIST OF EXISTING VENTURES
1.
Bailey’s Crossing ‑ Behringer Harvard Baileys Venture, LLC

2.
Custer ‑ Behringer Harvard Custer Venture, LLC

3.
The District ‑ Behringer Harvard District Venture, LLC

4.
Renaissance Phase I & Renaissance Phase II ‑ Behringer Harvard Renaissance
Venture, LLC

5.
Satori ‑ Behringer Harvard Satori Venture, LLC

6.
Tupelo Alley ‑ Behringer Harvard Tupelo Alley Venture, LLC

7.
Stone Gate ‑ Behringer Harvard Waterford Place Venture, LLC

8.
55 Hundred ‑ Behringer Harvard Columbia Venture, LLC

9.
The Cameron ‑ Behringer Harvard Cameron House Venture, LLC

10.
Grand Reserve ‑ Behringer Harvard Lovers Lane Venture I, LLC

11.
San Sebastian ‑ Behringer Harvard San Sebastian Venture, LLC

12.
Skye 2905 Urban Flats ‑ Behringer Harvard Prospect Venture, LLC

13.
Veritas ‑ Behringer Harvard St. Rose Venture, LLC






Exhibit M-1



--------------------------------------------------------------------------------




EXHIBIT N FORM OF AMENDMENT TO EXISTING VENTURE AGREEMENTS



(Attached)



Exhibit N-1

--------------------------------------------------------------------------------




EXHIBIT N1
FORM OF AMENDMENT TO EXISTING VENTURE AGREEMENT

[________________] AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT
OF [________________] LLC
THIS [__________] AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
[__________] (this “Amendment”) is made as of this [__] day of [______], 2014 by
and between [__________], a [__________] (“BH REIT”), with its principal office
at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001, and MONOGRAM
RESIDENTIAL MASTER PARTNERSHIP I LP, a Delaware limited partnership (formerly
known as Behringer Harvard Master Partnership I LP) (“BH MP”), with its
principal office at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001.
RECITALS:
A.[__________], a [__________] (the “Company”) was formed under the Limited
Liability Company Act of the State of Delaware, Del. Code Ann. Tit. 6, §§ 18‑101
et seq., as it may be amended from time to time, and any successor to such
statute;
B.    BH REIT and BH MP entered into that certain Limited Liability Company
Agreement of [__________] on [__________] (as amended, modified or supplemented,
the “Agreement”); and
C.    BH REIT and BH MP each desire to amend the Agreement as more particularly
set forth in this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the mutual agreement of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound hereby do hereby agree as follows:
1.Incorporation of Recitals. The Recitals set forth above are true and correct
and are incorporated herein by reference.
2.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Agreement.
3.    Amendments to Agreement. The Agreement is hereby amended by BH REIT and BH
MP as follows:
(a)    Article 1 of the Agreement is hereby amended by deleting the following
terms in their entirety: “Behringer”, “Behringer Party” and “BH REIT Advisor”.
__________________________________
1 Note: Each Amendment to be tailored to the terms and provisions of the
Existing Venture Agreement to which it relates.



--------------------------------------------------------------------------------






(b)    Article 1 of the Agreement is hereby amended by inserting the following
new defined terms in alphabetical order:
““BHMF REIT” means Behringer Harvard Multifamily REIT I, Inc., a Maryland
corporation.
“BHMF REIT Party” has the meaning ascribed thereto in Section 8.2(e)(ii).
“Management Fee” has the meaning ascribed thereto in Section 6.4(b).
“Oversight Fee” has the meaning ascribed thereto in Section 6.4(b).”
(c)    Article 1 of the Agreement is hereby amended by deleting the terms
“Cause”, “Management Company”, Master Partnership Agreement” and “PGGM PRE Fund”
in their entirety and replacing such terms with the following:
““Cause” means (i) a material breach of this Agreement by the Manager involving
fraud or a violation of a fiduciary duty owed to the Venture or BH MP as a
Member; or (ii) the conviction of, or the entry of a guilty plea or plea of no
contest with respect to, a felony involving fraud, embezzlement or dishonesty by
BHMF REIT or any Affiliated Entity of BHMF REIT.
“Management Company” means Behringer Harvard Multifamily Management Services,
LLC, a Texas limited liability company, and its successors and assigns.
“Master Partnership Agreement” means that certain Fourth Amended and Restated
Agreement of Limited Partnership of BH MP, as it may be amended, restated,
supplemented or otherwise modified from time to time.
“PGGM PRE Fund” means Stichting Depositary PGGM Private Real Estate Fund (the
“Depositary”), a Dutch foundation, acting in its capacity as depositary of and
for the account and risk of PGGM Private Real Estate Fund (the “Fund”), a Dutch
fund for the joint account of the participants (fonds voor gemene rekening),
together with the Fund.”
(d)    All references in the Agreement to the term “Behringer” are hereby
deleted in their entirety and replaced with “BHMF REIT”.
(e)    Section 2.3 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“2.3    Office of and Agent for Service of Process. The registered office of the
Venture in the State of Delaware shall be 2711 Centerville Road, Suite 400,
Wilmington, New Castle County, Delaware 19808 and the Venture’s agent for
service of process on the Venture in the State of Delaware shall be The
Corporation Services

2



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

Company. The Venture may change, at any time and from time to time, the location
of such registered office and/or such registered agent upon written notice of
the change to the Members.”
(f)    The word “quarterly” set forth in Section 5.1 of the Agreement is hereby
deleted in its entirety and replaced with “monthly”.
(g)    The last sentence of Section 6.4(b) of the Agreement is hereby deleted in
its entirety and replaced with the following:
“It is expressly acknowledged and agreed that the Manager may cause the
Subsidiary REIT (or any subsidiary thereof that owns the Project) to engage the
Management Company (or another Affiliate of BHMF REIT), to perform property
management, leasing and related services for the Project for a fee (the
“Management Fee”) equal to *** of the gross revenues from the Project; provided,
however, in the event the Manager retains a third party to perform any of such
property management, leasing and related services for the Project, then in
addition to the Management Fee, the Manager (or its designated Affiliate) shall
earn an oversight fee (the “Oversight Fee”) for overseeing such third party, in
an amount equal to *** of the gross revenues from the Project, but in no event
shall the aggregate amount of the Management Fee and Oversight Fee paid by the
Venture to Manager (or its designated Affiliate) with respect to the Project
exceed *** of the gross revenues of the Project.”
(h)    The defined term “Behringer Party” set forth in Section 8.2(e)(ii) of the
Agreement is hereby deleted in its entirety and replaced with “BHMF REIT Party”.
All references in the Agreement to “Behringer Party” are hereby deleted in their
entirety and replaced with “BHMF REIT Party”.
(i)    The notice addresses set forth in Section 13.1 of the Agreement are
hereby deleted in their entirety and replaced with the following:

3

--------------------------------------------------------------------------------




“If to BH MP,
addressed as follows:
 
Monogram Residential Master Partnership I LP
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Mark Alfieri Ross Odland and Dan Rosenberg
 
 
Email: malfieri@behringerharvard.com
 
 
              rodland@behringerharvard.com
 
 
              drosenberg@behringerharvard.com
with a copy to:
 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of
PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer B.V.
Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Werner Sohier and Steven Zeeman
 
 
Email: werner.sohier@pggm.n1
 
 
              steven.zeeman@pggm.nl
and a copy to:
 
Stichting Depositary PGGM Private Real Estate Fund,
acting in its capacity as depositary of and for the
account and risk of
PGGM Private Real Estate Fund
c/o PGGM Vermogensbeheer
Noordweg‑Noord 150
P.O. Box 117
3700 AC Zeist
The Netherlands
Attention: Reinoud Soons and Ismo Meijer
 
 
Email: reinoud.soons@pggm.nl
 
 
              ismo.meijer@pggm.nl
If to BH REIT (whether as Manager or a Member), addressed as follows:
 
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attn: Mark Alfieri Ross Odland and Dan Rosenberg


 
 
Email: malfieri@behringerharvard.com
 
 
              rodland@behringerharvard.com
 
 
              drosenberg@behringerharvard.com

(j)    Section 13.18 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“13.18    Use of Behringer Harvard Trade Name. If any third parties other than
BHMF REIT or any of its Affiliates acquires the Interest of any Member, or if
the property management agreement between the Subsidiary REIT (or any subsidiary
thereof) and the Management Company (or any other Affiliate of BHMF REIT) is
terminated for any reason, then the remaining Member shall cause the Venture
(and the

4

--------------------------------------------------------------------------------




Subsidiary REIT (and any subsidiary thereof)) to cease to use the name
“Behringer Harvard”, or any other name then being used, owned, licensed or held
by BH REIT or BHMF REIT, within 30 days of such event, unless BH REIT agrees in
writing to allow the continued use of such name beyond such 30‑day period.”
(k)    Exhibit F to the Agreement is hereby amended by (1) deleting the name
“Behringer Harvard Multifamily Advisors I LP” set forth in the second
paragraph thereof in its entirety and replacing with “Behringer Harvard
Multifamily REIT I, Inc., a Maryland corporation”, (2) deleting the name
“Behringer Harvard Institutional GP LP (the “Advisor”)” set forth in the second
paragraph thereof in its entirety and replacing with “REIT MP GP LLC (the
“General Partner”)” and (3) deleting all references to “Advisor” throughout
Exhibit F in their entirety and replacing with “General Partner”.
4.    Miscellaneous. Except as expressly set forth herein, all terms and
provisions contained in the Agreement shall remain in full force and effect and
are hereby ratified and confirmed. The provisions of this Amendment shall be
binding upon, and shall inure to the benefit of, the successors and assigns of
BH MP and BH REIT, respectively. This Amendment and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the internal
laws of the State of Delaware. This Amendment may be executed in several
facsimile or “.pdf” counterparts, all of which, taken together, shall constitute
one original instrument.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first set forth above.
 
 
MEMBERS:


[BH REIT], a [____________]




By:   ___________________
Name:  ________________ 
Title:  _________________    




 
 
MONOGRAM RESIDENTIAL MASTER
PARTNERSHIP I LP, a Delaware limited
 partnership


By: REIT MP GP LLC, a Delaware limited liability company, its General Partner




By: ______________  
Name: ___________     
Title: ____________     




 
 
MANAGER:


[BH REIT], a [____________]




By:   __________________
Name:   ________________
Title:  _________________  








 



--------------------------------------------------------------------------------




EXHIBIT O

FORM OF INVESTMENT PROPOSAL
PROJECT DESCRIPTION
Name:
 
Address:
 
Type:
 
Developer:
 
Site Size:
 
Square Feet:
 
Average Size:
 
Units:
 
Est. Development Cost w/ PUT:
 
Current Construction Loan:
 
Est. Equity Required:
 
Trended Return on Cost w/ PUT:
 
Untrended Return on Cost w/ PUT:
 
Loaded and Levered IRR:
 
Market IRR:
 

PROJECTED TIMELINE
Land Closing Date
Demolition Completed (if applicable)
Forecasted Construction Start Date
OVERVIEW
Specify proposed investment’s unit mix, anticipated financing needs and relevant
due diligence items
LOCATION
Detail proposed investment’s location, its proximity to major thoroughfares and
employment centers and any relevant demographic data
PRODUCT
Describe proposed investment’s unit mix and configuration, unit amenities and
common area amenities
UNIT MIX
Insert chart displaying the various unit types, their average sizes and percent
of total units

Exhibit O-1



--------------------------------------------------------------------------------




INVESTMENT GUIDELINES
Describe the ways, if any, in which the proposed investment does not fall within
the Investment Guidelines and/or Leverage Parameters
RENT COMPS
Insert chart displaying appropriate rent comps and sources
SALE COMPS
Insert chart displaying appropriate sale comps and sources
APPROVED DEVELOPMENT COSTS
Insert itemization of amounts of Approved Development Cost categories set for on
Exhibit CC to Master Partnership Agreement
BHMF AND AFFILIATE FEES AND REIMBURSEMENTS
Insert itemization of all BHMF and Affiliate fees and expected reimbursements
NEGOTIATED PARTNERSHIP STRUCTURE
Describe partnership structure and terms of partnership agreement, including
development fee, guaranty, preferred return and put option, etc.
BEHRINGER HARVARD INVESTOR OUTS
Describe terms of any Behringer Harvard Investor out
*Separate presentation materials to include an applicable PowerPoint
presentation with maps, renderings, and aerial photographs, the Excel model and
appropriate third‑party market research reports



Exhibit O-2



--------------------------------------------------------------------------------




EXHIBIT P

FORM OF INVESTMENT QUICK SCAN PROPOSAL
PROJECT DESCRIPTION
·
Name:

·
Address:

·
City/State:

·
Type:

·
Developer:

·
Site Size:

·
Square Feet:

·
Unit Count:

·
Avg. Unit Size:

PROJECT FINANCIALS
·
Est. Development Cost w/PUT:

·
Est. Equity Required:

·
Current Construction Loan:

·
Trended Return on Cost w/ PUT:

·
Untrended Return on Cost w/PUT:

·
Loaded and Levered IRR:

·
Market IRR:

PROJECTED TIMELINE
·
Land Closing Date

·
Demolition Completed (if applicable)

·
Forecasted Construction Start Date

OVERVIEW
Specify the proposed investment’s unit mix and configuration, location and
anticipated financing needs
INVESTMENT GUIDELINES
Describe the ways, if any, in which the proposed investment does not fall within
the Investment Guideline s and/or Leverage Parameters
*Separate presentation materials to include an applicable PowerPoint
presentation with maps, renderings, and aerial photographs, the Excel model and
appropriate third‑party market research reports



Exhibit P-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT Q

LEVERAGE PARAMETERS
General
From and after the date of this Agreement, only long term, fixed rate,
non‑recourse first mortgage debt at the property level (no cross
collateralization) with a yield spread of at least *** below the Project yield.
Development Projects
For a development Project of the Partnership financed from and after the date of
this Agreement, the applicable Venture may not incur construction financing if
the overall loan‑to‑cost ratio (LTC) for such construction financing shall
exceed ***.
Permanent Debt Financing for Individual Stabilized Projects
The Partnership will not permit a Venture to directly or indirectly incur
permanent financing for a Project if, after giving effect to such financing, the
loan‑to‑value ratio (LTV) of the Project would exceed ***; provided, however,
regardless of the loan‑to‑value of a Project at the time of any refinancing, the
applicable Venture can refinance such Project for the then outstanding principal
balance of the existing loan.
Portfolio Indebtedness for Stabilized Projects
LTV:
From and after the date of this Agreement, BHMF GP agrees with PGGM that BHMF GP
intends (but is not required) to limit the aggregate amount of permanent debt
financing incurred for all stabilized Projects to be no greater than *** of the
aggregate amount of the fair market values of such Projects; provided that no
Venture shall incur any additional permanent debt financing if, after giving
effect to such financing, the aggregate amount of permanent debt financing
incurred for all stabilized Projects from and after the date of this Agreement
would be greater than *** of the aggregate amount of the fair market values of
such Projects), each such fair market value as determined upon obtaining the
permanent debt financing for such Project by a third party appraiser, which may
be an appraiser engaged by a lender providing the permanent debt financing;
further provided, however, regardless of the aggregate loan‑to‑values of the
stabilized Projects at the time of any refinancing of any individual Project,
the applicable Venture can refinance such individual Project for the then
outstanding principal balance of its existing loan.
DSCR:
From and after the date of this Agreement, no debt financing for a stabilized
Project shall be obtained by any Venture if, after giving effect to such
financing, the projected debt service coverage ratio for all stabilized Projects
(including the stabilized Project to be financed) would be less than ***;
provided, however, regardless of the projected debt service coverage ratio for
all stabilized Projects

Exhibit Q-1



--------------------------------------------------------------------------------




at the time of any refinancing of any individual Project, the applicable Venture
can refinance such individual Project for the then outstanding principal balance
of its existing loan.
The term “projected debt service coverage ratio” means the ratio of
(x) projected net operating income for all Projects for the succeeding twelve
(12) month period (including the projected net operating income of the
stabilized Project to be financed), divided by (y) the projected debt service
for all Projects (including the projected debt service on the permanent debt
financing with respect to the Project being financed) for such twelve (12) month
period.
The term “projected net operating income” means the projected net operating
income as determined in good faith by BHMF GP in accordance with BHMF GP’s then
current twelve (12) month forward net operating income projections.
The term “projected debt service” means all projected payments of interest based
on the actual interest rate.
RECOURSE
There shall be no recourse against the Partnership or PGGM PRE Fund and PGGM PRE
Fund shall not be responsible for any liabilities of the Partnership, any
Venture or any Subsidiary REIT (including development and construction risks)
above its Capital Commitment. Non‑recourse for the Partnership and PGGM PRE Fund
also means that no guarantees, LoCs, indemnities or other forms of security will
be given by the Partnership or PGGM PRE Fund (unless specifically agreed
otherwise).



Exhibit Q-2



--------------------------------------------------------------------------------




EXHIBIT R

FORM OF NOTICE OF PGGM PROPORTIONATE INTEREST
Monogram Residential Master Partnership I LP
c/o REIT MP GP, LLC
15601 Dallas Parkway, Suite 600
Addison, Texas 75001
Attention: ____________
In accordance with and subject to the provisions of the Fourth Amended and
Restated Agreement of Limited Partnership (as amended, modified, supplemented or
restated from time to time, the “Agreement”) of Monogram Residential Master
Partnership I LP, a Delaware limited partnership (the “Partnership”), between
the undersigned (“PGGM PRE Fund”) and REIT MP GP, LLC, a Delaware limited
liability company, the undersigned, having approved the Investment Proposal for
the Project identified below, hereby agrees that the PGGM Proportionate Interest
for the Project Identified below shall be [__]% [Percent to be between 30% and
49%].
Capitalized terms used in this Notice of PGGM Proportionate Interest that are
not otherwise defined have the meanings given to them in the Agreement.
This Notice of PGGM Proportionate Interest is executed on this ___ day of
__________, 20__.
 
 
STICHTING DEPOSITARY PGGM PRIVATE REAL ESTATE FUND, a Dutch foundation, acting
in its capacity as depositary of and for the account and risk of PGGM PRIVATE
REAL ESTATE FUND, a Dutch fund for the joint account of the participants (fonds
voor gemene rekening)




By:  _____________________ 




By: _____________________  






Exhibit R-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.
10 total pages redacted.

EXHIBIT S

VALUATION POLICY
***.



Exhibit S-1



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.
3 total pages redacted.



EXHIBIT T

SAMPLE CALCULATION OF INCENTIVE DISTRIBUTIONS



(Attached)
***







Exhibit T-1

--------------------------------------------------------------------------------




EXHIBIT U

BASEBALL STYLE ARBITRATION PROVISIONS
Either the BHMF GP or PGGM PRE Fund may deliver to the other a written notice of
arbitration (the “Arbitration Notice”), pursuant to which the fair market value
(the “Mark to Market Price”) of the Projects, for purposes of
Section 5.1(e)(ii)(y) or 10.4(a)(ii), shall be determined by “baseball style”
arbitration in accordance with following provisions:
(A)BHMF GP and PGGM PRE Fund shall each use reasonable efforts to agree, within
ten (10) days after the delivery of an Arbitration Notice, upon the appointment
of one arbitrator to agree on a Mark to Market Price of the Project. If an
agreement on a single arbitrator is not reached within such 10‑day period, then
BHMF GP and PGGM PRE Fund shall each appoint one arbitrator within ten (10) days
after the expiration of such previous 10‑day period and shall specify the name
and address of their respective arbitrators to the other party prior to the
expiration of such 10‑day period; provided that, if one party fails to specify
the name and address of its selected arbitrator within such 10‑day period, then
the other party shall give such failing party written notice, and if within
three (3) days after such written notice the failing party still has not
specified an arbitrator, then the arbitrator selected by the other party shall
act as the sole arbitrator as if both parties had agreed to the appointment of
such arbitrator as provided above.
(B)    If two arbitrators have been selected, then such arbitrators shall then
appoint a third arbitrator within ten (10) days after their appointment. If the
first two arbitrators are unable to agree upon a third arbitrator within such
10‑day period, then the third arbitrator shall be appointed as soon as
reasonably practicable thereafter by a court of competent jurisdiction residing
in the county in which the Project is situated, subject to the qualification
requirements set forth in paragraph (E) below. In the event of the failure,
refusal or inability of any arbitrator to act, a new arbitrator shall be
appointed as a replacement, which appointment shall be made in the same manner
as set forth above for the appointment of such resigning arbitrator. Immediately
after the selection of the final arbitrator, the three arbitrators shall meet
and, within fifteen (15) days after the completion of the selection of the
arbitrators shall, or, if there is only one arbitrator, within fifteen (15) days
after his selection, such arbitrator shall, endeavor to determine the Mark to
Market Price.
(C)    Within ten (10) days after the selection of the sole arbitrator or all
arbitrators, as the case may be, BHMF GP and PGGM PRE Fund shall submit to the
arbitrator(s) such party’s proposed Mark to Market Price as well as all other
economic terms relevant to the determination of the Mark to Market Price,
together with reasonable evidence supporting such proposed Mark to Market Price.
The arbitrator(s) shall select either the proposed Mark to Market Price
submitted by BHMF GP or the proposed Mark to Market Price submitted by PGGM PRE
Fund, whichever proposal the arbitrator(s) deem to be the most nearly correct
according to the definitions, terms and requirements set forth in the Venture
Agreement and the information submitted to the arbitrator(s) by the parties,
with no compromise. The power of the arbitrator(s) shall be exercised by the
concurrence of at least two arbitrators, except that if only one arbitrator is
selected, the decision of such arbitrator shall govern. The proposed Mark to
Market Price selected by the arbitrator(s) shall be the “Mark to Market Price.”
The determination of the arbitrator(s) shall be

Exhibit U-1

--------------------------------------------------------------------------------




final and nonappealable, shall be binding on both PGGM PRE Fund and BHMF GP, and
may be enforced in any court of competent jurisdiction.
(D)    The arbitrator(s) shall have the authority to request additional facts or
evidence from each of the parties and, if such arbitrator(s) so require, a
hearing to present the same. In the event of such a hearing, rules of evidence
applicable to state court judicial proceedings in civil district courts in
Dallas, Texas shall govern; provided that, evidence will be admitted or excluded
in the sole discretion of the arbitrator(s). The arbitrator(s) shall resolve the
controversy and shall execute and acknowledge his or their decision, together
with a brief statement describing the rationale for such decision, in writing
and simultaneously deliver a copy thereof to each of the parties personally or
by registered or certified mail, return receipt requested. If the arbitrators
fail to reach an agreement during such 15‑day period (as may be extended in
accordance with the next sentence), then they shall be discharged, and new
arbitration proceedings shall commence, with new arbitrators being appointed in
the same manner as set forth above. By agreement in writing, BHMF GP and PGGM
PRE Fund may extend the time to reach agreement either before or after the
expiration thereof up to a maximum of thirty (30) additional days. The period
within which the arbitrator(s) must act are not jurisdictional.
(E)    Each arbitrator shall (x) be an independent appraiser licensed under the
laws of the state in which the Project is situated, and (y) have been actively
and continuously engaged in appraising multifamily rental communities as Member
of the Appraisal Institute in the county in which the Project is situated, for
not less than the previous five years. The arbitrator(s) selected by BHMF GP and
PGGM PRE Fund shall be instructed that they are neutral arbitrators and shall
not have any ex parte communication with the appointing party and may not be
appraisers that consulted with BHMF GP or PGGM PRE Fund in negotiations
regarding the Mark to Market Price prior to the submission of the Mark to Market
Price proposals to arbitration. In addition, the sole arbitrator or third
arbitrator, as the case may be, shall be an independent appraiser having no
relationship representing BHMF GP, PGGM PRE Fund or their respective Affiliates
during the immediately preceding 365‑day period prior to selection.
(F)    Each party to the arbitration proceeding shall bear its own costs and the
costs of the arbitrator it appoints. The cost of the third arbitrator (or the
single arbitrator if only one arbitrator is required) shall be split equally
between BHMF GP and PGGM PRE Fund.



Exhibit U-2

--------------------------------------------------------------------------------




EXHIBIT V

PROPERTY MANAGEMENT, LEASING AND RELATED SERVICES



(Attached)

Exhibit V-1



--------------------------------------------------------------------------------




BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

SECOND AMENDED AND RESTATED PROPERTY
MANAGEMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this
“Agreement”) is made and entered into as of the 31st day of July, 2013 (the
“Effective Date”), between BEHRINGER HARVARD MULTIFAMILY REIT I, INC. (the
“Company”), a Maryland corporation, BEHRINGER HARVARD MULTIFAMILY OP I LP (the
“OP”), a Delaware limited partnership, and BEHRINGER HARVARD MULTIFAMILY
MANAGEMENT SERVICES, LLC, a Texas limited liability company (“Manager”).
WHEREAS, OP was organized to acquire, own, operate, lease and manage real estate
properties on behalf of the Company; and
WHEREAS, the parties previously entered into that certain Amended and Restated
Property Management Agreement, dated September 2, 2008, as amended by letter
agreements dated May 12, 2011, August 11, 2011 and November 10, 2011 and as
amended by that First Amendment to Amended and Restated Property Management
Agreement, dated November 6, 2012 (as amended, the “Original Management
Agreement”);
WHEREAS, on March 17, 2008 the former manager, HPT MANAGEMENT SERVICES LP, a
Texas limited partnership, and with the consent of the Company and OP, assigned
any and all rights, duties and obligations to the Manager;
WHEREAS, Owner desires to continue retaining Manager to manage the Projects upon
the terms and subject to the conditions set forth in this Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby directly or through
an Affiliate, OP and Manager have each approved and declared advisable this
Agreement;
WHEREAS, the Board of Directors (based upon the recommendation of the Special
Committee), including a majority of the members of the Board of Directors not
otherwise interested in the transactions contemplated hereby, has determined
that this Agreement is in furtherance of and consistent with its business
strategy, is fair and reasonable to the Company, and is in the best interests of
its stockholders;
WHEREAS, concurrent with the entry into this Second Amended and Restated
Property Management Agreement, the Company, OP, REIT TRS Holding, LLC, Manager,
Behringer Harvard Multifamily REIT I Services Holdings, LLC, Behringer Harvard
Multifamily Advisors I, LLC, and Behringer Harvard Institutional GP LP are
entering into that certain Master Modification Agreement, dated as of the
Effective Date (the “Master Modification Agreement”), and certain related
agreements; and

1



--------------------------------------------------------------------------------




WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Management Agreement as set forth herein.
NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

ARTICLE I
Definitions


Except as otherwise specified or as the context may otherwise require, the
following terms have the respective meanings set forth below for all purposes of
this Agreement, and the definitions of such terms are equally applicable both to
the singular and plural forms thereof:
1.1    “Affiliate” means, except as otherwise provided herein, with respect to
any Person, any other Person which, at the time of determination, directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, the Company, OP, and their respective Affiliates shall not be
considered Affiliates of Manager or any Affiliates of Manager, and vice versa.
1.2    “Annual Business Plan” has the meaning set forth in Section 3.12(a)
hereof.
1.3    “Approved Leasing Parameters” means parameters established by or
otherwise approved in writing by Owner specifying the manner of the Manager’s
performance of promotional, leasing and management activities required to lease
apartment units in a Project.
1.4    “Board of Directors” means the board of directors of the Company.
1.5    “Company Charter” means the Articles of Amendment and Restatement of the
Company, filed with the Maryland State Department of Assessments and Taxation in
accordance with the Maryland General Corporation Law, as may be amended or
amended and restated from time to time.
1.6    “Controlling Agreements” means articles of incorporation, agreements of
limited partnership, joint venture agreements, operating agreements, loan
agreements, deeds of trust or mortgages, each as may be amended from time to
time, of Owner, as applicable.
1.7    “Economic Interest Percentage” means the percentage of capital
contributed directly or indirectly to the Joint Venture as compared with the
total capital contributed to the Joint Venture by all of the owners of the Joint
Venture as such percentage shall be calculated in good faith by the Owner. For
purposes of defining Economic Interest Percentage, any in‑kind contribution
shall be

2



--------------------------------------------------------------------------------




considered in the calculation and valued at the fair market value of the
contribution on the date of contribution as determined by the Owner.
1.8    “Governmental Requirements” means applicable ordinances, regulations,
rules, statutes, or laws of governmental entities having jurisdiction over a
Project or the requirements of the board of fire underwriters or other similar
bodies.
1.9    “Gross Revenues” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units and from users of garage spaces
(if any), leases of other non‑dwelling facilities in each Project and
concessionaires (if any) in respect of each Project, including furniture rental,
parking fees, forfeited security deposits, application fees, late charges,
income from coin operated machines, proceeds from rental interruption insurance,
and other miscellaneous income collected at each Project; but shall exclude all
other receipts, including but not limited to, income derived from interest on
investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruption[s] insurance), abatement of taxes, and awards
arising out of eminent domain proceedings, discounts and dividends on insurance
policies.
1.10    “Initial Transferred Executives” shall have the meaning given to such
term in the Master Modification Agreement.
1.11    “Intellectual Property Rights” means all rights, titles and interests,
whether foreign or domestic, in and to any and all trade secrets, confidential
information rights, patents, invention rights, copyrights, service marks,
trademarks, know‑how, or similar intellectual property rights and all
applications and rights to apply for such rights, as well as any and all moral
rights, rights of privacy, publicity and similar rights and license rights of
any type under the laws or regulations of any governmental, regulatory, or
judicial authority, foreign or domestic and all renewals and extensions thereof.
1.12    “Joint Venture” means an investment in a legal organization formed to
provide for the sharing of the risks and rewards in an enterprise co‑owned and
operated for mutual benefit by two or more business partners and established to
acquire or hold properties.
1.13    “Licensing Claim” shall mean any claim that Manager or any of its
Affiliates does not possess a real estate brokerage or similar license required
by any law in connection with services provided with respect to any Project, or
any claim that arises from or relates to the foregoing.
1.14    “Losses” means any and all claims, causes of action, demands, suits,
proceedings, loss, judgments, damage, awards, liens, fines, costs, attorney’s
fees and expenses, of every kind and nature whatsoever.
1.15    “Management Fee” has the meaning set forth in Section 4.1 hereof.
1.16    “Manager Indemnified Parties” has the meaning set forth in
Section 2.6(a) hereof.
1.17    “Notice” has the meaning set forth in Section 6.3 hereof.
1.18    “Operating Budget” has the meaning set forth in Section 3.12(a) hereof.

3



--------------------------------------------------------------------------------




1.19    “Oversight Fee” has the meaning set forth in Section 4.1 hereof.
1.20    “Owner” means (a) the Company, the OP or any Affiliate of the Company
(including any Joint Venture that is an Affiliate of the Company) that owns
directly or indirectly a majority equity interest or economic interest in any
Project and (b) the Company, if the Company or any Affiliate of the Company
directly or indirectly has the right to designate or hire the property manager
for a Project.
1.21    “Person” means an individual, corporation, association, business trust,
estate, trust, partnership, limited liability company or other legal entity.
1.22    “PGGM” means PGGM Private Real Estate Fund, a Dutch fund for the joint
account of the participants (fonds voor gemene rekening) with its principal
office at KroostwegNoord 149, P.O. Box 117, 3700 AC Zeist, The Netherlands.
1.23    “Project” means, collectively, the apartment communities or other
properties (a) in which Owner now owns a direct or indirect equity interest or
hereafter acquires a direct or indirect equity interest or (b) for which the
Owner has the right to designate or hire the property manager.
1.24    “Proprietary Property” means all modeling algorithms, tools, computer
programs, know‑how, methodologies, processes, technologies, ideas, concepts,
skills, routines, subroutines, operating instructions and other materials and
aides used by Manager in performing its duties set forth in this Agreement that
relate to management advice, services and techniques regarding current and
potential Projects, and all modifications, enhancements and derivative works of
the foregoing.
1.25    “Special Committee” means the committee of the Board of Directors formed
and authorized with respect to certain self‑management transactions, the members
of which are, as of the Effective Date, E. Alan Patton, Jonathan L. Kempner,
Roger D. Bowler and Sami S. Abbasi.
1.26    “Submanager” has the meaning set forth in Section 6.1 hereof.
1.27    “Texas Tax Code” means the Texas Tax Code as amended by Texas H.B. 3,
79th Leg., 3rd C.S. (2006), and reference to any provision of the Texas Tax Code
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
administrative rules as in effect from time to time.

ARTICLE II
Engagement of Manager and Rental Responsibility


2.1    Engagements. Subject to the restrictions of this Section 2.1, Owner
hereby engages Manager to manage the Project, and Manager accepts such
engagement and agrees to perform the services set forth herein. Such engagement
shall not commence with respect to any particular Project until Owner has the
ability to appoint or hire the Manager. For the duration of this Agreement and
any extensions hereto or renewals hereof, Manager shall have a right of first 4
refusal to manage, on the terms and subject to the conditions of this Agreement,
all Projects. Prior to the time Owner

4



--------------------------------------------------------------------------------




acquires such an interest in a Project or at which Owner has the ability to
appoint or hire the Manager, Owner shall notify Manager of such acquisition or
appointment and offer Manager the right to manage such Project on the terms and
subject to the conditions of this Agreement, if the appropriate executives of
the Manager, which shall include the Behringer Nominees (as defined in the
Master Modification Agreement), are not then aware of such acquisition or
appointment, and shall promptly provide the Manager with all reasonably
requested information with respect to such Project. Manager shall then have the
right, in its sole discretion, to accept or not accept such offer. If Manager
provides written notice to Owner that it does not accept such offer, then Owner
shall have the right to enter into an agreement with a third party to provide
such management services, on substantially the same terms as this Agreement or
any other terms that are not more favorable to such third party. Owner has the
right to appoint Manager to manage any Project with respect to which Owner
previously contracted for management services with a third‑party property
manager upon ten (10) days written notice from Owner to Manager. Manager shall
be entitled to an Oversight Fee pursuant to Section 4.1 in the event that Owner,
if and to the extent permitted by this Section 2.1, contracts directly with a
third‑party property manager not affiliated with Manager with respect to any
Project for which Owner had the ability to appoint or hire the Manager.
2.2    Status of Manager; Limitation on Authority. Manager shall act under this
Agreement as an independent contractor and not as Owner’s agent or employee.
Manager shall not have the right, power or authority to enter into agreements or
incur liability on behalf of Owner except as expressly set forth herein. Any
personnel hired by Manager to maintain, operate and/or lease each Project shall
be the employees or independent contractors of Manager and not of Owner. Manager
shall use due care in the selection and supervision of such employees or
independent contractors, who shall be duly qualified and licensed, as necessary.
Any action taken by Manager which is not expressly permitted by this Agreement
shall not bind Owner.
2.3    Leasing of Premises. Manager shall perform promotional, leasing and
management activities required to lease apartment units in the Project in
accordance with the Approved Leasing Parameters. Throughout the term of this
Agreement, Manager shall use its diligent efforts, consistent with past
practice, to lease apartment units in the Project. Subject to reimbursement by
Owner, Manager shall advertise the Project, or portions thereof, prepare and
secure advertising signs, space plans, circular matter, marketing brochures and
other forms of advertising. Manager is authorized to advertise the Project in
conjunction with general advertising campaigns and to allocate the cost of such
campaigns on a pro rata basis among the projects being advertised (to the extent
authorized by the Annual Business Plan). All inquiries for any leases or
renewals or agreements for the rental of the Project or portions thereof shall
be referred to Manager and all negotiations connected therewith shall be
conducted solely by or under the direction of Manager in accordance with the
parameters established by or otherwise approved in writing by Owner. Manager is
hereby authorized to execute, deliver and renew leases on behalf of Owner
including, but not limited to tenant and commercial leases (such as laundry room
leases) in accordance with the Approved Leasing Parameters. Manager is
authorized to utilize the services of apartment locator services and pay
compensation of duly qualified and licensed leasing personnel responsible for
the leasing of each Project; the fees for such services shall be operating
expenses of the Project and, to the extent paid by Manager, reimbursable to
Manager by Owner to the extent set forth in the applicable Annual Business Plan.

5



--------------------------------------------------------------------------------




2.4    Manager’s Standard of Care. In performing Manager’s duties under this
Agreement, Manager shall exercise the same degree of care, prudence, and skill
as other professional property managers of similar properties in the area. In no
event shall Manager be liable to Owner for any loss or damage, unless caused by
the misconduct and/or negligence of the Manager, its agents, servants, or
employees.
2.5    Initial Transferred Executives.
(a)    Following the hiring of the Initial Transferred Executives by the
Company, as contemplated by and permitted under Section 7.1 of the Master
Modification Agreement, (i) the Company shall cause such Initial Transferred
Executives, consistent with past practice, and its other employees to cooperate
with and assist the Manager as is reasonably necessary or appropriate in order
to enable the Manager to perform its duties hereunder, including, without
limitation, with respect to the Annual Business Plan contemplated by
Section 3.12 and financial reports contemplated by Section 3.14, and (ii) the
Manager shall cause its employees to cooperate with and assist the Initial
Transferred Executives as is reasonably necessary or appropriate, consistent
with past practice.
(b)    The parties acknowledge and agree that certain of the duties and
functions of Manager provided hereunder were previously performed (or performed
in part) by the Initial Transferred Executives, who are no longer employed by
the Manager or its Affiliates as a result of the transactions consummated in
connection with the execution and delivery of the Master Modification Agreement.
As a result, the parties further acknowledge and agree that, in order to permit
the Manager to carry out its duties hereunder and to permit the satisfaction of
the purposes and intent of this Agreement, the Initial Transferred Executives
shall retain, to the extent necessary or appropriate based upon past practices,
all power and authority (including, but not limited to, as authorized
signatories for bank accounts of the Company and its subsidiaries and lease
agreements of the Company and its subsidiaries) previously held by such Initial
Transferred Executives with respect to the Manager and the duties to be
performed by the Manager hereunder.
2.6    Compliance With Laws; Environmental Matters.
(a)    Owner assumes all responsibility as to the compliance of the Project with
all laws applicable to the Project. Owner agrees to defend and indemnify and
hold harmless Manager and its members, officers, directors, employees, managers,
successors and assigns (collectively, the “Manager Indemnified Parties”) from
and against any and all Losses arising out of any violation, breach or failure
of the Project to comply with any or all state or federal laws applicable to the
Project, except for any violations caused by the misconduct and/or negligence of
the Manager, its agents, servants, or employees.
(b)    Owner hereby warrants and represents to Manager that to the best of
Owner’s knowledge, no Project, upon acquisition of an interest therein by Owner,
nor any part thereof, will be used to treat, deposit, store, dispose of or place
any hazardous substance that may 6 subject Manager to liability or claims under
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C.A. Section 9607) or any constitutional provision, statute, ordinance,
law, or regulation of any governmental body or of any order or ruling of any
public

6



--------------------------------------------------------------------------------




authority or official thereof, having or claiming to have jurisdiction
thereover. Furthermore, Owner agrees to indemnify, protect, defend, save and
hold harmless Manager and all of the other Manager Indemnified Parties from any
and all Losses involving, concerning or in any way related to any past, current
or future allegations regarding treatment, depositing, storage, disposal or
placement by any duly qualified and licensed Person other than Manager of
hazardous substances on any Project.
2.7    Treatment Under Texas Margin Tax. For purposes of the Texas margin tax,
Manager’s performance of the services specified in this Agreement will cause
Manager to conduct part of the active trade or business of Owner, and Manager’s
compensation includes both the payment of fees due pursuant to Section 4.1 and
the reimbursement of specified costs incurred in Manager’s conduct of the active
trade or business of the Owner. Therefore, Owner and Manager intend Manager to
be, and shall treat Manager as, a “management company” within the meaning of
Section 171.0001(11) of the Texas Tax Code. Owner and Manager will apply
Sections 171.1011(rn‑1) and 171.1013(f)‑(g) of the Texas Tax Code to Owner’s
reimbursements paid to Manager pursuant to this Agreement of specified costs and
allocable wages and compensation. Owner and Manager further recognize and intend
that as a result of the relationship created by this Agreement, reimbursements
paid to Manager pursuant to this Agreement include (i) ”flow‑through funds” that
Manager is mandated by law or fiduciary duty to distribute, within the meaning
of Section 171.1011(f) of the Texas Tax Code, and (ii) ”flowthrough funds” that
Manager is mandated by contract to distribute, within the meaning of
Section 171.1011(g). The terms of this Agreement shall be interpreted in a
manner consistent with the characterization of the Manager as a “management
company” as defined in Section 171.0001(11), and with the characterization of
the reimbursements as “flow‑through funds” within the meaning of
Section 171.1011(f)‑(g) of the Texas Tax Code.

ARTICLE III
Services to be Performed by Manager


3.1    Expense of Owner. All acts performed by Manager in the performance of its
obligations under this Agreement shall be performed on behalf of Owner, and all
obligations or expenses incurred thereby, if included in the Annual Business
Plan or otherwise approved in writing by Owner, shall be for the account of, on
behalf of, and at the expense of Owner, except as otherwise specifically
provided in this Article III. Owner shall not be obligated to reimburse Manager
for any expense allocable to (i) time spent on projects other than the Project,
or (ii) any personnel other than personnel located at the Project site and
personnel spending a portion of their working hours (to be charged on a pro rata
basis) at the Project site or in specifically performing Manager’s obligations
hereunder, whether on or off the Project site. Manager may use employees
normally assigned to other work centers or part‑time employees to properly staff
the Project, whose wages and related expenses shall be reimbursed on a pro rata
basis for the time actually spent at or for the Project to the extent set forth
in the applicable Annual Business Plan. Owner shall reimburse to Manager the
costs and expenses incurred by Manager on Owner’s behalf including the wages and
salaries and other employee‑related expenses and benefits of all on‑site and
Affiliate employees of Manager who are engaged in the operation, management,
maintenance and leasing or access of a Project, including taxes, insurance and
benefits relating to such employees, costs of technology

7



--------------------------------------------------------------------------------




related to the Projects, including computers, telephone systems and property
management and accounting software and any upgrades or conversions thereof, and
legal, travel and other out‑of‑pocket expenses directly related to the
management of a Project, provided that such items are reflected in the Annual
Business Plan. The foregoing notwithstanding, the total amount of such
reimbursement with respect to each full calendar month following the Effective
Date shall be reduced by an amount equal to Fifty Thousand Dollars per month
($50,000.00). Owner acknowledges that the following miscellaneous expenses, when
incurred with respect to the performance of Manager’s obligations under this
Agreement, shall be reimbursable to Manager by Owner (which list of expenses is
not intended to be all‑inclusive) to the extent set forth in the applicable
Annual Business Plan: courier services, postage, photocopies, signage, check
printing, marketing expenses, bank charges, telephone and answering service
(which may be allocated on a pro rata basis among the Project and other projects
managed by Manager). All reimbursable payments made by Manager hereunder shall
be reimbursed by Owner from funds deposited in an account established pursuant
to Section 5.2 of this Agreement. Manager shall not be obligated to make any
advance to or for the account of Owner or to pay any sums, except out of funds
held in an account maintained under Section 5.2, nor shall Manager be obligated
to incur any liability or obligation for the account of Owner without assurance
that the necessary funds for the discharge thereof will be provided by Owner.
All debts and liabilities to third persons incurred by Manager in the course of
its operation and management of the Project shall be the debts and liabilities
of the Owner only, and Manager shall not be liable for any such debt or
liabilities, except to the extent Manager has exceeded its authority hereunder.
Manager may sub‑contract any or all of its responsibilities hereunder, but Owner
shall look to Manager for the performance of such responsibilities in accordance
with this Agreement and Manager shall be solely responsible for paying the fees
and expenses of any duly qualified and licensed Person to which it sub‑contracts
its responsibilities hereunder, except as otherwise agreed in writing between
Owner and Manager.
3.2    Covenants Concerning Payment of Operating Expenses. Owner covenants to
pay all sums for operating expenses in excess of gross receipts required to
operate the Project in accordance with the Annual Business Plan upon written
notice and demand from Manager within ten (10) days after receipt of such
written notice. Owner further recognizes that the Project may be operated in
conjunction with other properties, and costs may be allocated or shared between
such other properties on a more efficient or less expensive basis. In such
regard, Owner consents to the allocation of costs and/or the sharing of any
expenses in an effort to save costs or operate the Project in a more efficient
manner so long as such allocation is done on an equitable basis and so long as
the computations of such allocations are provided to Owner for its approval
pursuant to Section 3.12 hereof.
3.3    Employment of Personnel. Manager shall use its diligent efforts,
consistent with past practice, to investigate, hire, pay, supervise and
discharge duly qualified and licensed personnel necessary to be employed by it
to properly maintain, operate and lease the Project, including without
limitation, a property manager or business manager at the Project. Owner has no
right of supervision or direction of agents or employees of the Manager
whatsoever. All Owner directives shall be communicated to Manager’s senior level
management employees. 8 Manager and all personnel of Manager who handle or who
are responsible for handling Owner’s monies shall be duly qualified and
licensed, bonded under a fidelity bond or a crime/employee dishonesty insurance
policy or

8



--------------------------------------------------------------------------------




equivalent in favor of Owner. Manager shall furnish such fidelity bond/insurance
policy at Manager’s sole expense and shall provide Owner Two Million Dollars
($2,000,000.00) per occurrence coverage with no more than a Ten Thousand Dollar
($10,000.00) deductible. Manager shall execute and file when due all forms,
reports, and returns required by law relating to the employment of its
personnel.
3.4    Utility and Service Contracts. Manager shall make, at Owner’s expense and
in Owner’s name or in Manager’s name, as an authorized representative for Owner,
contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection and other
services deemed by Manager to be necessary or advisable for the operation of the
Project. Manager shall also place orders in the name of Owner for such
equipment, tools, appliances, materials, and supplies as are reasonable and
necessary to properly maintain the Project. Manager may make such contracts and
place such orders in Owner’s name or in its own name, as Owner’s authorized
representative. In addition, Owner agrees to specifically assume in writing all
obligations under all such contracts so entered into by Manager, on behalf of
Owner, upon the termination of this Agreement, and Owner shall indemnify,
protect, save, defend and hold harmless Manager and the other Manager
Indemnified Parties harmless from and against any and all Losses resulting from,
arising out of or in any way related to such contracts and that relate to or
concern matters occurring after termination of this Agreement, but excluding
matters arising out of the misconduct and/or negligence of the Manager, its
agents, servants, or employees. Owner agrees to pay or reimburse Manager for all
expenses and liabilities incurred in accordance with this Section 3.4.
3.5    Maintenance and Repair of a Project. Manager shall use its diligent
efforts, consistent with past practice, to maintain, at Owner’s expense, the
buildings, appurtenances and grounds of the Project in good condition and repair
and in accordance with standards established by Owner in writing from time to
time, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
reasonably desirable taking into consideration the amount allocated therefore in
the Annual Business Plan. With respect to any expenditure not contemplated by
the Annual Business Plan, Manager shall not incur any individual item for repair
or replacement in excess of Five Thousand Dollars ($5,000.00) unless authorized
in writing by Owner, excepting, however, that emergency repairs immediately
necessary for the preservation and safety of the Project or to avoid the
suspension of any service to the Project or danger of injury to persons or
damage to property may be made by Manager upon written notice to Owner, but
without the approval of Owner. Manager shall not be obligated by this Section to
perform any major capital improvements.
3.6    Supervision of Capital Improvements or Major Repairs. When requested by
the Owner or set forth in an Annual Business Plan, Manager, at Owner’s expense
and in Owner’s name, shall supervise the installation and construction of all
capital improvements or major repairs to the Project where such work constitutes
other than normal maintenance and repair, for additional compensation as set
forth in a separate agreement between Owner and Manager. In such events, Manager
may negotiate contracts with all contractors, subcontractors, materialmen,
suppliers, architects, and engineers approved by Owner, on behalf of, and in the
name of, Owner, and may compromise and settle any dispute or claim arising
therefrom on behalf of and in the 9 name of

9



--------------------------------------------------------------------------------




Owner; provided only that the Manager shall act in good faith and in the best
interest of the Owner at all times. Manager will furnish all personnel necessary
for proper supervision of the work and may assign personnel located at the
Project to such supervisory work (and such assignment shall not reduce or abate
any other fees or compensation owed to Manager under this Agreement).
3.7    Controlling Agreements. Manager has received copies of (and will be
provided with copies of future) Controlling Agreements and is and will be
familiar with the terms thereof. Manager shall use reasonable care to avoid any
act or omission that, in the performance of its duties hereunder, shall in any
way conflict with the terms of Controlling Agreements.
3.8    Insurance and Indemnification.
(a)    Insurance to be Carried.
(i)    Manager shall obtain and keep in full force and effect insurance on the
Project against such hazards as Owner and Manager shall deem appropriate, but in
any event insurance sufficient to comply with the leases and other agreements
with respect to the Project and the Controlling Agreements shall be maintained.
All liability policies shall provide sufficient insurance satisfactory to both
Owner and Manager and shall contain waivers of subrogation for the benefit of
Manager.
(ii)    Manager shall obtain and keep in full force and effect, in accordance
with the laws of the state in which such Project is located, workers’
compensation and employer’s liability insurance applicable to and covering all
employees of Manager at the Project and all persons engaged in the performance
of any work required hereunder, and Manager shall furnish Owner certificates of
insurance evidencing that such insurance is in effect. If any work under this
Agreement is subcontracted as permitted herein, Manager shall include in each
subcontract a provision that the subcontractor shall also furnish Owner with
such a certificate.
(b)    Insurance Expenses. Premiums and other expenses of such insurance, as
well as any applicable payments in respect of deductibles, shall be borne by
Owner.
(c)    Cooperation with Insurers. Manager shall cooperate with and provide
reasonable access to the Project to representatives of insurance companies and
insurance brokers or agents with respect to insurance that is in effect or for
which application has been made. Manager shall use its best efforts to comply
with all requirements of insurers.
(d)    Accidents and Claims. Manager shall promptly investigate and shall report
in detail to Owner all accidents and claims for damage relating to the
ownership, operation or maintenance of the Project, and any damage or
destruction to the Project and the estimated costs of repair thereof, and shall
prepare for approval by Owner all reports required by an insurance company in
connection with any such accident, claim, damage, or destruction. Such reports
shall be given to Owner promptly, and shall be noted in the monthly reports
delivered to Owner pursuant to Section 3.14 below. Manager is authorized to
settle any claim against an insurance company arising out of any policy and, in
connection with such claim, to execute proofs of loss and adjustments of loss
and to collect and receipt for loss proceeds.

10



--------------------------------------------------------------------------------




(e)    Indemnification.
(i)    On Termination. In the event this Agreement is terminated for any reason
prior to the expiration of its original term or any renewal term, Owner shall
indemnify, protect, defend, save and hold harmless Manager and all of the other
Manager Indemnified Parties from and against any and all Losses that may be
imposed on or incurred by any Manager Indemnified Party by reason of the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Owner, its agents, servants,
or employees.
(ii)    Property Damage and Injury to Person. Owner agrees to indemnify, defend,
protect, save and hold harmless Manager and all of the other Manager Indemnified
Parties from any and all Losses in connection with or in any way related to each
Project and from liability for damage to each Project and injuries to or death
of any person whomsoever, and damage to property; provided, however, that such
indemnification and exculpation shall not extend to any such Losses arising out
of the misconduct and/or negligence of Manager, its agents, servants, or
employees; provided, further, that such indemnification and exculpation shall be
limited to the extent that Manager recovers insurance proceeds with respect to
such matter. Manager shall not be liable for any error of judgment or for any
mistake of fact or law, or for any thing that it may do or refrain from doing,
except in cases of misconduct and/or negligence.
(iii)    Indemnification by Manager. Manager agrees to indemnify, defend,
protect, save and hold harmless Owner and its stockholders, officers, directors,
employees, managers, successors and assigns from any and all claims or liability
arising out of or related to any injury or death to any person or damage to any
property whatsoever for which Manager is responsible occurring in, on, or about
the Project when such injury or damage shall be caused by the willful
misconduct, gross negligence and/or unlawful acts (such unlawfulness having been
adjudicated by a court of proper jurisdiction) of Manager, its agents, servants,
or employees, except to the extent that Owner recovers insurance proceeds with
respect to such matter.
(iv)    Limitations. Notwithstanding anything to the contrary in this Agreement,
any indemnification and exculpation by the Owner under this Agreement is subject
to any limitations imposed under the Company Charter.
3.9    Collection of Monies. Manager shall use its diligent efforts, consistent
with past practice, to collect all rents and other charges due from tenants,
users of garage spaces (if any), storage spaces, commercial lessees (if any) and
concessionaires (if any) in respect of the Project and otherwise due Owner with
respect to the Project in the ordinary course of business, provided that Manager
does not guarantee the creditworthiness of any tenants, users, lessees,
concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
provide a receipt for all such rent and other charges and to institute legal
proceedings in the name of Owner, and at Owner’s expense, for the collection
thereof, and for the dispossession of tenants and other persons from the Project
or to cancel or terminate any lease, license or concession agreement for breach
or default thereunder, and such expense may include the engaging of legal
counsel approved by 11 Owner in writing for any such matter. All

11



--------------------------------------------------------------------------------




monies collected by Manager shall be deposited in the separate bank account
referred to in Section 5.2 herein.
3.10    Manager Disbursements.
(a)    Manager shall, from the funds collected and deposited, cause to be
disbursed regularly and punctually (1) Manager’s compensation, together with all
sales or other taxes (other than income) which Manager is obligated, presently
or in the future, to collect and pay to any applicable governmental authority,
(2) the amounts reimbursable to Manager under this Agreement, (3) the amount of
all real estate taxes and other impositions levied by appropriate authorities
which, if not escrowed with any mortgagee, shall be paid upon specific written
direction of Owner before interest begins to accrue thereon, (4) debt service
related to any mortgages of the Project; and (5) amounts otherwise due and
payable as operating expenses of the Project authorized to be incurred under the
terms of this Agreement. After (i) making disbursements as herein specified and
(ii) establishing a cash reserve to pay taxes, insurance, and/or other costs and
expenses incidental to the operation of the Project, including nonrecurring
emergency repairs and capital expenditures which shall become due and payable
within the succeeding calendar month and for which the cash to make such
payments may not be generated by operations during such period, any balance
remaining at the end of each calendar month during the term of this Agreement
shall be disbursed or transferred as generally or specifically directed from
time to time by Owner.
(b)    All costs, expenses, debts and liabilities owed to third persons that are
incurred by Manager pursuant to the terms of this Agreement and in the course of
managing, leasing and operating the Project shall be the responsibility of Owner
and not Manager, subject to Section 6.1. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. As of
the first day of each month during the term of this Agreement, Manager will
project the cash requirements for such month and (if it shall reasonably
determine that collections will be insufficient to meet such cash requirements)
request the necessary additional funds from the Owner, which funds will be
deposited with the Manager in the segregated bank account referred to in
Section 5.2 on or before ten (10) days following the receipt of such request. If
at any month end, the bank balance exceeds the projected cash requirements, such
excess shall be returned to the Owner within five days. If at any time there is
not sufficient cash in the account with which to promptly pay the bills due and
owing, the Manager will request that the necessary additional funds be deposited
in an amount sufficient to create an operating reserve pursuant to Section 5.4.
Owner will deposit the additional funds requested by the Manager within five (5)
days following the receipt of such request.
3.11    Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Project for any purpose which might void any
policy of insurance held by Owner or which might render any loss thereunder
uncollectible, or which would be in violation of any government restriction or
any covenant or restriction of any lease of the Project. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the
terms and conditions of their respective leases.

12



--------------------------------------------------------------------------------




3.12    Annual Business Plan.
(a)    On or before November 1 of each calendar year during the term of this
Agreement, Manager shall prepare and submit to the Company for approval by the
Company, an “Annual Business Plan” for the Project for the promotion, leasing,
operations, repair and maintenance of the Project for each calendar year during
which this Agreement is in effect. The Annual Business Plan shall include a
detailed budget of projected income and expenses for the Project for such
calendar year (the “Operating Budget”) and a detailed budget of projected
capital improvements for the Project for such calendar year (the “Capital
Budget”). Within thirty (30) days following the purchase of a Project by Owner,
after the approval of the Annual Business Plan for such calendar year, Manager
shall prepare and submit to Owner a comparable business plan for such Project
and Manager and Owner must follow the procedure set forth in (b) below with
respect to approving any such additional business plan.
(b)    Manager shall meet with Owner to discuss the proposed Annual Business
Plan and Owner shall notify Manager with respect to the approval or disapproval
of the proposed Annual Business Plan within twenty (20) days following the
receipt of the Annual Business Plan. Any notice which disapproves a proposed
Annual Business Plan must contain specific objections in reasonable detail. If
Owner fails to provide approval of a proposed Annual Business Plan within such
twenty (20) day period, the proposed Annual Business Plan shall be deemed to be
disapproved and the Annual Business Plan in effect for the previous calendar
year shall remain in effect until Owner approves a new Annual Business Plan for
such Project. Owner acknowledges that the Operating Budget is intended only to
be a reasonable estimate of the Project’s income and expenses for the ensuing
calendar year. Manager shall not be deemed to have made any guarantee, warranty
or representation whatsoever in connection with the Operating Budget.
(c)    Manager may revise the Operating Budget from time to time, as necessary,
to reflect any unpredicted significant changes, variables or events or to
include significant additional, unanticipated items of revenue and expense. Any
such revision shall be subject to the prior written approval of Owner.
(d)    Manager agrees to use diligence and to employ all reasonable efforts to
ensure that the actual costs of maintaining and operating the Project shall not
exceed the Operating Budget which is a part of the approved Annual Business Plan
either in total or in any one accounting category. Any expense causing or likely
to cause a variance of greater than ten percent (10%) or Two Thousand Dollars
($2,000.00), whichever is greater, in any one accounting category on a
cumulative year‑to‑date basis shall be promptly explained to Owner by Manager in
the next monthly report submitted by Manager to Owner under Section 3.14(a)
below. During the calendar year Manager shall inform Owner of any major
increases or decreases in costs, expenses, and income that were not reflected in
the Annual Business Plan.
3.13    Records. Manager shall maintain all office records and books of account
and shall record therein, and keep copies of, each invoice received from
services, work and supplies ordered in connection with the maintenance and
operation of the Project. Such records shall be maintained on a double entry
basis. Owner and persons designated by Owner (including but not limited to the
members of the Special Committee) shall at all reasonable times have access to
and the right to

13



--------------------------------------------------------------------------------




audit and make independent examinations of such records, books and accounts and
all vouchers, files and all other material pertaining to the Project and this
Agreement, all of 13 which Manager agrees to keep safe, available and separate
from any records not pertaining to the Project, at a place recommended by
Manager and approved by Owner.
3.14    Financial Reports.
(a)    Monthly Reports. On or before the 10th day after the end of each month
during the term of this Agreement, Manager shall prepare and submit to Owner the
following reports and statements: rental collection record;
(i)    monthly operating and cash flow statement;
(ii)    copy of cash disbursements ledger entries for such period, if requested;
(iii)    copy of cash receipts ledger entries for such period, if requested;
(iv)    the original copies of all contracts entered into by Manager on behalf
of Owner during such period, if requested; and
(v)    copy of ledger entries for such period relating to security deposits
maintained by Manager, if requested.
In addition to the above, Manager shall deliver to Owner such other reports and
statements as are reasonably requested by Owner.
(b)    Annual Report. Within sixty (60) days after the end of each calendar year
of the Project, Manager shall deliver to Owner a statement showing the results
of operations for the calendar year or portion thereof during which the
provisions of this Agreement were in effect. Manager shall cooperate with and
submit to Owner at such times as may be required (monthly or annually, as
applicable) such other information, reports or statements requested by Owner
regarding the Project or as may be necessary to comply with any reporting
requirements of Owner or prepare any balance sheets, operating statements or
disclosure statements which may be required to be prepared or filed by Owner.
(c)    Returns Required by Law. Manager shall execute and file punctually when
due all forms, reports and returns required by law relating to the employment of
personnel.
3.15    Compliance with Legal Requirements. Manager shall execute and file when
due all forms, reports, and returns required by law relating to the employment
of its personnel. Manager shall promptly, and in no event later than seventy‑two
(72) hours from the time of receipt, notify Owner in writing of all notices of
violation or other notices relating the Project from any governmental authority,
board of fire underwriters or insurance company, and shall make such
recommendations regarding compliance with such notice as shall be appropriate.
Manager shall be responsible for notifying Owner in the event it receives notice
that any improvement on the Project or any equipment therein does not comply
with the requirements of any statute, ordinance,

14



--------------------------------------------------------------------------------




law or regulation of any governmental body or of any public authority or 14
official thereof having or claiming to have jurisdiction thereover. Manager
shall promptly forward to Owner any complaints, warnings, notices or summonses
received by it relating to such matters. Owner represents that to the best of
its knowledge each of the Project and any equipment thereon will upon
acquisition by Owner comply with all such requirements. Owner authorizes Manager
to disclose the ownership of each Project by Owner to any such officials. Owner
agrees to indemnify, protect, defend, save and hold harmless Manager and the
other Manager Indemnified Parties from and against any and all Losses that may
be imposed on them or any or all of them by reason of the failure of Owner to
correct any present or future violation or alleged violation of any and all
present or future laws, ordinances, statutes, or regulations of any public
authority or official thereof, having or claiming to have jurisdiction
thereover, of which it has actual notice.
Owner acknowledges that Manager does not hold itself out to be an expert or
consultant with respect to, or represent that, the Project currently complies
with Governmental Requirements. Manager shall take such action as may be
reasonably necessary to comply with any Governmental Requirements applicable to
Manager, including the collection and payment of all sales and other taxes
(other than income taxes) which may be assessed or charged by any governmental
entities in the state in which the Project is located in connection with
Manager’s compensation (set forth in Article IV below). If Manager discovers the
Project does not comply with any Governmental Requirements, Manager shall take
such action as may be reasonably necessary to bring the Project into compliance
with such Governmental Requirements, subject to the limitation contained in
Section 3.5 of this Agreement regarding the making of alterations and repairs.
Manager, however, shall not take any such action as long as Owner is contesting
or has affirmed its intention to contest and promptly institute proceedings
contesting any such order or requirement. If, however, failure to comply
promptly with any such order or requirement would or might expose Manager to
civil or criminal liability, Manager shall have the right, but not the
obligation, to cause the same to be complied with and Owner agrees to indemnify
and hold harmless Manager and the other Manager Indemnified Parties from and
against any and all Losses that may be imposed on them or any or all for taking
such actions and to promptly reimburse Manager for expenses incurred thereby.
The Manager also shall not be liable for any effort or judgment or for any
mistake of fact of law, or for anything which it may do or refrain from doing
hereinafter, except in cases of misconduct and/or negligence of Manager, its
agents, servants, or employees.
3.16    Dealings with Advisor. Unless Owner specifically informs Manager to the
contrary, Behringer Harvard Multifamily Advisors I, LLC, or its successor as
advisor to the Company, may perform any of the obligations or exercise any of
the rights of Owner under this Agreement at the property level consistent with
past practice, subject to the supervision of or as delegated by the Initial
Transferred Executives. Notwithstanding anything to the contrary, the actions
and functions under this Agreement performed by the Initial Transferred
Executives on behalf of Behringer Harvard Multifamily Advisors I, LLC or Manager
prior to the Effective Date will remain the responsibility of the Initial
Transferred Executives as employees of the Company (and not as employees of
Behringer Harvard Multifamily Advisors I, LLC or any of its Affiliates)
following the Effective Date.

15



--------------------------------------------------------------------------------




3.17    Branding. Manager shall maintain and administer for Owner the standards
of branding established by Behringer Harvard Holdings, LLC with respect to all
billboards, signage 15 and uniforms, unless otherwise directed by the Company or
persons designated by the Company (including the members of the Special
Committee).
3.18    Risk Management. Manager shall provide to Owner risk management
services, including, but not limited to, the following: assisting and providing
ways to mitigate, minimize, control, and transfer risk through the prudent use
of risk management, insurance programs and recommendations of safety and loss
control techniques; selecting and managing insurance brokers and service
products; preparing underwriting data for use in marketing insurance programs;
negotiating and placing insurance and related services; serving as liaison for
insurance brokers and monitoring insurance premium invoices for accuracy;
managing and settling loss control and insurance claims; consulting and
coordinating insurance requirements for financing properties; reviewing and
monitoring sub‑contractor certificates of insurance; and consulting regarding
insurance verbiage requirements for leases and contracts.
3.19    Real Estate Tax Management. Manager shall provide to Owner tax
management services with respect to the Properties, including, but not limited
to, the following: coordinating payment of real estate taxes; contesting real
estate taxes, as Manager deems appropriate; accounting for all bills to be
processed at any given installment, and following up on missing bills; data
entry of tax amounts and equalized values when available; providing copies of
documents as requested (including following up on cancelled checks, monitoring
payment by third parties, communicating with interested parties and forwarding
tax bills to purchasers and other parties as necessary).
3.20    Technology Use and Support. Manager shall utilize the software and
technology platforms that it believes are appropriate in connection with
fulfilling its duties under this Agreement. In addition, Manager shall provide
technical support and maintenance with respect to any technology used in the
maintenance, operation, management and leasing of properties.

ARTICLE IV
Manager’s Compensation, Term
4.1    Management Fee. Commencing on the date hereof, Owner shall pay Manager a
monthly management fee (“Management Fee”) equal to three and three‑quarters
percent (3‑3/4%) of Gross Revenues for each Project for such month payable
monthly in arrears. Certain of these Projects may be owned by Joint Ventures.
When the Manager is not paid by the Joint Venture directly in respect of its
services, the applicable Management Fee or Oversight Fee to be paid by the Owner
will be calculated by multiplying the Management Fee or Oversight Fee by the
Economic Interest Percentage owned directly or indirectly by the Owner in such
Project. In the event that Owner, if and to the extent permitted by Section 2.1,
contracts directly with a third‑party property manager not affiliated with the
Manager in respect of a Project for which the Owner has the ability to appoint
or hire the Manager, Owner shall pay Manager an oversight fee (“Oversight Fee”)
equal to one‑half of one percent (0.50%) of Gross Revenues of such Project. In
no event will Owner pay both a Management Fee and an Oversight Fee to Manager
with respect to any Project. If Manager subcontracts its responsibilities
hereunder to another Person, Manager shall be solely responsible

16



--------------------------------------------------------------------------------




for the payment to such third party. The Management Fee includes the
reimbursement of the specified cost incurred by the Manager of engaging another
16 Person to perform Manager’s responsibilities hereunder; provided, however,
that Manager shall be responsible for payment of all such amounts to such third
parties. Nothing herein shall prevent Manager from entering fee‑splitting
arrangements with third parties with respect to the Management Fee.
4.2    Term and Termination. This Agreement shall continue in force until
June 30, 2015, unless otherwise terminated as provided herein. If no party gives
written notice to the other at least thirty (30) days prior to the expiration
date hereof that this Agreement is to terminate, then this Agreement shall
automatically continue thereafter for consecutive two year periods until
terminated by any party by written notice given at least thirty (30) days in
advance of the expiration of the then current term. In addition, and
notwithstanding the foregoing, Manager may terminate this Agreement at any time
upon delivery of written notice to the Company not less than sixty (60) days
prior to the effective date of termination. The Company may terminate this
Agreement (i) at any time upon delivery of written notice to Manager not less
than thirty (30) days prior to the effective date of termination, in the event
of (and only in the event of) a showing by Company of willful misconduct, gross
negligence or deliberate malfeasance of the Manager, its agents, servants or
employees in the performance of Manager’s duties hereunder and (ii) immediately
upon the occurrence of any of the following:
(a)    A decree or order is rendered by a court having jurisdiction
(i) adjudging Manager as bankrupt or insolvent, or (ii) approving as properly
filed a petition seeking reorganization, readjustment, arrangement, composition
or similar relief for Manager under the federal bankruptcy laws or any similar
applicable law or practice, or (iii) appointing a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of Manager or a substantial part
of the property of Manager, or for the winding up or liquidating of its affairs;
or
(b)    Manager (i) institutes proceedings to be adjudicated a voluntary bankrupt
or an insolvent, (ii) consents to the filing of a bankruptcy proceeding against
it, (iii) files a petition or answer or consent seeking reorganization,
readjustment, arrangement, composition or relief under any similar applicable
law or practice, (iv) consents to the filing of any such petition, or to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency for it or for a substantial part of its property, (v) makes an
assignment for the benefit of creditors, (vi) is unable to or admits in writing
its inability to pay its debts generally as they become due unless such
inability shall be the fault of the other party, or (vii) takes corporate or
other action in furtherance of any of the aforesaid purposes; or
(c)    With respect to any particular Project, the sale of such Project. If
Owner shall materially breach its obligations hereunder, and such breach remains
uncured for a period of ten (10) days after written notification of such breach,
then Manager may terminate this Agreement by giving written notice to Owner and
Owner agrees to pay Manager the fees due to Manager pursuant to Section 4.1 for
the unexpired portion of the term.
4.3    Manager’s Obligations Upon Termination. Upon the termination of this
Agreement, Manager shall have the following duties:

17



--------------------------------------------------------------------------------




(a)    Manager shall deliver to Owner or its designee, all books and records
with respect to the Project.
(b)    Manager shall transfer and assign to Owner, or its designee, all service
contracts and personal property used exclusively (provided that the words
“relating to or used” shall replace the words “used exclusively” in the event
the Master Modification Agreement is terminated) in the operation and
maintenance of the Project, except personal property paid for and owned by
Manager, except to the extent such service contracts and personal property are
described under the heading “Assets and Contracts of Property Manager” as
contemplated by the Master Modification Agreement if the Self‑Management Closing
(as defined in the Master Modification Agreement) occurs. For the avoidance of
doubt, the prior sentence shall include all personal property that has been paid
for by Owner. Manager shall also, for a period of sixty (60) days immediately
following the date of such termination, make itself available to consult with
and advise Owner, or its designee, regarding the operation, maintenance and
leasing of the Project.
(c)    Manager shall render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of all fees and reimbursements
claimed to be due to Manager and shall cause funds of Owner held by Manager
relating to the Project to be paid to Owner or its designee.
(d)    Within sixty (60) days immediately following the date of such
termination, Manager shall deliver to Owner the report required by
Section 3.14(a) for any period not covered by such a report at the time of
termination, and within sixty (60) days immediately following the date of such
termination, Manager shall deliver to Owner, as required by Section 3.14(b), the
statement of operations for the fiscal year or portion thereof ending on the
date of termination.
4.4    Owner’s Obligations Upon Termination. Upon any termination of this
Agreement by Owner other than under clause (i) of the introductory paragraph to
Section 4.2, Manager shall be entitled to receive all compensation and
reimbursements, if any, due to Manager through the date of termination. Such
amounts will be due Manager no later than thirty (30) days from the date of such
termination. All provisions of this Agreement that require Owner to have
insured, or to protect, defend, save, hold and indemnify or to reimburse Manager
shall survive any expiration or termination of this Agreement, but only to the
extent the applicable claim or cause of action is based on an event occurring
prior to the date of termination.
The parties understand and agree that Manager may withhold funds for sixty (60)
days after the end of the month in which this Agreement is terminated to pay
bills previously incurred but not yet invoiced and to close accounts. Should the
funds withheld be insufficient to meet the obligation of Manager to pay bills
previously incurred, Owner will, upon demand, advance sufficient funds to
Manager to ensure fulfillment of Manager’s obligation to do so, within ten
(10) days of receipt of notice and an itemization of such unpaid bills.

18



--------------------------------------------------------------------------------





ARTICLE V
Procedures for Handling Receipts and Operating Capital


5.1    Security Deposits. Tenant security deposits shall be held by Manager in
accordance with the laws of the jurisdiction in which the Project is located.
Owner agrees to indemnify and hold harmless Manager and the other Manager
Indemnified Parties from and against any and all Losses with respect to any use
by Owner of the tenant security deposits that is inconsistent with the terms of
the lease and applicable laws.
5.2    Separation of Owner’s Monies. Manager shall establish and maintain, in a
bank of Manager’s choice whose deposits are insured by the Federal Deposit
Insurance Corporation, and in a manner to indicate the custodial nature thereof,
a separate bank account for the deposit of all monies of Owner. Manager shall
also establish such other special bank accounts as may be reasonably required by
Owner. All monies deposited from time to time in these accounts shall be deemed
trust funds and shall be and remain the property of Owner and shall be withdrawn
and dispersed by Manager for the account of Owner only as expressly permitted by
this Agreement for the purposes of performing the obligations of Manager
hereunder. No monies collected by Manager on Owner’s behalf shall be commingled
with the funds of Manager.
5.3    Depository Accounts. Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Project maintained by Manager pursuant to this Agreement due to insolvency of
the bank or financial institution in which its accounts are kept, whether or not
the amounts in such accounts exceed the maximum amount of federal or other
deposit insurance applicable with respect to the financial institution in
question.
5.4    Working Capital. In addition to the funds derived from the operation of
the Project, Owner shall furnish and maintain in the operating accounts of the
Project such other funds as may be necessary to discharge financial commitments
required to efficiently operate the Project and to meet all payrolls and
satisfy, before delinquency, and to discharge all accounts payable. Manager
shall have no responsibility or obligation with respect to the furnishing of any
such funds. Nevertheless, Manager shall have the right, but not the obligation,
to advance funds or contribute property on behalf of Owner to satisfy
obligations of Owner in connection with this Agreement and the Project. Manager
shall keep appropriate records to document all reimbursable expenses paid by
Manager, which records shall be made available for inspection by Owner or its
agents (including the members of the Special Committee) on request. Owner agrees
to reimburse Manager upon demand for money paid or property contributed in
connection with the Project and this Agreement.
5.5    Authorized Signatures. Any persons from time to time designated by
Manager or Owner shall be authorized signatories on all bank accounts
established by Manager pursuant to this Agreement and shall have authority to
make disbursements from such accounts. Funds may be withdrawn from all bank
accounts established by Manager, in accordance with this Article V, only upon
the signature of an individual who has been granted that authority by Manager
and funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder.
    

19



--------------------------------------------------------------------------------




ARTICLE VI
Miscellaneous


6.1    Assignment. Manager may delegate partially or in full its duties and
rights under this Agreement only with the prior written consent of Owner;
provided, however, that Owner acknowledges and agrees that any or all of the
duties of Manager as contained herein may be delegated pursuant to this
Section 6.1 by Manager and performed by a Person reasonably acceptable to Owner
(a “Submanager”) with whom Manager contracts for the purpose of performing such
duties. Subject to the foregoing, Owner specifically grants Manager the
authority to enter into such a contract with a Submanager; provided, however,
that, unless Owner otherwise agrees in writing with such Submanager, Owner shall
have no liability or responsibility to any such Submanager for the payment of
the Submanager’s fee or for reimbursement to the Submanager of its expenses or
to indemnify the Submanager in any manner for any matter. Manager shall require
such Submanager to agree, in the written agreement setting forth the duties and
obligations of such Submanager, to indemnify Owner for all Losses incurred by
Owner as a result of the willful misconduct or gross negligence of the
Submanager, except that such indemnity shall not be required to the extent that
Owner recovers insurance proceeds with respect to such matter, and if such
indemnity is for any reason not agreed to by any Submanager, then Manager shall
remain fully liable to Owner for the acts and commissions of such Submanager.
Any contract entered into between Manager and a Submanager pursuant to this
Section 6.1 shall be consistent with the provisions of this Agreement, except to
the extent Owner otherwise specifically agrees in writing. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective permitted successors and permitted assigns. Upon the consummation of
the Self‑Management Transactions (as defined in the Master Modification
Agreement), this Agreement shall be assigned by Manager to the Company (or its
designee) as contemplated by the Master Modification Agreement, upon the terms
and subject to the conditions set forth therein.
6.2    Non‑Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company and OP shall not, without the Manager’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Manager or any of its Affiliates, or
(ii) hire, on behalf of the Company or OP or any other person or entity, any
person who has left the employment of the Manager or any of its Affiliates
within the one‑year period following the termination of that person’s employment
with the Manager or any of its Affiliates. During the period commencing on the
date hereof through and ending one year following the termination of this
Agreement, the Company and OP will not, whether for its or their own account or
for the account of any other person, firm, corporation or other business
organization, intentionally interfere with the relationship of the Manager or
any of its Affiliates with, or endeavor to entice away from the Manager or any
of its Affiliates, any Person who during the term of this Agreement is, or
during the preceding one‑year period was, a tenant, coinvestor, co‑developer,
joint venturer or other customer of the Manager or any of its Affiliates.
Notwithstanding anything in this Agreement to the contrary, Approved Employee
Communications with Specified Employees by the Company or its representatives
pursuant to and in compliance with the terms and conditions of Section 7.4 of
the Master Modification Agreement shall not constitute a violation of this
Section 6.2.

20



--------------------------------------------------------------------------------




6.3    Notices. Any notice, report, approval, authorization, waiver, consent or
other communication (each, a “Notice”) required or permitted to be given
hereunder shall be in writing and shall be deemed given or delivered: (i) when
delivered personally; (ii) one business day following deposit with a recognized
overnight courier service that obtains a receipt, provided such receipt is
obtained, and provided further that the deposit occurs prior to the deadline
imposed by such service for overnight delivery; (iii) when transmitted, if sent
by electronic mail, provided a read receipt is delivered to the sender, in each
case provided such communication is addressed to the intended recipient thereof
as set forth below:
If to the Owner, to:
 
Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway
Suite 600 Addison, Texas 75001
Attention: Daniel J. Rosenberg
Email: drosenberg@behringerharvard.com
with copies (which shall not constitute notice) to:
 
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309‑3424
Attention: Rosemarie A. Thurston
Email: rosemarie.thurston@alston.com
and:
 
DLA Piper LLP (US)
4141 Parklake Avenue, Suite 300
Raleigh, North Carolina 27612‑2350
Attention: Robert H. Bergdolt
Email: robert.bergdolt@dlapiper.com
If to Manager:
 
Behringer Harvard Multifamily Management Services, LLC
15601 Dallas Parkway
Suite 600 Addison, Texas 75001
Attention: Robert S. Aisner
Email: baisner@behringerharvard.com
with copies (which shall not constitute notice) to:
 
Behringer Harvard Holdings
15601 Dallas Parkway Suite 600
Addison, Texas 75001
Attention: Stanton P. Eigenbrodt
Email: seigenbrodt@behringerharvard.com
and:
 
Jenner & Block LLP
353 N. Clark Street
Chicago, Illinois 60654
Attention: Donald E. Batterson
   Jeffrey R. Shuman
 
 
Email: dbatterson@jenner.com
 
 
              jshuman@jenner.com




21



--------------------------------------------------------------------------------




Either party shall, as soon as reasonably practicable, give Notice in writing to
the other party of a change in its address for the purposes of this Section 6.3.
The failure of any Party to give notice shall not relieve any other Party of its
obligations under this Management Agreement except to the extent that such Party
is actually prejudiced by such failure to give notice.
6.4    Entire Agreement; Modification. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Notwithstanding
anything in this Agreement to the contrary, if the Company amends or amends and
restates its Company Charter at any time following the Effective Date of this
Agreement, which amendment or amendment and restatement provides for broader
indemnification of the Manager, this Agreement shall thereupon be deemed
automatically amended such that the Manager shall be entitled to indemnification
rights under this Agreement to the maximum extent permitted by the amended
Company Charter.
6.5    No Partnership. Nothing contained in this Agreement shall constitute or
be construed to be or create a partnership or joint venture between the Owner,
its successors or assigns, on the one part, and Manager, its successors and
assigns, on the other part.
6.6    Severability. If any one or more of the provisions of this Agreement, or
the applicability of any such provision to a specific situation shall be held
invalid or unenforceable, such provision should be modified to the minimum
extent necessary to make it or its application valid and enforceable, and the
validity and enforceability of all other provisions of this Agreement and all
other applications of such provisions shall not be affected thereby.
6.7    No Third Party Beneficiary. Neither this Agreement nor any part hereof
nor any service relationship shall inure to the benefit of any third party, to
any trustee in bankruptcy, to any assignee for the benefit of creditors, to any
receiver by reason of insolvency, to any other fiduciary or officer representing
a bankrupt or insolvent estate of either party, or to the creditors or claimants
of such an estate. Without limiting the generality of the foregoing sentence, it
is specifically understood and agreed that insolvency or bankruptcy of either
party hereto shall, at the option of the other party, void all rights of such
insolvent or bankrupt party hereunder (or so many of such rights as the other
party shall elect to void).
6.8    Captions, Plural Terms. Unless the context clearly requires otherwise,
the singular number herein shall include the plural, the plural number shall
include the singular and any gender shall include all genders. Titles and
captions herein shall not affect the construction of this Agreement.
6.9    Attorneys’ Fees. Should either party employ an attorney to enforce any of
the provisions of this Agreement, or to recover damages for breach of this
Agreement, the nonprevailing party in any action agrees to pay to the prevailing
party all reasonable costs, damages and expenses, including reasonable
attorneys’ fees, expended or incurred by the prevailing party in connection
therewith.

22



--------------------------------------------------------------------------------




6.10    Signs. Manager shall have the right to place signs on the Project in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Project.
6.11    Survival of Indemnities. The indemnification obligations of the parties
to this Agreement shall survive the termination of this Agreement to the extent
of any claim or cause of action based on an event occurring prior to the date of
termination.
6.12    Ownership of Proprietary Property. The Manager retains ownership of and
reserves all Intellectual Property Rights in the Proprietary Property. To the
extent that Owner has or obtains any claim to any right, title or interest in
the Proprietary Property, including without limitation in any suggestions,
enhancements or contributions that Owner may provide regarding the Proprietary
Property, Owner hereby assigns and transfers exclusively to the Manager all
right, title and interest, including without limitation all Intellectual
Property Rights, free and clear of any liens, encumbrances or licenses in favor
of Owner or any other party, in and to the Proprietary Property. In addition, at
the Manager’s expense, Owner will perform any acts that may be deemed desirable
by the Manager to evidence more fully the transfer of ownership of right, title
and interest in the Proprietary Property to the Manager, including but not
limited to the execution of any instruments or documents now or hereafter
requested by the Manager to perfect, defend or confirm the assignment described
herein, in a form determined by the Manager.
6.13    Licensing Claims. Owner shall not (i) bring or cause to be brought or
support any Licensing Claim or (ii) seek to avoid the observance or performance
of any of the terms to be observed or performed under this Agreement (including,
for the avoidance of doubt, Owner’s past or future payment to Manager of fees
and expenses under this Agreement) as result of or with respect to any Licensing
Claim. For the avoidance of doubt, Owner may respond to requests for information
from any governmental authority with respect to Licensing Claims. Owner shall
not have any indemnification obligations under Section 3.8(e) or otherwise with
respect to Licensing Claims or any Losses arising from Licensing Claims. Manager
shall indemnify Owner for any Licensing Claim arising after the date hereof;
provided, however, that this right of 23 indemnification shall not apply in
respect of any Licensing Claim brought by or on behalf of the Company, Owner,
any Joint Venture, PGGM, or any Affiliate of the foregoing; provided further,
however, that no amount of damages shall be payable to Owner pursuant to this
Section 6.13 unless the aggregate amount of all damages that are indemnifiable
pursuant to this Section 6.13 exceeds $250,000, after which the aggregate amount
in excess of this $250,000 shall thereafter be recoverable. The indemnification
procedures (and other relevant provisions) contemplated by Article IX of the
Master Modification Agreement (whether or not the Master Modification Agreement
is then in effect) shall be applicable to this indemnification obligation of the
Manager.
6.14    Governing Law, Venue. This Agreement shall be construed under and in
accordance with the laws of the State of Texas and is fully performable in
Dallas County, Texas.
6.15    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original.

23



--------------------------------------------------------------------------------




6.16    Savings Clause. If any provision of this Agreement is held
unenforceable, then such provision will be modified to reflect the parties’
intention. By way of example and without limitation, if any provision requiring
the reimbursement of certain of the Manager’s expenses should be deemed
unenforceable, the parties shall take such action as is necessary to reach an
agreement for Owner to pay such reimbursable expenses. All remaining provisions
of this Agreement shall remain in full force and effect.
[REST OF PAGE INTENTIONALLY LEFT BLANK]



24



--------------------------------------------------------------------------------






“OWNER”


BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By:   _____________________
Name: Mark T. Alfieri
Title: Chief Operating Officer






 
“OWNER”


BEHRINGER HARVARD MULTIFAMILY REIT I, INC., a Maryland corporation




By:   ______________________
Name: Mark T. Alfieri
Title: Chief Operating Officer


BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited partnership


By: BHMF, Inc., a Delaware corporation, its General Partner




By:   ____________________
Name: Mark T. Alfieri
Title: Chief Operating Officer


 
 




























[Signature Page to Property Management Agreement]



--------------------------------------------------------------------------------




EXHIBIT W

FORM OF FINANCE PROPOSAL
[exhibit101123113image3.jpg]









--------------------------------------------------------------------------------

Property X – Month/Year

--------------------------------------------------------------------------------



Property X, (insert brief property description and detail whether any existing
debt financing is in place). We have engaged (broker name) to canvas the market
for financing options which (detail financing objectives). We view this property
as a (insert short, medium, or long‑term hold) and would like an ability to
(discuss any additional financing objectives not mentioned above). (Broker name)
and Behringer Harvard had numerous discussions with (lender options), and after
evaluating all of the alternative options, we recommend the following (insert
term)‑year loan from (selected lender):
Loan Proceeds:
 
Spread:
 
Rate:
 
Term:
 
Fees to Lender:
 
Structure:
 
Prepayment:
 




Exhibit W-1



--------------------------------------------------------------------------------




QUOTE MATRIX
Lender
Loan Amount
Loan‑to‑Cost
Interest Rate
Term
Amortization
Fees
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit W-2

--------------------------------------------------------------------------------




EXHIBIT X

PROPOSED FORM OF APPROVED INITIAL OPERATING PLAN



(Attached)







Exhibit X-1



--------------------------------------------------------------------------------




[yearoperatingplan.jpg]



Exhibit X-2



--------------------------------------------------------------------------------




[swotanalysis.jpg]

Exhibit X-3



--------------------------------------------------------------------------------




Behringer Harvard Multifamily REIT I, Inc.
DEVELOPMENT PROGRESS SUMMARY


PROJECT NAME:
 



PROJECT STATUS
Location
 
Number of Units
 
Deal Status
 
Construction Start
 
1st Unit Acceptance
 
Clubhouse
 
Budget
 
Schedule
 
Design
 
Construction
 
Financing
 
Buyout Status
 



PROJECT BUDGET
Total Project Budget
 
Est. Total to be Spent through YE‑(Current Year)
 
Est. Total Costs through (Following Year)
 
Estimated % Complete as of YE‑(Following Year)
 



STATUS UPDATE













(Year) UNIT DELIVERY & OCCUPANCY SUMMARY
 
Month
1
Month
2
Month
3
Month
4
Month
5
Month
6
Month
7
Month
8
Month
9
Month
10
Month
11
Month
12
Units Delivered per Month
 
 
 
 
 
 
 
 
 
 
 
 
Cumulative
 
 
 
 
 
 
 
 
 
 
 
 
% of Total Units
 
 
 
 
 
 
 
 
 
 
 
 








Exhibit X-4



--------------------------------------------------------------------------------




 
Month
1
Month
2
Month
3
Month
4
Month
5
Month
6
Month
7
Month
8
Month
9
Month
10
Month
11
Month
12
Units Occupied per Month
 
 
 
 
 
 
 
 
 
 
 
 
Cumulative
 
 
 
 
 
 
 
 
 
 
 
 
% of Total Units
 
 
 
 
 
 
 
 
 
 
 
 








Exhibit X-5



--------------------------------------------------------------------------------




INITIAL OPERATING PLAN – STABILIZED ASSETS














*The Initial Operating Plans for Stabilized Assets will also include operating
budgets on a monthly basis with operating data





Exhibit X-6



--------------------------------------------------------------------------------




EXHIBIT Y

PROPOSED FORM OF APPROVED ANNUAL BUDGET



(attached)





Exhibit Y-1

--------------------------------------------------------------------------------








[budgetmasterpartnership.jpg]





Exhibit Y-2



--------------------------------------------------------------------------------




EXHIBIT Z

PROPOSED FORM OF APPROVED BUSINESS PLAN



(attached)





Exhibit Z-1



--------------------------------------------------------------------------------




[exhibit101123113image7.jpg]

Exhibit Z-2



--------------------------------------------------------------------------------




[exhibit101123113image8.jpg]

Exhibit Z-3



--------------------------------------------------------------------------------




[exhibit101123113image9.jpg]

Exhibit Z-4



--------------------------------------------------------------------------------




[exhibit101123113image10.jpg]

Exhibit Z-5



--------------------------------------------------------------------------------




[exhibit101123113image11.jpg]

Exhibit Z-6



--------------------------------------------------------------------------------




[exhibit101123113image12.jpg]

Exhibit Z-7



--------------------------------------------------------------------------------




[exhibit101123113image13.jpg]

Exhibit Z-8



--------------------------------------------------------------------------------




[exhibit101123113image14.jpg]

Exhibit Z-9



--------------------------------------------------------------------------------




[exhibit101123113image15.jpg]

Exhibit Z-10



--------------------------------------------------------------------------------




[exhibit101123113image16.jpg]

Exhibit Z-11



--------------------------------------------------------------------------------




[exhibit101123113image17.jpg]

Exhibit Z-12



--------------------------------------------------------------------------------




[exhibit101123113image18.jpg]

Exhibit Z-13



--------------------------------------------------------------------------------




[exhibit101123113image19.jpg]

Exhibit Z-14



--------------------------------------------------------------------------------




[exhibit101123113image20.jpg]

Exhibit Z-15



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT AA

FEES, COSTS, REIMBURSEMENTS AND EXPENSES
FEES:
***
COSTS, REIMBURSEMENTS AND EXPENSES


***

Exhibit AA-1



--------------------------------------------------------------------------------




EXHIBIT BB

FORM OF AMENDMENT TO EXISTING SUBSIDIARY REIT AGREEMENTS



(Attached)



Exhibit BB-1

--------------------------------------------------------------------------------




EXHIBIT BB1

FORM OF AMENDMENT TO EXISTING SUBSIDIARY REIT AGREEMENT

[________________] AMENDMENT TO
LIMITED LIABILITY COMPANY AGREEMENT
OF [________________] REIT LLC
THIS [__________] AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
[__________] REIT LLC (this “Amendment”) is made as of this [__] day of
[______], 2014 by [__________], a [__________] (the “Manager”), with its
principal office at 15601 Dallas Parkway, Suite 600, Addison, Texas 75001.
RECITALS:
A.    [__________], a [__________] (the “REIT”) was formed under the Limited
Liability Company Act of the State of Delaware, Del. Code Ann. Tit. 6, §§ 18‑101
et seq., as it may be amended from time to time, and any successor to such
statute;
B.    Manager, as the sole Member and Manager, entered into that certain Limited
Liability Company Agreement of [__________] REIT LLC on [__________] (as
amended, modified or supplemented, the “Agreement”); and
C.    The Manager desires to amend the Agreement as more particularly set forth
in this Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and the mutual agreement of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Manager intending to be
legally bound hereby does hereby agree as follows:
1.Incorporation of Recitals. The Recitals set forth above are true and correct
and are incorporated herein by reference.
2.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Agreement.
3.    Amendments to Agreement. The Agreement is hereby amended by the Manager as
follows:
(a)    Article 1 of the Agreement is hereby amended by deleting the term
“Behringer”.
__________________
1 Note: Each Amendment to be tailored to the terms and provisions of the
Existing Subsidiary REIT Agreement to which it relates.    

1



--------------------------------------------------------------------------------


(b)    Article 1 of the Agreement is hereby amended by inserting the following
new defined terms in alphabetical order:
““BHMF REIT” means Behringer Harvard Multifamily REIT I, Inc., a Maryland
corporation.
“Management Fee” has the meaning ascribed thereto in Section 8.3(b).
“Oversight Fee” has the meaning ascribed thereto in Section 8.3(b).”
(c)    Article 1 of the Agreement is hereby amended by deleting the terms
“Management Company” and “PGGM PRE Fund” in their entirety and replacing such
terms with the following:
““Management Company” means Behringer Harvard Multifamily Management Services,
LLC, a Texas limited liability company, and its successors and assigns.
“PGGM PRE Fund” means Stichting Depositary PGGM Private Real Estate Fund (the
“Depositary”), a Dutch foundation, acting in its capacity as depositary of and
for the account and risk of PGGM Private Real Estate Fund (the “Fund”), a Dutch
fund for the joint account of the participants (fonds voor gemene rekening),
together with the Fund.”
(d)    All references in the Agreement to the term “Behringer” are hereby
deleted in their entirety and replaced with “BHMF REIT”.
(e)    Section 2.5 of the Agreement is hereby deleted in its entirety and
replaced with the following:
“2.5    Registered Office and Registered Agent. The address of the registered
office of the REIT in the State of Delaware shall be 2711 Centerville Road,
Suite 400, Wilmington, New Castle County, Delaware 19808, or such other place as
may be designated from time to time by the Manager. The name of the registered
agent for service of process on the REIT in the State of Delaware at such
address shall be Corporation Service Company, or such other Person as may be
designated from time to time by the Manager.”
(f)    Section 4.1 of the Agreement is hereby amended by inserting the phrase
“no less frequently than monthly” after the parenthetical ending with the word
“reserves”.
(g)    The last sentence of Section 8.3(b) of the Agreement is hereby deleted in
its entirety and replaced with the following:
“In furtherance, and not by way of limitation, of the foregoing, it is expressly
acknowledged and agreed that the Manager may cause the REIT (or a subsidiary
thereof that owns the Project) to engage the Management Company (or another

2



--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

Affiliate of BHMFREIT) to perform property management, leasing and related
services for the Project for a fee (the “Management Fee”) equal to *** of the
gross revenues from the Project; provided, however, in the event the Manager
retains a third party to perform any of such property management, leasing and
related services for the Project, then in addition to the Management Fee, the
Manager (or its designated Affiliate) shall earn an oversight fee (the
“Oversight Fee”) for overseeing such third party, in an amount equal to *** of
the gross revenues from the Project, but in no event shall the aggregate amount
of the Management Fee and Oversight Fee paid to the Manager (or its designated
Affiliate) with respect to the Project exceed *** of the gross revenues of the
Project.”
4.    Miscellaneous. Except as expressly set forth herein, all terms and
provisions contained in the Agreement shall remain in full force and effect and
are hereby ratified and confirmed. The provisions of this Amendment 5. shall be
binding upon, and shall inure to the benefit of, the successors and assigns of
Manager and each Member, respectively. This Amendment and the rights of the
parties hereunder shall be governed by and interpreted in accordance with the
internal laws of the State of Delaware. This Amendment may be executed in
several facsimile or “.pdf” counterparts, all of which, taken together, shall
constitute one original instrument.
[Remainder of Page Intentionally Left Blank;
Signature Page Follows]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Manager has executed and delivered this Amendment as of the
date first set forth above.
 
 
MANAGER:


[Name of applicable Venture], a Delaware limited liability company


By: [Name of manager of applicable Venture], its [manager]




By:   __________________
Name:   ________________
Title:   _________________








4

--------------------------------------------------------------------------------



[***] Confidential material redacted and filed separately with the Securities
and Exchange Commission.

EXHIBIT CC

APPROVED DEVELOPMENT COSTS
For each New Project, “Approved Development Costs” shall mean the following
types of acquisition and development costs set forth below that are included in
the Investment Proposal for such New Project that has been approved by the
Advisory Committee.
***



Exhibit CC-1



--------------------------------------------------------------------------------




EXHIBIT DD

FORM OF SUBSEQUENT OPERATING PLAN



(Attached)



Exhibit DD-1



--------------------------------------------------------------------------------




[yearoperatingplan.jpg]



Exhibit DD-2

--------------------------------------------------------------------------------




[swotanalysis.jpg]





Exhibit DD-3



--------------------------------------------------------------------------------




SUBSEQUENT OPERATING PLAN
*The Subsequent Operating Plans will also include operating budgets on a monthly
basis with operating data



Exhibit DD-4



--------------------------------------------------------------------------------




EXHIBIT EE

PGGM EXCLUSIONS POLICY



(Attached)

Exhibit EE-1



--------------------------------------------------------------------------------




[exhibit101123113image21.jpg]

Exhibit EE-2



--------------------------------------------------------------------------------




[exhibit101123113image22.jpg]

Exhibit EE-3



--------------------------------------------------------------------------------




[exhibit101123113image23.jpg]

Exhibit EE-4



--------------------------------------------------------------------------------




[exhibit101123113image24.jpg]

Exhibit EE-5



--------------------------------------------------------------------------------




[exhibit101123113image25.jpg]

Exhibit EE-6



--------------------------------------------------------------------------------




[exhibit101123113image26.jpg]

Exhibit EE-7



--------------------------------------------------------------------------------




[exhibit101123113image27.jpg]

Exhibit EE-8



--------------------------------------------------------------------------------




[exhibit101123113image28.jpg]



Exhibit EE-9



--------------------------------------------------------------------------------




EXHIBIT FF

PGGM RESPONSIBLE INVESTMENT POLICY FOR REAL ESTATE



(Attached)

Exhibit FF-1

--------------------------------------------------------------------------------




[exhibit101123113image29.jpg]

Exhibit FF-2

--------------------------------------------------------------------------------




[exhibit101123113image30.jpg]

Exhibit FF-3

--------------------------------------------------------------------------------




[exhibit101123113image31.jpg]

Exhibit FF-4

--------------------------------------------------------------------------------




[exhibit101123113image32.jpg]



Exhibit FF-5

--------------------------------------------------------------------------------




EXHIBIT GG

INTENTIONALLY DELETED





Exhibit GG-1



--------------------------------------------------------------------------------




EXHIBIT HH

PGGM REPORTING GUIDELINES



(Attached)

Exhibit HH-1



--------------------------------------------------------------------------------




[exhibit101123113image33.jpg]

Exhibit HH-2



--------------------------------------------------------------------------------




[exhibit101123113image34.jpg]

Exhibit HH-3



--------------------------------------------------------------------------------




[exhibit101123113image35.jpg]

Exhibit HH-4



--------------------------------------------------------------------------------




[exhibit101123113image36.jpg]

Exhibit HH-5



--------------------------------------------------------------------------------




[exhibit101123113image37.jpg]

Exhibit HH-6



--------------------------------------------------------------------------------




[exhibit101123113image38.jpg]

Exhibit HH-7



--------------------------------------------------------------------------------




[exhibit101123113image39.jpg]

Exhibit HH-8



--------------------------------------------------------------------------------




[exhibit101123113image40.jpg]



Exhibit HH-9

